Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 1 of 136 PageID #: 5343




                      81,7(' 67$7(6 ',675,&7 &2857
                      )25 7+( ',675,&7 2) '(/$:$5(


  ,1 5( 6(16,3$5 &,1$&$/&(7                0'/ 
  +<'52&+/25,'( 7$%/(76
  $17,75867 /,7,*$7,21                     &$ 1R /36

                                           5('$&7(' 38%/,& 9(56,21
  THIS DOCUMENT RELATES TO:
                                           -85< 75,$/ '(0$1'('
  INDIRECT PURCHASER ACTIONS




        6(&21' $0(1'(' &2162/,'$7(' &/$66 $&7,21 &203/$,17
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 2 of 136 PageID #: 5344




                                                7$%/( 2) &217(176

 ,     1$785( 2) 7+( $&7,21  

 ,,    -85,6',&7,21 $1' 9(18(  

 ,,,   7+( 3$57,(6 

        $        7KH 3ODLQWLIIV 

        %        7KH 'HIHQGDQWV  

 ,9    ,1'8675< %$&.*5281'  

        $        6WDWXWRU\ DQG 'H )DFWR ([FOXVLYLWLHV &DQ ,QFHQWLYL]H *HQHULF &RPSDQLHV
                  WR &KDOOHQJH 3DWHQWV DQG 6HHN (DUO\ 0DUNHW (QWU\  

        %        7KH 5HJXODWRU\ 6WUXFWXUH IRU $SSURYDO DQG 6XEVWLWXWLRQ RI *HQHULF 'UXJV  

        &        7KH &RPSHWLWLYH (IIHFWV RI $%5DWHG *HQHULF &RPSHWLWLRQ  

        '        3KDUPDFHXWLFDO 0DQXIDFWXUHUV 6RPHWLPHV *DPH WKH 6\VWHP WR ,PSHGH
                  &RPSHWLWLRQ 8VLQJ &ROOXVLYH $JUHHPHQWV WKDW ,QFOXGH 3D\IRU'HOD\
                  3URYLVLRQV RU $FFHOHUDWLRQ &ODXVHV ZLWK *UDFH 3HULRGV 

 9     )$&78$/ $//(*$7,216  

        $        $PJHQ 'HYHORSV DQG /DXQFKHV 6HQVLSDU DQG (DUQV %LOOLRQV RI 'ROODUV  

        %        7KH 3DWHQWV 3XUSRUWHGO\ &RYHULQJ 6HQVLSDU  

        &        *HQHULF 0DQXIDFWXUHUV 6HHN )'$ $SSURYDO IRU *HQHULF 9HUVLRQV RI
                  6HQVLSDU 

        '        $PJHQ¶V 6HQVLSDU 3DWHQWV :HUH 9XOQHUDEOH WR $WWDFN  

        (        $PJHQ &RPPHQFHV *HQHULF 'HOD\ 7DFWLFV 6XLQJ WKH )'$ DQG 6XLQJ
                  *HQHULF 0DQXIDFWXUHUV 

        )        *HQHULF 0DQXIDFWXUHUV %HJLQ 2EWDLQLQJ 7HQWDWLYH $SSURYDO RI WKHLU
                  *HQHULF 6HQVLSDU 3URGXFWV IURP WKH )'$  

        *        $PJHQ %HJLQV 6HWWOLQJ ZLWK *HQHULFV LQ ³:DYHV´ 8VLQJ $FFHOHUDWLRQ
                  &ODXVHV ZLWK *UDFH 3URYLVLRQV DQG 6XIIHUV $GGLWLRQDO 3DWHQW 6HWEDFNV
                  DQG 0RUH *HQHULF 6HQVLSDU $1'$ $SSURYDOV  

                           ³:DYH ´ %UHFNHQULGJH +HWHUR 6XQ DQG $MDQWD VHWWOH  




                                                                    L
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 3 of 136 PageID #: 5345




                            :LWK $PJHQ¶V 3ODQ WR ,PSOHPHQW DQG /HYHUDJH $FFHOHUDWLRQ DQG
                              *UDFH 3URYLVLRQV 8QGHU :D\ $PJHQ ,V 'HQLHG 3HGLDWULF
                              ([FOXVLYLW\ IRU 6HQVLSDU *LYLQJ $PJHQ 0RUH 5HDVRQ WR 3XUVXH ,WV
                              'HOD\ 3ODQ 

                            :LWK WKH ([SLUDWLRQ RI WKH ¶ 3DWHQW $SSURDFKLQJ $PJHQ )DFHG
                              D 5HDO 3RVVLELOLW\ RI DQ $W5LVN *HQHULF /DXQFK  

                            ³:DYH ´ &LSOD DQG 0\ODQ VHWWOH  

                            ³:DYH ´ 'U 5HGG\¶V DQG 6WULGHV VHWWOH 

                            7KH ¶ 3DWHQW ([SLUHV DQG *HQHULFV ,PPHGLDWHO\ 2EWDLQ )LQDO
                              $SSURYDO RI 7KHLU $1'$V IURP WKH )'$ 

                            ³:DYH ´ $XURELQGR $ONHP (PFXUH /XSLQ 0DFOHRGV 7RUUHQW
                              DQG 8QLFKHP VHWWOH 

         +        7KH $FFHOHUDWLRQ &ODXVHV 'HOD\HG *HQHULF &RPSHWLWLRQ IRU 6HQVLSDU  

         ,        7HYD DQG 2WKHU 1RQ6HWWOLQJ *HQHULFV :LQ 1RQ,QIULQJHPHQW -XGJPHQW
                   DW 7ULDO DQG 2WKHU $1'$V 5HFHLYH )LQDO $SSURYDO 

         -        7HYD 5HFHLYHV )'$ )LQDO $SSURYDO DQG /DXQFKHV ,WV *HQHULF 9HUVLRQ RI
                   6HQVLSDU 

         .        $PJHQ DQG 7HYD (QWHU DQ 8QODZIXO 0DUNHW $OORFDWLRQ $JUHHPHQW WR
                   (OLPLQDWH DQG 'HOD\ *HQHULF &RPSHWLWLRQ  

         /        &LSOD 6XHV $PJHQ DQG 7HYD IRU $QWLWUXVW 9LRODWLRQV WKHQ &LSOD DQG
                   2WKHUV &RPH WR 0DUNHW 

 9,     7+( $17,&203(7,7,9( ())(&76 21 ,17(567$7( $1' ,175$67$7(
         &200(5&( 

 9,,    021232/< 32:(5 $1' 0$5.(7 '(),1,7,21 

 9,,,   &/$66 $&7,21 $//(*$7,216  

 ,;     &203/,$1&( :,7+ 67$7( $77251(<6¶ *(1(5$/ 127,&(
         352&('85(6 

 ;      &/$,06 )25 5(/,()  

         ),567 &/$,0 )25 5(/,() 0DUNHW $OORFDWLRQ $JUHHPHQW LQ 9LRODWLRQ RI
         6KHUPDQ $FW   $JDLQVW $OO 'HIHQGDQWV  

         6(&21' &/$,0 )25 5(/,() &RQWUDFW &RPELQDWLRQ DQG &RQVSLUDF\ LQ
         5HVWUDLQW RI 7UDGH LQ 9LRODWLRQ RI 6KHUPDQ $FW   $JDLQVW $OO 'HIHQGDQWV  


                                                                    LL
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 4 of 136 PageID #: 5346




        7+,5' &/$,0 )25 5(/,() 0RQRSROL]DWLRQ LQ 9LRODWLRQ RI 6KHUPDQ $FW  
         $JDLQVW $PJHQ  

        )2857+ &/$,0 )25 5(/,() 0DUNHW $OORFDWLRQ $JUHHPHQW LQ 9LRODWLRQ RI
        6WDWH /DZ $JDLQVW $OO 'HIHQGDQWV  

        ),)7+ &/$,0 )25 5(/,() &RQVSLUDF\ DQG &RPELQDWLRQ LQ 5HVWUDLQW RI 7UDGH
        LQ 9LRODWLRQ RI 6WDWH /DZ $JDLQVW $OO 'HIHQGDQWV  

        6,;7+ &/$,0 )25 5(/,() 0RQRSROL]DWLRQ DQG 0RQRSROLVWLF 6FKHPH XQGHU
        6WDWH /DZ $JDLQVW $PJHQ  

        6(9(17+ &/$,0 )25 5(/,() 6WDWH &RQVXPHU 3URWHFWLRQ 9LRODWLRQV $JDLQVW
        $OO 'HIHQGDQWV  

        (,*+7+ &/$,0 )25 5(/,() 8QMXVW (QULFKPHQW $JDLQVW $OO 'HIHQGDQWV  

 ;,    '(0$1' )25 -8'*0(17 

 ;,,   -85< '(0$1'  




                                                                  LLL
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 5 of 136 PageID #: 5347




        3ODLQWLIIV 8)&: /RFDO  :HOIDUH )XQG 7HDPVWHUV /RFDO  :HOIDUH )XQG

 7HDPVWHUV /RFDO  5HWLUHHV¶ %HQHILW )XQG DQG 7HDPVWHUV :HVWHUQ 5HJLRQ         /RFDO  +HDOWK

 &DUH 3ODQ RQ EHKDOI RI WKHPVHOYHV DQG DOO RWKHUV VLPLODUO\ VLWXDWHG ILOH WKLV &RPSODLQW DJDLQVW

 'HIHQGDQWV $PJHQ ,QF ³$PJHQ´  7HYD 3KDUPDFHXWLFDOV 86$ ,QF :DWVRQ /DERUDWRULHV ,QF

 DQG $FWDYLV 3KDUPD ,QF FROOHFWLYHO\ ³7HYD´  3ODLQWLIIV¶ FODLPV DULVH IURP 'HIHQGDQWV¶

 DQWLFRPSHWLWLYH VFKHPH WR UHVWUDLQ FRPSHWLWLRQ LQ WKH PDUNHW IRU 6HQVLSDU DQG LWV $%UDWHG

 JHQHULF HTXLYDOHQWV VROG LQ WKH 8QLWHG 6WDWHV 3ODLQWLIIV¶ DOOHJDWLRQV DUH PDGH RQ SHUVRQDO

 NQRZOHGJH DV WR 3ODLQWLIIV DQG 3ODLQWLIIV¶ RZQ DFWV DQG XSRQ LQIRUPDWLRQ DQG EHOLHI DV WR DOO RWKHU

 PDWWHUV

 ,     1$785( 2) 7+( $&7,21

              3ODLQWLIIV VHHN GDPDJHV DQG HTXLWDEOH UHOLHI DULVLQJ IURP 'HIHQGDQWV¶

 DQWLFRPSHWLWLYH DJUHHPHQW ZKLFK HOLPLQDWHG JHQHULF FRPSHWLWLRQ LQ WKH 8QLWHG 6WDWHV IRU

 EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU FLQDFDOFHW +&O WDEOHWV  6HQVLSDU LV D GUXJ XVHG WR WUHDW

 FHUWDLQ FRQGLWLRQV DVVRFLDWHG ZLWK FKURQLF NLGQH\ GLVHDVH DQG WK\URLG FDQFHU

              $PJHQ UHFHLYHG DSSURYDO IURP WKH )RRG DQG 'UXJ $GPLQLVWUDWLRQ ³)'$´ WR

 PDUNHW 6HQVLSDU LQ WKH 8QLWHG 6WDWHV LQ 0DUFK  $IWHU ODXQFK 6HQVLSDU¶V VDOHV JUHZ UDSLGO\

 ERRVWLQJ 6HQVLSDU WR WKH XQRIILFLDO VWDWXV RI D EORFNEXVWHU GUXJ %HWZHHQ  DQG 

 $PJHQ¶V 86 VDOHV RI 6HQVLSDU H[FHHGHG  ELOOLRQ DQQXDOO\

              0RUH WKDQ D GR]HQ JHQHULF GUXJ PDQXIDFWXUHUV ILOHG $EEUHYLDWHG 1HZ 'UXJ

 $SSOLFDWLRQV ³$1'$V´ ZLWK WKH )'$ VHHNLQJ WKH DSSURYDO RI JHQHULF YHUVLRQV RI 6HQVLSDU

 LQFOXGLQJ 'HIHQGDQW 7HYD $V SDUW RI WKHLU DSSOLFDWLRQV WKHVH JHQHULF PDQXIDFWXUHUV ZHUH

 UHTXLUHG WR PDNH FHUWDLQ FHUWLILFDWLRQV DJDLQVW WKH SDWHQWV SXUSRUWHGO\ FRYHULQJ 6HQVLSDU $PRQJ

 WKHVH SDWHQWV ZHUH 86 3DWHQW 1RV  WKH ¶ SDWHQW´ DQG  ³WKH ¶

 SDWHQW´  ZKLFK H[SLUHG RQ 0DUFK   DQG 6HSWHPEHU   UHVSHFWLYHO\ :KLOH PRVW
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 6 of 136 PageID #: 5348




 $1'$ DSSOLFDQWV GLG QRW FKDOOHQJH WKH ¶ SDWHQW DOO ILOHG ³3DUDJUDSK ,9´ FHUWLILFDWLRQV

 DJDLQVW WKH ¶ SDWHQW VWDWLQJ WKDW WKH SDWHQW ZDV LQYDOLG XQHQIRUFHDEOH RU QRW LQIULQJHG E\ WKH

 SURSRVHG $1'$ DSSOLFDQWV¶ JHQHULF YHUVLRQV RI 6HQVLSDU +RZHYHU QR JHQHULF PDQXIDFWXUHU

 ZDV HQWLWOHG WR GD\V RI PDUNHWLQJ H[FOXVLYLW\ DOVR NQRZQ DV ³ILUVWILOHU H[FOXVLYLW\´

 EHFDXVH WKH ILUVW ILOHU KDG IRUIHLWHG LWV H[FOXVLYLW\ $QG IRU QHDUO\ DOO ZRXOGEH JHQHULF

 FRPSHWLWRUV LQ WKH HYHQW RI D SDWHQW LQIULQJHPHQW VXLW $PJHQ ZRXOG QRW EH HQWLWOHG WR D

 VWDWXWRU\ PRQWK VWD\ RQ )'$¶V ILQDO DSSURYDO IRU WKRVH PDQXIDFWXUHUV¶ $1'$V 7KHUHIRUH

 XSRQ UHFHLSW RI )'$ ILQDO DSSURYDO PDQ\ $1'$ KROGHUV FRXOG ODXQFK LWV JHQHULF YHUVLRQ RI

 6HQVLSDU²HYHQ GXULQJ WKH SHQGHQF\ RI DQ\ $PJHQ SDWHQW LQIULQJHPHQW VXLW

              $PJHQ IDFHG RWKHU SUREOHPV WKDW OHIW 6HQVLSDU H[SRVHG WR SRWHQWLDO JHQHULF

 FRPSHWLWLRQ 7KH ¶ SDWHQW ZDV YXOQHUDEOH ERWK EHFDXVH JHQHULF PDQXIDFWXUHUV FRXOG DQG GLG

 GHVLJQ DURXQG LW DQG EHFDXVH WKHUH ZDV D ULVN LW ZRXOG EH IRXQG LQYDOLG $OVR $PJHQ ORVW D

 SHWLWLRQ IRU DQ DGGLWLRQDO VL[ PRQWKV RI SHGLDWULF H[FOXVLYLW\ IRU 6HQVLSDU WKDW ZRXOG KDYH

 H[WHQGHG LWV 6HQVLSDU PRQRSRO\ E\ EDUULQJ WKH ODXQFK RI DQ\ FRPSHWLQJ JHQHULF SURGXFW XQWLO

 WKDW H[FOXVLYLW\¶V H[SLUDWLRQ $FFRUGLQJO\ $PJHQ LWVHOI DQWLFLSDWHG PXOWLSOH JHQHULF ODXQFKHV DV

 HDUO\ DV 0D\  IROORZHG E\ WKH QHDULPPHGLDWH FROODSVH RI $PJHQ¶V PDUNHW VKDUH DQG

 FRQVHTXHQWO\ D ORVV RI LWV 6HQVLSDU PRQRSRO\ SURILWV 

              $PJHQ QRQHWKHOHVV VXHG HDFK JHQHULF PDQXIDFWXUHU WKDW ILOHG DQ $1'$²i.e. LWV

 ZRXOGEH JHQHULF ULYDOV²LQ WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH 'LVWULFW RI 'HODZDUH IRU

 DOOHJHGO\ LQIULQJLQJ WKH ¶ SDWHQW +RZHYHU UHDOL]LQJ LWV YXOQHUDELOLW\ WR PXOWLSOH JHQHULF

 6HQVLSDU ODXQFKHV WKDW ZRXOG ORZHU SULFHV IRU FRQVXPHUV DQG SD\RUV OLNH 3ODLQWLIIV KHUH 

 $PJHQ KDWFKHG D VFKHPH WR SUHVHUYH LWV 6HQVLSDU PRQRSRO\




                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 7 of 136 PageID #: 5349




              ,Q ODWH  $PJHQ WDUJHWHG WKH ZHDNHVW JHQHULFV LQ WHUPV RI VL]H UHODWLYH

 SDWHQW SRVLWLRQ DQG UHSXWDWLRQ IRU EULQJLQJ SURGXFWV WR PDUNHW DW ULVN WKDW LW KDG VXHG IRU SDWHQW

 LQIULQJHPHQW RIIHULQJ WR VHWWOH ZLWK HDFK RI WKHP RQ JHQHURXV WHUPV :KLOH WKLV ILUVW ZDYH RI

 JHQHULFV ZDV JLYHQ DQ HQWU\ GDWH RQO\ ZHHNV EHIRUH SDWHQW H[SLU\ WKH\ ZHUH DOVR JLYHQ²LQGHHG

 $PJHQ LQVLVWHG RQ LW²D KLJKO\ YDOXDEOH ³DFFHOHUDWLRQ FODXVH´ DOORZLQJ HDFK WR FRPH WR PDUNHW

 LPPHGLDWHO\ LI DQ\ RWKHU JHQHULF ODXQFKHG ZLWKRXW DXWKRUL]DWLRQ i.e. DW ULVN RU LI DQRWKHU

 JHQHULF VXFFHHG LQ GHIHDWLQJ $PJHQ¶V SDWHQW LQIULQJHPHQW FODLPV $PJHQ DOVR LQVLVWHG RQ D

 ³JUDFH SHULRG´ WKDW DOORZHG $PJHQ WR ³UHVROYH´ ZLWK D JHQHULF FRPSHWLWRU DQ\ XQDXWKRUL]HG

 ODXQFK DV GHVFULEHG EHORZ

              %XW WKH FRPSHWLWLYH YHQHHU RI WKHVH DFFHOHUDWLRQ FODXVHV KLG $PJHQ¶V XOWHULRU

 PRWLYH WR XVH WKH FODXVHV DV ZHDSRQV DJDLQVW RWKHU VWLOOOLWLJDWLQJ JHQHULF PDQXIDFWXUHUV 7KH

 VWLOOOLWLJDWLQJ JHQHULFV IDFHG D +REVRQ¶V FKRLFH LI WKH\ RSWHG WR OLWLJDWH UDWKHU WKDQ VHWWOH ZLWK

 GHOD\HG HQWU\  ULVN ORVLQJ WKHLU SDWHQW FDVHV DQG EH HQMRLQHG IURP ODXQFKLQJ XQWLO SDWHQW

 H[SLU\ RU  ZLQ WKHLU SDWHQW FDVHV ODXQFK WKHLU SURGXFWV DQG WKHQ EH IRUFHG WR FRPSHWH ZLWK

 PXOWLSOH JHQHULFV ZKR ZHUH DEOH WR IUHHULGH RII WKH YLFWRULRXV JHQHULF¶V HIIRUWV DQG ULVNWDNLQJ

  YLD WKRVH JHQHULFV¶ DFFHOHUDWLRQ FODXVHV  0RUHRYHU HYHQ LI WKH JHQHULFV ODXQFKHG DW ULVN WKH\

 ZRXOG VLPLODUO\ IDFH D IORRG RI FRPSHWLWLRQ IURP LQFRPLQJ JHQHULFV DIWHU  GD\V UHGXFLQJ DQ\

 SURILWV WKDW PLJKW RWKHUZLVH RIIVHW WKH ULVN RI DQ DWULVN ODXQFK e.g. D MXGJPHQW ILQGLQJ WKDW WKH

 ODXQFK ZDV LQIULQJLQJ $PJHQ¶V SDWHQW  ,Q HIIHFW $PJHQ ZHDSRQL]HG LWV VHWWOHPHQWV ZLWK WKH

 ZHDN JHQHULF PDQXIDFWXUHUV WR GHVWUR\ WKH PDUNHW RSSRUWXQLW\ WKDW VKRXOG KDYH H[LVWHG IRU WKH

 VWURQJHU JHQHULF PDQXIDFWXUHUV VR DV WR PLQLPL]H WKH FKDQFH WKDW WKH VWURQJHU RQHV ZRXOG

 FRQWLQXH FKDOOHQJLQJ $PJHQ¶V SDWHQW RU ODXQFK DW ULVN




                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 8 of 136 PageID #: 5350




                $QG VR DIWHU WKH LQLWLDO ZDYH RI VHWWOHPHQWV LQ ODWH  $PJHQ UHSHDWHG LWV

 WDFWLFV ZLWK VXEVHTXHQW JHQHULF PDQXIDFWXUHUV ,Q HDFK ZDYH RI VHWWOHPHQWV ZKLOH $PJHQ ZDV

 ZLOOLQJ WR JLYH VRPH JURXQG RQ HQWU\ GDWHV XS WR D SRLQW i.e. -XQH   LW DOZD\V LPSRVHG WKH

 VDPH DFFHOHUDWLRQ FODXVH FRXSOHG ZLWK WKH JUDFH SHULRG ,Q GRLQJ VR HDFK VXFFHVVLYH ZDYH RI

 VHWWOHPHQWV UHLQIRUFHG WKH IRUPHU IXUWKHU GHWHUULQJ FRPSHWLWLRQ

                $PJHQ¶V VFKHPH VHUYHG WZR DQWLFRPSHWLWLYH HQGV )LUVW WKH DFFHOHUDWLRQ FODXVHV

 DUWLILFLDOO\ LQFUHDVHG $PJHQ¶V OHYHUDJH LQ VHWWOHPHQW QHJRWLDWLRQV ZLWK RWKHU JHQHULFV E\

 VODVKLQJ WKH SURILWV DYDLODEOH IURP D WUXH XQFRQVWUDLQHG ³DW ULVN´ ODXQFK  6HFRQG IRU DQ\

 JHQHULFV WKDW UHPDLQHG XQGHWHUUHG E\ WKDW LQFUHDVHG OHYHUDJH WKH JUDFH SHULRG SURYLGHG D

 PHFKDQLVP IRU $PJHQ WR DOORFDWH D SRUWLRQ RI LWV PRQRSRO\ SURILWV WR DQ\ JHQHULF WKDW UHIXVHG WR

 IDOO LQ OLQH ZLWKRXW D SD\RII %DVLFDOO\ WKH JUDFH SHULRG JDYH $PJHQ WLPH WR GHFLGH ZKHWKHU LW

 ZDQWHG WR SD\ WKH JHQHULF FRPSHWLWRU WR H[LW WKH PDUNHW DQG LI VR WR UHDFK DQ DJUHHPHQW²DV LW

 GLG ZLWK 7HYD

               7HYD ZKLFK XOWLPDWHO\ VHFXUHG D QRQLQIULQJHPHQW MXGJPHQW DIWHU WULDO ODXQFKHG

 LWV JHQHULF 6HQVLSDU SURGXFW RYHU WKH FRXUVH RI RQHZHHN SHULRG LQ ODWH 'HFHPEHU  'XULQJ

 WKDW RQHZHHN SHULRG 7HYD IORRGHG WKH PDUNHW ZLWK PXOWLSOH PRQWKV¶ RI SURGXFW VXSSO\ ZRUWK

 RYHU  PLOOLRQ UHDOL]LQJ RYHU  PLOOLRQ LQ QHW UHYHQXHV :LWK 7HYD FRPSHWLQJ LQ WKH

 PDUNHW $PJHQ KDG OLPLWHG RSWLRQV HLWKHU DSSO\ WR WKH WULDO RU DSSHOODWH FRXUW IRU D VWD\ RI WKH

 QRQLQIULQJHPHQW RUGHU DQG DQ LQMXQFWLRQ DJDLQVW 7HYD²RU HQJDJH LQ VHOIKHOS

               :LWK WKH JUDFH SHULRGV LQ KDQG IURP LWV SULRU VHWWOHPHQWV $PJHQ FKRVH VHOIKHOS

 DQG LQ GRLQJ VR EURNH WKH ODZ 2Q -DQXDU\   7HYD DQG $PJHQ HQWHUHG LQWR D FRQILGHQWLDO



     
      See 6HFRQG 'HFODUDWLRQ RI 5REHUW * &XQDUG DW  Cipla Ltd. v. Amgen Inc. &$ 1R
  ' 'HO 0DU   $0 ³6HFRQG &XQDUG 'HFO´ 


                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 9 of 136 PageID #: 5351




 DJUHHPHQW LQ ZKLFK 7HYD DJUHHG WR VWRS VHOOLQJ LWV JHQHULF YHUVLRQ RI 6HQVLSDU LQ WKH 8QLWHG

 6WDWHV WKH ³$PJHQ7HYD $JUHHPHQW´ 

             8QGHU WKH $PJHQ7HYD $JUHHPHQW 7HYD DGPLWWHG WKDW LWV JHQHULF SURGXFW

 LQIULQJHG FODLPV RI WKH ¶ SDWHQW DQG MRLQWO\ PRYHG ZLWK $PJHQ WR KDYH 7HYD¶V QRQ

 LQIULQJHPHQW MXGJPHQW YDFDWHG²D VWXQQLQJ UHYHUVDO RI 7HYD¶V SRVLWLRQ LQ WKH XQGHUO\LQJ SDWHQW

 OLWLJDWLRQ SDUWLFXODUO\ JLYHQ WKDW 7HYD ZRQ D QRQLQIULQJHPHQW MXGJPHQW DIWHU WULDO ,QGHHG WKDW

 PRYH ZRXOG EH LQH[SOLFDEOH ZHUH LW QRW FOHDUO\ SDUW RI $PJHQ DQG 7HYD¶V RYHUDOO

 DQWLFRPSHWLWLYH VFKHPH 7HYD DOVR DJUHHG QRW WR UHHQWHU WKH 6HQVLSDU PDUNHW XQWLO WKH HDUOLHU RI

   -XQH    WKH ODXQFK RI DQRWKHU JHQHULF YHUVLRQ RI 6HQVLSDU VXEMHFW WR FHUWDLQ

 FRQGLWLRQV DQG  D ILQDO FRXUW GHFLVLRQ ILQGLQJ FHUWDLQ FODLPV RI WKH ¶ SDWHQW LQYDOLG RU

 XQHQIRUFHDEOH ,Q H[FKDQJH IRU 7HYD FHDVLQJ LWV VDOHV DQG GHOD\LQJ LWV UHHQWU\ IRU WZRDQGRQH

 KDOI \HDUV 7HYD ZDV RQO\ UHTXLUHG WR SD\ $PJHQ DW PRVW  PLOOLRQ RYHU D VHULHV RI

 LQVWDOOPHQWV HQGLQJ LQ 0D\  WKHUHE\ DOORZLQJ 7HYD WR UHWDLQ RYHU  PLOOLRQ LQ QHW

 UHYHQXHV IURP LWV RQHZHHN DWULVN ODXQFK ,Q DGGLWLRQ 7HYD ZDV QRW UHTXLUHG WR UHPRYH DQ\

 SUHYLRXVO\ VROG JHQHULF SURGXFW IURP WKH PDUNHW

             $PJHQ¶V TXLFNO\UHDFKHG GHDO ZLWK 7HYD UHHVWDEOLVKHG $PJHQ¶V H[FOXVLYLW\ DV

 WKH RQO\ VHOOHU RI FLQDFDOFHW +&O WDEOHWV 0RUHRYHU WKH GHDO HOLPLQDWHG QRW RQO\ 7HYD DV D

 FRPSHWLWRU EXW RWKHU JHQHULFV DV ZHOO GXH WR WKH IDFW WKDW SHU WKH $PJHQ7HYD DJUHHPHQW 7HYD

 FHDVHG VDOHV TXLFNO\ HQRXJK WKDW WKH DFFHOHUDWLRQ FODXVHV LQ $PJHQ¶V VHWWOHPHQW DJUHHPHQWV ZLWK

 RWKHU ZRXOGEH JHQHULF FRPSHWLWRUV ZHUH QRW WULJJHUHG ,QGHHG WKH VWUXFWXUH RI WKH GHDO EHWZHHQ


     
         $PJHQ7HYD $JUHHPHQW   $0 
     
         $PJHQ7HYD $JUHHPHQW  
     
         $PJHQ7HYD $JUHHPHQW  
     
         $PJHQ7HYD $JUHHPHQW  


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 10 of 136 PageID #: 5352




 $PJHQ DQG 7HYD ZDV GHVLJQHG WR²DQG IRU D SHULRG RI WLPH GLG²SUHYHQW RWKHU VHWWOLQJ JHQHULFV

 IURP ODXQFKLQJ WKHLU SURGXFWV DQG GULYLQJ WKH SULFH RI FLQDFDOFHW +&O ZHOO EHORZ 7HYD¶V

 GLVFRXQWHG SULFH $QG DOWKRXJK RWKHU JHQHULF PDQXIDFWXUHUV KDYH VLQFH ODXQFKHG JHQHULF

 YHUVLRQV RI 6HQVLSDU FRPSHWLWLRQ LQ WKH PDUNHW UHPDLQV LPSDLUHG DV D UHVXOW RI WKH $PJHQ7HYD

 DJUHHPHQW GXH WR WKH IDFW WKDW 7HYD LV QR ORQJHU VHOOLQJ JHQHULF 6HQVLSDU

             $EVHQW 'HIHQGDQWV¶ XQODZIXO FRQGXFW 3ODLQWLIIV DQG WKH PHPEHUV RI WKH &ODVVHV

 ZRXOG KDYH EHHQ DEOH WR SXUFKDVH JHQHULF 6HQVLSDU WDEOHWV DW VLJQLILFDQWO\ ORZHU SULFHV WKDQ

 $PJHQ KDV FKDUJHG VLQFH WKHQ ,QGHHG WKH LQMXU\ WR 3ODLQWLIIV DQG WKH &ODVVHV LV RQJRLQJ DV

 FRPSHWLWLRQ UHPDLQV VWXQWHG $FFRUGLQJO\ WR UHGUHVV WKH HFRQRPLF LQMXU\ 'HIHQGDQWV KDYH

 DOUHDG\ FDXVHG²DQG FRQWLQXH WR FDXVH²3ODLQWLIIV RQ EHKDOI RI WKHPVHOYHV DQG DOO RWKHUV

 VLPLODUO\ VLWXDWHG VHHNV LQMXQFWLYH DQG RWKHU HTXLWDEOH UHOLHI XQGHU WKH IHGHUDO DQWLWUXVW ODZV DV

 ZHOO DV GDPDJHV DQG RWKHU PRQHWDU\ UHOLHI XQGHU VWDWH DQWLWUXVW FRQVXPHU SURWHFWLRQ DQG

 FRPPRQ ODZV

 ,,    -85,6',&7,21 $1' 9(18(

             7KLV &RXUW KDV MXULVGLFWLRQ XQGHU  86&   DQG  EHFDXVH WKLV DFWLRQ

 VHHNV LQMXQFWLYH DQG HTXLWDEOH UHOLHI XQGHU WKH &OD\WRQ $FW  86&   7KLV &RXUW DOVR KDV

 MXULVGLFWLRQ XQGHU WKH &OD\WRQ $FW    86&  

             7KLV &RXUW DOVR KDV MXULVGLFWLRQ XQGHU  86&   G EHFDXVH WKLV LV D FODVV

 DFWLRQ LQ ZKLFK WKH DJJUHJDWH DPRXQW LQ FRQWURYHUV\ IRU WKH SURSRVHG 'DPDJHV &ODVV H[FHHGV

  DQG DW OHDVW RQH PHPEHU RI WKH 'DPDJHV &ODVV LV D FLWL]HQ RI D VWDWH GLIIHUHQW IURP

 WKDW RI RQH RI 'HIHQGDQWV 7KLV &RXUW DOVR KDV VXSSOHPHQWDO MXULVGLFWLRQ RYHU VWDWH ODZ FODLPV

 XQGHU  86&   D 

             9HQXH LV DSSURSULDWH LQ WKLV 'LVWULFW XQGHU  86&   D   DQG  86&

  E  'HIHQGDQWV UHVLGH WUDQVDFW EXVLQHVV DUH IRXQG RU KDYH DJHQWV ZLWKLQ WKLV 'LVWULFW DQG


                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 11 of 136 PageID #: 5353




 D SRUWLRQ RI WKH DIIHFWHG LQWHUVWDWH WUDGH DQG FRPPHUFH GLVFXVVHG EHORZ ZDV FDUULHG RXW LQ WKLV

 'LVWULFW 'HIHQGDQWV¶ FRQGXFW DV GHVFULEHG LQ WKLV &RPSODLQW ZDV ZLWKLQ WKH IORZ RI ZDV

 LQWHQGHG WR DQG GLG KDYH D VXEVWDQWLDO HIIHFW RQ WKH LQWHUVWDWH FRPPHUFH RI WKH 8QLWHG 6WDWHV

 LQFOXGLQJ LQ WKLV 'LVWULFW 0RUHRYHU WKH HIIHFWV RI 'HIHQGDQWV¶ FRQGXFW RQ LQWHUVWDWH WUDGH RU

 FRPPHUFH DUH RQJRLQJ

               7KLV &RXUW KDV SHUVRQDO MXULVGLFWLRQ RYHU HDFK 'HIHQGDQW (DFK 'HIHQGDQW KDV

 WUDQVDFWHG EXVLQHVV PDLQWDLQHG VXEVWDQWLDO FRQWDFWV RU FRPPLWWHG RYHUW DFWV LQ IXUWKHUDQFH RI

 WKH LOOHJDO VFKHPH DQG FRQVSLUDF\ WKURXJKRXW WKH 8QLWHG 6WDWHV LQFOXGLQJ LQ WKLV 'LVWULFW 7KH

 VFKHPH DQG FRQVSLUDF\ KDYH EHHQ GLUHFWHG DW DQG KDYH KDG WKH LQWHQGHG HIIHFW RI FDXVLQJ LQMXU\

 WR SHUVRQV UHVLGLQJ LQ ORFDWHG LQ RU GRLQJ EXVLQHVV WKURXJKRXW WKH 8QLWHG 6WDWHV LQFOXGLQJ LQ

 WKLV 'LVWULFW

 ,,,    7+( 3$57,(6

         $       7KH 3ODLQWLIIV

               3ODLQWLII 8)&: /RFDO  :HOIDUH )XQG ³/RFDO ´ LV DQ HPSOR\HH ZHOIDUH

 EHQHILWV IXQG ZLWK LWV SULQFLSDO SODFH RI EXVLQHVV DW  0HUULFN $YHQXH :HVWEXU\ 1HZ <RUN

  /RFDO  SURYLGHV QHDUO\  SODQ SDUWLFLSDQWV ZLWK KHDOWK DQG ZHOIDUH EHQHILWV DQG

 ZLWK PRUH WKDQ  PHPEHUV LV WKH ODUJHVW JURFHU\ XQLRQ LQ 1HZ <RUN 'XULQJ WKH &ODVV

 3HULRG DV GHILQHG EHORZ  /RFDO  LQGLUHFWO\ SXUFKDVHG SDLG RU UHLPEXUVHG IRU VRPH RU DOO

 RI WKH SXUFKDVH SULFH IRU 6HQVLSDU DQGRU LWV $%UDWHG JHQHULF HTXLYDOHQWV IRU SHUVRQDO DQGRU

 KRXVHKROG XVH RI LWV PHPEHUV IURP SKDUPDFLHV ORFDWHG LQ DQGRU RQ EHKDOI RI PHPEHUV DQG

 HOLJLEOH GHSHQGHQWV ORFDWHG LQ 1HZ <RUN /RFDO  SDLG DQG UHLPEXUVHG PRUH IRU WKHVH

 SURGXFWV WKDQ LW ZRXOG KDYH DEVHQW 'HIHQGDQWV¶ DQWLFRPSHWLWLYH FRQGXFW DQG DFFRUGLQJO\

 VXIIHUHG LQMXU\ WR LWV EXVLQHVV DQG SURSHUW\




                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 12 of 136 PageID #: 5354




             3ODLQWLIIV 7HDPVWHUV /RFDO  :HOIDUH )XQG DQG 7HDPVWHUV /RFDO  5HWLUHHV¶

 %HQHILW )XQG FROOHFWLYHO\ ³/RFDO ´  FRQVLVW RI WZR KHDOWK DQG ZHOIDUH EHQHILW SODQV DQG LV

 KHDGTXDUWHUHG DQG KDV D SULQFLSDO SODFH RI EXVLQHVV LQ 1HZ <RUN 1HZ <RUN /RFDO 

 DGPLQLVWHUV WKH DVVHWV RI GHILQHG FRQWULEXWLRQ SODQV IRUPHG WR SURYLGH FHUWDLQ EHQHILWV LQFOXGLQJ

 SUHVFULSWLRQ GUXJ EHQHILWV /RFDO  SURYLGHV KHDOWK DQG ZHOIDUH EHQHILWV WR DFWLYH DQG UHWLUHG

 PHPEHUV DQG SDUWLFLSDQWV ZKR UHVLGH LQ QXPHURXV ORFDWLRQV LQ WKH 8QLWHG 6WDWHV 'XULQJ WKH

 &ODVV 3HULRG /RFDO  LQGLUHFWO\ SXUFKDVHG SDLG RU UHLPEXUVHG IRU VRPH RU DOO RI WKH SXUFKDVH

 SULFH IRU 6HQVLSDU DQGRU LWV $%UDWHG JHQHULF HTXLYDOHQWV IRU SHUVRQDO DQGRU KRXVHKROG XVH RI

 LWV PHPEHUV IURP SKDUPDFLHV ORFDWHG LQ DQGRU RQ EHKDOI RI PHPEHUV ORFDWHG LQ 1HZ <RUN

 )ORULGD 0DU\ODQG 0LVVRXUL 3HQQV\OYDQLD 6RXWK &DUROLQD DQG 7HQQHVVHH 'XULQJ WKH &ODVV

 3HULRG /RFDO  SDLG DQG UHLPEXUVHG PRUH IRU WKHVH SURGXFWV WKDQ LW ZRXOG KDYH DEVHQW

 'HIHQGDQWV¶ DQWLFRPSHWLWLYH FRQGXFW DQG DFFRUGLQJO\ VXIIHUHG LQMXU\ WR WKHLU EXVLQHVV RU

 SURSHUW\

             3ODLQWLII 7HDPVWHUV :HVWHUQ 5HJLRQ     /RFDO  +HDOWK &DUH 3ODQ ³7:5´ LV D

 PXOWLHPSOR\HU KHDOWK DQG ZHOIDUH SODQ KHDGTXDUWHUHG LQ $UL]RQD 7:5 SURYLGHV VHOIIXQGHG

 KHDOWKFDUH FRYHUDJH WR RYHU  HPSOR\HHV DQG WKHLU IDPLO\ PHPEHUV 'XULQJ WKH &ODVV

 3HULRG 7:5 SXUFKDVHG SDLG DQGRU SURYLGHG UHLPEXUVHPHQW IRU VRPH RU DOO RI WKH SXUFKDVH

 SULFH RI 6HQVLSDU DQGRU LWV $%UDWHG JHQHULF HTXLYDOHQWV IRU SHUVRQDO DQGRU KRXVHKROG XVH RI LWV

 PHPEHUV IURP SKDUPDFLHV ORFDWHG LQ DQGRU RQ EHKDOI RI PHPEHUV ORFDWHG LQ $ODVND $UL]RQD

 &DOLIRUQLD )ORULGD +DZDLL ,QGLDQD 0DU\ODQG 1HZ -HUVH\ 2UHJRQ 7HQQHVVHH DQG 8WDK

 'XULQJ WKH &ODVV 3HULRG 7:5 SDLG DQG UHLPEXUVHG PRUH IRU WKHVH SURGXFWV WKDQ LW ZRXOG KDYH

 DEVHQW 'HIHQGDQWV¶ DQWLFRPSHWLWLYH FRQGXFW DQG DFFRUGLQJO\ VXIIHUHG LQMXU\ WR WKHLU EXVLQHVV RU

 SURSHUW\




                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 13 of 136 PageID #: 5355




        %      7KH 'HIHQGDQWV

             'HIHQGDQW $PJHQ ,QF ³$PJHQ´ LV D 'HODZDUH FRUSRUDWLRQ ZLWK LWV SULQFLSDO

 SODFH RI EXVLQHVV DW 2QH $PJHQ &HQWHU 'ULYH 7KRXVDQG 2DNV &DOLIRUQLD  $PJHQ LV WKH

 KROGHU RI 1'$  DQG VHOOV 6HQVLSDU WKURXJKRXW WKH 8QLWHG 6WDWHV

             'HIHQGDQW 7HYD 3KDUPDFHXWLFDOV 86$ ,QF ³7HYD 86$´ LV D 'HODZDUH

 FRUSRUDWLRQ ZLWK LWV SULQFLSDO SODFH RI EXVLQHVV DW  +RUVKDP 5RDG 1RUWK :DOHV

 3HQQV\OYDQLD  7HYD 3KDUPDFHXWLFDOV ODXQFKHG JHQHULF 6HQVLSDU DW WKH HQG RI  DQG

 HQWHUHG WKH DJUHHPHQW ZLWK $PJHQ IURP ZKLFK WKLV DFWLRQ DULVHV 7KH UHODWLRQ EHWZHHQ 7HYD

 86$ DQG WKH QRQ$PJHQ GHIHQGDQWV LV GHVFULEHG EHORZ

             'HIHQGDQW :DWVRQ /DERUDWRULHV ,QF ³:DWVRQ´ LV D 1HYDGD FRUSRUDWLRQ ZLWK LWV

 SULQFLSDO SODFH RI EXVLQHVV DW 0RUULV &RUSRUDWH &HQWHU ,,,  ,QWHUSDFH 3DUNZD\ 3DUVLSSDQ\

 1HZ -HUVH\  :DWVRQ LV D VXEVLGLDU\ RI 7HYD 3KDUPDFHXWLFDOV :DWVRQ LV D GHIHQGDQW LQ

 $PJHQ¶V 6HQVLSDU SDWHQW LQIULQJHPHQW VXLW DQG LV D EHQHILFLDU\ GLUHFWO\ RU LQGLUHFWO\ RI WKH

 $PJHQ7HYD $JUHHPHQW IURP ZKLFK WKLV DFWLRQ DULVHV :DWVRQ LV WKH KROGHU RI $1'$ 

 IRU JHQHULF 6HQVLSDU WDEOHWV

             'HIHQGDQW $FWDYLV 3KDUPD ,QF ³$FWDYLV 3KDUPD´ LV D 'HODZDUH FRUSRUDWLRQ

 ZLWK LWV SULQFLSDO SODFH RI EXVLQHVV DW 0RUULV &RUSRUDWH &HQWHU ,,,  ,QWHUSDFH 3DUNZD\

 3DUVLSSDQ\ 1HZ -HUVH\  $FWDYLV 3KDUPD LV D VXEVLGLDU\ RI 7HYD 3KDUPDFHXWLFDOV $FWDYLV

 3KDUPD LV D GHIHQGDQW LQ $PJHQ¶V 6HQVLSDU SDWHQW LQIULQJHPHQW VXLW DQG LV D EHQHILFLDU\ GLUHFWO\

 RU LQGLUHFWO\ RI WKH $PJHQ7HYD $JUHHPHQW IURP ZKLFK WKLV DFWLRQ DULVHV $FWDYLV 3KDUPD LV WKH

 SDFNDJHU RI 7HYD¶V JHQHULF 6HQVLSDU

             'HIHQGDQWV 7HYD 86$ :DWVRQ DQG $FWDYLV 3KDUPD DUH FROOHFWLYHO\ UHIHUUHG WR

 DV ³7HYD´ %HWZHHQ 'HFHPEHU   DQG -DQXDU\   7HYD VROG WKURXJKRXW WKH 8QLWHG

 6WDWHV JHQHULF 6HQVLSDU XQGHU :DWVRQ¶V $1'$


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 14 of 136 PageID #: 5356




             'HIHQGDQWV $PJHQ DQG 7HYD DUH FROOHFWLYHO\ UHIHUUHG WR DV ³'HIHQGDQWV´

             $OO RI 'HIHQGDQWV¶ DFWLRQV GHVFULEHG LQ WKLV &RPSODLQW DUH SDUW RI DQG LQ

 IXUWKHUDQFH RI WKH XQODZIXO FRQGXFW DOOHJHG LQ WKLV &RPSODLQW 7KHVH DFWLRQV ZHUH DXWKRUL]HG

 RUGHUHG RU XQGHUWDNHQ E\ 'HIHQGDQWV¶ YDULRXV RIILFHUV DJHQWV HPSOR\HHV RU RWKHU

 UHSUHVHQWDWLYHV ZKLOH HQJDJHG LQ WKH PDQDJHPHQW RI 'HIHQGDQWV¶ DIIDLUV RU WKRVH RI WKHLU

 SUHGHFHVVRUVLQLQWHUHVW ZLWKLQ WKH FRXUVH DQG VFRSH RI WKHLU GXWLHV DQG HPSOR\PHQW RU ZLWK WKH

 DFWXDO DSSDUHQW DQGRU RVWHQVLEOH DXWKRULW\ RI 'HIHQGDQWV

 ,9    ,1'8675< %$&.*5281'

             7KH KHDOWK RI PLOOLRQV RI $PHULFDQV GHSHQGV RQ DFFHVV WR VDIH HIIHFWLYH DQG

 DIIRUGDEOH PHGLFDWLRQV 0RGHUQ PHGLFLQH WUHDWV FKURQLF FRQGLWLRQV DQG SUHYHQWV VHULRXV LOOQHVVHV

 ZLWK PDLQWHQDQFH SUHVFULSWLRQ GUXJV²GUXJV OLNH 6HQVLSDU WKDW DUH WDNHQ IRU PDQ\ PRQWKV RU

 \HDUV 7KH KLJK FRVW RI GUXJV FDQ PHDQ QR WUHDWPHQW RU LQDGHTXDWH WUHDWPHQW IRU PDQ\

 $IIRUGDEOH GUXJV OHDG WR EHWWHU WUHDWPHQW DQG SUHYHQWLRQ

             2Q WKH RWKHU KDQG WKH $PHULFDQ SKDUPDFHXWLFDO LQGXVWU\ LV D EXVLQHVV

 &RPSDQLHV WKDW VHOO EUDQG QDPH GUXJV VHHN WR UHFRXS WKHLU UHVHDUFK DQG GHYHORSPHQW LQYHVWPHQW

 FRYHU WKHLU PDUNHWLQJ FRVWV DQG WXUQ D SURILW IRU WKHLU VKDUHKROGHUV

             $V ORQJ DV WKH\ DUH SURWHFWHG IURP FRPSHWLWLRQ E\ D SDWHQW RU RWKHU UHJXODWRU\

 H[FOXVLYLW\ EUDQGQDPH GUXJV FDQ FKDUJH YHU\ KLJK SULFHV IRU PHGLFDWLRQV WKDW FRVW OLWWOH WR

 PDQXIDFWXUH 2QFH WKH ODZIXO H[FOXVLYLW\ SHULRG H[SLUHV RU LI WKH\ EHOLHYH WKH EUDQG SDWHQW V DUH

 LQYDOLG RU QRW LQIULQJHG SURVSHFWLYH JHQHULF PDQXIDFWXUHUV PD\ DSSO\ IRU )'$ DSSURYDO WR PDNH

 DQG VHOO D FRPSHWLQJ JHQHULF YHUVLRQ RI WKH VDPH GUXJ WKDW LV DV VDIH DQG HIIHFWLYH DV WKH EUDQG

 EXW IDU OHVV H[SHQVLYH




                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 15 of 136 PageID #: 5357




           $       6WDWXWRU\ DQG 'H )DFWR ([FOXVLYLWLHV &DQ ,QFHQWLYL]H *HQHULF &RPSDQLHV WR
                    &KDOOHQJH 3DWHQWV DQG 6HHN (DUO\ 0DUNHW (QWU\

                 8QGHU WKH )HGHUDO )RRG 'UXJ DQG &RVPHWLF $FW ³)'&$´  FRPSDQLHV WKDW

 FUHDWH D QHZ GUXJ FDQQRW ODZIXOO\ VHOO LW ZLWKRXW ILOLQJ DQG REWDLQLQJ )'$ DSSURYDO RI D 1HZ

 'UXJ $SSOLFDWLRQ ³1'$´ WR GR VR $Q 1'$ PXVW LQFOXGH VSHFLILF GDWD FRQFHUQLQJ WKH VDIHW\

 DQG HIIHFWLYHQHVV RI WKH GUXJ DV ZHOO DV DQ\ LQIRUPDWLRQ RQ DSSOLFDEOH SDWHQWV

                 7R REWDLQ )'$ DSSURYDO RI DQ $1'$ DQ DSSOLFDQW PXVW FHUWLI\ WKDW LWV JHQHULF

 YHUVLRQ RI WKH GUXJ ZLOO QRW LQIULQJH DQ\ SDWHQWV OLVWHG LQ WKH 2UDQJH %RRN DV FRYHULQJ WKDW EUDQG

 8QGHU WKH +DWFK:D[PDQ $PHQGPHQWV D JHQHULF PDQXIDFWXUHU¶V $1'$ PXVW FRQWDLQ RQH RI

 IRXU FHUWLILFDWLRQV ZLWK UHVSHFW WR WKH EUDQGHG GUXJ DQG HDFK OLVWHG SDWHQW

                    D      WKDW QR SDWHQW IRU WKH EUDQG GUXJ KDV EHHQ ILOHG ZLWK WKH )'$ D

 ³3DUDJUDSK , FHUWLILFDWLRQ´ 

                    E      WKDW WKH SDWHQW IRU WKH EUDQG GUXJ KDV H[SLUHG D ³3DUDJUDSK ,,

 FHUWLILFDWLRQ´ 

                    F      WKDW WKH SDWHQW IRU WKH EUDQG GUXJ ZLOO H[SLUH RQ D SDUWLFXODU GDWH DQG WKH

 PDQXIDFWXUHU GRHV QRW VHHN WR PDUNHW LWV JHQHULF SURGXFW EHIRUH WKDW GDWH D ³3DUDJUDSK ,,,

 FHUWLILFDWLRQ´  RU

                    G      WKDW WKH SDWHQW IRU WKH EUDQG GUXJ LV LQYDOLG RU ZLOO QRW EH LQIULQJHG E\ WKH

 JHQHULF PDQXIDFWXUHU¶V SURSRVHG SURGXFW D ³3DUDJUDSK ,9 FHUWLILFDWLRQ´ 

                 7R HQFRXUDJH PDQXIDFWXUHUV WR VHHN DSSURYDO RI JHQHULF YHUVLRQV RI EUDQGHG

 GUXJV +DWFK:D[PDQ JUDQWV WKH ILUVW SDUDJUDSK ,9 $1'$ ILOHU D GD\ H[FOXVLYLW\ SHULRG WR


     
          86&  
     
          86&   D  E 
     
          86&   M  $ YLL 


                                                     
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 16 of 136 PageID #: 5358




 PDUNHW WKH JHQHULF YHUVLRQ RI WKH GUXJ :KHQ D FRPSDQ\ ILOHV WKH ILUVW VXEVWDQWLDOO\ FRPSOHWH

 $1'$ DQG FHUWLILHV XQGHU 3DUDJUDSK ,9 WKDW WKH EUDQG¶V XQH[SLUHG SDWHQWV OLVWHG LQ WKH 2UDQJH

 %RRN DUH HLWKHU LQYDOLG RU QRW LQIULQJHG E\ WKH JHQHULF¶V SURGXFW WKH )'$ FDQQRW DSSURYH D ODWHU

 JHQHULF FRPSDQ\¶V $1'$ XQWLO WKDW ILUVWILOHU¶V JHQHULF KDV EHHQ RQ WKH PDUNHW IRU  GD\V RU

 XQWLO LWV ILUVWILOHU H[FOXVLYLW\ KDV EHHQ IRUIHLWHG &RQJUHVV FUHDWHG WKLV GD\ ZLQGRZ WR

 LQFHQWLYL]H JHQHULF PDQXIDFWXUHUV WR FKDOOHQJH ZHDN RU LQYDOLG SDWHQWV RU WR LQYHQW DURXQG WKHP

 E\ FUHDWLQJ QRQLQIULQJLQJ JHQHULFV $V WKH 6XSUHPH &RXUW KDV UHFRJQL]HG ³WKLV GD\ SHULRG

 RI H[FOXVLYLW\ FDQ SURYH YDOXDEOH SRVVLEO\ ZRUWK VHYHUDO KXQGUHG PLOOLRQ GROODUV´ WR WKH ILUVW

 ILOHU

                (YHQ LI D JHQHULF ILOHU LV QRW HQWLWOHG WR ILUVWILOHU H[FOXVLYLW\ LW PD\ HQMR\ D de

 facto H[FOXVLYLW\ SHULRG GXULQJ ZKLFK LW IDFHV QR FRPSHWLWLRQ ZLWK RWKHU $1'$ JHQHULFV 7KLV

 FDQ KDSSHQ IRU H[DPSOH ZKHUH WKH )'$ KDV QRW \HW DSSURYHG DQ\ RWKHU $1'$V i.e. ODZIXOO\

 RU ZKHUH RWKHU JHQHULFV KDYH DJUHHG ZLWK WKH EUDQG FRPSDQ\ WR GHOD\ WKHLU HQWU\ i.e.

 XQODZIXOO\  'H IDFWR H[FOXVLYLW\ LV MXVW DV YDOXDEOH DV +DWFK:D[PDQ GD\ H[FOXVLYLW\ LQ

 WHUPV RI SULFH DQG PDUNHW VKDUH DGYDQWDJHV RI EHLQJ WKH PDUNHW¶V VLQJOH VRXUFH RI JHQHULF

 SURGXFW EXW LW PD\ ODVW IRU PRUH RU OHVV WKDQ  GD\V

            %     7KH 5HJXODWRU\ 6WUXFWXUH IRU $SSURYDO DQG 6XEVWLWXWLRQ RI *HQHULF 'UXJV

                &RQJUHVV KDG WZR PDLQ SXUSRVHV IRU HQDFWLQJ WKH +DWFK:D[PDQ $PHQGPHQWV

 7KH ILUVW ZDV WR H[SHGLWH DYDLODELOLW\ RI OHVV H[SHQVLYH JHQHULF FRPSHWLWRUV WR EUDQGHG GUXJV

 WKHUHE\ UHGXFLQJ KHDOWKFDUH H[SHQVHV QDWLRQZLGH

                7KH VHFRQG ZDV WR SURWHFW SKDUPDFHXWLFDO PDQXIDFWXUHUV¶ LQFHQWLYHV WR FUHDWH QHZ

 DQG LQQRYDWLYH GUXJ SURGXFWV 7KH +DWFK:D[PDQ $PHQGPHQWV DFKLHYHG ERWK JRDOV DGYDQFLQJ


     
          FTC v. Actavis  6 &W    FLWDWLRQ RPLWWHG 


                                                      
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 17 of 136 PageID #: 5359




 VXEVWDQWLDOO\ WKH UDWH RI JHQHULF SURGXFW ODXQFKHV ZKLOH XVKHULQJ LQ DQ HUD RI KLVWRULF KLJK SURILW

 PDUJLQV IRU EUDQG PDQXIDFWXUHUV ,Q  EHIRUH WKH +DWFK:D[PDQ $PHQGPHQWV RQO\  RI

 WKH WRS VHOOLQJ GUXJV ZLWK H[SLUHG SDWHQWV KDG JHQHULF DOWHUQDWLYHV E\  QHDUO\ DOO GLG ,Q

  SUHVFULSWLRQ GUXJ UHYHQXH IRU EUDQGHG DQG JHQHULF GUXJV WRWDOHG  ELOOLRQ E\ 

 WRWDO SUHVFULSWLRQ GUXJ UHYHQXH KDG VRDUHG WR  ELOOLRQ

              2QH NH\ ZD\ WKDW OHJLVODWLRQ VRXJKW WR DFKLHYH WKHVH REMHFWLYHV ZDV WKURXJK D

 SURYLVLRQ WKDW ZKHQ WKH )'$ DSSURYHV D EUDQG PDQXIDFWXUHU¶V 1'$ WKH PDQXIDFWXUHU PD\ OLVW

 LQ Approved Drug Products with Therapeutic Equivalence Evaluations NQRZQ DV WKH ³2UDQJH

 %RRN´ DQ\ SDWHQWV WKDW WKH PDQXIDFWXUHU EHOLHYHV FRXOG UHDVRQDEO\ EH DVVHUWHG DJDLQVW D JHQHULF

 PDQXIDFWXUHU WKDW PDNHV XVHV RU VHOOV D JHQHULF YHUVLRQ RI WKH EUDQG GUXJ EHIRUH WKH H[SLUDWLRQ

 RI WKRVH SDWHQWV ,I QHZ SDWHQWV DUH ODWHU DSSURYHG WKDW FRYHU WKH GUXJ WKH PDQXIDFWXUHU PD\

 SXEOLVK WKHP LQ WKH 2UDQJH %RRN ZLWKLQ WKLUW\ GD\V RI LVVXDQFH

              :KHQ ILOLQJ DQ $1'$ JHQHULF PDQXIDFWXUHUV PXVW QRWLI\ WKH UHOHYDQW EUDQG

 PDQXIDFWXUHU RI DQ\ 3DUDJUDSK ,9 FHUWLILFDWLRQV WKH\ PDNH

              ,I D JHQHULF PDQXIDFWXUHU ILOHV D 3DUDJUDSK ,9 FHUWLILFDWLRQ WR D SDWHQW WKDW LV OLVWHG

 LQ WKH 2UDQJH %RRN DW WKH WLPH WKH $1'$ LV ILOHG D EUDQG PDQXIDFWXUHU FDQ GHOD\ )'$

 DSSURYDO RI WKH $1'$ VLPSO\ E\ VXLQJ WKH $1'$ DSSOLFDQW IRU SDWHQW LQIULQJHPHQW ,I WKH

 EUDQG PDQXIDFWXUHU LQLWLDWHV D SDWHQW LQIULQJHPHQW DFWLRQ DJDLQVW WKH JHQHULF ILOHU ZLWKLQ  GD\V

 RI UHFHLYLQJ QRWLILFDWLRQ RI WKH 3DUDJUDSK ,9 FHUWLILFDWLRQ WKH )'$ ZLOO QRW JUDQW ILQDO DSSURYDO

 WR WKH $1'$ XQWLO WKH HDUOLHU RI D WKH SDVVDJH RI  PRQWKV RU E WKH LVVXDQFH RI D GHFLVLRQ E\

 D FRXUW WKDW WKH SDWHQW LV LQYDOLG RU QRW LQIULQJHG E\ WKH JHQHULF PDQXIDFWXUHU¶V $1'$ SURGXFW



    
          86&   E        F 
    
          86&   M  % LLL 


                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 18 of 136 PageID #: 5360




 8QWLO RQH RI WKRVH FRQGLWLRQV RFFXUV WKH )'$ PD\ JUDQW ³WHQWDWLYH DSSURYDO´ RQFH WKH $1'$ LV

 RWKHUZLVH UHDG\ IRU FRPPHUFLDO PDUNHWLQJ EXW FDQQRW DXWKRUL]H WKH JHQHULF PDQXIDFWXUHU WR

 PDUNHW LWV SURGXFW i.e. JUDQW ILQDO DSSURYDO XQWLO FRQGLWLRQ D RU E LV PHW

              2IWHQ D EUDQG FRPSDQ\ ZLOO WU\ WR H[WHQG LWV PRQRSRO\ E\ REWDLQLQJ DGGLWLRQDO

 SDWHQWV FRYHULQJ WKH VDPH SURGXFW $QG VRPHWLPHV VXFK QHZ SDWHQWV DUH REWDLQHG RU OLVWHG LQ WKH

 2UDQJH %RRN after DQ $1'$ KDV DOUHDG\ EHHQ ILOHG ,Q VXFK FLUFXPVWDQFHV WKH JHQHULF ZKRVH

 $1'$ LV SHQGLQJ PXVW XSGDWH LWV $1'$ DQG VXEPLW D QHZ SDWHQW FHUWLILFDWLRQ WR WKH QHZO\

 OLVWHG SDWHQW ,I WKLV FHUWLILFDWLRQ FRQWDLQV D 3DUDJUDSK ,9 FHUWLILFDWLRQ WKH EUDQG FRPSDQ\ LV VWLOO

 HQWLWOHG WR ILOH D ODZVXLW DJDLQVW WKH JHQHULF EXW LW LV QRW HQWLWOHG WR D PRQWK VWD\ DV WR WKDW

 ILOLQJ 7KLV SURFHVV ZDV GHVLJQHG DW OHDVW LQ SDUW WR SUHYHQW EUDQG FRPSDQLHV IURP VWDFNLQJ 

 PRQWK VWD\V DQG LQGHILQLWHO\ GHOD\LQJ JHQHULF FRPSHWLWLRQ

              7KH )'&$ SURYLGHV IRU FHUWDLQ RWKHU H[FOXVLYLWLHV WKDW EUDQG FRPSDQLHV PD\

 FODLP HYHQ LQ WKH DEVHQFH RI DQ 2UDQJH%RRNOLVWHG SDWHQW 2QH RI WKHVH LV ³SHGLDWULF

 H[FOXVLYLW\´ XQGHU VHFWLRQ $ ZKLFK SURYLGHV DQ LQFHQWLYH WR WKH SKDUPDFHXWLFDO LQGXVWU\ WR

 FRQGXFW SHGLDWULF VWXGLHV RI WKHLU GUXJV ZKHQ UHTXHVWHG E\ WKH )'$ 3HGLDWULF H[FOXVLYLW\ LV DQ

 DGGRQ WR H[LVWLQJ PDUNHWLQJ H[FOXVLYLW\ RU SDWHQW SURWHFWLRQ DOORZLQJ VL[ PRQWKV¶ DGGLWLRQDO

 H[FOXVLYLW\ WR GUXJV WKDW RWKHUZLVH KDYH H[FOXVLYLW\ XQGHU WKH 1HZ &KHPLFDO (QWLW\ ³1&(´ 

 2USKDQ 'UXJ ³2'(´ RU RWKHU VWDWXWRU\ H[FOXVLYLW\ SURYLVLRQV RU WKDW KDYH SDWHQW SURWHFWLRQ

 7KXV D EUDQG SURGXFW FDQ EH HQWLWOHG WR DQ DGGLWLRQDO VL[ PRQWKV RI OHJDO PRQRSRO\ DIWHU WKH ODVW

 RI LWV YDOLG SDWHQWV H[SLUHV LI WKH )'$ JUDQWV LW SHGLDWULF H[FOXVLYLW\

         &      7KH &RPSHWLWLYH (IIHFWV RI $%5DWHG *HQHULF &RPSHWLWLRQ

              %HFDXVH JHQHULFV GR QRW GLIIHU WKHUDSHXWLFDOO\ IURP EUDQGV WKH RQO\ PHDQLQJIXO

 EDVLV IRU FRPSHWLWLRQ EHWZHHQ WKHP RU EHWZHHQ JHQHULF YHUVLRQV RI WKH VDPH GUXJ LV SULFH

 :KHQ WKHUH LV RQO\ RQH JHQHULF FRPSHWLWRU RQ WKH PDUNHW WKHLU SULFHV DUH W\SLFDOO\ EHWZHHQ 


                                                    
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 19 of 136 PageID #: 5361




 DQG  ORZHU WKDQ WKHLU EUDQG FRXQWHUSDUWV 7KH GLVFRXQW LQFUHDVHV GUDPDWLFDOO\ DV PRUH

 JHQHULFV HQWHU ZKHQ WKHUH DUH PXOWLSOH JHQHULFV RQ WKH PDUNHW WKH GLVFRXQW RII WKH EUDQG SULFH

 FDQ EH  RU PRUH $FFRUGLQJ WR WKH )'$ DQG WKH )HGHUDO 7UDGH &RPPLVVLRQ ³)7&´  WKH

 JUHDWHVW VLQJOH GURS LQ JHQHULF SULFH RFFXUV ZKHQ WKH VHFRQG JHQHULF HQWHUV WKH PDUNHW

             6LQFH SDVVDJH RI WKH +DWFK:D[PDQ $PHQGPHQWV HYHU\ VWDWH KDV DGRSWHG

 ³JHQHULF VXEVWLWXWLRQ´ ODZV WKDW HLWKHU UHTXLUH RU SHUPLW SKDUPDFLHV WR VXEVWLWXWH DQ $%UDWHG

 JHQHULF ZKHQ SUHVHQWHG ZLWK D SUHVFULSWLRQ IRU LWV EUDQGHG FRXQWHUSDUW $V D UHVXOW RI WKHVH ODZV

 DQG RWKHU IHDWXUHV RI WKH SKDUPDFHXWLFDO PDUNHWSODFH ZKHQ JHQHULF FRPSHWLWLRQ EHJLQV VR ORQJ

 DV LW LV XQUHVWUDLQHG  EUDQG VDOHV DUH UDSLGO\ FRQYHUWHG WR JHQHULF VDOHV ZLWK JHQHULFV JDUQHULQJ

  RI XQLW VDOHV RU PRUH ZLWKLQ WKH ILUVW VL[ PRQWKV 7KH )7& KDV IRXQG WKDW RQ DYHUDJH

 JHQHULFV FDSWXUH  RI EUDQG XQLW VDOHV ZLWKLQ WKH ILUVW \HDU RI JHQHULF HQWU\ DQG ZLWK PXOWLSOH

 JHQHULFV RQ WKH PDUNHW SULFHV GURS E\  $FFRUGLQJ WR WKH &RQJUHVVLRQDO %XGJHW 2IILFH

 JHQHULF GUXJV VDYH FRQVXPHUV DQ HVWLPDWHG  WR  ELOOLRQ D \HDU DW UHWDLO SKDUPDFLHV $QG

 DGGLWLRQDO ELOOLRQV RI GROODUV DUH VDYHG ZKHQ KRVSLWDOV XVH JHQHULFV´

             7KXV WKH ODXQFK RI $%UDWHG JHQHULFV W\SLFDOO\ SUHFLSLWDWHV VLJQLILFDQW FRVW

 VDYLQJV IRU DOO GUXJ SXUFKDVHUV ,W DOVR SURYLGHV VWURQJ LQFHQWLYHV IRU EUDQG PDQXIDFWXUHUV WR

 IRUHVWDOO VXFK ODXQFKHV

             $EVHQW JHQHULF FRPSHWLWLRQ EUDQG PDQXIDFWXUHUV W\SLFDOO\ VHOO WKHLU GUXJV DW

 SULFHV IDU DERYH WKH PDUJLQDO FRVW RI SURGXFWLRQ JHQHUDWLQJ SURILW PDUJLQV RI  DQG PRUH

 VRPHWLPHV XS WR  7KH\ FDQ GR WKLV EHFDXVH EHIRUH JHQHULF FRPSHWLWLRQ WKH EUDQG KROGV D



     
      )7& 6WXG\ )HGHUDO 7UDGH &RPPLVVLRQ ³$XWKRUL]HG *HQHULFV $Q ,QWHULP 5HSRUW´ 
 :/  -XQH  
    
     See )'$ :HEVLWH *HQHULF 'UXJV 4XHVWLRQV DQG $QVZHUV available at KWWS
 ZZZIGDJRYGUXJVUHVRXUFHVIRU\RXFRQVXPHUVTXHVWLRQVDQVZHUVXFPKWP


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 20 of 136 PageID #: 5362




 OHJDO PRQRSRO\ RQ WKH GUXJ :KHQ WKH ILUVW JHQHULF HQWHUV WKH EUDQG¶V PRQRSRO\ GLVDSSHDUV WKH

 JHQHULF FKDUJHV OHVV DQG SURILW PDUJLQV IRU WKH GUXJ EHJLQ WR VKULQN :KHQ WZR RU PRUH JHQHULFV

 HQWHU SULFHV²DQG SURILW PDUJLQV²GURS PXFK PRUH SUHFLSLWRXVO\

             2QFH WKH QXPEHU RI JHQHULF FRPSHWLWRUV JRHV IURP RQH WR WZR WKH WZR JHQHULF

 FRPSDQLHV FRPSHWH RQ SULFH 6RPH W\SLFDO HVWLPDWHV DUH WKDW D VLQJOH JHQHULF ODXQFK UHVXOWV LQ D

 QHDU WHUP UHWDLO SULFH UHGXFWLRQ RI DURXQG  :LWK WZR JHQHULF HQWUDQWV WKH QHDUWHUP UHWDLO

 SULFH UHGXFWLRQ LV DERXW  2QFH WKLUG DQG IRXUWK JHQHULFV HQWHU SULFHV GURS HYHQ ORZHU XQWLO

 WKH PDUNHW LV IXOO\ ³JHQHULFL]HG´ ZLWK SULFH VWDQGLQJ DV WKH RQO\ PHDQLQJIXO GLVWLQFWLRQ EHWZHHQ

 GLIIHUHQW SURGXFWV

             $ VWXG\ RI 86 JHQHULF GUXJ SULFHV SXEOLVKHG LQ -DQXDU\  IRXQG WKDW

                >S@ULFHV W\SLFDOO\ GHFUHDVH UDSLGO\ ZLWK WKH HQWU\ RI VXEVHTXHQW
                JHQHULF PDQXIDFWXUHUV *HQHULF GUXJV WKDW HQWHUHG WKH PDUNHW
                EHWZHHQ  DQG  UHGXFHG GUXJ SULFHV E\  LQ WKH ILUVW
                \HDU DQG DIWHU D SODWHDX LQ GUXJ SULFHV GXULQJ WKH GD\
                H[FOXVLYLW\ ZKHQ RQO\ WKH ILUVW JHQHULF GUXJ PDQXIDFWXUHU FDQ
                PDUNHW LWV GUXJ QHDUO\ DOO UHGXFWLRQV LQ WKH SULFH RI RUDO
                PHGLFDWLRQV RFFXUUHG LQ WKH ILUVW HLJKW PRQWKV DIWHU JHQHULF HQWU\
                $V WKH QXPEHU RI JHQHULF PDQXIDFWXUHUV ZLWKLQ VSHFLILF GUXJ
                PDUNHWV LQFUHDVHV GUXJ SULFHV FRQWLQXH WR GHFOLQH $  )'$
                DQDO\VLV IRXQG WKDW DIWHU SDWHQW DQG H[FOXVLYLW\ H[SLUDWLRQ WKH
                LQWURGXFWLRQ RI RQH JHQHULF PDQXIDFWXUHU LQWR WKH PDUNHW UHGXFHG
                WKH SULFH RI WKH GUXJ E\ RQO\  With two generic manufacturers,
                the price reached 52% of the brand-name drug’s price




     
         *XSWD 5 HW DO *HQHULF 'UXJV LQ WKH 8QLWHG 6WDWHV 3ROLFLHV WR $GGUHVV 3ULFLQJ DQG
 &RPSHWLWLRQ Clin. Pharmacol. Ther.  )HE     HPSKDVLV DGGHG  DYDLODEOH DW
 KWWSVZZZQFELQOPQLKJRYSPFDUWLFOHV30& see also &RQUDG 5 DQG 5 /XWWHU
 *HQHULF &RPSHWLWLRQ DQG 'UXJ 3ULFHV 1HZ (YLGHQFH /LQNLQJ *UHDWHU *HQHULF &RPSHWLWLRQ DQG
 /RZHU *HQHULF 'UXJ 3ULFHV )'$ &HQWHU IRU 'UXJ (YDOXDWLRQ DQG 5HVHDUFK 'HFHPEHU 
 DYDLODEOH DW KWWSVZZZIGDJRYPHGLDGRZQORDG


                                                
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 21 of 136 PageID #: 5363




 7KH VWXG\¶V DXWKRUV UHSUHVHQWHG WKHVH ILQGLQJV LQ D WDEOH HQWLWOHG ³*HQHULF &RPSHWLWLRQ DQG 'UXJ

 3ULFHV´ VKRZLQJ WKH SUHFLSLWRXV SULFH GURS DIWHU WKH VHFRQG JHQHULF FRPSHWLWRU HQWHUV WKH

 PDUNHW




             ,Q JHQHUDO WKH PRUH IXOO\ JHQHULFL]HG WKH PDUNHW IRU D SDUWLFXODU GUXJ WKH ORZHU

 WKH SULFH ZLOO EH 7KH SUHVHQFH RI PXOWLSOH JHQHULFV LQ WKH PDUNHW FRPSHWLQJ ZLWK WKH EUDQG DQG

 ZLWK HDFK RWKHU SXWV GRZQZDUG SUHVVXUH RQ SULFHV WR WKH EHQHILW RI SXUFKDVHUV DQG FRQVXPHUV



        '      3KDUPDFHXWLFDO 0DQXIDFWXUHUV 6RPHWLPHV *DPH WKH 6\VWHP WR ,PSHGH
                &RPSHWLWLRQ 8VLQJ &ROOXVLYH $JUHHPHQWV WKDW ,QFOXGH 3D\IRU'HOD\
                3URYLVLRQV RU $FFHOHUDWLRQ &ODXVHV ZLWK *UDFH 3HULRGV

             :KHQ WKH\ GR QRW IDFH JHQHULF FRPSHWLWLRQ EUDQG GUXJ PDQXIDFWXUHUV XVXDOO\

 SULFH WKHLU SURGXFWV IDU DERYH WKHLU PDUJLQDO FRVW RI SURGXFWLRQ JHQHUDWLQJ SURILW PDUJLQV

 UDQJLQJ IURP  WR  7KLV FDQ WUDQVODWH WR KXQGUHGV RI PLOOLRQV RU HYHQ ELOOLRQV RI GROODUV

 IRU EORFNEXVWHU EUDQGHG GUXJV :KHQ XQFRQVWUDLQHG JHQHULF FRPSHWLWLRQ FRPPHQFHV KRZHYHU

 WKH JHQHULFV TXLFNO\ WDNH  RU PRUH RI WKH XQLW VDOHV $QG ZKHQ PXOWLSOH JHQHULFV DUH LQ WKH


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 22 of 136 PageID #: 5364




 PDUNHW WKH FRPSHWLWLRQ EHWZHHQ WKH JHQHULFV GULYHV WKHLU SULFHV WR QHDU RQO\  DERYH WKH

 PDUJLQDO FRVW RI SURGXFWLRQ 7KLV FRPSHWLWLRQ HQGV WKH EUDQG PDQXIDFWXUHU¶V PDUNHW SRZHU DQG

 GHOLYHUV HQRUPRXV VDYLQJV WR GUXJ SXUFKDVHUV 7KH SURVSHFWLYH ORVV RI PDUNHW SRZHU DQG

 LQHYLWDEOH GURS LQ EUDQG XQLW VDOHV DQG SULFH DUH VRPHWLPHV UHIHUUHG WR DV WKH EUDQG¶V ³SDWHQW

 FOLII´

              ,Q +DWFK:D[PDQ SDWHQW OLWLJDWLRQ WKH SDUWLHV DUH GLVSXWLQJ ZKHWKHU WKH DWLVVXH

 SDWHQW V DUH YDOLG DQG HQIRUFHDEOH DQG LQIULQJHG E\ SURSRVHG $1'$ SURGXFW 7\SLFDOO\ WKH

 SRVLWLRQ RI WKH EUDQG LV WKDW DV WKH SDWHQW LV YDOLG HQIRUFHDEOH DQG ZRXOG EH LQIULQJHG D

 VHWWOHPHQW VKRXOG SURYLGH IRU HQWU\ DW RU QHDU H[SLU\ RI WKH SDWHQW 7KH SRVLWLRQ RI WKH JHQHULF LV

 WKDW WKH SDWHQW V LV LQYDOLG XQHQIRUFHDEOH DQGRU QRW LQIULQJHG VR D VHWWOHPHQW VKRXOG SURYLGH

 IRU LPPHGLDWH RU QHDULPPHGLDWH HQWU\ $ VHWWOHPHQW RQ WKH PHULWV²ZLWK D FRPSURPLVHG DJUHHG

 HQWU\ GDWH DQG ZLWKRXW D UHYHUVH SD\PHQW²GLUHFWO\ UHIOHFWV WKH SUREDELOLVWLF RXWFRPH RI WKH

 OLWLJDWLRQ 7KDW LV WKH HDUOLHU WKH HQWU\ GDWH WKH VWURQJHU WKH JHQHULF PDQXIDFWXUHU¶V SDWHQW

 SRVLWLRQ 7KH ODWHU WKH HQWU\ GDWH WKH ZHDNHU WKH JHQHULF¶V SDWHQW SRVLWLRQ

              %UDQG PDQXIDFWXUHUV VRPHWLPHV FRQVSLUH ZLWK RQH RU PRUH JHQHULF PDQXIDFWXUHUV

 WR SUHYHQW WKLV FRPSHWLWLRQ DQG LWV DFFRPSDQ\LQJ SULFH GURS ,I WKH\ ZRUN WRJHWKHU WR SUHYHQW RU

 GHOD\ FRPSHWLWLRQ WKH\ FDQ NHHS WKH SURILW PDUJLQV RQ DOO RI WKH XQLW VDOHV DW  UDWKHU WKDQ

  DQG VSOLW WKH UHVXOWLQJ H[FHVV SURILWV DPRQJ WKHPVHOYHV 7KH\ FDQ FDSWXUH LQ WKHLU FRIIHUV

 WKH HQRUPRXV VDYLQJV WKDW ODZIXO FRPSHWLWLRQ ZRXOG RWKHUZLVH KDYH GHOLYHUHG WR GUXJ

 SXUFKDVHUV

              :LWKRXW FRPSHWLWLRQ D EUDQG PDQXIDFWXUHU NHHSV DOO SURILW IURP VDOHV RI WKH GUXJ




                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 23 of 136 PageID #: 5365




            :KHQ JHQHULFV HQWHU FRPSHWLWLRQ FRQYHUWV WKH EUDQG¶V SURILWV LQWR SXUFKDVHU

 VDYLQJV




            7R DYRLG WKLV UHGXFWLRQ LQ SURILWV WKH EUDQG DQG JHQHULF PDQXIDFWXUHU

 VRPHWLPHV²LOOHJDOO\²DJUHH QRW WR FRPSHWH DQG LQVWHDG VSOLW WKH SRWHQWLDO SXUFKDVHU VDYLQJV

 EHWZHHQ WKHPVHOYHV




                                               
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 24 of 136 PageID #: 5366




             )RU VXFK D SODQ WR ZRUN WKH EUDQG DQG JHQHULF PDQXIDFWXUHUV QHHG D PHDQV E\

 ZKLFK WR GLYLGH WKH H[FHVV SURILWV DPRQJ WKHPVHOYHV 7KH JHQHULF PDQXIDFWXUHU ZLOO RQO\ DJUHH

 WR UHIUDLQ IURP FRPSHWLQJ LI LW VKDUHV LQ WKH LOOJRWWHQ JDLQV 3D\RIIV IURP WKH EUDQG WR WKH

 JHQHULF DUH WKH PHDQV E\ ZKLFK WKH EUDQG DQG JHQHULF PDQXIDFWXUHUV VKDUH WKH H[FHVV SURILWV WKDW

 WKH GHOD\ RI FRPSHWLWLRQ JHQHUDWH 7KHVH SD\RII GHDOV DUH RIWHQ UHIHUUHG WR DV ³SD\IRUGHOD\´

 DJUHHPHQWV RU ³H[FOXVLRQDU\ SD\PHQW´ DJUHHPHQWV 7KHVH VRUWV RI DJUHHPHQW H[WHQG WKH EUDQG

 PDQXIDFWXUHU¶V PRQRSRO\ NHHSLQJ SULFHV KLJK DQG EORFN SXUFKDVHU DQG FRQVXPHU DFFHVV WR

 PRUH DIIRUGDEOH JHQHULF GUXJV

             ,Q UHDFKLQJ VXFK VHWWOHPHQWV EUDQG DQG JHQHULF GUXJ FRPSDQLHV DW WLPHV LQFOXGH D

 VRFDOOHG ³DFFHOHUDWLRQ´ FODXVH LQ WKHLU DJUHHPHQW *HQHUDOO\ VSHDNLQJ XQGHU VXFK D FODXVH WKH

 DJUHHG HQWU\ GDWH i.e. WKH GDWH RQ ZKLFK WKH VHWWOLQJ JHQHULF PLJKW HQWHU WKH PDUNHW LV DGYDQFHG

 XQGHU FLUFXPVFULEHG FRQGLWLRQV ³WULJJHULQJ HYHQWV´  7KRVH FRQGLWLRQV PLJKW UHODWH WR WKH




                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 25 of 136 PageID #: 5367




 SDWHQW V e.g. WKH SDWHQW LV DGMXGLFDWHG LQYDOLG RU LW H[SLUHV RU WR PDUNHW FRQGLWLRQV e.g. VRPH

 RWKHU JHQHULF HQWHUV WKH PDUNHW E\ DJUHHPHQW RU DWULVN 

             ,Q WKH HYHQW WKDW WKH SDWHQW V LV DGMXGLFDWHG LQYDOLG RU XQHQIRUFHDEOH EUDQG

 PDQXIDFWXUHUV FDQ LQGXFH JHQHULFV WR VHWWOH E\ LQFOXGLQJ DFFHOHUDWLRQ FODXVHV LQ WKHLU DJUHHPHQWV

 ,Q SUDFWLFH WKRXJK DQG GHVSLWH WKHLU QDPH WKHVH VRFDOOHG DFFHOHUDWLRQ FODXVHV do not accelerate

 JHQHULF HQWU\²WKH\ delay LW

             7KH SXUSRVH DQG HIIHFW RI DQ DFFHOHUDWLRQ FODXVH LV WR GUDPDWLFDOO\ UHGXFH DQ\

 RWKHU JHQHULF PDQXIDFWXUHU¶V LQFHQWLYH WR WU\ WR HQWHU WKH PDUNHW DV TXLFNO\ DV WKH\ FDQ $EVHQW

 WKH DFFHOHUDWLRQ FODXVH RWKHU JHQHULF PDQXIDFWXUHUV DUH LQFHQWLYL]HG WR HQWHU WKH PDUNHW DV VRRQ

 DV SRVVLEOH WKHUHE\ HQMR\LQJ D SHULRG RI OLWWOH RU QR FRPSHWLWLRQ IURP RWKHU JHQHULFV $Q

 DFFHOHUDWLRQ FODXVH GLVLQFHQWLYL]HV JHQHULFV WKDW ZRXOG RWKHUZLVH EH ZLOOLQJ DQG DEOH WR FRPH WR

 PDUNHW IURP GRLQJ VR EHFDXVH RI WKH NQRZOHGJH WKDW RWKHU JHQHULFV ZRXOG LPPHGLDWHO\ IORRG WKH

 PDUNHW

             $FFHOHUDWLRQ FODXVHV ³HOLPLQDWH DQ\ LQFHQWLYH IRU D VXEVHTXHQW ILOHU WR FRQWLQXH WR

 OLWLJDWH IRU HDUOLHU PDUNHW HQWU\´ DQG WKXV UHSUHVHQW ³WKH SULPDU\ DQWLFRPSHWLWLYH DVSHFWV RI

 VHWWOHPHQWV´ 7KH &KDLUPDQ DQG &(2 RI $SRWH[ ,QF²RQH RI WKH ODUJHVW JHQHULF

 PDQXIDFWXUHUV LQ WKH ZRUOG²WZLFH WHVWLILHG WR &RQJUHVV DERXW DFFHOHUDWLRQ FODXVHV RU ZKDW KH

 UHIHUUHG WR DV ³SRLVRQ SLOO´ SURYLVLRQV +H H[SODLQHG WKDW WKH\ ³HOLPLQDWH DQ\ LQFHQWLYH IRU D

 VXEVHTXHQW ILOHU WR FRQWLQXH WR OLWLJDWH IRU HDUOLHU PDUNHW HQWU\´ DQG WKXV UHSUHVHQW ³WKH SULPDU\




     
       6WDWHPHQW RI %HUQDUG 6KHUPDQ &(2 $SRWH[ ,QF EHIRUH WKH + &RPP 2Q (QHUJ\
 &RPPHUFH 7UDGH DQG &RQVXPHU 3URWHFWLRQ RI WKH + &RPP 2Q (QHUJ\ &RPPHUFH WK
 &RQJ +HDULQJ RQ +5  ³Protecting Consumer Access to Generic Drugs Act of 2007” DW
    available at KWWSZZZJSRJRYIGV\VSNJ&+5* KKUJSGI&+5*
 KKUJSGI


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 26 of 136 PageID #: 5368




 DQWLFRPSHWLWLYH DVSHFWV RI VHWWOHPHQWV´ $FFHOHUDWLRQ FODXVHV ERWK LQGXFH SURVSHFWLYH JHQHULF

 FRPSHWLWRUV WR DFFHSW ODWHU HQWU\ GDWHV DQG GHWHU RWKHUV IURP FKDOOHQJLQJ ZHDN SDWHQWV

                >1@R VXEVHTXHQW ILOHU LV JRLQJ WR WDNH XS WKH SDWHQW ILJKW NQRZLQJ LW
                ZLOO JHW QRWKLQJ LI LW ZLQV &RQVXPHUV DUH WKH ELJJHVW ORVHUV XQGHU
                WKLV V\VWHP ,I VXEVHTXHQW ILOHUV GR QRW KDYH WKH LQFHQWLYH WR WDNH
                RQ WKH FRVW RI PXOWLPLOOLRQ SDWHQW FKDOOHQJHV WKHVH FKDOOHQJHV ZLOO
                QRW RFFXU :HDN SDWHQWV WKDW VKRXOG EH NQRFNHG RXW ZLOO UHPDLQ LQ
                SODFH XQGXO\ EORFNLQJ FRQVXPHU DFFHVV WR JHQHULFV 7KH
                FKDOOHQJHV WR EUDQG SDWHQWV E\ JHQHULF FRPSDQLHV WKDW +DWFK
                :D[PDQ ZDV GHVLJQHG WR JHQHUDWH ZLOO GHFUHDVH $QG VHWWOHPHQWV
                WKDW GHOD\ FRQVXPHU DFFHVV WR WKH JHQHULF ZLOO LQ WXUQ LQFUHDVH

             $FFHOHUDWLRQ FODXVHV DUH XVXDOO\ DFFRPSDQLHG E\ FRQWUDFWXDO JUDFH SHULRGV LQ

 ZKLFK WKH JHQHULF DJUHHV WR D ZDLWLQJ SHULRG EHIRUH LW PD\ ODXQFK DIWHU D WULJJHULQJ HYHQW VXFK DV

 DQ DWULVN ODXQFK ,I WKH WULJJHULQJ FRQGLWLRQ QR ORQJHU DSSOLHV DW WKH HQG RI WKH JUDFH SHULRG WKH

 DFFHOHUDWLRQ FODXVH LV HIIHFWXDOO\ GHDFWLYDWHG *UDFH SHULRGV DOORZ WKH EUDQG FRPSDQ\ WLPH WR

 VHWWOH ZLWK DQ\ DWULVN ODXQFKHUV ZKRVH PDUNHW HQWU\ WKUHDWHQV WR WULJJHU DFFHOHUDWLRQ FODXVHV LQ

 WKH EUDQG FRPSDQ\¶V VHWWOHPHQWV ZLWK RWKHU JHQHULF PDQXIDFWXUHUV

             :KHUH VHWWOHPHQW DJUHHPHQWV FRQWDLQ DFFHOHUDWLRQ FODXVHV EUDQG FRPSDQLHV PD\

 DOHUW RWKHU JHQHULF PDQXIDFWXUHUV WR WKH H[LVWHQFH RI DFFHOHUDWLRQ FODXVHV LQ HDUOLHU VHWWOHPHQWV




    
       Protecting Consumer Access to Generic Drugs Act of 2007: Hearing on H.R. 1902 Before
 the Subcomm. On Commerce, Trade, and Consumer Protection of the H. Comm. on Energy &
 Commerce WK &RQJ DW    VWDWHPHQW RI %HUQDUG 6KHUPDQ &(2 $SRWH[ ,QF 
 available at KWWSZZZJSRJRYIGV\VSNJ&+5* KKUJSGI&+5*KKUJSGI
    
        Protecting Consumer Access to Generic Drugs Act of 2009: Hearing on H.R. 1706 Before
 the Subcomm. On Commerce, Trade, and Consumer Protection of the H. Comm. on Energy &
 Commerce WK &RQJ DW   VWDWHPHQW RI %HUQDUG 6KHUPDQ &(2 $SRWH[ ,QF
  KHUHLQDIWHU ³$SRWH[  6WDWHPHQW´  DYDLODEOH DW KWWSZZZJSRJRYIGV\VSNJ&+5*
 KKUJSGI&+5*KKUJSGI $SRWH[ DGGUHVVHG DFFHOHUDWLRQ FODXVHV LQ WKH
 FRQWH[W LQ ZKLFK WKH ILUVWILOLQJ JHQHULF UHWDLQHG WKH GD\ H[FOXVLYLW\ 5HJDUGOHVV KHUH DV
 ZHOO WKH DFFHOHUDWLRQ FODXVH DOO EXW HOLPLQDWHV D JHQHULF PDQXIDFWXUHU¶V LQFHQWLYH WR WU\ WR HQWHU
 EHIRUH WKH VFKHGXOHG GDWH


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 27 of 136 PageID #: 5369




 WKHUHE\ GLVVXDGLQJ RWKHU JHQHULF PDQXIDFWXUHUV IURP WU\LQJ WR HQWHU WKH PDUNHW EHIRUH WKH

 GHOD\HG HQWU\ GDWH WR ZKLFK WKH SULRU VHWWOLQJ SDUWLHV DJUHHG

              +HUH $PJHQ DQG 7HYD¶V RYHUDUFKLQJ VFKHPH KDV UHVXOWHG LQ \HDUV RI XQODZIXOO\

 SURORQJHG PRQRSROL]DWLRQ LQ WKH OXFUDWLYH PDUNHW IRU 6HQVLSDU DQG LWV $%UDWHG JHQHULF

 HTXLYDOHQWV $PJHQ¶V VFKHPH KDV GHOD\HG JHQHULF HQWU\ VLQFH 0DUFK  

 9        )$&78$/ $//(*$7,216

           $    $PJHQ 'HYHORSV DQG /DXQFKHV 6HQVLSDU DQG (DUQV %LOOLRQV RI 'ROODUV

              &LQDFDOFHW +&O LV D FDOFLXPVHQVLQJ UHFHSWRU DJRQLVW LQGLFDWHG IRU VHFRQGDU\

 K\SHUSDUDWK\URLGLVP ³+37´ LQ DGXOW SDWLHQWV ZLWK FKURQLF NLGQH\ GLVHDVH RQ GLDO\VLV ,W LV DOVR

 LQGLFDWHG IRU WKH WUHDWPHQW RI K\SHUFDOFHPLD LQ DGXOW SDWLHQWV ZLWK SDUDWK\URLG FDUFLQRPD DQG

 IRU WUHDWLQJ VHYHUH K\SHUFDOFHPLD LQ DGXOW SDWLHQWV ZLWK SULPDU\ +37 ZKR DUH XQDEOH WR XQGHUJR

 SDUDWK\URLGHFWRP\ &LQDFDOFHW +&O LV DYDLODEOH DV DQ RUDO WKHUDS\ LQ  PJ  PJ DQG  PJ

 VWUHQJWK WDEOHWV

              $PJHQ KDV VROG FLQDFDOFHW +&O XQGHU WKH EUDQG QDPH ³6HQVLSDU´ LQ WKH 8QLWHG

 6WDWHV VLQFH 

              7KH GHYHORSPHQW RI 6HQVLSDU EHJDQ ZLWK D FROODERUDWLRQ EHWZHHQ %ULJKDP DQG

 :RPHQ¶V +RVSLWDO ,QF WKH ³+RVSLWDO´ DQG 136 3KDUPDFHXWLFDOV ,QF ³136´ DQG OHG WR WKH

 DSSOLFDWLRQ IRU DQG VXEVHTXHQW DOORZDQFH RI WKH ¶ SDWHQW DQG FHUWDLQ RWKHU SDWHQWV

  FROOHFWLYHO\ WKH ³136 3DWHQWV´  7KH 136 3DWHQWV UHODWH WR WKH SURGXFWLRQ DQGRU PHGLFLQDO XVH

 RI FLQDFDOFHW +&O 7KH ¶ SDWHQW ZDV WKH SULPDU\ VXEVWDQFH SDWHQW DQG ZDV VHW WR H[SLUH RQ

 0DUFK  




      
      See 3RRQ * ³&LQDFDOFHW K\GURFKORULGH 6HQVLSDU ´ Proc. (Bayl. Univ. Med. Cent.)
    DYDLODEOH DW KWWSVZZZQFELQOPQLKJRYSPFDUWLFOHV30&


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 28 of 136 PageID #: 5370
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 29 of 136 PageID #: 5371




                  J       86 3DWHQW 1R  6HSWHPEHU   H[SLU\ 

               $V LW UHODWHV WR WKLV DFWLRQ RQO\ WKUHH RI WKHVH SDWHQWV DUH UHOHYDQW WKH ¶ SDWHQW

 WKH ¶ SDWHQW DQG ¶ SDWHQW

               ,Q  WKH 86 3DWHQW DQG 7UDGHPDUN 2IILFH ³372´ LVVXHG WKH ¶ SDWHQW

 ZKLFK SXUSRUWHGO\ GHVFULEHV DQ LQYHQWLRQ ³UHODW>LQJ@ WR WKH GLIIHUHQW UROHV LQRUJDQLF LRQ UHFHSWRUV

 KDYH LQ FHOOXODU DQG ERG\ SURFHVVHV´ 7KH ¶ SDWHQW ZDV DVVLJQHG WR %ULJKDP DQG :RPHQ¶V

 +RVSLWDO ,QF DQG 136 3KDUPDFHXWLFDOV ,QF $V H[SODLQHG DERYH $PJHQ UHFHLYHG D OLFHQVH WR WKH

 ¶ SDWHQW LQ FRQQHFWLRQ ZLWK WKH GHYHORSPHQW DQG FRPPHUFLDOL]DWLRQ RI 6HQVLSDU $PJHQ

 VXEPLWWHG WKH ¶ SDWHQW IRU OLVWLQJ LQ WKH 2UDQJH %RRN

               ,Q  %DUU /DERUDWRULHV ,QF DQG 7HYD ILOHG 3DUDJUDSK ,9 FHUWLILFDWLRQV DJDLQVW

 WKH ¶ SDWHQW DPRQJ RWKHUV  OHDGLQJ WR D ODZVXLW E\ $PJHQ 136 3KDUPDFHXWLFDOV DQG

 %ULJKDP DQG :RPHQ¶V +RVSLWDO $PJHQ DQG WKH RWKHU SODLQWLIIV ZHUH VXFFHVVIXO DW WULDO DQG

 REWDLQHG DQ RUGHU HQMRLQLQJ 7HYD DQG %DUU IURP VHOOLQJ JHQHULF YHUVLRQV RI 6HQVLSDU XQGHU WKHLU

 $1'$V XQWLO WKH H[SLUDWLRQ RI WKH ¶ SDWHQW LQ 0DUFK  7KH UHVXOWLQJ OLWLJDWLRQ FDXVHG

 WKH 3DUDJUDSK ,9 FHUWLILFDWLRQV LQ 7HYD¶V DQG %DUU¶V $1'$V WR EH FRQYHUWHG LQWR 3DUDJUDSK ,,,

 FHUWLILFDWLRQV DQG DOVR FDXVHG 7HYD DQG %DUU WR IRUIHLW DQ\ HQWLWOHPHQW WR  GD\V RI PDUNHWLQJ

 H[FOXVLYLW\ DVVRFLDWHG ZLWK WKHLU $1'$V

               ,Q  WKH 372 LVVXHG WKH ¶ SDWHQW 7KH ¶ SDWHQW SXUSRUWHGO\ GHVFULEHV ³D

 SKDUPDFHXWLFDO FRPSRVLWLRQ FRPSURPLVLQJ D WKHUDSHXWLFDOO\ HIIHFWLYH DPRXQW RI FDOFLXP

 UHFHSWRUDFWLYH FRPSRXQG DQG DW OHDVW RQH SKDUPDFHXWLFDOO\ DFFHSWDEOH H[FLSLHQW ZKHUHLQ WKH


     
          $EVWUDFW 86 3DWHQW 1R 
     
        See Brigham & Women’s Hosp. Inc. v. Teva Pharms. USA, Inc.  ) 6XSS G  '
 'HO   appeal dismissed 1R  )HG &LU 
     
           86&   M  ' L ,,, 


                                                    
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 30 of 136 PageID #: 5372




 FRPSRVLWLRQ KDV D FRQWUROOHG GLVVROXWLRQ SURILOH´ 7KH ¶ SDWHQW ZDV DVVLJQHG WR $PJHQ 2Q

 -XO\   $PJHQ VXEPLWWHG WKH ¶ SDWHQW IRU OLVWLQJ LQ WKH 2UDQJH %RRN

               7KH ¶ SDWHQW LV D IRUPXODWLRQ SDWHQW UHFLWLQJ ODUJHO\ VLPLODU EXW QDUURZHU

 FODLPV DV WKH ¶ SDWHQW 2Q 'HFHPEHU   $PJHQ VXEPLWWHG WKH ¶ SDWHQW IRU OLVWLQJ LQ

 WKH 2UDQJH %RRN

          &      *HQHULF 0DQXIDFWXUHUV 6HHN )'$ $SSURYDO IRU *HQHULF 9HUVLRQV RI
                  6HQVLSDU

               3KDUPDFHXWLFDO FRPSDQLHV FDQ VHHN )'$ DSSURYDO RI JHQHULF YHUVLRQV RI D EUDQG

 GUXJ E\ ILOLQJ DQ $1'$ 7R KDYH DQ $1'$ DSSURYHG D FRPSDQ\ PXVW GHPRQVWUDWH DPRQJ

 RWKHU WKLQJV WKDW LWV SURSRVHG JHQHULF LV WKHUDSHXWLFDOO\ HTXLYDOHQW WR WKH EUDQG GUXJ %HJLQQLQJ

 DW OHDVW DV HDUO\ DV 0DUFK  RYHU D GR]HQ JHQHULF GUXJ PDQXIDFWXUHUV ILOHG $1'$V VHHNLQJ

 DSSURYDO RI JHQHULF YHUVLRQV RI 6HQVLSDU DQG FRQWDLQLQJ D 3DUDJUDSK ,9 FHUWLILFDWLRQ DV WR WKH

 ¶ SDWHQW 7KHVH PDQXIDFWXUHUV LQFOXGHG

                  x   $FFRUG +HDOWKFDUH DQG ,QWDV 3KDUPDFHXWLFDOV ³$FFRUG´ 

                  x   $MDQWD 3KDUPD /WG DQG $MDQWD 3KDUPD 86$ ,QF ³$MDQWD´ 

                  x   $ONHP /DERUDWRULHV /WG ³$ONHP´ 

                  x   $PQHDO 3KDUPDFHXWLFDOV //& $PQHDO 3KDUPDFHXWLFDOV RI 1HZ <RUN //&
                      DQG $PQHDO 3KDUPDFHXWLFDOV &R ,QGLD 3ULYDWH /WG ³$PQHDO´ 

                  x   $XURELQGR 3KDUPD /WG DQG $XURELQGR 3KDUPD 86$ ,QF ³$XURELQGR´ 

                  x   %DUU 3KDUPDFHXWLFDOV ³%DUU´ 

                  x   %UHFNHQULGJH 3KDUPDFHXWLFDO ,QF ³%UHFNLQULGJH´ 

                  x   &LSOD /LPLWHG DQG &LSOD 86$ ,QF ³&LSOD´ 

                  x   'U 5HGG\¶V /DERUDWRULHV /WG DQG 'U 5HGG\¶V /DERUDWRULHV ,QF ³'U
                      5HGG\¶V´ 


     
          $EVWUDFW 86 3DWHQW 1R 


                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 31 of 136 PageID #: 5373




                x   (PFXUH 3KDUPDFHXWLFDOV /WG DQG +HULWDJH 3KDUPDFHXWLFDOV ³(PFXUH
                    +HULWDJH´ 

                x   +HWHUR 86$ ,QF +HWHUR /DEV /WG DQG +HWHUR /DEV /WG 8QLW 9
                    ³+HWHUR´ 

                x   /XSLQ /WG DQG /XSLQ 3KDUPDFHXWLFDOV ,QF ³/XSLQ´ 

                x   0DFOHRGV 3KDUPDFHXWLFDOV /WG 0DFOHRGV DQG 0DFOHRGV 3KDUPD 86$ ,QF
                    ³0DFOHRGV´ 

                x   0\ODQ 3KDUPDFHXWLFDOV ,QF DQG 0\ODQ ,QF ³0\ODQ´ 

                x   3LUDPDO +HDOWKFDUH 8. /WG ³3LUDPDO´ 

                x   6WULGHV 3KDUPD *OREDO 37( /WG DQG 6WULGHV 3KDUPD ,QF ³6WULGHV´ 

                x   6XQ 3KDUPD *OREDO )=( DQG 6XQ 3KDUPDFHXWLFDO ,QGXVWULHV ,QF ³6XQ
                    3KDUPD´ 

                x   7HYD 3KDUPDFHXWLFDOV 86$ ,QF ³7HYD 86$´

                x   :DWVRQ /DERUDWRULHV ,QF $FWDYLV ,QF DQG $FWDYLV 3KDUPD ,QF
                    ³:DWVRQ´ 

                x   7RUUHQW 3KDUPDFHXWLFDOV /WG ³7RUUHQW´ 

                x   =\GXV 3KDUPDFHXWLFDOV 86$ ,QF DQG &DGLOD +HDOWKFDUH /WG ³=\GXV´  DQG

                x   8QLFKHP /DERUDWRULHV /WG ³8QLFKHP´ 

             $V SDUW RI WKHLU $1'$V HDFK PDQXIDFWXUHU VXEPLWWHG D 3DUDJUDSK ,9

 FHUWLILFDWLRQ DJDLQVW $PJHQ¶V ¶ SDWHQW ,Q WKHVH 3DUDJUDSK ,9 FHUWLILFDWLRQV HDFK $1'$

 DSSOLFDQW UHSUHVHQWHG WKDW WKH ¶ SDWHQW ZDV LQYDOLG XQHQIRUFHDEOH RU QRW LQIULQJHG E\ WKH

 JHQHULF¶V SURSRVHG $1'$ SURGXFW

             :KLOH QXPHURXV JHQHULF PDQXIDFWXUHUV ILOHG 3DUDJUDSK ,9 FHUWLILFDWLRQV ZLWK

 WKHLU $1'$V DV WR WKH ¶ SDWHQW $PJHQ QHYHU DVVHUWHG²DQG WR WKLV GD\ KDV QHYHU DVVHUWHG²

 WKDW SDWHQW EHFDXVH WKH $1'$ ILOHUV ZHUH DEOH WR HDVLO\ GHYHORS JHQHULF WDEOHWV WKDW ZHUH

 GLIIHUHQW IURP WKH IRUPXODWLRQV GHVFULEHG LQ WKH ¶ SDWHQW




                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 32 of 136 PageID #: 5374




          '     $PJHQ¶V 6HQVLSDU 3DWHQWV :HUH 9XOQHUDEOH WR $WWDFN

              %\  $PJHQ¶V UHPDLQLQJ SDWHQW UHDO HVWDWH SXUSRUWHGO\ FRYHULQJ 6HQVLSDU

 ZDV YXOQHUDEOH 2I WKH 136 3DWHQWV RQO\ WKH ¶ SDWHQW UHPDLQHG LQ IRUFH DQG WKH SURWHFWLRQ LW

 FRQIHUUHG ZRXOG VRRQ HQG ZKHQ WKH ¶ SDWHQW DQG LWV UHODWHG H[FOXVLYLWLHV H[SLUHG RQ 0DUFK 

  7KDW OHIW RQO\ WKH ¶ SDWHQW DQG WKH ¶ SDWHQW SURWHFWLQJ $PJHQ¶V PRQRSRO\ %XW

 QHLWKHU SDWHQW ZDV FDSDEOH RI SUHYHQWLQJ JHQHULF HQWU\

              7KH ¶ SDWHQW ZDV IDU IURP LURQFODG &ODLP  RI WKH ¶ SDWHQW UHTXLUHV DPRQJ

 RWKHU WKLQJV ³IURP DERXW  WR  E\ ZHLJKW RI DW OHDVW RQH GLVLQWHJUDQW VHOHFWHG IURP WKH

 JURXS FRQVLVWLQJ RI FURVSRYLGLQH VRGLXP VWDUFK JO\FRODWH FURVFDUPHOORVH VRGLXP DQG PL[WXUHV

 WKHUHRI´ 7KXV LI D JHQHULF $1'$ SURGXFW IRUPXODWLRQ GRHV QRW FRQWDLQ DW OHDVW RQH RI

 FURVSRYLGLQH VRGLXP VWDUFK JO\FRODWH FURVFDUPHOORVH VRGLXP DQG PL[WXUHV WKHUHRI WKHUH FDQ EH

 QR OLWHUDO LQIULQJHPHQW RI FODLP  RU DQ\ RI LWV GHSHQGHQW FODLPV

              ,QGHHG JHQHULF PDQXIDFWXUHUV FRXOG DQG GLG GHVLJQ DURXQG WKH OLPLWDWLRQV LQ WKH

 ¶ SDWHQW 3LUDPDO IRU H[DPSOH XVHG D SDUWLFXODU ELQGHU WKDW $PJHQ KDG DEDQGRQHG GXULQJ LWV

 SURVHFXWLRQ RI WKH ¶ SDWHQW LQ RUGHU WR RYHUFRPH WKH SDWHQW H[DPLQHU¶V REYLRXVQHVV

 REMHFWLRQ $V D UHVXOW 3LUDPDO¶V JHQHULF YHUVLRQ RI 6HQVLSDU DQG PDQ\ RWKHUV¶ JHQHULF YHUVLRQV

 RI 6HQVLSDU GLG QRW LQIULQJH WKH ¶ SDWHQW

              0RUHRYHU RQH RU PRUH RI WKH FODLPV RI WKH ¶ SDWHQW ZHUH DW ULVN RI EHLQJ

 IRXQG LQYDOLG DV REYLRXV LQ OLJKW RI SULRU DUW LQFOXGLQJ DPRQJ RWKHUV

                 x   86 3DWHQW 1R  WR +LVNHWW HW DO

                 x   86 3DWHQW 1R  WR 9DQ :DJHQHQ HW DO

                 x   86 3DWHQW 1R  WR $UEXWKQRW HW DO


     
          See Amgen Inc. v. Amneal Pharms. LLC  )G   )HG &LU  


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 33 of 136 PageID #: 5375




                x   $ .LEEH +$1'%22. 2) 3+$50$&(87,&$/ (;&,3,(176 G HG
                     

                x   :* *RRGPDQ HW DO 7KH &DOFLPLPHWLF $JHQW $0*  /RZHUV 3ODVPD
                    3DUDWK\URLG +RUPRQH /HYHOV LQ +HPRGLDO\VLV 3DWLHQWV ZLWK 6HFRQGDU\
                    +\SHUSDUDWK\URLGLVP  - $0 62&¶< 1(3+52/2*<   

                x   5HPLQJWRQ 7KH 6FLHQFH DQG 3UDFWLFH RI 3KDUPDF\ $OIRQVR *HQQDUR HG
                    WK HG  

                x   ,QWHUQDWLRQDO 3&7 $SSOLFDWLRQ 3XEOLFDWLRQ 1R :2  $

                x   86 3DWHQW $SSOLFDWLRQ 3XEOLFDWLRQ 1R  $ WR 5DVPXVVHQ HW
                    DO

                x   (XURSHDQ 3DWHQW $SSOLFDWLRQ 3XEOLFDWLRQ 1R  WR )XMLKDUD

                x   *RRGPDQ HW DO )XWXUH UROH FDOFLPLPHWLFV LQ HQGVWDJH UHQDO GLVHDVH
                    $GYDQFHV LQ 5HQDO 3ODFHPHQW 7KHUDS\    -XO\  

                x   )UD]mR HW DO 7KH FDOFLPLPHWLF DJHQWV 3HUVSHFWLYHV IRU WUHDWPHQW .,'1(<
                    ,17(51$7,21$/ 9RO  6XSSOHPHQW  SS 66  

                x   &DVHV 5HFHQW $GYDQFHV LQ 1HSKURORJ\ +LJKOLJKWV IURP WKH WK $QQXDO
                    0HHWLQJ RI WKH $PHULFDQ 6RFLHW\ RI 1HSKURORJ\ '58*6 2) 72'$<
                        

                x   6RUEHUD HW DO &LQDFDOFHW +\GURFKORULGH '58*6 2) 7+( )8785(
                         DQG

                x   1DUD\DQ 2YHUYLHZ RI 'UXJ 3URGXFW 'HYHORSPHQW 8QLW  &855(17
                    35272&2/6 ,1 3+$50$&2/2*<  'HFHPEHU  

             7KH ¶ SDWHQW ZDV HTXDOO\ LI QRW PRUH YXOQHUDEOH EHFDXVH LW UHFLWHG DQ HYHQ

 QDUURZHU VHW RI OLPLWDWLRQV WKDW JHQHULF PDQXIDFWXUHUV FRXOG DQG GLG GHVLJQ DURXQG $PJHQ¶V

 IDLOXUH WR VXH DQ\ JHQHULF PDQXIDFWXUHU RQ WKH ¶ SDWHQW GHPRQVWUDWHV $PJHQ¶V EHOLHI WKDW WKH

 SDWHQW FRXOG QRW EH DVVHUWHG LQ JRRG IDLWK DJDLQVW LWV ZRXOGEH JHQHULF ULYDOV

             $FFRUGLQJO\ $PJHQ IDFHG D VLJQLILFDQW WKUHDW WR LWV FRQWLQXHG PRQRSRO\ RYHU

 6HQVLSDU DQG DV H[SODLQHG EHORZ XQGHUWRRN D VHULHV RI DFWLRQV GHVLJQHG WR VWDOO DQG HOLPLQDWH

 SURVSHFWLYH DQG DFWXDO FRPSHWLWLRQ IURP JHQHULF PDQXIDFWXUHUV



                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 34 of 136 PageID #: 5376




          (     $PJHQ &RPPHQFHV *HQHULF 'HOD\ 7DFWLFV 6XLQJ WKH )'$ DQG 6XLQJ
                 *HQHULF 0DQXIDFWXUHUV

              7R GHOD\ WKH RQVHW RI JHQHULF FRPSHWLWLRQ DQG FRQWLQXH UHDSLQJ PRUH WKDQ D

 ELOOLRQGROODU DQQXDOO\ IURP LWV 6HQVLSDU VDOHV $PJHQ HPEDUNHG RQ D VFKHPH WR EORFN JHQHULFV

 IURP HQWHULQJ WKH PDUNHW

              %HWZHHQ 6HSWHPEHU   DQG 2FWREHU   $PJHQ ILOHG RYHU D GR]HQ

 ODZVXLWV ZKLFK ZHUH ODWHU FRQVROLGDWHG DOOHJLQJ LQIULQJHPHQW RI WKH ¶ SDWHQW LQ WKH 'LVWULFW

 RI 'HODZDUH 7KH JHQHULF PDQXIDFWXUHU GHIHQGDQWV LQFOXGHG $XURELQGR 7HYD IRU WKH :DWVRQ

 $1'$  &LSOD 6WULGHV 6XQ 3KDUPD 'U 5HGG\¶V $MDQWD $PQHDO +HWHUR %UHFNHQULGJH

 0\ODQ DQG =\GXV

              2Q 0D\   $PJHQ VXHG WKH )'$ IRU GHQ\LQJ LWV DSSOLFDWLRQ IRU SHGLDWULF

 H[FOXVLYLW\ IRU 6HQVLSDU 2EWDLQLQJ SHGLDWULF H[FOXVLYLW\ ZRXOG KDYH JLYHQ $PJHQ VL[ PRQWKV RI

 DGGLWLRQDO SURWHFWLRQ DJDLQVW JHQHULF PDQXIDFWXUHUV¶ PDUNHW HQWU\

              ,Q LWV ODZVXLW $PJHQ DOOHJHG WKDW WKH )'$ KDG LPSURSHUO\ GHQLHG DQ DGGLWLRQDO

 VL[ PRQWKV RI SHGLDWULF H[FOXVLYLW\ IRU 6HQVLSDU $PJHQ QHHGHG WKH )'$ WR JUDQW DSSURYDO E\

 -XQH   LQ RUGHU WR VDWLVI\ WKH VWDWXWRU\ UHTXLUHPHQW WKDW SHGLDWULF H[FOXVLYLW\ IRU D

 SKDUPDFHXWLFDO SURGXFW EH JUDQWHG QR ODWHU WKDQ QLQH PRQWKV EHIRUH WKH H[SLUDWLRQ RI WKH UHOHYDQW

 SDWHQW

              2Q -XQH   WKH )'$ DJUHHG WR UHFRQVLGHU $PJHQ¶V UHTXHVW DQG $PJHQ DQG

 WKH )'$ DJUHHG WR VWD\ WKH OLWLJDWLRQ SHQGLQJ WKDW UHYLHZ 7KH )'$ DOVR DJUHHG WKDW LI $PJHQ




     
          Amgen Inc. v. Price &$ 1R  ',  ''& 0D\   


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 35 of 136 PageID #: 5377




 DFKLHYHG D IDYRUDEOH RXWFRPH LQ WKH IXWXUH LW ZRXOG DSSO\ UHWURDFWLYHO\ LQ RUGHU WR VDWLVI\ WKH

 GHDGOLQH 2Q $XJXVW   WKH )'$ DJDLQ GHQLHG $PJHQ¶V UHTXHVW

               ,Q -XQH  $PJHQ DOVR VXHG IRXU PRUH JHQHULF FLQDFDOFHW +&O $1'$ILOHUV

 3LUDPDO $ONHP /XSLQ DQG 0DFOHRGV $PJHQ FODLPHG LQ HDFK RI WKHVH ODZVXLWV inter alia WKDW

 WKH JHQHULF FLQDFDOFHW +&O SURGXFW ZRXOG LQIULQJH FODLPV  DQG  RI WKH ¶ SDWHQW

               7KH JHQHULF PDQXIDFWXUHU GHIHQGDQWV UHVSRQGHG ZLWK GHIHQVHV LQFOXGLQJ QRQ

 LQIULQJHPHQW LQYDOLGLW\ DQG SURVHFXWLRQ KLVWRU\ HVWRSSHO 0DFOHRGV DOVR LQFOXGHG D FRXQWHUFODLP

 DOOHJLQJ VKDP OLWLJDWLRQ LQ YLRODWLRQ RI WKH 6KHUPDQ $FW ZKLFK $PJHQ GHQLHG

          )      *HQHULF 0DQXIDFWXUHUV %HJLQ 2EWDLQLQJ 7HQWDWLYH $SSURYDO RI WKHLU *HQHULF
                  6HQVLSDU 3URGXFWV IURP WKH )'$

               8QGHUVFRULQJ WKH WKUHDW WR $PJHQ¶V 6HQVLSDU PRQRSRO\ VHYHUDO JHQHULF 6HQVLSDU

 $1'$ ILOHUV KDG WKHLU DSSOLFDWLRQV DSSURYHG E\ WKH )'$ EHJLQQLQJ LQ 

               2Q 2FWREHU   0\ODQ¶V JHQHULF 6HQVLSDU $1'$ 1R  ZDV

 WHQWDWLYHO\ DSSURYHG

               2Q -DQXDU\   $XURELQGR¶V JHQHULF 6HQVLSDU $1'$ 1R  ZDV

 WHQWDWLYHO\ DSSURYHG

               2Q $SULO   7HYD¶V JHQHULF 6HQVLSDU $1'$ 1R  ZDV WHQWDWLYHO\

 DSSURYHG

          *      $PJHQ %HJLQV 6HWWOLQJ ZLWK *HQHULFV LQ ³:DYHV´ 8VLQJ $FFHOHUDWLRQ
                  &ODXVHV ZLWK *UDFH 3URYLVLRQV DQG 6XIIHUV $GGLWLRQDO 3DWHQW 6HWEDFNV DQG
                  0RUH *HQHULF 6HQVLSDU $1'$ $SSURYDOV

               ,Q )DOO  $PJHQ IDFHG PRXQWLQJ SUHVVXUH IURP WKH WHQWDWLYH DSSURYDO RI

 JHQHULF 6HQVLSDU $1'$V DQG WKH 0DUFK   H[SLUDWLRQ RI LWV ¶ SDWHQW DSSURDFKLQJ


     
          Amgen Inc. v. Price &$ 1R  ',  ''& -XQH   
     
          Amgen Inc. v. Price &$ 1R  ',  ''& $XJ   


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 36 of 136 PageID #: 5378




 OHDYLQJ RQO\ WKH YXOQHUDEOH ¶ SDWHQW WR SURS XS LWV ELOOLRQGROODU PRQRSRO\ RYHU 6HQVLSDU ,Q

 UHVSRQVH $PJHQ LQLWLDWHG D VFKHPH WR GHOD\ JHQHULF 6HQVLSDU PDUNHW HQWU\

             $PJHQ¶V SODQ ZDV WR VHWWOH RU OLFHQVH ZLWK WKH JHQHULF 6HQVLSDU $1'$ ILOHUV²

 VWDUWLQJ ZLWK WKRVH LQ WKH ZHDNHVW SDWHQW SRVLWLRQV²DQG LQFOXGH D FRPELQDWLRQ RI DFFHOHUDWLRQ

 FODXVHV DQG JUDFH SURYLVLRQV LQ WKH VHWWOHPHQW DJUHHPHQWV

             7KH DFFHOHUDWLRQ FODXVHV ZHUH KLJKO\ DWWUDFWLYH WHUPV WR WKH JHQHULFV ZLWK ZHDN

 SDWHQW SRVLWLRQV ZKRVH $1'$V HVVHQWLDOO\ FRSLHG $PJHQ¶V 1'$ LQVWHDG RI GHVLJQLQJ DURXQG LW

 ,Q H[FKDQJH IRU WKHVH SURYLVLRQV $PJHQ GHPDQGHG RQO\ WKDW WKH VHWWOLQJ JHQHULF  DGPLW WR

 LQIULQJHPHQW RI WKH ¶ SDWHQW DQG  SURPLVH QRW WR ODXQFK EHIRUH DQ DJUHHG HQWU\ GDWH DW

 VRPH WLPH EHIRUH WKH H[SLUDWLRQ RI WKH ¶ SDWHQW H[FHSW LI DQ DFFHOHUDWLRQ FODXVH ZDV WULJJHUHG

 7KH DJUHHG HQWU\ GDWHV ZHUH FRPPHQVXUDWH ZLWK WKH VHWWOLQJ JHQHULF 6HQVLSDU PDQXIDFWXUHU¶V

 UHODWLYH SDWHQW SRVLWLRQV

             7KH SXUSRVH DQG HIIHFW RI WKH DFFHOHUDWLRQ FODXVHV ZDV WR GUDPDWLFDOO\ UHGXFH

 HYHU\ RWKHU JHQHULF PDQXIDFWXUHU¶V LQFHQWLYH WR WU\ WR HQWHU WKH PDUNHW EHIRUH LWV OLFHQVHG HQWU\

 GDWH

            'HVSLWH WKLV GLVLQFHQWLYH LI D JHQHULF ILUP GLG ODXQFK DW ULVN WKH JUDFH SURYLVLRQV

 LQ $PJHQ¶V VHWWOHPHQW DJUHHPHQWV ZLWK WKH RWKHU JHQHULFV ZRXOG JLYH $PJHQ           EXVLQHVV GD\V

 WR SUHYHQW WKH DFFHOHUDWLRQ FODXVH IURP WULJJHULQJ DQG WKHUHIRUH JLYH $PJHQ WKH RSSRUWXQLW\ WR

 SUHYHQW WKRVH JHQHULFV IURP FRPLQJ WR PDUNHW  8QGHU WKH JUDFH SURYLVLRQV $PJHQ KDG           GD\V

 WR HLWKHU



                                                                    LWV JHQHULF 6HQVLSDU SURGXFW

 ZLWKLQ  GD\V ,I QHLWKHU RI WKHVH FRQGLWLRQV ZDV PHW RQ WKH           EXVLQHVV GD\ DIWHU DQ DW




                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 37 of 136 PageID #: 5379




 ULVN ODXQFK RWKHU $1'$ ILOHUV¶ DFFHOHUDWLRQ FODXVHV ZRXOG DOORZ WKHP WR FRPH WR PDUNHW

 LPPHGLDWHO\ UHJDUGOHVV RI WKHLU DJUHHGXSRQ HQWU\ GDWH

             )RU JHQHULF PDQXIDFWXUHUV FRQWHPSODWLQJ ODXQFKLQJ DW ULVN $PJHQ¶V VFKHPH RI

 LPSRVLQJ DFFHOHUDWLRQ FODXVHV DQG JUDFH SURYLVLRQV FUHDWHG WZR FKRLFHV  PDUNHW WKURXJK WKH

 WHQWK EXVLQHVV GD\ DQG WKHQ FHDVH LWV VDOHV WR DYRLG WULJJHULQJ RWKHU JHQHULF PDQXIDFWXUHU¶V

 DFFHOHUDWLRQV RU  FXW D GHDO ZLWK $PJHQ WR FRPH RII WKH PDUNHW

             6WD\LQJ RQ WKH PDUNHW KRZHYHU ZRXOG QRW EH D UDWLRQDO EXVLQHVV GHFLVLRQ IRU WZR

 UHDVRQV )LUVW WKH DFFHOHUDWLRQ FODXVHV LQ $PJHQ¶V VHWWOHPHQW DJUHHPHQWV ZLWK RWKHU JHQHULFV

 ZRXOG PHDQ QHDU LPPHGLDWH DQG FRPSOHWH JHQHULFL]DWLRQ GULYLQJ SULFHV DQG SURILWV GRZQ

 VLJQLILFDQWO\ 6HFRQG HYHQ LI WKH DWULVN ODXQFKLQJ JHQHULF PDQXIDFWXUHU KDG PDQDJHG WR VHOO D

 ODUJH TXDQWLW\ RI LWV SURGXFW EHIRUH RWKHUV UHDFKHG WKH PDUNHW YLD WKHLU DFFHOHUDWLRQ FODXVHV

 ³VKHOIVWRFN DGMXVWPHQW´ SURYLVLRQV LQ WKH DWULVN ODXQFKLQJ JHQHULF PDQXIDFWXUHU¶V DJUHHPHQWV

 ZLWK LWV GLVWULEXWRUV²ZKLFK DUH FXVWRPDU\ LQ WKH SKDUPDFHXWLFDO LQGXVWU\²ZRXOG UHTXLUH WKH

 JHQHULF PDQXIDFWXUHU WR PDWFK WKH SXUFKDVH SULFH IRU LWV SURGXFW LQ UHVSRQVH WR DQ\ ORZHU RIIHU

 IURP D FRPSHWLQJ JHQHULF 6HQVLSDU PDQXIDFWXUHU

             $Q DWULVN JHQHULF 6HQVLSDU ODXQFKHU ZRXOG HIIHFWLYHO\ EH IRUFHG WR PDNH D GHDO

 ZLWK $PJHQ WKDW LQFOXGHG FRPLQJ RII WKH PDUNHW 7KH DWULVN JHQHULF FRXOG QRW VWRS WKH

 WULJJHULQJ RI WKH DFFHOHUDWLRQ FODXVHV E\ LWVHOI HYHQ LI LW ZLWKGUHZ IURP WKH PDUNHW EHIRUH WKH

 JUDFH SHULRGV H[SLUHG WKH DFFHOHUDWLRQ FODXVHV ZRXOG VWLOO SHUPLW RWKHU JHQHULFV WR ODXQFK



     
        $ VKHOIVWRFN DGMXVWPHQW LV D ORZHULQJ RI WKH QHW SXUFKDVH SULFH IRU RQKDQG LQYHQWRU\ RI
 D JHQHULF SURGXFW LQ UHVSRQVH WR DQ RIIHU IURP D VXSSOLHU RI D FRPSHWLQJ JHQHULF HTXLYDOHQW
 6KHOIVWRFN DGMXVWPHQWV DUH LQFOXGHG LQ PRVW LI QRW DOO SKDUPDFHXWLFDO GLVWULEXWLRQ DJUHHPHQWV
 DQG WKHLU SUHVHQFH ZRXOG EH DVVXPHG WKURXJKRXW WKH LQGXVWU\ See, e.g. Cipla Ltd. v. Amgen Inc.
  ) 6XSS G   ' 'HO   Impax Labs., Inc. v. Turing Pharmaceuticals AG &$
 1R   :/  DW  Q 6'1< 6HSW   


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 38 of 136 PageID #: 5380




 EHFDXVH QR SUHOLPLQDU\ LQMXQFWLRQ KDG EHHQ ILOHG DJDLQVW WKH DWULVN JHQHULF QRU KDG $PJHQ

 UHDFKHG D GHDO WKDW VWRSSHG VDOHV RI WKH DWULVN SURGXFW 7KH DWULVN JHQHULF ZRXOG KDYH OHYHUDJH

 DJDLQVW $PJHQ EHFDXVH LW FRXOG DOZD\V WKUHDWHQ $PJHQ ZLWK FRPSOHWH JHQHULFL]DWLRQ E\

 DFFHOHUDWLQJ RWKHU JHQHULF 6HQVLSDU $1'$ ILOHUV WR PDUNHW $PJHQ WKHUHIRUH ZRXOG KDYH WR SD\

 WKH DWULVN JHQHULF PDQXIDFWXUHU WR SUHYHQW WKDW IURP KDSSHQLQJ 0RUH VSHFLILFDOO\ $PJHQ

 ZRXOG KDYH WR DJUHH WR VKDUH SDUW RI LWV 6HQVLSDU PRQRSRO\ ZLWK WKH DWULVN JHQHULF e.g. E\

 DOORZLQJ WKH JHQHULF WR OHDYH LWV SURGXFW LQ WKH PDUNHW DQG UHDS KXJH SURILWV IURP LWV GH IDFWR

 H[FOXVLYLW\ ²D FUHDWLYH VROXWLRQ WKDW ZRXOG EH OXFUDWLYH IRU ERWK $PJHQ DQG WKH DWULVN JHQHULF

 ,QGHHG WKH JUDFH SURYLVLRQ ZDV SDUWLFXODUO\ XVHIXO ZLWK DQ DJJUHVVLYH JHQHULF PDQXIDFWXUHU OLNH

 7HYD ZKLFK KDV D KLVWRU\ RI ODXQFKLQJ SURGXFWV DW ULVN

                       ³:DYH ´ %UHFNHQULGJH +HWHUR 6XQ DQG $MDQWD VHWWOH

              2Q 6HSWHPEHU   $PJHQ FRPPHQFHG LWV ODXQFKHG LWV SODQ WR GHOD\ JHQHULF

 6HQVLSDU E\ HQWHULQJ LQWR D VHWWOHPHQW DJUHHPHQW ZLWK %UHFNHQULGJH UHVROYLQJ $PJHQ¶V

 LQIULQJHPHQW FODLPV DJDLQVW %UHFNHQULGJH 7KH VHWWOHPHQW DJUHHPHQW SURYLGHG IRU DQ HQWU\ GDWH

 RI RQO\                                                                         RI WKH ¶ SDWHQW

 'HVSLWH WKH FOHDU ZHDNQHVV RI %UHFNHQULGJH¶V SDWHQW SRVLWLRQ $PJHQ LQVHUWHG

        LQWR WKH VHWWOHPHQW DJUHHPHQW ZKLFK ZRXOG DOORZ %UHFNHQULGJH WR FRPH WR PDUNHW LI

 DQRWKHU JHQHULF 6HQVLSDU $1'$ ILOHU ODXQFKHG DW ULVN 7KH DJUHHPHQW DOVR FRQWDLQHG

             JLYLQJ $PJHQ      EXVLQHVV GD\V WR UHVROYH DQ\ VXFK DWULVN ODXQFK

              2Q 6HSWHPEHU   $PJHQ HQWHUHG LQWR D FRQVHQW GHFUHH ZLWK %UHFNHQULGJH

 %UHFNHQULGJH VWLSXODWHG ³WR HQWU\ RI MXGJPHQW RI LQIULQJHPHQW DQG YDOLGLW\ RI WKH ¶ SDWHQW DQG

 DQ LQMXQFWLRQ SURKLELWLQJ WKH PDQXIDFWXUH XVH VDOH RIIHU WR VHOO LPSRUWDWLRQ RI RU GLVWULEXWLRQ




                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 39 of 136 PageID #: 5381




 LQWR WKH 8QLWHG 6WDWHV RI WKH UHVSHFWLYH GHIHQGDQW¶V FLQDFDOFHW SURGXFW GXULQJ WKH WHUP RI WKH

 ¶ 3DWHQW XQOHVV VSHFLILFDOO\ DXWKRUL]HG XQGHU WKH FRQILGHQWLDO VHWWOHPHQW DJUHHPHQW´

             $PJHQ¶V VHWWOHPHQW ZLWK %UHFNHQULGJH KDG WKH SXUSRVH DQG HIIHFW RI IRUFLQJ DQ\

 JHQHULF WKDW ODWHU ODXQFKHG DW ULVN WR HLWKHU FXW D GHDO ZLWK $PJHQ RU VWD\ RQ WKH PDUNHW LQYLWLQJ

 RWKHUV VWDUWLQJ ZLWK %UHFNHQULGJH WR FRPH WR PDUNHW YLD WKHLU DFFHOHUDWLRQ FODXVHV HOLPLQDWLQJ

 DQ\ RSSRUWXQLW\ IRU WKDW DWULVN ODXQFKLQJ JHQHULF WR HQMR\ WKH EHQHILW RI GH IDFWR JHQHULF

 H[FOXVLYLW\

             2Q 2FWREHU   $PJHQ HQWHUHG LQWR VHWWOHPHQW DJUHHPHQWV ZLWK HDFK RI

 +HWHUR DQG 6XQ UHVROYLQJ LWV LQIULQJHPHQW FODLPV DJDLQVW WKH WZR JHQHULF ILUPV %RWK RI WKRVH

 DJUHHPHQWV OLNH WKH %UHFNHQULGJH DJUHHPHQW SURYLGHG IRU DQ HQWU\ GDWH RI

                                                 RI WKH ¶ SDWHQW (DFK OLNHZLVH FRQWDLQHG



             2Q 1RYHPEHU   $PJHQ HQWHUHG LQWR FRQVHQW GHFUHHV ZLWK 6XQ 3KDUPD DQG

 +HWHUR UHVSHFWLYHO\ VWLSXODWLQJ ³WR HQWU\ RI MXGJPHQW RI LQIULQJHPHQW DQG YDOLGLW\ RI WKH ¶

 3DWHQW DQG DQ LQMXQFWLRQ SURKLELWLQJ WKH PDQXIDFWXUH XVH VDOH RIIHU WR VHOO LPSRUWDWLRQ RI RU

 GLVWULEXWLRQ LQWR WKH 8QLWHG 6WDWHV RI WKH UHVSHFWLYH GHIHQGDQW¶V FLQDFDOFHW SURGXFW GXULQJ WKH

 WHUP RI WKH ¶ 3DWHQW XQOHVV VSHFLILFDOO\ DXWKRUL]HG XQGHU WKH FRQILGHQWLDO VHWWOHPHQW

 DJUHHPHQW´

             2Q 1RYHPEHU   $PJHQ HQWHUHG LQWR D VHWWOHPHQW DJUHHPHQW ZLWK $MDQWD

 UHVROYLQJ $PJHQ¶V LQIULQJHPHQW OLWLJDWLRQ DJDLQVW $MDQWD 7KH DJUHHPHQW SURYLGHG IRU DQ HQWU\



    
      $PJHQ  )RUP . available at KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWD
 DPJQ[NKWP
    
      $PJHQ  )RUP . available at KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWD
 DPJQ[NKWP


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 40 of 136 PageID #: 5382




 GDWH RI                                                                                        RI WKH

 ¶ SDWHQW 7KH DJUHHPHQW DOVR FRQWDLQHG

               2Q 1RYHPEHU   $PJHQ HQWHUHG LQWR D FRQVHQW GHFUHH ZLWK $MDQWD

 VWLSXODWLQJ ³WR HQWU\ RI MXGJPHQW RI LQIULQJHPHQW DQG YDOLGLW\ RI WKH ¶ 3DWHQW DQG DQ

 LQMXQFWLRQ SURKLELWLQJ WKH PDQXIDFWXUH XVH VDOH RIIHU WR VHOO LPSRUWDWLRQ RI RU GLVWULEXWLRQ LQWR

 WKH 8QLWHG 6WDWHV RI WKH UHVSHFWLYH GHIHQGDQW¶V FLQDFDOFHW SURGXFW GXULQJ WKH WHUP RI WKH ¶

 3DWHQW XQOHVV VSHFLILFDOO\ DXWKRUL]HG XQGHU WKH FRQILGHQWLDO VHWWOHPHQW DJUHHPHQW´

               8QOLNH WKH HQWU\ GDWHV UHFHLYHG E\ WKH RWKHU ODWHUVHWWOLQJ JHQHULF PDQXIDFWXUHUV

 WKH HQWU\ GDWHV SURYLGHG WR HDFK RI %UHFNHQULGJH +HWHUR 6XQ DQG $MDQWD DUH D SUR[\ IRU WKHLU

 RVWHQVLEO\ ZHDN SDWHQW SRVLWLRQV ZKLFK OHIW WKHP ZLWK OLWWOH SRZHU WR EDUJDLQ IRU D EHWWHU HQWU\

 GDWH <HW LQ DGGLWLRQ WR WKH HQWU\ GDWHV UHIOHFWLQJ WKH VWUHQJWKV RI WKHLU UHODWLYH SDWHQW SRVLWLRQV

 $PJHQ JDYH HDFK RI WKHP DQ DFFHOHUDWLRQ FODXVH DQG UHVHUYHG IRU LWVHOI WKURXJK WKH JUDFH

 SURYLVLRQ       EXVLQHVV GD\V WR FXUH DQ\ DWULVN ODXQFK WKDW PD\ EULQJ WKHP WR PDUNHW HDUO\ %\

 GRLQJ VR $PJHQ KDG PDGH WKHP DQ RIIHU WKHVH JHQHULFV FRXOG QRW UHIXVH ,WV VFKHPH WR GHOD\

 JHQHULF PDUNHW HQWU\ ZDV XQGHU ZD\

               6KRUWO\ DIWHU $PJHQ HQWHUHG WKHVH ILUVWZDYH DJUHHPHQWV RQ 'HFHPEHU  

 WKH )'$ WHQWDWLYHO\ DSSURYHG &LSOD¶V JHQHULF 6HQVLSDU $1'$ 1R  




     
      $PJHQ  )RUP . available at KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWD
 DPJQ[NKWP


                                                    
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 41 of 136 PageID #: 5383




                      :LWK $PJHQ¶V 3ODQ WR ,PSOHPHQW DQG /HYHUDJH $FFHOHUDWLRQ DQG
                        *UDFH 3URYLVLRQV 8QGHU :D\ $PJHQ ,V 'HQLHG 3HGLDWULF ([FOXVLYLW\
                        IRU 6HQVLSDU *LYLQJ $PJHQ 0RUH 5HDVRQ WR 3XUVXH ,WV 'HOD\ 3ODQ

             ,Q -DQXDU\ DQG )HEUXDU\  $PJHQ²KDYLQJ SUHYLRXVO\ VXHG WKH )'$ IRU

 UHMHFWLQJ LWV UHTXHVW IRU SHGLDWULF H[FOXVLYLW\²OHDUQHG WKDW LW ZRXOG EH XQDEOH WR REWDLQ SHGLDWULF

 H[FOXVLYLW\ DQG IXUWKHU GHOD\ JHQHULF 6HQVLSDU PDUNHW HQWU\

             2Q -DQXDU\   WKH )HGHUDO 'LVWULFW &RXUW IRU WKH 'LVWULFW RI &ROXPELD

 JUDQWHG WKH )'$ VXPPDU\ MXGJPHQW RQ DOO EXW RQH RI $PJHQ¶V FODLPV DJDLQVW WKH )'$ DQG

 UHPDQGHG WKH PDWWHU WR WKH )'$ IRU WKH OLPLWHG SXUSRVH RI WKH )'$ DGGUHVVLQJ ZKHWKHU WKH

 )'$¶V GHQLDO RI SHGLDWULF H[FOXVLYLW\ LQ WKH FDVH ZDV LQFRQVLVWHQW ZLWK D SULRU )'$ SHGLDWULF

 H[FOXVLYLW\ GHFLVLRQ RQ -RKQVRQ     -RKQVRQ¶V 2UWKR 7UL&\FOHQ

             7KH )'$¶V SRVLWLRQ ZDV WKDW LWV GHQLDO RI SHGLDWULF H[FOXVLYLW\ ZDV DSSURSULDWH

 DQG QRW LQFRQVLVWHQW ZLWK LWV SULRU GHFLVLRQ $PJHQ DSSHDOHG WKH GHFLVLRQ WR WKH GLVWULFW FRXUW

             2Q )HEUXDU\   WKH GLVWULFW FRXUW UXOHG LQ WKH )'$¶V IDYRU 7KLV HQGHG

 $PJHQ¶V ELG IRU VL[ DGGLWLRQDO PRQWKV¶ H[FOXVLYLW\ WR VWD\ RQ WKH PDUNHW ZLWKRXW DQ\ JHQHULF

 FRPSHWLWLRQ

             ,Q LWV )HEUXDU\  HDUQLQJV FDOO ³$PJHQ H[HFXWLYHV FLWHG XQFHUWDLQW\ DURXQG

 6HQVLSDU¶V ORVV RI H[FOXVLYLW\ DV D ELJ UHDVRQ IRU WKH ELOOLRQGROODU JDS EHWZHHQ WKH ORZ HQG DQG

 KLJK HQG RI WKH FRPSDQ\¶V  JXLGDQFH´

             5HDOL]LQJ WKDW WKH GLVWULFW FRXUW¶V VXPPDU\ MXGJPHQW UXOLQJV DQG WKH )'$¶V GHQLDO

 RI SHGLDWULF H[FOXVLYLW\ ZRXOG SHUPLW WKH )'$ WR DSSURYH $1'$V IRU JHQHULF 6HQVLSDU XSRQ WKH



     
          Amgen Inc. v. Azar II 1R FY (&) 1R  ''& )HE   
     
        (ULF 6DJRQRZVN\ ³$PJHQ VXHG )'$ IRU D PRQWK UHSULHYH IURP 6HQVLSDU JHQHULFV²
 DQG ORVW´ FiercePharma )HE    KWWSVZZZILHUFHSKDUPDFRPOHJDODPJHQFRPHVXS
 VKRUWODZVXLWDJDLQVWIGDVHQVLSDUSHGLDWULFH[FOXVLYLW\DVJHQHULFVLQFK


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 42 of 136 PageID #: 5384




 H[SLUDWLRQ WKH ¶ SDWHQW RQ 0DUFK   $PJHQ VRXJKW DQ RUGHU HQMRLQLQJ WKH )'$ IURP

 DSSURYLQJ DQ\ $1'$V IRU JHQHULF 6HQVLSDU ZKLOH LW DSSHDOHG WKH GLVWULFW FRXUW¶V VXPPDU\

 MXGJPHQW RUGHUV WR WKH '& &LUFXLW 2Q )HEUXDU\   WKH GLVWULFW FRXUW KRZHYHU GHQLHG

 $PJHQ¶V UHTXHVW IRU DQ LQMXQFWLRQ DQG KHOG WKDW  $PJHQ¶V IDLOXUH WR PHHW LWV EXUGHQ DW

 VXPPDU\ MXGJPHQW GHPRQVWUDWHG LW ZDV XQOLNHO\ WR VXFFHHG RQ WKH PHULWV DQG  $PJHQ¶V

 LUUHSDUDEOH KDUP EDVHG RQ WKH SRWHQWLDO ³IORRG RI JHQHULF´ HQWUDQWV GLG QRW RXWZHLJK WKH KDUP WR

 FRPSHWLWRUV ZRXOG EH UHVWUDLQHG E\ YLUWXH RI WKH LQMXQFWLRQ

                          :LWK WKH ([SLUDWLRQ RI WKH ¶ 3DWHQW $SSURDFKLQJ $PJHQ )DFHG D
                            5HDO 3RVVLELOLW\ RI DQ $W5LVN *HQHULF /DXQFK

                 %\ HDUO\  $PJHQ IDFHG D VLJQLILFDQW WKUHDW RI RQH RU PRUH DWULVN ODXQFKHV

 E\ JHQHULF FRPSHWLWRUV 6HYHUDO IDFWV GHPRQVWUDWH WKH WKUHDW $PJHQ IDFHG

                 First WKH ¶ SDWHQW²WKH RQO\ UHPDLQLQJ 136 3DWHQW²ZDV VHW WR H[SLUH RQ

 0DUFK   $QG DV H[SODLQHG DERYH ZKLOH $PJHQ PDLQWDLQHG WZR DGGLWLRQDO IRUPXODWLRQ

 SDWHQWV SXUSRUWHGO\ FRYHULQJ 6HQVLSDU WKURXJK 6HSWHPEHU ²WKH ¶ SDWHQW DQG WKH ¶

 SDWHQW²QHLWKHU VWRRG DV D VLJQLILFDQW LPSHGLPHQW WR JHQHULF HQWU\

                 Second $PJHQ LWVHOI DQWLFLSDWHG JHQHULF HQWU\ E\ WKH VHFRQG TXDUWHU RI 

 $PJHQ¶V                    IRUHFDVWV DQWLFLSDWHG JHQHULF HQWU\ DW OHDVW DV HDUO\ DV




                 




     
          Amgen Inc. v. Azar &$ 1R   :/  DW  ''& )HE 
  


                                                      
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 43 of 136 PageID #: 5385




            Third QR ZRXOGEH JHQHULF ULYDO VHHNLQJ DSSURYDO RI JHQHULF 6HQVLSDU ZDV

 HQWLWOHG WR  GD\V RI PDUNHWLQJ H[FOXVLYLW\ 0DQ\ JHQHULF PDQXIDFWXUHUV KDG ILOHG WKHLU

 $1'$V SULRU WR $PJHQ¶V OLVWLQJ RI WKH ¶ SDWHQW LQ WKH 2UDQJH %RRN PHDQLQJ WKRVH JHQHULF

 $1'$V GLG QRW IDFH WKH W\SLFDO PRQWK VWD\ RI )'$ DSSURYDO 7KXV WKH PDUNHW ZDV IUHH IRU

 DQ\ JHQHULF PDQXIDFWXUHU WR HQWHU XSRQ UHFHLYLQJ ILQDO )'$ DSSURYDO RI WKHLU $1'$V

            Fourth FRPSRXQGLQJ WKH ULVN IRU $PJHQ ZDV WKDW WKH )'$ KDG UHMHFWHG

 $PJHQ¶V DSSOLFDWLRQ IRU SHGLDWULF H[FOXVLYLW\ IRU 6HQVLSDU ZKLFK ZRXOG KDYH DGGHG DQRWKHU VL[

 PRQWKV RI H[FOXVLYLW\ RQ WRS RI DQ\ SDWHQWV LW KHOG $PJHQ¶V HIIRUWV WR UHYHUVH WKH )'$¶V

 SHGLDWULF H[FOXVLYLW\ GHWHUPLQDWLRQ ZKLFK LQFOXGHG VXLQJ WKH )'$ DQG DWWHPSWLQJ WR REWDLQ DQ

 LQMXQFWLRQ DJDLQVW WKH )'$ IROORZLQJ WKH GLVWULFW FRXUW¶V JUDQW RI VXPPDU\ MXGJPHQW LQ WKH

 )'$¶V IDYRU LQ -DQXDU\ DQG )HEUXDU\  MXVW ZHHNV EHIRUH WKH ¶ SDWHQW ZRXOG H[SLUH 

 ZHUH LQHIIHFWLYH

            Fifth E\ 0DUFK  VHYHUDO JHQHULF PDQXIDFWXUHUV KDG UHFHLYHG WHQWDWLYH

 DSSURYDO IURP WKH )'$ LQFOXGLQJ 7HYD 0\ODQ &LSOD DQG $XURELQGR 3KDUPD 7HQWDWLYH

 DSSURYDO LQGLFDWHV WKDW WKH JHQHULF PDQXIDFWXUHU KDV RWKHUZLVH VDWLVILHG DOO WKH UHTXLVLWH VWHSV IRU

 ILQDO DSSURYDO²LQFOXGLQJ GHPRQVWUDWLQJ WKDW WKH GUXJ LV VDIH DQG HIIHFWLYH DV UHFRPPHQGHG LQ

 WKH VXEPLWWHG ODEHOLQJ²EXW IRU VRPH UHJXODWRU\ KXUGOH²KHUH WKH H[SLUDWLRQ RI WKH ¶ SDWHQW

 2WKHU JHQHULFV UHFHLYHG WHQWDWLYH RU ILQDO DSSURYDO LQ WKH PRQWKV IROORZLQJ WKH ¶ SDWHQW¶V

 H[SLUDWLRQ LQFOXGLQJ DPRQJ RWKHUV $XURELQGR ILQDO  $VFHQG 3KDUPDFHXWLFDOV WHQWDWLYH DQG

 ILQDO  0\ODQ ILQDO  &LSOD ILQDO  3LUDPDO ILQDO  6XQ 3KDUPDFHXWLFDO ILQDO  =\GXV

 3KDUPDFHXWLFDOV ILQDO  DQG 7HYD:DWVRQ ILQDO 

                      ³:DYH ´ &LSOD DQG 0\ODQ VHWWOH

             $V $PJHQ EDWWOHG WKH )'$ RQ SHGLDWULF H[FOXVLYLW\ $PJHQ SXVKHG WR VHWWOH ZLWK

 DGGLWLRQDO JHQHULF PDQXIDFWXUHUV XVLQJ WKH VDPH WDFWLFV ZLWK WKH ILUVW ZDYH 2Q )HEUXDU\ 


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 44 of 136 PageID #: 5386




  QLQH RI WKH UHPDLQLQJ FRQVROLGDWHG FDVHV ZHUH UHDVVLJQHG WR -XGJH 0LWFKHOO 6 *ROGEHUJ

 IURP WKH (DVWHUQ 'LVWULFW RI 3HQQV\OYDQLD ZKR ZDV DFWLQJ DV D YLVLWLQJ MXGJH LQ WKH 'LVWULFW RI

 'HODZDUH -XGJH *ROGEHUJ ELIXUFDWHG WKH UHPDLQLQJ FODLPV RI LQIULQJHPHQW DQG LQYDOLGLW\

             2Q )HEUXDU\   MXVW DKHDG RI WKH 0DUFK  EHQFK WULDO LQ WKH FRQVROLGDWHG

 SDWHQW LQIULQJHPHQW DFWLRQ $PJHQ HQWHUHG LQWR DQ DJUHHPHQW ZLWK &LSOD WR VHWWOH WKHLU SDWHQW

 LQIULQJHPHQW OLWLJDWLRQ 7KH DJUHHPHQW SURYLGHG IRU DQ HQWU\ GDWH RI

                                                            RI WKH ¶ SDWHQW 7KH DJUHHPHQW DOVR

 FRQWDLQHG

             $PJHQ PDGH FOHDU WKDW LWV REMHFWLYH LQ VHWWOLQJ WKH &LSOD OLWLJDWLRQ ZDV WKH VDPH

 DV LWV REMHFWLYH LQ LWV HDUOLHU VHWWOHPHQWV ³>7@KH $PJHQ&LSOD $JUHHPHQW HQVXUHV WKDW &LSOD LV RQ

 WKH VDPH IRRWLQJ DV RWKHU WKLUG SDUWLHV ZKR ODXQFK DW ULVN´ :KLOH &LSOD FRXOG FRPH WR PDUNHW

 DIWHU DQ\ ODXQFK WKDW $PJHQ SUHYHQWHG RU ³UHVROYHG´ ZLWKLQ       GD\V &LSOD OLNH RWKHU JHQHULFV

 ZDV DVVXUHG WKDW LI LW ODXQFKHG LW IDFHG WKH SURVSHFW RI LPPHGLDWH PDUNHW HQWU\ E\ PXOWLSOH

 JHQHULFV

             2Q )HEUXDU\   $PJHQ DQG 0\ODQ VHWWOHG WKHLU SDWHQW LQIULQJHPHQW

 OLWLJDWLRQ 7KH VHWWOHPHQW DJUHHPHQW SURYLGHG IRU DQ HQWU\ GDWH RI

                                     RI WKH ¶ SDWHQW 7KH DJUHHPHQW DOVR FRQWDLQHG

                                           

             ,Q D )HEUXDU\   SUHWULDO UXOLQJ -XGJH *ROGEHUJ UXOHG WKDW $PJHQ KDG

 ³QRW RYHUFRPH WKH YHU\ VWURQJ SUHVXPSWLRQ WKDW WKH 0DUNXVK JURXSV IRU WKH ELQGHU DQG




     
        $PJHQ¶V 2SHQLQJ %U LQ 6XSSRUW RI LWV ([SHGLWHG 0RW IRU DQ ,QMXQFWLRQ 3HQGLQJ $SSHDO
 DW  Cipla Ltd. v. Amgen Inc. &$ 1R  ' 'HO 


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 45 of 136 PageID #: 5387




 GLVLQWHJUDQW HOHPHQWV DUH FORVHG WR XQUHFLWHG ELQGHUV DQG GLVLQWHJUDQWV´ -XGJH *ROGEHUJ

 FRQVWUXHG WKH 0DUNXVK JURXSV IRU WKH ELQGHU DQG GLVLQWHJUDQW HOHPHQWV DV ³FORVHG WR XQUHFLWHG

 ELQGHUV DQG GLVLQWHJUDQWV´ DQG WKXV DV DUWLFXODWHG LQ DQ $SULO  2UGHU GHQ\LQJ $PJHQ¶V

 PRWLRQ IRU UHDUJXPHQW ³WKHUH FRXOG EH QR OLWHUDO LQIULQJHPHQW LI WKH 'HIHQGDQWV¶ $1'$

 SURGXFW FRQWDLQHG DQ XQUHFLWHG RU XQOLVWHG ELQGHU RU GLVLQWHJUDQW´

             ,Q UXOLQJ WKDW 0DUNXVK JURXSV ZHUH FORVHG -XGJH *ROGEHUJ XOWLPDWHO\ DJUHHG WKDW

 $PJHQ FRXOG DUJXH LQIULQJHPHQW XQGHU WKH GRFWULQH RI HTXLYDOHQWV %XW WKLV OHIW $PJHQ LQ D

 VLJQLILFDQWO\ ZHDNHU SRVLWLRQ KHDGLQJ LQWR WKH EHQFK WULDO LQ 0DUFK 

                      ³:DYH ´ 'U 5HGG\¶V DQG 6WULGHV VHWWOH

             2Q 0DUFK   $PJHQ DQG 'U 5HGG\¶V VHWWOHG WKHLU SDWHQW LQIULQJHPHQW

 OLWLJDWLRQ 7KH VHWWOHPHQW DJUHHPHQW SURYLGHG 'U 5HGG\¶V ZLWK DQ HQWU\ GDWH RI                

 $QG OLNH WKH DJUHHPHQWV EHIRUH LW $PJHQ¶V DJUHHPHQW ZLWK 'U 5HGG\¶V DOVR FRQWDLQHG DQ

                                          

             $OVR RQ 0DUFK   $PJHQ DQG 6WULGHV VHWWOHG WKHLU SDWHQW LQIULQJHPHQW

 OLWLJDWLRQ 7KH VHWWOHPHQW DJUHHPHQW OLNHZLVH SURYLGHG IRU DQ HQWU\ GDWH RI              DQG

                                                       




     
       Amgen Inc. v. Aurobindo Pharma Ltd et al &$ 1R   :/  DW 
  ' 'HO )HE   
     
       Amgen Inc. v. Amneal Pharm. LLC &$ 1R   :/  DW  ' 'HO
 $SU   
     
       Amgen Inc. v. Aurobindo Pharma Ltd., et al. &$ 1R   :/  DW 
  ' 'HO )HE   


                                                
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 46 of 136 PageID #: 5388




                     7KH ¶ 3DWHQW ([SLUHV DQG *HQHULFV ,PPHGLDWHO\ 2EWDLQ )LQDO
                       $SSURYDO RI 7KHLU $1'$V IURP WKH )'$

            2Q 0DUFK   WKH ¶ SDWHQW H[SLUHG OHDYLQJ RQO\ WKH YXOQHUDEOH ¶

 SDWHQW WR SURWHFW $PJHQ¶V ELOOLRQGROODU 6HQVLSDU PRQRSRO\

            7KH VDPH GD\ &LSOD DQG $XURELQGR UHFHLYHG ILQDO DSSURYDO WR PDUNHW WKHLU

 JHQHULF FLQDFDOFHW +&O SURGXFWV XQGHU WKHLU UHVSHFWLYH $1'$V 1RV  DQG  

                     ³:DYH ´ $XURELQGR $ONHP (PFXUH /XSLQ 0DFOHRGV 7RUUHQW
                       DQG 8QLFKHP VHWWOH

            2Q 0DUFK  ²MXVW  GD\V DIWHU $XURELQGR UHFHLYHG ILQDO DSSURYDO RI LWV

 JHQHULF 6HQVLSDU $1'$²$PJHQ DQG $XURELQGR VHWWOHG WKHLU LQIULQJHPHQW OLWLJDWLRQ 7KH

 VHWWOHPHQW DJUHHPHQW SURYLGHG IRU DQ HQWU\ GDWH RI                DQG FRQWDLQHG DQ

                             

            2Q 0DUFK   $PJHQ DQG 0DFOHRGV VHWWOHG WKHLU LQIULQJHPHQW OLWLJDWLRQ

 7KH VHWWOHPHQW DJUHHPHQW SURYLGHG IRU DQ HQWU\ GDWH RI                 DQG FRQWDLQHG

                                          

            2Q $SULO   $PJHQ DQG /XSLQ VHWWOHG WKHLU LQIULQJHPHQW OLWLJDWLRQ 7KH

 VHWWOHPHQW DJUHHPHQW SURYLGHG IRU DQ HQWU\ GDWH RI                DQG FRQWDLQHG

                             

            2Q $SULO   $PJHQ DQG $ONHP VHWWOHG WKHLU LQIULQJHPHQW OLWLJDWLRQ 7KH

 VHWWOHPHQW DJUHHPHQW SURYLGHG IRU DQ HQWU\ GDWH RI                DQG FRQWDLQHG

                             

            $ONHP ODWHU FRQILUPHG WKDW LW ZDV QR FRLQFLGHQFH WKDW HDFK LQIULQJHPHQW

 VHWWOHPHQW $PJHQ HQWHUHG FRQWDLQHG YLUWXDOO\ LGHQWLFDO WHUPV VDYH WKH HQWU\ GDWH ,Q VHHNLQJ WR

 REVHUYH D KHDULQJ DGGUHVVLQJ DQRWKHU JHQHULF PDQXIDFWXUHU¶V 6HQVLSDU VHWWOHPHQW ZLWK $PJHQ

 $ONHP FRXQVHO FODLPHG WKDW LQ DOO VXFK FDVHV ³WKH EUDQG FRQWUROV WKH GUDIWLQJ RI WKH VHWWOHPHQW


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 47 of 136 PageID #: 5389




 DJUHHPHQW´ ³WKH EUDQG RIIHUV WKH WHPSODWH XS LQ WKH QHJRWLDWLRQV DQG FDUULHV LW WKURXJK    ZLWK

 HDFK >JHQHULF@ GHIHQGDQW´ DQG WKDW DV D UHVXOW ³WKH\¶UH DOO JRLQJ WR FRQWDLQ VXEVWDQWLDOO\ WKH

 VDPH ODQJXDJH´ 7KH WHUPV RI WKH UHOHYDQW VHWWOHPHQW DJUHHPHQWV LQFOXGLQJ WKH DFFHOHUDWLRQ

 FODXVHV UHIOHFW WKH SODXVLELOLW\ RI $ONHP¶V DVVHUWLRQV $PJHQ LPSRVHG WKH WHUPV RQ WKH VHWWOLQJ

 JHQHULFV WKH\ ZHUH QRW EDUJDLQHG IRU

             2Q 0D\   $PJHQ DQG 7RUUHQW VHWWOHG WKHLU LQIULQJHPHQW OLWLJDWLRQ 7KH

 VHWWOHPHQW DJUHHPHQW SURYLGHG IRU DQ HQWU\ GDWH RI                   DQG FRQWDLQHG

                              

             2Q 0D\   $PJHQ DQG 8QLFKHP VHWWOHG WKHLU LQIULQJHPHQW OLWLJDWLRQ 7KH

 VHWWOHPHQW DJUHHPHQW SURYLGHG IRU DQ HQWU\ GDWH RI                   DQG FRQWDLQHG

                              

             2Q 'HFHPEHU   $PJHQ DQG (PFXUH+HULWDJH VHWWOHG WKHLU LQIULQJHPHQW

 OLWLJDWLRQ /LNH HYHU\ DJUHHPHQW EHIRUH LW WKH VHWWOHPHQW DJUHHPHQW SURYLGHG IRU DQ HQWU\ GDWH RI

                 DQG FRQWDLQHG

             7KRVH FODXVHV KDG WKH SXUSRVH DQG HIIHFW RI HYLVFHUDWLQJ DQ\ SURILWV WKDW FRXOG EH

 HDUQHG E\ DQ XQFRQVWUDLQHG DWULVN ODXQFK 6R DQ\ WKUHDW IURP D VHWWOLQJ JHQHULF WKDW LW PLJKW

 ODXQFK DW ULVN DQG HQGDQJHU $PJHQ¶V PRQRSRO\ ZDV HPSWLHU ZLWK HDFK VHWWOHPHQW FRQWDLQLQJ DQ

 DFFHOHUDWLRQ FODXVH EHFDXVH WKDW FRPSDQ\ ZRXOG EH OHVV OLNHO\ WR ODXQFK DW ULVN NQRZLQJ WKDW LWV

 SURILWV ZRXOG EH VLJQLILFDQWO\ FXW EDFN RQ            RI LWV ODXQFK ZKHQ QXPHURXV RWKHU JHQHULFV

 ZRXOG KDYH D JUHHQ OLJKW WR MXPS LQWR WKH PDUNHW %HFDXVH RI VKHOIVWRFN SULFLQJ DGMXVWPHQWV

 DQ\ DWULVN ODXQFKLQJ JHQHULF ZRXOG EH REOLJDWHG WR UHLPEXUVH WKH GLVWULEXWRU WKH GLIIHUHQFH LQ

 SULFH EHWZHHQ DQ\ SURGXFW WKDW WKH GLVWULEXWRU SXUFKDVHG IURP WKDW JHQHULF DW D KLJKHU SULFH DQG


    
         -XO\   +U¶J 7U DW  Amgen, Inc. v. Amneal Pharms. &$  ' 'HO 


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 48 of 136 PageID #: 5390




 ORZHU SULFHV RIIHUHG IRU WKH VDPH SURGXFW DIWHU         ZKHQ DGGLWLRQDO JHQHULFV ZRXOG HQWHU DQG

 GULYH GRZQ WKH SULFH GUDPDWLFDOO\



            ,Q WRWDO EHWZHHQ 0DUFK  DQG 'HFHPEHU  $PJHQ VHWWOHG ZLWK  ZRXOG

 EH JHQHULF 6HQVLSDU PDQXIDFWXUHUV WKH GDWH RI HDFK VHWWOHPHQW LV LQFOXGHG LQ SDUHQWKHVHV 

                D      %UHFNHQULGJH 6HSWHPEHU  

                E      6XQ 2FWREHU  

                F      +HWHUR 2FWREHU  

                G      $MDQWD 1RYHPEHU  

                H      &LSOD )HEUXDU\  

                I      0\ODQ )HEUXDU\  

                J      6WULGHV 0DUFK  

                K      'U 5HGG\¶V 0DUFK  

                L      $XURELQGR 0DUFK  

                M      0DFOHRGV 0DUFK  

                N      /XSLQ $SULO  

                O      $ONHP $SULO  

                P      7RUUHQW 0D\  

                Q      8QLFKHP 0D\  

                R      (PFXUH+HULWDJH 'HFHPEHU  

                S      $FFRUG 2FW  




                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 49 of 136 PageID #: 5391




        +      7KH $FFHOHUDWLRQ &ODXVHV 'HOD\HG *HQHULF &RPSHWLWLRQ IRU 6HQVLSDU

            7KH DFFHOHUDWLRQ FODXVHV ZHUH LQWHQGHG WR DQG GLG GHOD\ WKH JHQHULF FRPSHWLWLRQ

 IRU 6HQVLSDU E\ GUDPDWLFDOO\ UHGXFLQJ HYHU\ JHQHULF PDQXIDFWXUHU¶V LQFHQWLYH WR WU\ WR HQWHU WKH

 PDUNHW EHIRUH LWV OLFHQVHG HQWU\

            7KH DFFHOHUDWLRQ FODXVHV $PJHQ LPSRVHG LQ HDFK RI LWV VHWWOHPHQWV SURYLGHG LW

 ZLWK JUHDWHU OHYHUDJH DJDLQVW WKH QH[W VHWWOLQJ JHQHULF EHFDXVH WKRVH FODXVHV KDG WKH SXUSRVH DQG

 HIIHFW RI HYLVFHUDWLQJ DQ\ SURILWV WKDW FRXOG EH HDUQHG E\ DQ\ JHQHULF PDQXIDFWXUHU WKDW VHFXUHG

 OLWLJDWLRQ YLFWRU\ RU ODXQFKHG DW ULVN $Q\ JHQHULF PDQXIDFWXUHU WKUHDWHQLQJ $PJHQ ZLWK DQ DW

 ULVN ODXQFK ZRXOG QRW JDLQ DQ\ PHDQLQJIXO OHYHUDJH RYHU $PJHQ EHFDXVH GRLQJ VR ZRXOG

 MHRSDUGL]H LWV RZQ SURILWV ZKHQ RQ          DIWHU WKH DWULVN ODXQFK QXPHURXV RWKHU JHQHULFV

 FRXOG OLNHZLVH HQWHU WKH PDUNHW DW ORZHU SULFHV WULJJHULQJ VKHOIVWRFN DGMXVWPHQWV 6LPLODUO\ WKH

 JHQHULF PDQXIDFWXUHUV ZKR RSWHG WR FRQWLQXH OLWLJDWLQJ IDFHG D VLPLODU SUREOHP LI WKH\ ZRQ WKH

 OLWLJDWLRQ²i.e. WULJJHULQJ RWKHU VHWWOLQJ JHQHULFV WR HQWHU WKH PDUNHW²DORQJ ZLWK WKH SRVVLELOLW\

 WKDW WKH\ FRXOG ORVH WKH SDWHQW OLWLJDWLRQ DQG WKHQ EH XQDEOH WR ODXQFK XQWLO SRVWSDWHQW H[SLUDWLRQ

 $V D UHVXOW WKHVH FODXVHV KDG WKH FXPXODWLYH HIIHFW RI VWLIOLQJ FRPSHWLWLRQ

            $PJHQ¶V VFKHPH WR GHOD\ IXOO JHQHULF FRPSHWLWLRQ DQG VHFXUH IRU LWVHOI PRQRSRO\

 SURILWV WR ZKLFK LW ZDV QRW ODZIXOO\ HQWLWOHG GHSHQGHG RQ LWV DELOLW\ WR FRQYLQFH DW OHDVW VRPH EXW

 DV PDQ\ DV SRVVLEOH RI WKH JHQHULF $1'$ ILOHUV WR DFFHSW D GHOD\HG HQWU\ GDWH $QG DV DQ

 HQWLFHPHQW $PJHQ GDQJOHG DQ DFFHOHUDWLRQ FODXVH WKDW SURYLGHG DQ\ JHQHULF ZKR DJUHHG WR

 GHOD\ LWV HQWU\ ZLWK D DQ DVVXUDQFH WKDW QR RWKHU JHQHULF ZRXOG UHFHLYH DQ H[WHQGHG SHULRG RI

 H[FOXVLYLW\ E WKH FHUWDLQW\ RI DQ HQWU\ GDWH WKDW ZRXOG EH QR ZRUVH WKDQ DQ\ RWKHU JHQHULF 

 DQG F WKH DELOLW\ WR VWRS SD\LQJ OLWLJDWLRQ FRVWV DQG LQFXUULQJ DVVRFLDWHG WLPH DQG GLVWUDFWLRQ

            2I FRXUVH LW ZDV QRW LQ WKH LQGHSHQGHQW VHOILQWHUHVW RI DQ\ RI WKH JHQHULFV WR

 GHOD\ LWV JHQHULF HQWU\ ZLWKRXW EHLQJ DVVXUHG WKDW RWKHUV ZRXOG GR WKH VDPH $SSOLHG


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 50 of 136 PageID #: 5392




 PLFURHFRQRPLF WKHRU\ LQGXVWU\ H[SHULHQFH DQG WKH IDFWV DV WKH\ SOD\HG RXW VKRZV WKDW WKH

 FRRUGLQDWHG $PJHQ DJUHHPHQWV KDG D VLJQLILFDQW GHOHWHULRXV LPSDFW RQ FRPSHWLWLRQ

            8QGHU DSSOLHG PLFURHFRQRPLF WKHRU\ DQG DV LW LV IRU WKH HFRQRPLF LQIHUHQFHV

 XVHG E\ WKH 6XSUHPH &RXUW LQ Actavis WKH WHOOLQJ EHKDYLRU LV IURP WKH EUDQG FRPSDQ\ DQG ZKDW

 D UDWLRQDO EUDQG FRPSDQ\ ZRXOG GR $Q DFFHOHUDWLRQ FODXVH LV LQ WKH LQWHUHVW RI D UDWLRQDO EUDQG

 FRPSDQ\ only if WKH FODXVH DFWXDOO\ UHGXFHV WKH OLNHOLKRRG RI FRPSHWLWLRQ LQ WKH ILUVW SODFH 2I

 FRXUVH WKH OLNHOLKRRG WKDW D VSRLOHU PLJKW EH DEOH WR FLUFXPYHQW WKH VFKHPH DQG JDLQ HDUO\ HQWU\

 GHSHQGV RQ WKH IDFWV RI HDFK FDVH $QG WKH H[WHQW WR ZKLFK VHULDO DFFHOHUDWLRQ FODXVHV PLJKW

 LQKLELW WKH LQWHUHVW RI WKH ZRXOGEH VSRLOHU LQ FRQWLQXLQJ LWV HIIRUWV WR DFKLHYH HDUO\ HQWU\ LV DOVR

 FDVH GHSHQGHQW %XW XQGHU PLFURHFRQRPLF WKHRU\ WKH EUDQG¶V GHFLVLRQ WR FRRUGLQDWH WKH FODXVHV

 PHDQV WKDW LQ DOO FDVHV WKH FODXVH PXVW UHGXFH WR VRPH H[WHQW WKH OLNHOLKRRG RI WKH VSRLOHU

 FRQWLQXLQJ WKH FKDVH

            6LQFH WKHVH FODXVHV DUH D IRUP RI ³PRVW IDYRUHG QDWLRQ´ DJUHHPHQW ZKLFK LI

 WULJJHUHG ZRXOG ZRUN WR WKH GLVDGYDQWDJH RI WKH SDUW\ JUDQWLQJ WKH 0)1 WKHQ WKH JUDQW PXVW LQ

 VRPH ZD\ DOVR ZRUN WR WKH DGYDQWDJH RI WKH EUDQG $QG LQGXVWU\ H[SHULHQFH DOVR VKRZV WKDW WKH

 SUHVHQFH RI FRRUGLQDWHG DFFHOHUDWLRQ FODXVHV IRU HDUO\ILOHG JHQHULFV RIWHQ ZRUN WR FDXVH WKH

 ODWHUILOHG JHQHULFV GURS SDWHQW FKDOOHQJHV DQG VLPSO\ DFFHSW WKH ODWHUDJUHHG HQWU\ GDWHV

            ,Q WKLV FDVH WKH IDFW LV WKDW WKH PRUH JHQHULF FRPSDQLHV $PJHQ FRXOG HQWLFH WR

 DFFHSW D GHOD\HG HQWU\DFFHOHUDWLRQ FODXVH DJUHHPHQW WKH JUHDWHU UHGXFWLRQ WKHUH ZRXOG EH LQ WKH

 OLNHOLKRRG WKDW DQ\ QRQVHWWOLQJ JHQHULF ZRXOG FRQWLQXH LWV HIIRUWV WR SOD\ WKH VSRLOHU DQG WULJJHU

 IXOO JHQHULF FRPSHWLWLRQ

            7KH FRRUGLQDWHG DFFHOHUDWLRQ FODXVHV DQG JUDFH SHULRGV ZHUH LQWHQGHG WR KDYH

 DQG GLG KDYH VLJQLILFDQW DQWLFRPSHWLWLYH FRQVHTXHQFHV 5HGXFLQJ WKH LQFHQWLYH IRU QRQVHWWOLQJ




                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 51 of 136 PageID #: 5393




 JHQHULFV WR HQWHU WKH PDUNHW LQ D PDQQHU WKDW UHVXOWHG LQ IXOO FRPSHWLWLRQ ZDV RI HQRUPRXV

 EHQHILW WR WKH EUDQG EXW FDPH DW JUHDW FRVW WR SXUFKDVHUV EHFDXVH WKH FODXVHV ZHUH D VXEVWDQWLDO

 FDXVH IRU RWKHU JHQHULFV WR DYRLG IXOO JHQHULF FRPSHWLWLRQ

            8QGHU WKH YDULRXV DJUHHPHQWV $PJHQ SXUSRUWHGO\ JDYH ³OLFHQVHV´ WR HDFK

 VHWWOLQJ JHQHULF WR PDUNHW JHQHULF 6HQVLSDU EXW LQ UHDOLW\ WKHVH ZHUH QRW OLFHQVHV DW DOO %HFDXVH

 WKH DJUHHPHQWV DFWXDOO\ FRQWDLQHG FRPPLWPHQWV E\ HDFK JHQHULF WR not PDUNHW JHQHULFV IRU DQ

 H[WHQGHG SHULRG RI WLPH WKHQ IRU WKH GXUDWLRQ RI WKDW WLPH SHULRG WKH SURYLVLRQV FDQQRW IDLUO\ EH

 FKDUDFWHUL]HG DV OLFHQVHV DQG DUH LQVWHDG EHWWHU FKDUDFWHUL]HG DV ³DQWLOLFHQVHV´²DJUHHPHQWV WKDW

 SURKLELW UDWKHU WKDQ JUDQW PDUNHW HQWU\ $QG ZKLOH RVWHQVLEO\ WKH DJUHHPHQWV SURYLGHG D

 OLFHQVHG HQWU\ GDWH DIWHU WKH GHOD\HG HQWU\ SHULRG ODSVHG D OLFHQVH LQ WKH VHQVH RI D FRQVHQVXDOO\

 GHULYHG EXVLQHVV DUUDQJHPHQW ZDV QHLWKHU QHHGHG QRU DSSURSULDWH WR VHWWOH WKH SDWHQW FKDOOHQJH

 $PJHQ¶V XVH RI WKH WHUP OLFHQVH ZDV FUDIWHG LQ WKH DJUHHPHQWV DV D SUHWH[W WR KLGH WKH UHDOLW\ WKDW

 WKH VXEVWDQFH RI WKH DUUDQJHPHQWV ZDV GHOD\ RI HQWU\ QRW SHUPLVVLRQ RI HQWU\  ZLWK D EDUUHQ

 FRYHQDQW QRW WR VXH WKHUHDIWHU

            7KH VWUXFWXUH RI WKHVH OLFHQVHV WKURXJK WKH XVH RI WKH DFFHOHUDWLRQ FODXVHV ZDV

 VXFK WKDW WKH\ GLVLQFHQWLYL]HG FRPSHWLWLRQ IURP FRPLQJ WR PDUNHW DW DOO 7KLV GLVLQFHQWLYH WRRN

 WKH IROORZLQJ IRUP $Q\ QRQVHWWOLQJ JHQHULF NQHZ WKDW LI LW OLWLJDWHG ZRQ DQG HQWHUHG WKH

 PDUNHW WKH DFFHOHUDWLRQ FODXVHV SUHYLRXVO\ JUDQWHG WR WKH VHWWOLQJ JHQHULFV ZRXOG PHDQ WKDW WKH

 RWKHU JHQHULF PDQXIDFWXUHUV ZRXOG VKDUH LQ WKH IUXLWV RI WKH ZLQ ZKLOH H[SHQGLQJ QRQH RI WKH

 WLPH HIIRUW DQG PRQH\ QHFHVVDU\ WR DFKLHYH WKDW ZLQ $EVHQW WKH DFFHOHUDWLRQ FODXVHV WKH RWKHU

 JHQHULFV ZRXOG EH ERXQG E\ WKHLU DJUHHG HQWU\ GDWHV DQG ZRXOG QRW VKDUH LQ WKH HDUOLHU HQWU\

            7KH OLFHQVHV DQG UHODWHG VFKHPH VHUYHG DV D PDVN IRU FROOXVLYH FRQGXFW ,I

 $PJHQ¶V VFKHPH KDG QRW XQODZIXOO\ HQWLFHG LWV ZRXOGEH JHQHULF FRPSHWLWRUV WR ZRUN WRJHWKHU




                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 52 of 136 PageID #: 5394




 FRQVXPHUV ZRXOG KDYH EHHQ DEOH WR SXUFKDVH JHQHULF RSWLRQV HDUOLHU DQG WKRVH SXUFKDVHV DOO

 ZRXOG KDYH EHHQ PDGH DW ORZHU SULFHV WKDQ WKH\ GLG RQFH WKRVH JHQHULFV FDPH WR PDUNHW

              $OO RI WKHVH EHQHILWV KDG VXEVWDQWLDO YDOXH WR WKH JHQHULFV DQG DUH FRPSHQVDWLRQ

 WKDW WKH\ FRXOG QRW KDYH REWDLQHG LI WKH\ KDG OLWLJDWHG DQG ZRQ WKH YDULRXV SDWHQW FDVHV 7KH

 DUUDQJHPHQWV OHG PXOWLSOH JHQHULFV WR VWD\ RXW RI WKH PDUNHW IRU IDU ORQJHU WKDQ WKH\ RWKHUZLVH

 ZRXOG KDYH

              ,Q WKH DEVHQFH RI $PJHQ¶V VFKHPH UHDVRQDEOH JHQHULF FRPSDQLHV LQ WKH SRVLWLRQ

 RI WKRVH KHUH ZRXOG HDFK KDYH GHPDQGHG DQG UHFHLYHG DQ HQWU\ GDWH GHSHQGHQW XSRQ DQ

 LQGLYLGXDO DVVHVVPHQW RI WKH VWUHQJWK RU ZHDNQHVV RI WKHLU SDUWLFXODU SURGXFW SRVLWLRQ DQG

 FLUFXPVWDQFHV ,QVWHDG WKH\ DOO DJUHHG WR GHOD\ HQWU\ LQ H[FKDQJH IRU $PJHQ¶V SURPLVH WKDW WKH\

 FRXOG FRPH LQ ³HDUOLHU´ LI DQ\ RWKHU GLVLQFHQWLYL]HG JHQHULF GLG VR

           ,     7HYD DQG 2WKHU 1RQ6HWWOLQJ *HQHULFV :LQ 1RQ,QIULQJHPHQW -XGJPHQW DW
                  7ULDO DQG 2WKHU $1'$V 5HFHLYH )LQDO $SSURYDO

              :KLOH $PJHQ VHWWOHG ZLWK WKH IRXUWK ZDYH RI VHWWOLQJ JHQHULF PDQXIDFWXUHUV WKH

 IRXU UHPDLQLQJ QRQVHWWOLQJ JHQHULFV²$PQHDO 3LUDPDO :DWVRQ DQG =\GXV² KHDGHG WR WULDO RQ

 0DUFK   RQ WKH ¶ SDWHQW

              %HIRUH WULDO $PJHQ FODLPHG WKDW WKH HOHPHQWV XVHG E\ WKH GHIHQGDQWV ZHUH

 IXQFWLRQDOO\ HTXLYDOHQW WR WKRVH OLVWHG LQ FODLP  RI WKH ¶ SDWHQW DQG WKDW WKHVH 0DUNXVK

 JURXSV ZHUH WKXV RSHQ

              $V QRWHG DERYH WKH )HEUXDU\   FODLP FRQVWUXFWLRQ UXOLQJ RQ WKH ¶

 SDWHQW SODFHG $PJHQ LQ D ZHDN SRVLWLRQ JRLQJ LQWR WULDO DJDLQVW WKH UHPDLQLQJ JHQHULFV :DWVRQ

  7HYD  $PQHDO 3LUDPDO DQG =\GXV



    
         ³$ µ0DUNXVK¶ FODLP UHFLWHV D OLVW RI DOWHUQDWLYHO\ XVHDEOH PHPEHUV´ 03(3  


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 53 of 136 PageID #: 5395




              2Q -XO\   IROORZLQJ D IRXUGD\ EHQFK WULDO -XGJH *ROGEHUJ UXOHG WKDW

 :DWVRQ $PQHDO DQG 3LUDPDO GLG QRW LQIULQJH DQ\ RI WKH DVVHUWHG FODLPV RI WKH ¶ SDWHQW

              -XGJH *ROGEHUJ DOVR IRXQG WKDW WKH SURGXFW GHVFULEHG LQ =\GXV¶V $1'$ ZRXOG

 QRW LQIULQJH VRPH RI WKH DVVHUWHG FODLPV EXW ZRXOG LQIULQJH RWKHUV

              2Q $XJXVW   WKH )'$ JUDQWHG ILQDO DSSURYDO WR 3LUDPDO¶V $1'$ 

              2Q $XJXVW   -XGJH *ROGEHUJ HQWHUHG ILQDO MXGJPHQW LQ $PJHQ¶V FDVH

 DJDLQVW :DWVRQ VWDWLQJ DPRQJ RWKHU WKLQJV WKDW ³>D@ MXGJPHQW RI 121,1)5,1*(0(17 RI

 FODLPV  DQG  RI WKH ¶ SDWHQW LV KHUHE\ HQWHUHG LQ IDYRU RI :DWVRQ DQG DJDLQVW $PJHQ´

              7KH FRXUW GLVPLVVHG ZLWKRXW SUHMXGLFH DV PRRW WKH JHQHULF PDQXIDFWXUHUV¶

 LQYDOLGLW\ FRXQWHUFODLPV

              2Q 6HSWHPEHU   $PJHQ DSSHDOHG WR WKH 8QLWHG 6WDWHV &RXUW RI $SSHDOV

 IRU WKH )HGHUDO &LUFXLW 7KH QH[W PRQWK =\GXV ZKLFK ORVW WKH LQIULQJHPHQW EHQFK WULDO DOVR

 DSSHDOHG WR WKH )HGHUDO &LUFXLW

              2Q 2FWREHU   WKH )'$ JUDQWHG ILQDO DSSURYDO WR 6XQ 3KDUPDFHXWLFDO¶V

 $1'$ 

              2Q 2FWREHU   WKH )'$ JUDQWHG ILQDO DSSURYDO WR 0\ODQ¶V $1'$ 

          -      7HYD 5HFHLYHV )'$ )LQDO $SSURYDO DQG /DXQFKHV ,WV *HQHULF 9HUVLRQ RI
                  6HQVLSDU

               %HFDXVH :DWVRQ 7HYD UHFHLYHG D QRQLQIULQJHPHQW UXOLQJ LW RQO\ QHHGHG WR

 REWDLQ )'$ ILQDO DSSURYDO RI LWV $1'$V WR ODXQFK WKHLU JHQHULF YHUVLRQV RI 6HQVLSDU




    
         Amgen Inc. v. Amneal Pharm LLC  ) 6XSS G    ' 'HO  
    
         Id. DW 


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 54 of 136 PageID #: 5396




             2Q 'HFHPEHU   WKH )'$ JUDQWHG ILQDO DSSURYDO WR :DWVRQ¶V 7HYD¶V

 $1'$ IRU JHQHULF 6HQVLSDU 8SRQ UHFHLYLQJ DSSURYDO 7HYD LPPHGLDWHO\ ODXQFKHG LWV JHQHULF

 YHUVLRQ RI 6HQVLSDU VKLSSLQJ DW OHDVW        ERWWOHV²LWV HQWLUH LQYHQWRU\²WR ZKROHVDOHUV

             2YHU D RQHZHHN SHULRG 7HYD VROG D PXOWLPRQWK VXSSO\ RI JHQHULF 6HQVLSDU

 YDOXHG DW RYHU  PLOOLRQ 7HYD ZKLFK VHW LWV ZKROHVDOH DFTXLVLWLRQ FRVW ³:$&´ DW

 DSSUR[LPDWHO\        RI $PJHQ¶V :$& UHDOL]HG RYHU  PLOOLRQ LQ QHW UHYHQXHV GXULQJ WKLV

 VKRUW SHULRG RI VDOHV

             7HYD¶V ODXQFK FDXVHG $PJHQ WR ORVH KXQGUHGV RI PLOOLRQV RI GROODUV LQ 6HQVLSDU

 UHYHQXHV ,Q LWV 4  6(& )RUP 4 $PJHQ UHSRUWHG WKDW LWV 4  6HQVLSDU UHYHQXHV

 GHFUHDVHG E\  PLOOLRQ RYHU 4  6HQVLSDU UHYHQXHV ZKLFK $PJHQ VWDWHG ³ZDV GULYHQ

 SULPDULO\ E\ WKH LPSDFW RI DWULVN ODXQFKHV E\ JHQHULF FRPSHWLWRUV´

             7HYD NQHZ WKDW LI LW FRQWLQXHG VHOOLQJ JHQHULF 6HQVLSDU 7HYD¶V HQWU\ ZRXOG KDYH

 WULJJHUHG WKH DFFHOHUDWLRQ FODXVHV LQ VHWWOHPHQWV $PJHQ KDG ZLWK RWKHU JHQHULF PDQXIDFWXUHUV

 UHVXOWLQJ LQ IXOO JHQHULF FRPSHWLWLRQ

             7HYD DOVR NQHZ LW FRXOG OHYHUDJH LWV ODXQFK VR DV WR ERWK D PD[LPL]H LWV RZQ

 SURILWV DQG E DOORZ $PJHQ WR XQODZIXOO\ PDLQWDLQ LWV PRQRSRO\ E\ XVLQJ WKH JUDFH SURYLVLRQV

 LQ HDFK RI LWV SULRU VHWWOHPHQW DJUHHPHQWV WR FRPH WR D GHDO ZLWK $PJHQ ,Q RWKHU ZRUGV 7HYD

 ODXQFKHG NQRZLQJ WKDW $PJHQ ZRXOG SD\ 7HYD WR DUUHVW LWV ODXQFK



     
         See 6HFRQG &XQDUG 'HFO DW  HVWLPDWLQJ VHYHUDO PRQWKV¶ ZRUWK RI VXSSO\ 
 7(9$B352'B See also &KULVWLQH %DHGHU 'HS DW  $0 DW 
  WHVWLI\LQJ WKDW 7HYD¶V ODXQFK ZDV HTXLYDOHQW WR           VXSSO\ DVVXPLQJ WKH HQWLUH PDUNHW
 ZHQW JHQHULF
     
          7(9$B352'B 7(9$B352'B
     
         $PJHQ ,QF 6(& )RUP 4 DW  0DU   
 KWWSLQYHVWRUVDPJHQFRPQRGHKWPO


                                                
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 55 of 136 PageID #: 5397




             +DG WKH RWKHU VHWWOLQJ JHQHULFV HQWHUHG WKH SULFH IRU JHQHULF YHUVLRQV RI 6HQVLSDU

 ZRXOG KDYH GURSSHG VLJQLILFDQWO\ EHORZ WKDW RIIHUHG E\ 7HYD DV LV W\SLFDO ZKHQ PXOWLSOH

 JHQHULFV FRPSHWH $QG DV PRUH JHQHULFV HQWHUHG WKH PDUNHW WR FRPSHWH $PJHQ¶V VKDUH

 FLQDFDOFHW +&O WDEOHW VDOHV ZRXOG KDYH HURGHG E\ 

             $PJHQ¶V RZQ H[HFXWLYHV DQG H[SHUWV VXEPLWWHG GHFODUDWLRQV LQ D UHODWHG OLWLJDWLRQ

 VWDWLQJ WKDW WKH HIIHFWV RI &LSOD¶V ODXQFK RQ $PJHQ¶V 6HQVLSDU UHYHQXHV DQG PDUNHW VKDUH ZRXOG

 EH FDWDVWURSKLF 6SHFLILFDOO\ $PJHQ VXEPLWWHG D GHFODUDWLRQ IURP &KULVWRV *HRUJKLRX LWV

 IRUPHU ([HFXWLYH 'LUHFWRU RI 86 1HSKURORJ\ 0DUNHWLQJ ZKR VWDWHG WKDW




                                                                               I


                                               

             $QG HYHQ LI $PJHQ ZDV XOWLPDWHO\ VXFFHVVIXO LQ DUUHVWLQJ JHQHULF 6HQVLSDU VDOHV

 DW VRPH ODWHU GDWH 0U *HRUJKLRX VWDWHG WKDW $PJHQ¶V 6HQVLSDU SULFHV ZRXOG EH SHUPDQHQWO\

 ORZHUHG :LWK PXOWLSOH JHQHULF YHUVLRQV RI 6HQVLSDU RQ WKH PDUNHW 0U *HRUJKLRX VWDWHG WKDW




                                                                        0U *HRUJKLRX VWDWHG




     
        'HFODUDWLRQ RI &KULVWRV *HRUJKLRX LQ 6XSSRUW RI $PJHQ ,QF¶V 0RWLRQ IRU D 3UHOLPLQDU\
 ,QMXQFWLRQ 0DU   $0 ³*HRUJKLRX 'HFO´  'HFODUDWLRQ RI -HUU\
 $ +DXVPDQ LQ 6XSSRUW RI $PJHQ ,QF¶V 0RWLRQ IRU D 3UHOLPLQDU\ ,QMXQFWLRQ 0DU  
  $0 ³+DXVPDQ 'HFO´ 
     
          *HRUJKLRX 'HFO DW 
     
          *HRUJKLRX 'HFO DW 


                                                     
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 56 of 136 PageID #: 5398



                
                     ,Q RWKHU ZRUGV $PJHQ¶V FXVWRPHUV ZRXOG FRQWLQXH WR UHDS WKH HFRQRPLF EHQHILWV

 RI WKH YHU\ FRPSHWLWLRQ $PJHQ ZDV VHHNLQJ WR HOLPLQDWH

                 $PJHQ KDG WR PRYH TXLFNO\ RQFH 7HYD ODXQFKHG²ERWK WR VWRS VDOHV E\ 7HYD DQG

 WR DYRLG WULJJHULQJ WKH DFFHOHUDWLRQ FODXVHV LQ LWV SDWHQW VHWWOHPHQWV ZLWK RWKHU JHQHULFV $QG LW

 GLG MXVW WKDW

           .        $PJHQ DQG 7HYD (QWHU DQ 8QODZIXO 0DUNHW $OORFDWLRQ $JUHHPHQW WR
                     (OLPLQDWH DQG 'HOD\ *HQHULF &RPSHWLWLRQ

                 +DYLQJ ORVW DJDLQVW 7HYD DW WULDO LQ RUGHU WR VWRS 7HYD¶V VDOHV RI LWV FRPSHWLQJ

 JHQHULF SURGXFW $PJHQ KDG WR HLWKHU SHUVXDGH WKH GLVWULFW FRXUW RU WKH )HGHUDO &LUFXLW WR VWD\ WKH

 QRQLQIULQJHPHQW UXOLQJ DQG WR HQMRLQ 7HYD¶V VDOHV²RU HQJDJH LQ VHOIKHOS WKURXJK WKH JUDFH

 SHULRGV $PJHQ LPSRVHG LQ SULRU JHQHULF PDQXIDFWXUHU VHWWOHPHQWV $PJHQ FKRVH WKH ODWWHU DQG

 TXLFNO\ QHJRWLDWHG DQ DJUHHPHQW WR HQG FRPSHWLWLRQ IURP 7HYD DQG NHHS 7HYD²DV ZHOO DV RWKHU

 JHQHULFV²RII WKH PDUNHW IRU DQ H[WHQGHG SHULRG RI WLPH

                  2Q -DQXDU\   $PJHQ DQG 7HYD H[HFXWHG DQ DJUHHPHQW WKDW HQGHG

 FRPSHWLWLRQ IURP 7HYD¶V JHQHULF SURGXFW DQG SURKLELWHG 7HYD IURP UHHQWHULQJ WKH PDUNHW XQWLO

 -XQH   RU HDUOLHU XQGHU FHUWDLQ FLUFXPVWDQFHV  8QGHU WKH $PJHQ7HYD $JUHHPHQW

 $PJHQ DJUHHG WR ZLWKGUDZ LWV DSSHDO RI WKH GLVWULFW FRXUW¶V MXGJPHQW RI QRQLQIULQJHPHQW E\ WKH

 7HYD FLQDFDOFHW SURGXFW DQG UHOHDVH DQ\ FODLPV $PJHQ PLJKW KDYH DJDLQVW 7HYD LQ FRQQHFWLRQ

 ZLWK 7HYD¶V ODXQFK

                 ,Q H[FKDQJH IRU FHDVLQJ LWV JHQHULF 6HQVLSDU VDOHV 7HYD DJUHHG WR SD\ XS WR 

 PLOOLRQ WR $PJHQ²DQ DPRXQW WKDW ZRXOG GHFUHDVH LI RWKHU JHQHULFV HQWHUHG WKH PDUNHW %XW




      
           *HRUJKLRX 'HFO DW 


                                                      
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 57 of 136 PageID #: 5399




 7HYD¶V  PLOOLRQ ³SD\EDFN´ ZDV EDUHO\  RI 7HYD¶V JURVV UHYHQXHV UHDOL]HG DIWHU LWV RQH

 ZHHN ODXQFK DQG LV QRW HYHQ  RI WKH HVWLPDWHG WRWDO QHW UHYHQXHV 

            ,Q DGGLWLRQ WKH  PLOOLRQ SD\EDFN ZDV VSUHDG RXW RYHU VL[ SD\PHQW EHJLQQLQJ

 LQ -DQXDU\  VKRUWO\ DIWHU H[HFXWLRQ RI WKH DJUHHPHQW DQG WHUPLQDWLQJ LQ 0D\ RI 

 7HYD¶V SD\PHQWV WR $PJHQ LPPHGLDWHO\ WHUPLQDWH

                                    RQ WKH PDUNHW EHVLGHV 7HYD¶V 7KHVH DUH QHLWKHU UR\DOW\

 SD\PHQWV QRU GDPDJHV SD\PHQWV 7KH SD\PHQWV ZHUH QRW FDOFXODWHG EDVHG RQ 7HYD¶V DOOHJHGO\

 ³LQIULQJLQJ´ VDOHV RI FLQDFDOFHW +&O DQG DUH FRPSOHWHO\ XQUHODWHG WR SDWHQW PHULWV 5DWKHU WKH\

 DUH D NLFNEDFN SD\PHQW EDVHG VROHO\ RQ WKH VXFFHVV RI WKHLU HIIRUWV WR H[FOXGH other JHQHULFV

 IURP WKH PDUNHW DQG SUHVHUYLQJ WKH IXOO YDOXH RI 7HYD¶V OLPLWHG ODXQFK

            7KLV DUUDQJHPHQW ZDV RQO\ SRVVLEOH EHFDXVH WKH DFFHOHUDWLRQ FODXVHV WKDW $PJHQ

 KDG LQFOXGHG LQ LWV SULRU VHWWOHPHQWV ZLWK ZRXOGEH JHQHULF 6HQVLSDU PDQXIDFWXUHUV LQFOXGHG D

 JUDFH SHULRG SHUPLWWLQJ $PJHQ DQ RSSRUWXQLW\ WR WU\ WR VWRS WKH JHQHULF WKDW ODXQFKHG %HFDXVH

 WKH DFFHOHUDWLRQ FODXVH ZRXOG RQO\ WDNH HIIHFW DIWHU WKH JUDFH SHULRG ODSVHG $PJHQ¶V TXLFN GHDO

 ZLWK 7HYD SUHYHQWHG WKH WULJJHULQJ RI WKHVH DFFHOHUDWLRQ FODXVHV

            'HOD\LQJ DGGLWLRQDO JHQHULFV IRU DW OHDVW D IHZ PRQWKV ZDV FULWLFDO WR SUHVHUYLQJ

 7HYD¶V RXWVL]HG SURILW PDUJLQV EHFDXVH ZKROHVDOH FXVWRPHUV FRXOG KDYH DPRQJ RWKHU WKLQJV

 PDGH IXOOFUHGLW UHWXUQV RU UHFHLYHG VKHOIVWRFN DGMXVWPHQWV LQ WKH HYHQW WKDW 7HYD¶V FRQWUDFW

 SULFH ZDV KLJKHU WKDQ WKH SULFHV RIIHUHG E\ RWKHU FRPSHWLQJ JHQHULFV 7KRVH UHWXUQV ZRXOG KDYH

 FRVW 7HYD WHQV RI PLOOLRQV LQ VDOHV RU SURILWV KDG WKH         GD\ FRPH ZLWKRXW D VHWWOHPHQW DQG

 DQRWKHU JHQHULF ODXQFKHG LI WZR RU PRUH DGGLWLRQDO JHQHULFV ODXQFKHG IROORZLQJ 7HYD¶V DWULVN

 ODXQFK 7HYD VWRRG WR ORVH ZHOO RYHU  PLOOLRQ LQ VDOHV RU SURILWV




                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 58 of 136 PageID #: 5400




              ,PSRUWDQWO\ 7HYD FRXOG QRW KDYH HQVXUHG LWVHOI WKHVH PRQRSROLVWLF SURILWV RQ LWV

 RZQ ZLWKRXW UHDFKLQJ DQ DJUHHPHQW ZLWK $PJHQ 7KH DFFHOHUDWLRQ FODXVHV LQ SULRU VHWWOHPHQWV

 ZRXOG DXWRPDWLFDOO\ EH WULJJHUHG RQ            DIWHU 7HYD¶V ODXQFK XQOHVV  $PJHQ PRYHG IRU D

 SUHOLPLQDU\ LQMXQFWLRQ VHHNLQJ WR KDOW 7HYD¶V VDOHV RU  7HYD DQG $PJHQ HQWHUHG DQ DJUHHPHQW

 KDOWLQJ 7HYD¶V VDOHV

              ,I $PJHQ KDG DQ\ UHDVRQDEOH H[SHFWDWLRQ RI SUHYDLOLQJ RQ LWV SDWHQW PHULWV LW

 ZRXOG KDYH SXUVXHG WKH SUHOLPLQDU\ LQMXQFWLRQ URXWH %XW $PJHQ GLG QRW ,QVWHDG $PJHQ UHOLHG

 RQ WKH IDLOVDIH WKDW LW EXLOW LQWR WKH DUFKLWHFWXUH RI LWV VHWWOHPHQWV IURP WKH YHU\ EHJLQQLQJ D

 PDUNHW DOORFDWLRQ DJUHHPHQW ZLWK DQ\ JHQHULF V WKDW LW FRXOG QRW H[FOXGH IURP WKH PDUNHW YLD LWV

 SDWHQWV DORQH

              %HFDXVH  WKH $PJHQ7HYD $JUHHPHQW HIIHFWLYHO\ DYRLGHG DW OHDVW XQWLO &LSOD

 UHFHLYHG D IDYRUDEOH MXGLFLDO UXOLQJ SHUPLWWLQJ LW WR ODXQFK WULJJHULQJ RWKHU VHWWOLQJ JHQHULFV¶

 DFFHOHUDWLRQ FODXVHV DQG  7HYD ZDV QRW UHTXLUHG WR UHPRYH DQ\ RI LWV SUHYLRXVO\ VROG JHQHULF

 6HQVLSDU IURP WKH PDUNHW WKH $PJHQ7HYD $JUHHPHQW HQVXUHG WKDW 7HYD ZRXOG UHWDLQ QHDUO\ WKH

 IXOO YDOXH RI LWV DW ULVN ODXQFK

              )RUPHU $XURELQGR &(2 5REHUW &XQDUG ZKR ZDV UHWDLQHG DV DQ H[SHUW E\ &LSOD

 LQ D UHODWHG OLWLJDWLRQ WR HYDOXDWH WKH $PJHQ7HYD $JUHHPHQW VLPLODUO\ VXPPDUL]HG WKH HIIHFW RI

 'HIHQGDQWV¶ $JUHHPHQW




                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 59 of 136 PageID #: 5401




                         



              0U &XQDUG FRQFOXGHG

                                                                                I




                  s                       

              ,Q RWKHU ZRUGV GHVSLWH $PJHQ DQG 7HYD¶V SXUSRUWHG DJUHHPHQW WKDW 7HYD¶V VDOHV

 LQIULQJHG WKH ¶ SDWHQW²D SRVLWLRQ WKDW LI DFFHSWHG DV WUXH DQG DGMXGLFDWHG DV VXFK ZRXOG

 HQWLWOH $PJHQ WR VXEVWDQWLDO LQIULQJHPHQW GDPDJHV²$PJHQ UHTXLUHG 7HYD WR UHWXUQ RQO\ D WLQ\

 IUDFWLRQ RI WKH UHYHQXHV LW UHDOL]HG IURP WKH ³LQIULQJLQJ´ VDOHV DQG DOORZHG 7HYD¶V SURGXFW WR VWD\

 RQ WKH PDUNHW HIIHFWLYHO\ SD\LQJ 7HYD PRUH WKDQ  PLOOLRQ DV H[SODLQHG EHORZ

              ,Q IDFW WKH QDWXUH DQG SXUSRVH RI 7HYD¶V ³SD\PHQW´ WR $PJHQ LV UHIOHFWHG LQ IRXU

 HPDLOV IURP 7HYD¶V SULPDU\ QHJRWLDWRU ZLWK $PJHQ WKH GD\ EHIRUH 'HIHQGDQWV ILQDOL]HG WKHLU

 DJUHHPHQW ZKLFK LQFOXGHG WKH IROORZLQJ

                  D



             




     
       'HFODUDWLRQ RI 5REHUW * &XQDUG DW  HPSKDVHV DGGHG $0
  ³&XQDUG 'HFO´ 
     
          6HFRQG &XQDUG 'HFO DW  HPSKDVLV DGGHG 
     
          7(9$B352'B DW 


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 60 of 136 PageID #: 5402




                                                                        


                 F




                             



                 G
                                                              



             7KLV HYLGHQFH WKH FLUFXPVWDQFHV VXUURXQGLQJ WKH QHJRWLDWLRQ RI WKH GHDO DQG WKH

 $PJHQ7HYD $JUHHPHQW LWVHOI VSHDN YROXPHV DERXW WKH WUXH SXUSRVH RI WKH $JUHHPHQW WR

 HOLPLQDWH SUHVHQW DQG IXWXUH FRPSHWLWLRQ IURP JHQHULF 6HQVLSDU

             7KXV WKHUH ZHUH PXOWLSOH HIIHFWV DV D UHVXOW RI WKH $PJHQ7HYD $JUHHPHQW

                 D      $PJHQ HOLPLQDWHG H[LVWLQJ JHQHULF FRPSHWLWLRQ IURP 7HYD ZKLFK ZDV

 FRVWLQJ $PJHQ KXQGUHGV RI PLOOLRQV RI GROODUV LQ ORVW UHYHQXHV




     
          7(9$B352'B
     
          7(9$B352'B DW 
     
          7(9$B352'B
     
         $PJHQ ,QF 6(& )RUP 4 DW  0DU   
 KWWSLQYHVWRUVDPJHQFRPQRGHKWPO


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 61 of 136 PageID #: 5403




                  E      $PJHQ DOVR HOLPLQDWHG LPPLQHQW FRPSHWLWLRQ IURP RWKHU JHQHULF

 PDQXIDFWXUHUV ZKRVH DFFHOHUDWLRQ FODXVHV ZRXOG KDYH EHHQ WULJJHUHG KDG 7HYD QRW OHIW WKH

 PDUNHW DQG GHOD\HG VXFK FRPSHWLWLRQ XQWLO PLG

                  F      7HYD UHDOL]HG RYHU $212 million LQ QHW UHYHQXHV IURP VHOOLQJ PXOWLSOH

 PRQWKV¶ ZRUWK RI VXSSO\ RI SURGXFW LQ D ZHHN DQG ZDV RQO\ UHTXLUHG WR SD\ EDFN $PJHQ 

 PLOOLRQ LQ SD\PHQWV H[WHQGLQJ WR 0D\ ²EXW RQO\ VR ORQJ DV QR RWKHU JHQHULFV HQWHUHG WKH

 PDUNHW UHIOHFWLQJ 7HYD¶V VKDUHG LQWHUHVWV LQ SUHYHQWLQJ FRPSHWLWLRQ IURP RWKHU JHQHULFV

                  G      7HYD ZDV QRW UHTXLUHG WR SXOO DQ\ SURGXFW GLVWULEXWHG RYHU LWV RQHZHHN DW

 ULVN ODXQFK IURP WKH PDUNHW

                  H      7HYD REWDLQHG DFFHOHUDWLRQ DQG PRVWIDYRUHG QDWLRQV SURYLVLRQV WKDW

 HQVXUHG WKDW 7HYD ZRXOG EH DEOH WR UHHQWHU WKH PDUNHW RQ D GDWH QR OHVV IDYRUDEOH WKDQ RWKHU

 VHWWOLQJ JHQHULFV %HFDXVH 7HYD WKURXJK LWV ODXQFK KDG GHPRQVWUDWHG WKDW LW ZDV UHDG\ ZLOOLQJ

 DQG DEOH WR FRPH WR PDUNHW DQG KDG WKH SURGXFW DQG LQIUDVWUXFWXUH WR GR VR 7HYD¶V DFFHOHUDWLRQ

 FODXVH LWVHOI FUHDWHG D GHWHUUHQW DJDLQVW IXOOVFDOH ODXQFKHV E\ RWKHU JHQHULF 6HQVLSDU

 PDQXIDFWXUHUV

                  I      7HYD DJUHHG WR FHDVH DQ\ DQG DOO FKDOOHQJHV WR WKH YDOLGLW\ LQIULQJHPHQW

 RU HQIRUFHDELOLW\ RI $PJHQ¶V 6HQVLSDU SDWHQWV DQG DJUHHG QRW WR DVVLVW DQ\ RWKHU SDUW\ LQ

 FKDOOHQJLQJ $PJHQ¶V SDWHQWV

              6LJQLILFDQWO\ LQ WKH $PJHQ7HYD $JUHHPHQW 7HYD DGPLWWHG WKDW LWV JHQHULF

 6HQVLSDU SURGXFW LQIULQJHG YDOLG DQG HQIRUFHDEOH FODLPV RI WKH ¶ SDWHQW directly

 contradicting LWV WKHQH[LVWLQJ OLWLJDWLRQ SRVLWLRQ DQG -XGJH *ROGEHUJ¶V QRQLQIULQJHPHQW

 MXGJPHQW LQ 7HYD¶V IDYRU ,QGHHG XQGHU WKH $PJHQ7HYD $JUHHPHQW WKH SDUWLHV DJUHHG WR


     
          $PJHQ7HYD $JUHHPHQW  


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 62 of 136 PageID #: 5404




 UHTXHVW WKDW WKH GLVWULFW FRXUW DSSURYH D FRQVHQW MXGJPHQW VWDWLQJ WKH opposite RI WKH QRQ

 LQIULQJHPHQW UXOLQJ 7HYD SUHYLRXVO\ REWDLQHG

                 WKDW WKH PDQXIDFWXUH XVH VDOH RIIHU WR VHOO DQG GLVWULEXWLRQ RI >LWV@
                 3URGXFWV LQ WKH 8QLWHG 6WDWHV DQG LPSRUWDWLRQ RI >LWV@ 3URGXFW LQWR
                 WKH 8QLWHG 6WDWHV ZRXOG LQIULQJH WKH >¶@ 3DWHQW´ DQG >WKDW@
                 H[FHSW DV RWKHUZLVH SURYLGHG LQ WKH $JUHHPHQW :DWVRQ DORQJ
                 ZLWK LWV ³VXFFHVVRUV DQG DVVLJQV >LV@ HQMRLQHG XQWLO WKH GDWH RI
                 H[SLUDWLRQ RU ODSVH RI WKH ODVW WR H[SLUH FODLP RI WKH >¶@ 3DWHQW
                 LQFOXGLQJ DQ\ H[WHQVLRQV DQGRU DGGLWLRQDO SHULRGV RI H[FOXVLYLW\ WR
                 ZKLFK $PJHQ LV RU EHFRPHV HQWLWOHG IURP LQIULQJLQJ WKH >¶@
                 3DWHQW E\ PDNLQJ KDYLQJ PDGH XVLQJ VHOOLQJ RIIHULQJ WR VHOO RU
                 GLVWULEXWLQJ >LWV@ 3URGXFWV LQ WKH 8QLWHG 6WDWHV RU LPSRUWLQJ >LWV@
                 3URGXFWV LQWR WKH 8QLWHG 6WDWHV

             3XUVXDQW WR WKLV SURYLVLRQ RQ -DQXDU\   $PJHQ DQG 7HYD MRLQWO\ PRYHG

 WKH GLVWULFW FRXUW WR LVVXH DQ ,QGLFDWLYH 5XOLQJ XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH  WKDW

 LW ZRXOG JUDQW WKH SDUWLHV¶ PRWLRQ XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH  E WR YDFDWH LWV QRQ

 LQIULQJHPHQW UXOLQJ DV WR WKH :DWVRQ $1'$¶V JHQHULF SURGXFW DQG HQWHU WKH SDUWLHV¶ SURSRVHG

 FRQVHQW MXGJPHQW LQFOXGLQJ 7HYD¶V DGPLVVLRQ RI LQIULQJHPHQW

             %RWK 7HYD DQG $PJHQ ZHUH HFRQRPLFDOO\ LQFHQWLYL]HG WR YDFDWH 7HYD¶V QRQ

 LQIULQJHPHQW UXOLQJ )URP $PJHQ¶V SHUVSHFWLYH D YDFDWXU ZRXOG HOLPLQDWH WKH SRVVLELOLW\ RI

 WULJJHULQJ RWKHU VHWWOLQJ JHQHULFV¶ DFFHOHUDWLRQ FODXVHV SHUPLWWLQJ ODXQFKHV LQ WKH HYHQW RI DQ DW

 ULVN ODXQFK E\ D WKLUG SDUW\ WKDW KDG VHFXUHG D QRQLQIULQJHPHQW MXGJPHQW OLNH 7HYD KDG 

             &LSOD ZDV RQH VXFK VHWWOLQJ JHQHULF ,WV VHWWOHPHQW DJUHHPHQW VWDWHG

                 1RWZLWKVWDQGLQJ DQ\WKLQJ WR WKH FRQWUDU\ LQ WKLV 6HWWOHPHQW
                 $JUHHPHQW LI DQ\ 7KLUG 3DUW\ WKDW KDV PDGH DQ $W5LVN /DXQFK RI
                 D *HQHULF >6HQVLSDU@ 3URGXFW    is found not to have infringed
                 one or more valid and enforceable claims of the ’405 patent   
                 WKHQ $PJHQ VKDOO QRW EH HQWLWOHG WR VHHN RU UHFRYHU DQ\ UHOLHI IURP




     
          Amgen Inc. v. Amneal Pharms. LLC &$  ',  ' 'HO -DQ   


                                                    
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 63 of 136 PageID #: 5405




                 >&LSOD@ IRU >&LSOD¶V@ DW ULVN VDOHV RIIHUV IRU VDOH GLVWULEXWLRQ RU
                 LPSRUWDWLRQ RI >&LSOD¶V@ 3URGXFW

             7KXV WKH YDFDWXU ZRXOG PHDQ WKDW 7HYD KDG LQ IDFW LQIULQJHG RQH RU PRUH YDOLG

 DQG HQIRUFHDEOH FODLPV RI WKH µ SDWHQW WKXV VDWLVI\LQJ D FRQGLWLRQ QHFHVVDU\ WR SUHYHQW WKH

 &LSOD DFFHOHUDWLRQ FODXVH IURP NLFNLQJ LQ

             )URP 7HYD¶V SHUVSHFWLYH HOLPLQDWLQJ SURVSHFWLYH JHQHULF ULYDOV DOORZHG LW WR

 SUHVHUYH WKH KXQGUHGV RI PLOOLRQV RI GROODUV LQ UHYHQXH LW UHDOL]HG IURP LWV RQHZHHN ODXQFK

 7HYD¶V DJUHHPHQWV ZLWK LWV ZKROHVDOH FXVWRPHUV DOORZHG WKRVH FXVWRPHUV WR DPRQJ RWKHU WKLQJV

 PDNH IXOOFUHGLW UHWXUQV RU UHFHLYH ³VKHOIVWRFN DGMXVWPHQWV´ LQ WKH HYHQW WKDW 7HYD¶V FRQWUDFW

 SULFH ZDV KLJKHU WKDQ WKH SULFHV RIIHUHG E\ RWKHU FRPSHWLQJ JHQHULFV $V D UHVXOW LI RWKHU OHVV

 H[SHQVLYH JHQHULF YHUVLRQV RI 6HQVLSDU HQWHUHG WKH PDUNHW 7HYD ZRXOG OLNHO\ KDYH UHDOL]HG OHVV

 UHYHQXH RQ LWV VDOHV EHFDXVH  7HYD ZRXOG RZH DGGLWLRQDO FUHGLWV DQG GLVFRXQWV WR LWV FXVWRPHUV

 WR PDNH 7HYD¶V SULFHV FRPSHWLWLYH ZLWK WKH SULFHV RWKHU JHQHULFV DQG  7HYD¶V FXVWRPHUV FRXOG

 UHWXUQ SURGXFW WKH\ FRXOG QRW VHOO IRU D SURILW 7KXV E\ HQWHULQJ WKH LOOLFLW $PJHQ7HYD

 $JUHHPHQW 7HYD HQVXUHG WKDW WKH HQRUPRXV SURILWV LW UHDSHG IURP LWV RQHZHHN RI VDOHV ZRXOG

 QRW EH VLJQLILFDQWO\ UHGXFHG E\ SULFH FRPSHWLWLRQ IURP ULYDO 6HQVLSDU JHQHULFV

             :KLOH -XGJH *ROGEHUJ XOWLPDWHO\ GHQLHG 'HIHQGDQWV¶ UHTXHVW WR YDFDWH WKH 7HYD¶V

 QRQLQIULQJHPHQW MXGJPHQW LQ 0DUFK  'HIHQGDQWV¶ DWWHPSW WR UHZULWH WKH &RXUW¶V WULDO

 UXOLQJ FRQILUPV WKH DQWLFRPSHWLWLYH LQWHQW XQGHUO\LQJ WKHLU PDUNHW GLYLVLRQ DJUHHPHQW

             6LPSO\ SXW WZR FRPSHWLWRUV²$PJHQ DQG 7HYD²DJUHHG WR GLYLGH WKH PDUNHW IRU

 6HQVLSDU DQG 7HYD¶V JHQHULF YHUVLRQ RI WKH SURGXFW $PJHQ UHFHLYHG 7HYD¶V DJUHHPHQW QRW WR


     
          $PJHQ&LSOD $JUHHPHQW  
     
        See Amgen Inc. v. Amneal Pharms. LLC &$ 1R  ',  ' 'HO 0DU 
   $PJHQ DQG 7HYD KDYH ERWK DSSHDOHG WKLV UXOLQJ WR WKH )HGHUDO &LUFXLW $SSHDO 1R 
  


                                                    
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 64 of 136 PageID #: 5406




 HQWHU WKH PDUNHW IRU DQRWKHU WZR DQG RQHKDOI \HDUV XQWLO -XQH   XQOHVV DQRWKHU JHQHULF

 EURNH $PJHQ¶V PRQRSRO\ E\ ODXQFKLQJ ILUVW )RU WKLV 7HYD UHDOL]HG RYHU  PLOOLRQ LQ QHW

 UHYHQXHV IURP LWV DWULVN ODXQFK VDOHV (YHQ ZKHQ DFFRXQWLQJ IRU WKH  PLOOLRQ SD\EDFN WR

 $PJHQ 7HYD VWLOO UHDOL]HG RYHU  PLOOLRQ LQ QHW UHYHQXHV SURILWV  ZKLFK DV H[SODLQHG

 EHORZ LV IDU PRUH WKDQ LW FRXOG KDYH UHWDLQHG DEVHQW WKH XQODZIXO DJUHHPHQW $PJHQ UH

 HVWDEOLVKHG LWV VWDWXV DV WKH H[FOXVLYH VHOOHU RI FLQDFDOFHW +&O

              ,QGHHG DV WKLV &RXUW UHFHQWO\ REVHUYHG LQ D 0D\   UXOLQJ RQ &LSOD¶V SDWHQW

 PLVXVH FODLP DJDLQVW $PJHQ ³%DVHG RQ WKH UHFRUG HYLGHQFH it seems plausible that Amgen and

 Teva may have colluded to divide up the market for cinacalcet, in order to share

 supracompetitive profits and deter true generic competition´

              %\ LQFOXGLQJ WKH DFFHOHUDWLRQ FODXVHV LQ LWV HDUO\ DJUHHPHQWV ZLWK RWKHU JHQHULF

 6HQVLSDU $1'$ ILOHUV $PJHQ VXFFHVVIXOO\ GLVLQFHQWLYL]HG HDUOLHU DWULVN JHQHULF ODXQFKHV

                                                                                                   

 $QG WKH $PJHQ7HYD DJUHHPHQW KDG WKH SXUSRVH DQG HIIHFW RI FUHDWLQJ WKH FRQGLWLRQV²

 HVWDEOLVKHG EHJLQQLQJ ZLWK $PJHQ¶V HDUOLHVW DJUHHPHQWV ZLWK JHQHULF 6HQVLSDU $1'$ ILOHUV²

 WKDW ZRXOG H[WHQG WKDW GHOD\ RI WUXH JHQHULF FRPSHWLWLRQ WKURXJK XV RI WKH JUDFH SHULRGV WR

 DOORFDWH D SRUWLRQ RI WKH PDUNHW WR 7HYD ZKLOH DYRLGLQJ WKH WULJJHULQJ RI RWKHU JHQHULFV¶ HQWU\

 SURYLVLRQV

              ,PPHGLDWHO\ DIWHU $PJHQ FRRSWHG 7HYD LQWR LWV PRQRSROLVWLF VFKHPH WKURXJK D

 PDVVLYH SD\RII LQ WKH IRUP RI UHWDLQHG SURILWV IURP LWV DWULVN ODXQFK LW WXUQHG WR DGGUHVVLQJ

 RWKHU FRPSHWLWLYH WKUHDWV 2Q -DQXDU\   FRXQVHO IRU $PJHQ ZURWH D OHWWHU WR FRXQVHO IRU

 &LSOD VWDWLQJ


     
          Cipla Ltd. v. Amgen Inc  ) 6XSS G   ' 'HO  


                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 65 of 136 PageID #: 5407




                           
                                7KH VWUDWHJ\ ZRUNHG

             $V &LSOD ODWHU VWDWHG WR WKLV &RXUW

                 7KH SXUSRVH DQG HIIHFW RI WKH $PJHQ7HYD $JUHHPHQW ZDV WR
                 UHVWULFW VXSSOLHV RI DQG PDLQWDLQ DUWLILFLDOO\ KLJK SULFHV IRU
                 &LQDFDOFHW 3URGXFWV VROG LQ 8QLWHG 6WDWHV FRPPHUFH DQG WR VKDUH
                 LQ PRQRSRO\ SURILWV WKDW ZRXOG KDYH EHHQ ORVW WR FRPSHWLWLRQ LI
                 'HIHQGDQWV KDG QRW FROOXGHG ZLWK RQH DQRWKHU DV WKH\ GLG DQG LI
                 WKH 'HIHQGDQWV KDG QRW LQWHQWLRQDOO\ PLVOHG &LSOD ZLWK IDOVH SUHVV
                 UHOHDVHV DQG RWKHU IDOVH SXEOLF FRPPXQLFDWLRQV

                 7KH $PJHQ7HYD $JUHHPHQW ZDV VSHFLILFDOO\ GHVLJQHG DQG
                 LQWHQGHG WR FXW RII &LSOD¶V ULJKWV WR VHOO &LQDFDOFHW 3URGXFWV E\
                 PHDQV RI L D VKDP SXEOLF ³DGPLVVLRQ´ RI SDWHQW LQIULQJHPHQW E\
                 7HYD ZKLFK $PJHQ SURFXUHG E\ VHFUHWO\ FHGLQJ DSSUR[LPDWHO\
                  PLOOLRQ LQ VDOHV UHYHQXHV WR 7HYD DQG LL D SXEOLF MRLQW
                 PRWLRQ VHHNLQJ LVVXDQFH RI D ³FRQVHQW MXGJPHQW´ SXUSRUWLQJ WR
                 GHFODUH IDOVHO\ WKDW &LQDFDOFHW 3URGXFWV VROG E\ 7HYD «
                 HPERGLHG WKH FODLPHG LQYHQWLRQ RI WKH ¶ 3DWHQW 'HIHQGDQWV¶
                 GHFHSWLYH MRLQW DFWLRQV FDXVHG &LSOD WR GHOD\ LWV ODXQFK RI
                 &LQDFDOFHW 3URGXFWV IRU VHYHUDO ZHHNV

             7KH $PJHQ7HYD $JUHHPHQW ZDV VSHFLILFDOO\ GHVLJQHG DQG LQWHQGHG WR FXW RII

 &LSOD¶V ULJKWV WR VHOO &LQDFDOFHW 3URGXFWV E\ PHDQV RI L D VKDP SXEOLF ³DGPLVVLRQ´ RI SDWHQW

 LQIULQJHPHQW E\ 7HYD ZKLFK $PJHQ SURFXUHG E\ VHFUHWO\ FHGLQJ DSSUR[LPDWHO\  PLOOLRQ LQ

 VDOHV UHYHQXHV WR 7HYD DQG LL D SXEOLF MRLQW PRWLRQ VHHNLQJ LVVXDQFH RI D ³FRQVHQW MXGJPHQW´

 SXUSRUWLQJ WR GHFODUH IDOVHO\ WKDW &LQDFDOFHW 3URGXFWV VROG E\ 7HYD « HPERGLHG WKH FODLPHG




     
          $0 DW 
     
       See 3O¶V %U ,Q 2SS WR 'HI¶V 3DUWLDO 0RW WR 'LVPLVV DW  Cipla Ltd. v. Amgen Inc &$
 1R  ' 'HO 'HF   FLWDWLRQV RPLWWHG 


                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 66 of 136 PageID #: 5408




 LQYHQWLRQ RI WKH ¶ 3DWHQW 'HIHQGDQWV¶ GHFHSWLYH MRLQW DFWLRQV FDXVHG &LSOD WR GHOD\ LWV ODXQFK

 RI &LQDFDOFHW 3URGXFWV IRU VHYHUDO ZHHNV

             $V QRWHG DERYH SXUVXDQW WR WKH $PJHQ7HYD $JUHHPHQW RQ -DQXDU\  

 $PJHQ DQG 7HYD DSSOLHG MRLQWO\ WR WKH &RXUW WR YDFDWH LWV QRQLQIULQJHPHQW MXGJPHQW LQ IDYRU RI

 7HYD DQG LQVWHDG HQWHU D MXGJPHQW VWDWLQJ WKDW 7HYD¶V ³PDQXIDFWXUH XVH VDOH RIIHU WR VHOO DQG

 GLVWULEXWLRQ RI >LWV JHQHULF 6HQVLSDU@ LQ WKH 8QLWHG 6WDWHV DQG LPSRUWDWLRQ RI >LWV JHQHULF 6HQVLSDU@

 LQWR WKH 8QLWHG 6WDWHV would infringe WKH >¶@ 3DWHQW´

             7KH $PJHQ7HYD $JUHHPHQW LQMXUHG 3ODLQWLII DQG WKH PHPEHUV RI WKH &ODVVHV

 7KH\ ORVW WKH DELOLW\ WR EX\ 7HYD¶V OHVV H[SHQVLYH JHQHULF YHUVLRQ RI 6HQVLSDU 0RUHRYHU EXW IRU

 WKH XQODZIXO DJUHHPHQW 7HYD¶V VDOHV ZRXOG KDYH DOORZHG PDUNHW HQWU\ E\ RWKHU JHQHULF

 PDQXIDFWXUHV IXUWKHU GULYLQJ WKH SULFH GRZQ $XURELQGR &LSOD 0\ODQ 6WULGHV DQG 6XQ HDFK

 KDG )'$ ILQDO DSSURYDO DW WKH WLPH RI 7HYD¶V ODXQFK DQG EXW IRU WKH $PJHQ7HYD $JUHHPHQW

 7HYD¶V FRQWLQXHG VDOHV ZRXOG KDYH WULJJHUHG WKH DFFHOHUDWLRQ FODXVHV LQ WKHLU VHWWOHPHQWV ZLWK

 $PJHQ

             7KH UHVXOWLQJ LQFUHDVHG JHQHULF FRPSHWLWLRQ ZRXOG KDYH GULYHQ GRZQ WKH SULFHV RI

 JHQHULF YHUVLRQV RI 6HQVLSDU EHORZ 7HYD¶V GLVFRXQW $OWKRXJK &LSOD DQG $XURELQGR KDYH

 ODXQFKHG JHQHULF YHUVLRQV RI 6HQVLSDU 'HIHQGDQWV¶ DJUHHPHQW FRQWLQXHV WR LPSDLU FRPSHWLWLRQ

 EHFDXVH 'HIHQGDQWV¶ DJUHHPHQW XQODZIXOO\ WHUPLQDWHG 7HYD¶V FRQWLQXHG VDOHV RI JHQHULF

 6HQVLSDU




     
       See 3O¶V %U ,Q 2SS WR 'HI¶V 3DUWLDO 0RW WR 'LVPLVV DW  Cipla v. Amgen Inc &$ 1R
  ' 'HO 'HF   FLWDWLRQV RPLWWHG 
     
         Amgen Inc. v. Amneal Pharmaceuticals LLC 1R  (&) 1R  ' 'HO ILOHG
 -DQ   HPSKDVLV DGGHG 


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 67 of 136 PageID #: 5409




           /      &LSOD 6XHV $PJHQ DQG 7HYD IRU $QWLWUXVW 9LRODWLRQV WKHQ &LSOD DQG 2WKHUV
                   &RPH WR 0DUNHW

               7KH HYHQWV WKDW IROORZHG $PJHQ¶V DQG 7HYD¶V PDUNHW DOORFDWLRQ DQG GHOD\

 DJUHHPHQW GHPRQVWUDWH WKDW $PJHQ¶V PRQRSROLVWLF VFKHPH WR V\VWHPDWLFDOO\ HQWHU LQWR

 DJUHHPHQWV ZLWK JHQHULF 6HQVLSDU $1'$ ILOHUV ZKLFK LQFOXGHG DQWLFRPSHWLWLYH DFFHOHUDWLRQ DQG

 JUDFH SURYLVLRQV DQG WKH $PJHQ7HYD $JUHHPHQW LWVHOI RSHUDWHG WR IXUWKHU GHOD\ JHQHULF

 6HQVLSDU $1'$ ILOHUV IURP HQWHULQJ WKH PDUNHW

               ,Q UHVSRQVH WR WKH XQODZIXO DJUHHPHQW EHWZHHQ $PJHQ DQG 7HYD RQ -DQXDU\ 

  &LSOD ILOHG D ODZVXLW DJDLQVW $PJHQ VHHNLQJ GHFODUDWRU\ UHOLHI WKDW XQGHU LWV VHWWOHPHQW

 ZLWK $PJHQ &LSOD KDG WKH ULJKW WR ODXQFK JHQHULF FLQDFDOFHW +&O KDG &LSOD SURFHHGHG GLUHFWO\

 WR PDUNHW ZLWKRXW DVVXUDQFH LW ZRXOG KDYH EHHQ VXHG E\ $PJHQ IRU EUHDFK RI FRQWUDFW DQG

 SDWHQW LQIULQJHPHQW VXEMHFW SRVVLEO\ WR PLOOLRQV LQ GDPDJHV  &LSOD DOVR VRXJKW GDPDJHV DQG

 LQMXQFWLYH UHOLHI XQGHU WKH 6KHUPDQ $FW DQG VWDWH ODZ

               $PRQJ RWKHU WKLQJV &LSOD DOOHJHG WKDW ³>E@\ HQWHULQJ LQWR WKH $PJHQ7HYD

 $JUHHPHQW $PJHQ PLVXVHG WKH µ 3DWHQW WR H[FOXGH FRPSHWLWLRQ LQ WKH VDOH RI SKDUPDFHXWLFDO

 SURGXFWV ZKLFK GLG QRW HPERG\ WKH FODLPHG LQYHQWLRQ RI WKH ¶ 3DWHQW´

               2Q -DQXDU\   0\ODQ VHQW D VHDOHG OHWWHU WR WKLV &RXUW UHTXHVWLQJ WR UHYLHZ

 &LSOD¶V VHDOHG FRPSODLQW IRU SXUSRVHV RI HYDOXDWLQJ ZKHWKHU WR LQWHUYHQH RU ILOH LWV RZQ VXLW ,WV

 OHWWHU VWDWHG                                                                                   DQG

 WKDW 0\ODQ KDG



                                  




      
           Cipla Ltd. v. Amgen Inc &$ 1R  ',   ' 'HO 
      
           $0


                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 68 of 136 PageID #: 5410




               2Q )HEUXDU\   &LSOD DPHQGHG LWV FRPSODLQW WR DGG 7HYD DV D GHIHQGDQW

               2Q RU DERXW 0DUFK   &LSOD DQG 3LUDPDO WKURXJK LWV FRPPHUFLDO

 SDUWQHUVKLS ZLWK 6ODWH 5XQ 3KDUPDFHXWLFDOV //& ODXQFKHG WKHLU UHVSHFWLYH JHQHULF YHUVLRQV RI

 FLQDFDOFHW +&O WDEOHWV

               2Q 0DUFK   -XGJH *ROGEHUJ GHQLHG $PJHQ DQG 7HYD¶V MRLQW PRWLRQ IRU DQ

 LQGLFDWLYH UXOLQJ KROGLQJ WKDW WKH H[WUDRUGLQDU\ UHOLHI VRXJKW E\ $PJHQ DQG 7HYD ZDV QRW

 MXVWLILHG

               2Q 0DUFK   XSRQ OHDUQLQJ DERXW &LSOD¶V JHQHULF ODXQFK $PJHQ PRYHG

 IRU D SUHOLPLQDU\ LQMXQFWLRQ VHHNLQJ WR UHVWUDLQ &LSOD¶V ODXQFK RI DQ\ JHQHULF FLQDFDOFHW SURGXFW

 ,Q UHVSRQVH DPRQJ RWKHU WKLQJV &LSOD FRQWHQGHG WKDW 7HYD KDG QRW FHDVHG DQGRU DJUHHG WR KDYH

 FHDVHG VHOOLQJ LWV JHQHULF FLQDFDOFHW SURGXFW WKHUHE\ EDUULQJ $PJHQ IURP VHHNLQJ UHOLHI DJDLQVW

 &LSOD XQGHU VHFWLRQ  RI $PJHQ¶V VHWWOHPHQW DJUHHPHQW ZLWK &LSOD $PJHQ UHVSRQGHG WKDW WKH

 $PJHQ7HYD DJUHHPHQW ³FDQ RQO\ IDLUO\ EH UHDG DV D FRPPLWPHQW E\ 7HYD QRW WR VHOO LWV JHQHULF

 SURGXFW EHWZHHQ WKH 6LJQLQJ 'DWH DQG WKH (IIHFWLYH 'DWH´ ,Q RWKHU ZRUGV $PJHQ WRRN WKH

 SRVLWLRQ WKDW WKH DFFHOHUDWLRQ DQG JUDFH SURYLVLRQV ZRUNHG H[DFWO\ DV GHVLJQHG DOORZLQJ LW WR

 SUHYHQW RWKHU JHQHULFV IURP ODXQFKLQJ DQG SUHVHUYLQJ LWV PRQRSRO\

               &LSOD DOVR FRQWHQGHG WKDW LW KDG D ³XQLTXH´ RSSRUWXQLW\ WR EH WKH VROH RU DW D

 PLQLPXP D PDMRU SOD\HU LQ WKH PDUNHW IRU FLQDFDOFHW 7KH &RXUW HYHQ QRWHG WKDW WKDW RSSRUWXQLW\

 ³PD\ YHU\ ZHOO EH IOHHWLQJ JLYHQ WKH SRWHQWLDO HQWU\ RI RWKHU JHQHULF FKDOOHQJHUV´

               2Q 0DUFK   $PJHQ ILOHG DQ HPHUJHQF\ PRWLRQ IRU DQ LQMXQFWLRQ SHQGLQJ

 $PJHQ¶V )HGHUDO &LUFXLW DSSHDO RI WKH WULDO FRXUW¶V QRQLQIULQJHPHQW UXOLQJ DV WR 3LUDPDO



      
           Cipla Ltd. v. Amgen Inc &$ 1R  ',  DW  ' 'HO 
      
           Id. FLWLQJ 3UHOLPLQDU\ ,QMXQFWLRQ +U 7U DW  


                                                    
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 69 of 136 PageID #: 5411




              2Q 0DUFK   LQ WKH FRQVROLGDWHG LQIULQJHPHQW DFWLRQV EHIRUH -XGJH

 *ROGEHUJ 6XQ 3KDUPDFHXWLFDO DQG UHODWHG HQWLWLHV PRYHG WR HQIRUFH LWV VHWWOHPHQW DJUHHPHQW

 ZLWK $PJHQ²VSHFLILFDOO\ IRU DQ RUGHU GHFODULQJ WKDW 6XQ¶V ULJKWV WR ODXQFK LWV JHQHULF YHUVLRQ

 RI FLQDFDOFHW XQGHU WKH WHUPV RI LWV VHWWOHPHQW KDG EHHQ WULJJHUHG E\ RSHUDWLRQ RI 7HYD¶V JHQHULF

 FLQDFDOFHW ODXQFK

              2Q $SULO   GXULQJ D WHOHSKRQLF KHDULQJ EHIRUH WKH &RXUW LQ WKH Cipla v.

 Amgen DQWLWUXVW DFWLRQ &LSOD¶V FRXQVHO XQGHUVFRUHG WKDW WKH DQWLFRPSHWLWLYH HIIHFWV RI WKH

 $PJHQ7HYD $JUHHPHQW ZHUH FRQWLQXLQJ GHVSLWH RWKHU JHQHULF PDUNHW HQWU\ ³DOWKRXJK &LSOD LV

 RQ WKH PDUNHW´ &LSOD¶V FRXQVHO UHPDUNHG ³&LSOD LV QRW VHOOLQJ LQ DQ\WKLQJ OLNH WKH YROXPH LW

 ZRXOG VHOO LI LW GLG QRW KDYH WKLV WKUHDW KDQJLQJ RYHU LW´

              2Q $SULO   $PJHQ ILOHG D QRWLFH RI DSSHDO WR WKH )HGHUDO &LUFXLW

 DSSHDOLQJ -XGJH *ROGEHUJ¶V LQGLFDWLYH UXOLQJ RUGHU

              2Q $SULO   3LUDPDO DQG $PJHQ VWLSXODWHG WR DQ LQMXQFWLRQ SHQGLQJ WKH

 )HGHUDO &LUFXLW DSSHDO ZLWK $PJHQ DJUHHLQJ WR SRVW DQ DSSHDO ERQG LQ WKH DPRXQW RI

  DQG 3LUDPDO DQG 6ODWH 5XQ DJUHHLQJ WR FHDVH DOO JHQHULF FLQDFDOFHW VDOHV SHQGLQJ WKH

 DSSHDO

              2Q 0D\   WKLV &RXUW GHQLHG $PJHQ¶V SUHOLPLQDU\ LQMXQFWLRQ PRWLRQ

 KROGLQJ WKDW $PJHQ IDLOHG WR GHPRQVWUDWH D OLNHOLKRRG RI VXFFHVV RQ WKH PHULWV LQ OLJKW RI WKH

 DPELJXLW\ LQ WKH &LSOD$PJHQ VHWWOHPHQW ZLWK UHVSHFW WR ZKHWKHU 7HYD¶V LQGLUHFW VDOHV RI JHQHULF

 FLQDFDOFHW WULJJHUHG &LSOD¶V DFFHOHUDWLRQ FODXVH GHVSLWH DOVR ILQGLQJ WKDW $PJHQ ZRXOG VXIIHU




     
          7UDQVFULSW RI 3URFHHGLQJV DW  Cipla v. Amgen Inc. &$ 1R  ' 'HO $SU 
  


                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 70 of 136 PageID #: 5412




 ³LUUHYHUVLEOH SULFH HURVLRQ´ DQG ³ORQJWHUP ORVV RI PDUNHW VKDUH´ 7KH &RXUW DOVR UHFRJQL]HG

 WKH QDWXUH RI 7HYD¶V SD\PHQW ³7HYD    DJUHHG WR SD\ $PJHQ XS WR  PLOOLRQ GROODUV

 GHSHQGLQJ LQ SDUW RQ KRZ ORQJ WKH FLQDFDOFHW PDUNHW UHPDLQV IUHH RI QRQ$PJHQ DQG QRQ7HYD

 JHQHULF SURGXFWV DQG DSSHDUV WR KDYH DJUHHG WR VWRS VHOOLQJ WKH 7HYD 3URGXFW See id  

   ´

               7KH VDPH GD\ $PJHQ ILOHG LWV QRWLFH RI DSSHDO WR WKH 7KLUG &LUFXLW DSSHDOLQJ WKLV

 &RXUW¶V SUHOLPLQDU\ LQMXQFWLRQ UXOLQJ

               7KH QH[W GD\ RQ 0D\   6WULGHV QRWLILHG $PJHQ RI LWV LQWHQW WR ODXQFK LQ

 OLJKW RI WKH SUHOLPLQDU\ LQMXQFWLRQ GHQLDO

               2Q 0D\   0\ODQ ODXQFKHG LWV JHQHULF YHUVLRQ RI FLQDFDOFHW WDEOHWV

               2Q -XO\   $ONHP ODXQFKHG LWV JHQHULF YHUVLRQ RI FLQDFDOFHW WDEOHWV

               2Q -XO\   $XURELQGR DQQRXQFHG WKDW LW KDG ODXQFKHG LWV JHQHULF YHUVLRQ

 RI FLQDFDOFHW WDEOHWV

               2Q -XO\   WKH 7KLUG &LUFXLW DIILUPHG WKLV &RXUW¶V SUHOLPLQDU\ LQMXQFWLRQ

 UXOLQJ

               7KDW VDPH GD\ -XO\   6WULGHV ODXQFKHG LWV JHQHULF YHUVLRQ RI FLQDFDOFHW

 WDEOHWV

               2Q $XJXVW   6XQ ODXQFKHG LWV JHQHULF YHUVLRQ RI FLQDFDOFHW WDEOHWV

               2Q 6HSWHPEHU   LQ WKH FRQVROLGDWHG LQIULQJHPHQW DFWLRQ -XGJH *ROGEHUJ

 GHQLHG 6XQ 3KDUPDFHXWLFDO¶V PRWLRQ WR HQIRUFH LWV VHWWOHPHQW ZLWK $PJHQ 7KH FRXUW KHOG WKDW

 6XQ¶V VHWWOHPHQW ZLWK $PJHQ ZDV QRW WULJJHUHG E\ YLUWXH RI 7HYD¶V ODXQFK


      
       Cipla Ltd. v. Amgen Inc  ) 6XSS G   ' 'HO   aff’d sub nom. 
 ) $SS¶[  G &LU  
      
           Id. DW 


                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 71 of 136 PageID #: 5413




             2Q -DQXDU\   WKH )HGHUDO &LUFXLW DIILUPHG LQ SDUW DQG YDFDWHG LQ SDUW

 -XGJH *ROGEHUJ¶V EHQFK YHUGLFW RQ WKH LQIULQJHPHQW RI WKH ¶ SDWHQW

                  D     6SHFLILFDOO\ WKH )HGHUDO &LUFXLW YDFDWHG WKH GLVWULFW FRXUW¶V FODLP

 FRQVWUXFWLRQ UXOLQJ RQ WKH 0DUNXVK *URXS LQ &ODLP  KROGLQJ WKDW LW KDG HUUHG LQ FRQVWUXLQJ WKH

 0DUNXVK *URXS WR EH OLPLWHG WR RQO\ WKRVH SURGXFWV VSHFLILFDOO\ LGHQWLILHG LQ FODLP

                  E     7KH )HGHUDO &LUFXLW¶V FODLP FRQVWUXFWLRQ KROGLQJ DOVR UHVXOWHG LQ WKH

 YDFDWXU RI WKH GLVWULFW FRXUW¶V QRQLQIULQJHPHQW YHUGLFW LQ $PQHDO 3KDUPDFHXWLFDOV IDYRU ZLWK

 LQVWUXFWLRQV WR FRQVLGHU ZKHWKHU $PQHDO¶V ELQGHU FRQWDLQHG D FHUWDLQ FRQFHQWUDWLRQ RI

 K\GUR[\SURS\O PHWK\OFHOOXORVH

                  F     1RWZLWKVWDQGLQJ WKH )HGHUDO &LUFXLW¶V FODLP FRQVWUXFWLRQ KROGLQJ WKH

 &RXUW UXOHG WKDW DV WR 3LUDPDO WKH GLVWULFW FRXUW FRUUHFWO\ IRXQG WKDW $PJHQ ZDV HVWRSSHG IURP

 DVVHUWLQJ LQIULQJHPHQW DJDLQVW 3LUDPDO¶V XVH RI D SUHJHODWLQL]HG VWDUFK DV D ELQGHU EHFDXVH

 $PJHQ VXUUHQGHUHG WKDW VSHFLILF ELQGHU GXULQJ WKH FRXUVH RI WKH ¶ SDWHQW¶V SURVHFXWLRQ

                  G     )LQDOO\ DV WR =\GXV WKH )HGHUDO &LUFXLW DIILUPHG WKH GLVWULFW FRXUW¶V

 ILQGLQJ WKDW =\GXV LQIULQJHG WKH ¶ SDWHQW

             ,Q -XO\  &LSOD DQG $PJHQ HQWHUHG LQWR D VHWWOHPHQW DJUHHPHQW UHVROYLQJ

 &LSOD¶V FODLPV DJDLQVW $PJHQ LQ WKLV PXOWLGLVWULFW OLWLJDWLRQ 2Q -XO\   WKLV &RXUW HQWHUHG

 D VWLSXODWLRQ RI GLVPLVVDO XQGHU ZKLFK &LSOD GLVPLVVHG LWV FODLPV DJDLQVW $PJHQ DQG $PJHQ

 GLVPLVVHG LWV FRXQWHUFODLPV DJDLQVW &LSOD

             $IWHU WKH )HGHUDO &LUFXLW DIILUPHG -XGJH *ROGEHUJ¶V UXOLQJ RI QRQLQIULQJHPHQW LQ

 IDYRU RI 3LUDPDO 3LUDPDO DQG 6ODWH 5XQ UHVXPHG WKHLU ODXQFK RI JHQHULF FLQDFDOFHW 6LQFH WKHQ

 3LUDPDO KDV VRXJKW WR UHFRYHU GDPDJHV DULVLQJ IURP WKH LQMXQFWLRQ


     
          Amgen Inc. v. Amneal Pharms. LLC  )G  )HG &LU  


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 72 of 136 PageID #: 5414




            2Q -XO\   $PJHQ DQG 7HYD PRYHG WR GLVPLVV WKH )HGHUDO &LUFXLW DSSHDO

 FRQFHUQLQJ -XGJH *ROGEHUJ¶V LQGLFDWLYH UXOLQJ GHFLVLRQ 7KH QH[W GD\ RQ -XO\   WKH

 )HGHUDO &LUFXLW JUDQWHG WKH PRWLRQ

            2Q $XJXVW   6ODWH 5XQ²3LUDPDO¶V FRPPHUFLDO SDUWQHU ZLWK UHVSHFW WR

 JHQHULF FLQDFDOFHW²PRYHG WR LQWHUYHQH LQ WKH GLVSXWH EHWZHHQ 3LUDPDO DQG $PJHQ RYHU

 GDPDJHV IURP WKH LQMXQFWLRQ

            2Q $XJXVW   WKLV &RXUW HQWHUHG D VWLSXODWLRQ RI GLVPLVVDO EHWZHHQ &LSOD

 DQG 7HYD

            2Q 2FWREHU   'U 5HGG\¶V DQQRXQFHG WKDW LW KDG ODXQFKHG LWV JHQHULF

 YHUVLRQ RI FLQDFDOFHW WDEOHWV

            2Q 2FWREHU   -XGJH *ROGEHUJ JUDQWHG 6ODWH 5XQ¶V PRWLRQ WR ILOH DQ

 LQWHUYHQRU FRPSODLQW

            2Q 1RYHPEHU   6ODWH 5XQ ILOHG DQ LQWHUYHQRU FRPSODLQW DJDLQVW $PJHQ

 VHHNLQJ WKH UHFRYHU\ RI WKH DSSHDO ERQG DQG DGGLWLRQDO GDPDJHV DULVLQJ IURP WKH LQMXQFWLRQ RQ

 3LUDPDO6ODWH 5XQ VDOHV GXULQJ WKH SHQGHQF\ RI WKH )HGHUDO &LUFXLW DSSHDO

 9,    7+( $17,&203(7,7,9( ())(&76 21 ,17(567$7( $1' ,175$67$7(
        &200(5&(

            'HIHQGDQWV¶ DQWLFRPSHWLWLYH VFKHPH KDG WKH SXUSRVH DQG HIIHFW RI XQUHDVRQDEO\

 UHVWUDLQLQJ WUDGH E\ HOLPLQDWLQJ FRPSHWLWLRQ EHWZHHQ $PJHQ DQG JHQHULF FRPSHWLWRUV $V

 GHVFULEHG DERYH EXW IRU WKH DFFHOHUDWLRQ FODXVHV DQG JUDFH SHULRGV LQ WKH $PJHQ 6HQVLSDU

 VHWWOHPHQW DJUHHPHQWV JHQHULF PDQXIDFWXUHUV ZRXOG KDYH HQWHUHG WKH PDUNHW ZLWK WKHLU JHQHULF

 SURGXFWV DW OHDVW DV HDUO\ DV 0DUFK   )XUWKHU EXW IRU WKH PDUNHW DOORFDWLRQ DJUHHPHQW

 EHWZHHQ $PJHQ DQG 7HYD 7HYD ZRXOG KDYH FRQWLQXHG VHOOLQJ LWV JHQHULF 6HQVLSDU DIWHU -DQXDU\

   DQG RWKHU )'$DSSURYHG JHQHULFV ZRXOG KDYH VRRQ ODXQFKHG WKHLU RZQ JHQHULF YHUVLRQV



                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 73 of 136 PageID #: 5415




 RI 6HQVLSDU $OWKRXJK RWKHU FRPSDQLHV KDYH ODXQFKHG JHQHULF YHUVLRQV RI 6HQVLSDU 'HIHQGDQWV¶

 LOOHJDO DJUHHPHQW FRQWLQXHV WR LPSDLU FRPSHWLWLRQ IRU EUDQGHG DQG JHQHULF 6HQVLSDU EHFDXVH

 7HYD LV QR ORQJHU SHUPLWWHG WR FRQWLQXH VHOOLQJ JHQHULF 6HQVLSDU 0RUHRYHU WKH $PJHQ7HYD

 $JUHHPHQW FUHDWHG VLJQLILFDQW XQFHUWDLQW\ LQ WKH PDUNHW UHVXOWLQJ LQ OHVV UREXVW JHQHULF

 FRPSHWLWLRQ WKDQ ZRXOG KDYH H[LVWHG LQ WKH DEVHQFH RI VXFK DQ XQODZIXO DJUHHPHQW

             %XW IRU 'HIHQGDQWV¶ LOOHJDO FRQGXFW 3ODLQWLIIV DQG PHPEHUV RI WKH &ODVVHV ZRXOG

 KDYH SDLG OHVV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU 'HIHQGDQWV¶ FRQGXFW SUR[LPDWHO\

 FDXVHG 3ODLQWLIIV¶ DQG WKH &ODVVHV¶ LQMXULHV EHFDXVH LW IRUFHG WKHP WR SD\ PLOOLRQV RI GROODUV LQ

 RYHUFKDUJHV RQ SXUFKDVHV RI $PJHQ¶V EUDQGHG 6HQVLSDU

             ,I 'HIHQGDQWV KDG QRW EORFNHG JHQHULF FRPSHWLWLRQ IRU EUDQGHG 6HQVLSDU

 3ODLQWLIIV DQG PHPEHUV RI WKH &ODVVHV ZRXOG KDYH SDLG OHVV IRU FLQDFDOFHW +&O WDEOHWV E\ D

 SXUFKDVLQJ OHVVH[SHQVLYH JHQHULF YHUVLRQV RI 6HQVLSDU LQVWHDG RI EUDQGHG 6HQVLSDU E

 SXUFKDVLQJ EUDQGHG 6HQVLSDU DW ORZHU SULFHV LI $PJHQ VRXJKW WR FRPSHWH DJDLQVW WKH JHQHULFV

 DQG F SXUFKDVLQJ JHQHULF 6HQVLSDU DW ORZHU SULFHV VRRQHU 0U *HRUJKLRX $PJHQ¶V IRUPHU

 ([HFXWLYH 'LUHFWRU RI 86 1HSKURORJ\ 0DUNHWLQJ DFNQRZOHGJHG XQGHU RDWK WKH FRPSHWLWLYH

 HIIHFWV RI IXOOVFDOH ODXQFK RI JHQHULF 6HQVLSDU




                                                                               I


                                               

              $OWKRXJK 7HYD¶V JHQHULF YHUVLRQ RI 6HQVLSDU UHPDLQHG LQ WKH GLVWULEXWLRQ

 ³SLSHOLQH´ IRU D SHULRG RI WLPH DIWHU 7HYD HQWHUHG LWV DJUHHPHQW ZLWK $PJHQ LWV SULFH ZDV KLJKHU


     
          *HRUJKLRX 'HFO DW 


                                                     
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 74 of 136 PageID #: 5416




 WKDQ LW ZRXOG KDYH EHHQ LI RWKHU JHQHULFV KDG HQWHUHG FRQWHPSRUDQHRXVO\ 7KXV PHPEHUV RI WKH

 &ODVVHV ZKR SXUFKDVHG RU UHLPEXUVHG IRU 7HYD¶V SLSHOLQH SURGXFW DOVR VXVWDLQHG LQMXU\

            $V D UHVXOW RI WKH GHOD\ LQ JHQHULF FRPSHWLWLRQ FDXVHG E\ 'HIHQGDQWV¶

 DQWLFRPSHWLWLYH VFKHPH 3ODLQWLIIV DQG PHPEHUV RI WKH &ODVVHV SDLG DQG FRQWLQXH WR SD\ PRUH

 IRU EUDQGHG DQG JHQHULF 6HQVLSDU WKDQ WKH\ ZRXOG KDYH SDLG DEVHQW 'HIHQGDQWV¶ LOOHJDO FRQGXFW

            'HIHQGDQWV¶ UHVWUDLQWV RI FRPSHWLWLRQ LQ WKH PDUNHW IRU EUDQGHG DQG JHQHULF

 YHUVLRQV RI 6HQVLSDU KDYH VXEVWDQWLDOO\ DIIHFWHG ERWK LQWHUVWDWH DQG LQWUDVWDWH FRPPHUFH

            $W DOO PDWHULDO WLPHV $PJHQ PDQXIDFWXUHG SURPRWHG GLVWULEXWHG DQG VROG

 VXEVWDQWLDO DPRXQWV RI EUDQGHG 6HQVLSDU LQ D FRQWLQXRXV DQG XQLQWHUUXSWHG IORZ RI FRPPHUFH

 DFURVV VWDWH OLQHV DQG WKURXJKRXW WKH 8QLWHG 6WDWHV 'HIHQGDQWV¶ DQWLFRPSHWLWLYH FRQGXFW DOVR KDG

 VXEVWDQWLDO LQWUDVWDWH HIIHFWV LQ HYHU\ VWDWH RI SXUFKDVH LQ WKDW DPRQJ RWKHU WKLQJV UHWDLOHUV

 ZLWKLQ HDFK VWDWH ZHUH IRUHFORVHG IURP RIIHULQJ OHVVH[SHQVLYH JHQHULF YHUVLRQV RI 6HQVLSDU WR

 SXUFKDVHUV ZLWKLQ HDFK VWDWH ZKLFK GLUHFWO\ LPSDFWHG DQG GLVUXSWHG FRPPHUFH IRU FRQVXPHUV

 DQG WKLUGSDUW\ SD\RUV ZLWKLQ HDFK VWDWH

            $W DOO PDWHULDO WLPHV 'HIHQGDQWV WUDQVPLWWHG IXQGV DQG FRQWUDFWV LQYRLFHV DQG

 RWKHU IRUPV RI EXVLQHVV FRPPXQLFDWLRQV DQG WUDQVDFWLRQV LQ D FRQWLQXRXV DQG XQLQWHUUXSWHG IORZ

 RI FRPPHUFH DFURVV VWDWH OLQHV LQ FRQQHFWLRQ ZLWK WKH VDOH RI EUDQGHG DQG JHQHULF YHUVLRQV RI

 6HQVLSDU

            (FRQRPLFV UHFRJQL]HV WKDW DQ RYHUFKDUJH DW D KLJKHU OHYHO RI GLVWULEXWLRQ

 JHQHUDOO\ UHVXOWV LQ KLJKHU SULFHV DW HYHU\ OHYHO EHORZ 3URIHVVRU +HUEHUW +RYHQNDPS H[SODLQV

 WKDW ³>H@YHU\ SHUVRQ DW HYHU\ VWDJH LQ WKH FKDLQ ZLOO EH SRRUHU´ DV D UHVXOW RI WKH DQWLFRPSHWLWLYH




                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 75 of 136 PageID #: 5417




 SULFH DW WKH WRS  3URIHVVRU +RYHQNDPS DOVR LQVWUXFWV WKDW ³>W@KHRUHWLFDOO\ RQH FDQ FDOFXODWH WKH

 SHUFHQWDJH RI DQ\ RYHUFKDUJH WKDW D ILUP DW RQH GLVWULEXWLRQ OHYHO ZLOO SDVV RQ WR WKRVH DW WKH QH[W

 OHYHO´ +HUH ZKROHVDOHUV DQG UHWDLOHUV SDVVHG RQ WKH LQIODWHG SULFHV RI EUDQGHG DQG JHQHULF

 YHUVLRQV RI 6HQVLSDU WR 3ODLQWLIIV DQG PHPEHUV RI WKH &ODVVHV

                 'HIHQGDQWV¶ XQODZIXO DJUHHPHQW HQDEOHG $PJHQ WR FKDUJH FRQVXPHUV DQG WKLUG

 SDUW\ SD\RUV SULFHV LQ H[FHVV RI ZKDW WKH\ RWKHUZLVH ZRXOG KDYH EHHQ DEOH WR FKDUJH DEVHQW

 'HIHQGDQWV¶ DJUHHPHQW 7KHVH SULFHV ZHUH LQIODWHG DV D GLUHFW DQG IRUHVHHDEOH UHVXOW RI

 'HIHQGDQWV¶ DQWLFRPSHWLWLYH FRQGXFW

 9,,        021232/< 32:(5 $1' 0$5.(7 '(),1,7,21

                 7R WKH H[WHQW WKH FRQGXFW KHUH PD\ EH KHOG VXEMHFW WR WKH 5XOH RI 5HDVRQ WKH

 UHOHYDQW SURGXFW PDUNHW LV FLQDFDOFHW +&O WDEOHWV LQ  PJ  PJ DQG  PJ VWUHQJWKV

 LQFOXGLQJ EUDQGHG 6HQVLSDU DQG LWV ELRHTXLYDOHQW i.e. $%UDWHG JHQHULF YHUVLRQV RI 6HQVLSDU

 7KH UHOHYDQW JHRJUDSKLF PDUNHW LV WKH 8QLWHG 6WDWHV LQFOXGLQJ LWV WHUULWRULHV SRVVHVVLRQV DQG WKH

 &RPPRQZHDOWK RI 3XHUWR 5LFR

                 3ULRU WR WKH ODXQFK RI 7HYD¶V JHQHULF FLQDFDOFHW +&O SURGXFW $PJHQ KDG

 PRQRSRO\ SRZHU LQ WKH PDUNHW IRU FLQDFDOFHW +&O WDEOHWV 'LUHFW HYLGHQFH RI $PJHQ¶V PRQRSRO\

 SRZHU LQFOXGHV DPRQJ RWKHU WKLQJV

                                                                                                     I

                                       




        
       See +HUEHUW +RYHQNDPS Federal Antitrust Policy: The Law of Competition and Its
 Practice DW   
        
             Id.
        
             6HFRQG &XQDUG 'HFO DW  


                                                     
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 76 of 136 PageID #: 5418




             $ VPDOO EXW VLJQLILFDQW QRQWUDQVLWRU\ SULFH LQFUHDVH DERYH WKH FRPSHWLWLYH OHYHO

 IRU 6HQVLSDU E\ $PJHQ ZRXOG QRW FDXVH D ORVV RI VDOHV VXIILFLHQW WR PDNH WKH SULFH LQFUHDVH

 XQSURILWDEOH

             2WKHU GUXJV WKDW DUH QRW $%UDWHG WR 6HQVLSDU FDQQRW EH VXEVWLWXWHG DXWRPDWLFDOO\

 IRU 6HQVLSDU E\ SKDUPDFLVWV DQG GR QRW H[KLELW VXEVWDQWLDO FURVVSULFH HODVWLFLW\ RI GHPDQG ZLWK

 UHVSHFW WR 6HQVLSDU )RU H[DPSOH DV VKRZQ LQ WKH WDEOHV EHORZ GXULQJ WKH SHULRG  WR 

 0HGL6SDQ 3ULFH 5[ GDWD IRU 6HQVLSDU VKRZV WKDW $PJHQ UHSHDWHGO\ UDLVHG 6HQVLSDU¶V :$&

 SULFHV

                             7DEOH  6HQVLSDU 7DEOHWV :$& ±  PJ

                          :$&                    (IIHFWLYH 'DWH




                             7DEOH  6HQVLSDU 7DEOHWV :$& ±  PJ

                          :$&                    (IIHFWLYH 'DWH




     
          'DWD GHULYHG IURP $0


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 77 of 136 PageID #: 5419




                         :$&                    (IIHFWLYH 'DWH




                            7DEOH  6HQVLSDU 7DEOHWV :$& ±  PJ

                        :$&                     (IIHFWLYH 'DWH




            3KDUPDFHXWLFDO SURGXFWV ZLWK FLQDFDOFHW +&O DV WKH DFWLYH LQJUHGLHQW KDYH

 SKDUPDFRORJLFDO SURSHUWLHV WKDW GLIIHUHQWLDWH WKHP IURP RWKHU GUXJV IRU WUHDWLQJ VHFRQGDU\

 K\SHUSDUDWK\URLGLVP DQG K\SHUFDOFHPLD 7KH H[LVWHQFH RI RWKHU SURGXFWV LQGLFDWHG IRU WKH

 WUHDWPHQW RI VHFRQGDU\ K\SHUSDUDWK\URLGLVP LQ SDWLHQWV ZLWK FKURQLF NLGQH\ GLVHDVH DQG

 K\SHUFDOFHPLD LQ SDWLHQWV ZLWK SDUDWK\URLG FDUFLQRPD RU RWKHU LOOQHVVHV KDV QRW VLJQLILFDQWO\

 FRQVWUDLQHG $PJHQ¶V SULFLQJ RI 6HQVLSDU

            0U *HRUJKLRX¶V VZRUQ GHFODUDWLRQ LQ WKH &LSOD$PJHQ OLWLJDWLRQ VLPLODUO\

 VXSSRUWV WKH FRQFOXVLRQ WKDW 6HQVLSDU KDV QR HFRQRPLF VXEVWLWXWHV DSDUW IURP $%UDWHG JHQHULF

 YHUVLRQV 0U *HRUJKLRX DFNQRZOHGJHG WKDW



                              TXLFNO\ GULYH SXUFKDVHV DZD\ IURP EUDQGHG 6HQVLSDU WR JHQHULF



                                                
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 78 of 136 PageID #: 5420




 YHUVLRQV RI 6HQVLSDU +H DOVR QRWHG WKDW HYHQ IRU WKRVH VWDWHV WKDW GR QRW PDQGDWH JHQHULF

 VZLWFKLQJ SKDUPDFLVWV DUH SHUPLWWHG WR GLVSHQVH JHQHULFV LQ OLHX RI EUDQGHG SURGXFWV ZKHQ LW LV

 LQ WKH                                               $QG



                                                                    )LQDOO\ KH DGPLWWHG WKDW




                                                                                                $V D

 UHVXOW 0U *HRUJKLRX DGPLWWHG WKDW KH H[SHFWHG WKDW LQ WKH HYHQW RI D VXVWDLQHG JHQHULF ODXQFK

 6HQVLSDU



                             



                7KHUHIRUH $PJHQ QHHGHG WR FRQWURO RQO\ 6HQVLSDU DQG LWV $%UDWHG JHQHULF

 HTXLYDOHQWV DQG QR RWKHU SURGXFWV LQ RUGHU WR PDLQWDLQ WKH SULFH RI 6HQVLSDU SURILWDEO\ DW

 VXSUDFRPSHWLWLYH SULFHV 2QO\ WKH PDUNHW HQWU\ RI D FRPSHWLQJ $%UDWHG JHQHULF YHUVLRQ RI

 6HQVLSDU ZRXOG UHQGHU $PJHQ XQDEOH WR SURILWDEO\ PDLQWDLQ LWV SULFHV RI 6HQVLSDU ZLWKRXW ORVLQJ

 VXEVWDQWLDO VDOHV 7KLV LV SDUWLFXODUO\ WUXH IRU 0HGLFDUHEDVHG SURJUDPV $V 0U *HRUJKLRX QRWHG

 0HGLFDUH UHLPEXUVHPHQWV XQGHU WKH ³7UDQVLWLRQDO 'UXJ $GGRQ 3D\PHQW $GMXVWPHQW´ SROLF\

  ³7'$3$´ DUH



             
                  3URYLGHUV KH WKHUHIRUH DGPLWWHG



     
          *HRUJKLRX 'HFO DW 
     
          *HRUJKLRX 'HFO DW 


                                                      
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 79 of 136 PageID #: 5421




                                                                   



             7KXV RQO\ JHQHULF YHUVLRQV RI 6HQVLSDU DUH HFRQRPLF VXEVWLWXWHV IRU EUDQGHG

 6HQVLSDU

             $PJHQ DW DOO UHOHYDQW WLPHV HQMR\HG KLJK EDUULHUV WR HQWU\ ZLWK UHVSHFW WR

 FRPSHWLWLRQ LQ WKH DERYHGHILQHG UHOHYDQW SURGXFW PDUNHW GXH WR SDWHQW DQG RWKHU UHJXODWRU\

 SURWHFWLRQV DQG KLJK FRVWV RI HQWU\ DQG H[SDQVLRQ

             $PJHQ KDV PDLQWDLQHG DQG H[HUFLVHG WKH SRZHU WR H[FOXGH DQG UHVWULFW

 FRPSHWLWLRQ WR 6HQVLSDU DQG LWV $%UDWHG JHQHULFV

             3ULRU WR WKH ODXQFK RI 7HYD¶V JHQHULF FLQDFDOFHW +&O SURGXFW $PJHQ¶V PDUNHW

 VKDUH LQ WKH UHOHYDQW PDUNHW ZDV DW RU QHDU 

 9,,, &/$66 $&7,21 $//(*$7,216

             3ODLQWLIIV EULQJ WKLV DFWLRQ RQ EHKDOI RI WKHPVHOYHV DQG DOO RWKHUV VLPLODUO\ VLWXDWHG

 DV D FODVV DFWLRQ XQGHU 5XOHV  D  E   DQG  E  RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH

 RQ EHKDOI RI WKH IROORZLQJ FODVVHV WKH ³&ODVVHV´ 

                 7KH ,QMXQFWLRQ &ODVV

                 $OO SHUVRQV DQG HQWLWLHV WKDW LQGLUHFWO\ SXUFKDVHG SDLG DQGRU
                 SURYLGHG UHLPEXUVHPHQW IRU VRPH RU DOO RI WKH SXUFKDVH SULFH RI
                 6HQVLSDU RU LWV $%UDWHG JHQHULF HTXLYDOHQWV EHJLQQLQJ DW OHDVW DV
                 HDUO\ DV 0DUFK   XQWLO WKH HIIHFWV RI 'HIHQGDQWV¶ FRQGXFW
                 FHDVH ³&ODVV 3HULRG´  DQ\ZKHUH LQ WKH 8QLWHG 6WDWHV




     
          *HRUJKLRX 'HFO DW 


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 80 of 136 PageID #: 5422




                 7KH 'DPDJHV &ODVV

                 $OO SHUVRQV DQG HQWLWLHV WKDW LQGLUHFWO\ SXUFKDVHG SDLG DQGRU
                 SURYLGHG UHLPEXUVHPHQW IRU VRPH RU DOO RI WKH SXUFKDVH SULFH RI
                 6HQVLSDU RU LWV $%UDWHG JHQHULF HTXLYDOHQWV EHJLQQLQJ GXULQJ WKH
                 &ODVV 3HULRG LQ WKH 'LVWULFW RI &ROXPELD 3XHUWR 5LFR RU DQ\ RI
                 WKH IROORZLQJ VWDWHV DQG FRPPRQZHDOWKV $ODEDPD $ODVND
                 $UL]RQD $UNDQVDV &DOLIRUQLD &RORUDGR &RQQHFWLFXW 'HODZDUH
                 )ORULGD *HRUJLD +DZDLL ,GDKR ,OOLQRLV ,RZD .DQVDV .HQWXFN\
                 /RXLVLDQD 0DLQH 0DU\ODQG 0DVVDFKXVHWWV 0LFKLJDQ 0LQQHVRWD
                 0LVVLVVLSSL 0LVVRXUL 0RQWDQD 1HEUDVND 1HYDGD 1HZ
                 +DPSVKLUH 1HZ -HUVH\ 1HZ 0H[LFR 1HZ <RUN 1RUWK &DUROLQD
                 1RUWK 'DNRWD 2NODKRPD 2UHJRQ 3HQQV\OYDQLD 5KRGH ,VODQG
                 6RXWK &DUROLQD 6RXWK 'DNRWD 7H[DV 7HQQHVVHH 8WDK 9HUPRQW
                 9LUJLQLD :DVKLQJWRQ :HVW 9LUJLQLD :LVFRQVLQ RU :\RPLQJ

             7KH IROORZLQJ SHUVRQV DQG HQWLWLHV DUH H[FOXGHG IURP HDFK RI WKH DERYHGHVFULEHG

 SURSRVHG &ODVVHV

                  D      'HIHQGDQWV DQG WKHLU FRXQVHO RIILFHUV GLUHFWRUV PDQDJHPHQW HPSOR\HHV

 VXEVLGLDULHV RU DIILOLDWHV

                  E      $OO JRYHUQPHQWDO HQWLWLHV H[FHSW IRU JRYHUQPHQWIXQGHG HPSOR\HH EHQHILW

 SODQV

                  F      $OO SHUVRQV RU HQWLWLHV ZKR SXUFKDVHG 6HQVLSDU IRU SXUSRVHV RI UHVDOH RU

 GLUHFWO\ IURP 'HIHQGDQWV RU WKHLU DIILOLDWHV

                  G      )XOO\LQVXUHG KHDOWK SODQV SODQV WKDW SXUFKDVHG LQVXUDQFH IURP DQRWKHU

 WKLUGSDUW\ SD\RU FRYHULQJ  SHUFHQW RI WKH SODQ¶V UHLPEXUVHPHQW REOLJDWLRQV WR LWV PHPEHUV 

                  H      )ODW FRSD\HUV FRQVXPHUV ZKR SDLG WKH VDPH FRSD\PHQW DPRXQW IRU

 EUDQG DQG JHQHULF GUXJV 

                  I      3KDUPDF\ %HQHILW 0DQDJHUV

                  J      $OO &RXQVHO RI 5HFRUG DQG

                  K      7KH &RXUW &RXUW SHUVRQQHO DQG DQ\ PHPEHU RI WKHLU LPPHGLDWH IDPLOLHV




                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 81 of 136 PageID #: 5423




            0HPEHUV RI WKH &ODVVHV DUH VR QXPHURXV DQG JHRJUDSKLFDOO\ GLVSHUVHG WKDW

 MRLQGHU RI DOO PHPEHUV RI WKH &ODVVHV LV LPSUDFWLFDEOH 3ODLQWLIIV EHOLHYH WKDW WKHUH DUH WKRXVDQGV

 RI PHPEHUV RI WKH &ODVVHV ZLGHO\ GLVSHUVHG WKURXJKRXW WKH 8QLWHG 6WDWHV 0RUHRYHU JLYHQ WKH

 FRVWV RI FRPSOH[ DQWLWUXVW OLWLJDWLRQ LW ZRXOG EH XQHFRQRPLF IRU PDQ\ SODLQWLIIV WR EULQJ

 LQGLYLGXDO FODLPV DQG MRLQ WKHP WRJHWKHU

            3ODLQWLIIV¶ FODLPV DUH W\SLFDO RI WKH FODLPV RI PHPEHUV RI WKH &ODVVHV 3ODLQWLIIV

 DQG PHPEHUV RI WKH &ODVVHV ZHUH KDUPHG E\ WKH VDPH ZURQJIXO FRQGXFW FRPPLWWHG E\

 'HIHQGDQWV LQ WKDW WKH\ SDLG DUWLILFLDOO\ LQIODWHG SULFHV IRU EUDQGHG DQG JHQHULF 6HQVLSDU DQG ZHUH

 GHSULYHG RI WKH EHQHILWV RI HDUOLHU DQG PRUH UREXVW FRPSHWLWLRQ IURP OHVVH[SHQVLYH JHQHULF

 HTXLYDOHQWV RI 6HQVLSDU DV D UHVXOW RI 'HIHQGDQWV¶ ZURQJIXO FRQGXFW

            3ODLQWLIIV ZLOO IDLUO\ DQG DGHTXDWHO\ SURWHFW DQG UHSUHVHQW WKH LQWHUHVWV RI WKH

 PHPEHUV RI WKH &ODVVHV 3ODLQWLIIV¶ LQWHUHVWV DUH FRLQFLGHQW ZLWK DQG QRW DQWDJRQLVWLF WR WKRVH RI

 WKH PHPEHUV RI WKH &ODVVHV

            3ODLQWLIIV DUH UHSUHVHQWHG E\ FRXQVHO ZLWK H[SHULHQFH LQ WKH SURVHFXWLRQ RI FODVV

 DFWLRQ DQWLWUXVW OLWLJDWLRQ DQG ZLWK H[SHULHQFH LQ FODVV DFWLRQ DQWLWUXVW OLWLJDWLRQ LQYROYLQJ

 SKDUPDFHXWLFDO SURGXFWV

            4XHVWLRQV RI ODZ DQG IDFW FRPPRQ WR WKH PHPEHUV RI WKH &ODVVHV SUHGRPLQDWH

 RYHU TXHVWLRQV WKDW PD\ DIIHFW RQO\ LQGLYLGXDO PHPEHUV RI WKH &ODVVHV EHFDXVH 'HIHQGDQWV KDYH

 DFWHG RQ JURXQGV JHQHUDOO\ DSSOLFDEOH WR ERWK &ODVVHV 6XFK JHQHUDOO\ DSSOLFDEOH FRQGXFW LV

 LQKHUHQW LQ 'HIHQGDQWV¶ ZURQJIXO FRQGXFW

            4XHVWLRQV RI ODZ DQG IDFW FRPPRQ WR WKH &ODVVHV LQFOXGH

                 D      :KHWKHU 'HIHQGDQWV FRQVSLUHG WR GHOD\ JHQHULF FRPSHWLWLRQ LQ WKH PDUNHW

 IRU FLQDFDOFHW +&O WDEOHWV




                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 82 of 136 PageID #: 5424




                   E   :KHWKHU 'HIHQGDQWV¶ DJUHHPHQW ZDV D per se YLRODWLRQ RI IHGHUDO DQG VWDWH

 DQWLWUXVW ODZV

                   F   :KHWKHU 'HIHQGDQWV¶ DJUHHPHQW YLRODWHG IHGHUDO DQG VWDWH DQWLWUXVW ODZV

 XQGHU D ³TXLFN ORRN´ DQDO\VLV

                   G   :KHWKHU 'HIHQGDQWV¶ DJUHHPHQW YLRODWHG IHGHUDO DQG VWDWH DQWLWUXVW ODZV

 XQGHU D 5XOH RI 5HDVRQ DQDO\VLV

                   H   7R WKH H[WHQW WKH 5XOH RI 5HDVRQ DSSOLHV ZKHWKHU WKH UHOHYDQW SURGXFW

 PDUNHW LV FLQDFDOFHW +&O WDEOHWV

                   I   7R WKH H[WHQW WKH 5XOH RI 5HDVRQ DSSOLHV ZKHWKHU WKH UHOHYDQW JHRJUDSKLF

 PDUNHW LV WKH 8QLWHG 6WDWHV LQFOXGLQJ LWV WHUULWRULHV SRVVHVVLRQV DQG WKH &RPPRQZHDOWK RI

 3XHUWR 5LFR

                   J   :KHWKHU $PJHQ XQODZIXOO\ PDLQWDLQHG PRQRSRO\ SRZHU WKURXJK WKH

 $PJHQ7HYD $JUHHPHQW

                   K   :KHWKHU 'HIHQGDQWV¶ VFKHPH LQ ZKROH RU LQ 3DUW KDV VXEVWDQWLDOO\

 DIIHFWHG LQWUDVWDWH DQG LQWHUVWDWH FRPPHUFH

                   L   :KHWKHU 'HIHQGDQWV¶ DJUHHPHQW KDUPHG FRPSHWLWLRQ

                   M   )RU WKH ,QMXQFWLRQ &ODVV WKH QDWXUH DQG VFRSH RI LQMXQFWLYH UHOLHI

                   N   )RU WKH 'DPDJHV &ODVV ZKHWKHU 'HIHQGDQWV¶ XQODZIXO DJUHHPHQW LQ

 ZKROH RU LQ SDUW FDXVHG DQWLWUXVW LQMXU\ WKURXJK RYHUFKDUJHV WR WKH EXVLQHVV RU SURSHUW\ RI

 3ODLQWLIIV DQG WKH PHPEHUV RI WKH &ODVV DQG

                   O   )RU WKH 'DPDJHV &ODVV WKH TXDQWXP RI RYHUFKDUJHV SDLG E\ WKH &ODVV LQ

 WKH DJJUHJDWH




                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 83 of 136 PageID #: 5425




               &ODVV DFWLRQ WUHDWPHQW LV D VXSHULRU PHWKRG IRU WKH IDLU DQG HIILFLHQW DGMXGLFDWLRQ

 RI WKH FRQWURYHUV\ 6XFK WUHDWPHQW ZLOO SHUPLW D ODUJH QXPEHU RI VLPLODUO\VLWXDWHG SHUVRQV WR

 SURVHFXWH WKHLU FRPPRQ FODLPV LQ D VLQJOH IRUXP VLPXOWDQHRXVO\ HIILFLHQWO\ DQG ZLWKRXW WKH

 XQQHFHVVDU\ GXSOLFDWLRQ RI HYLGHQFH HIIRUW RU H[SHQVH WKDW QXPHURXV LQGLYLGXDO DFWLRQV ZRXOG

 HQJHQGHU 7KH EHQHILWV RI SURFHHGLQJ WKURXJK WKH FODVV PHFKDQLVP LQFOXGLQJ SURYLGLQJ LQMXUHG

 SHUVRQV RU HQWLWLHV D PHWKRG IRU REWDLQLQJ UHGUHVV RQ FODLPV WKDW FRXOG QRW SUDFWLFDEO\ EH SXUVXHG

 LQGLYLGXDOO\ VXEVWDQWLDOO\ RXWZHLJKV SRWHQWLDO GLIILFXOWLHV LQ PDQDJHPHQW RI WKLV FODVV DFWLRQ

               3ODLQWLIIV NQRZ RI QR VSHFLDO GLIILFXOW\ WR EH HQFRXQWHUHG LQ OLWLJDWLQJ WKLV DFWLRQ

 WKDW ZRXOG SUHFOXGH LWV PDLQWHQDQFH DV D FODVV DFWLRQ

 ,;        &203/,$1&( :,7+ 67$7( $77251(<6¶ *(1(5$/ 127,&(
            352&('85(6

               ,Q DFFRUGDQFH ZLWK WKH UHTXLUHPHQWV RI $UL]RQD 5HYLVHG 6WDWXWH  

 +DZDLL 5HYLVHG 6WDWXWH   D  0DVVDFKXVHWWV *HQHUDO /DZV &K $   1HYDGD

 5HYLVHG 6WDWXWH  $   1HZ <RUN *HQHUDO %XVLQHVV /DZ     DQG 8WDK &RGH  

  RQ RU DERXW $SULO   FRXQVHO VHQW OHWWHUV LQIRUPLQJ WKHP RI WKH H[LVWHQFH RI WKLV

 DFWLRQ LGHQWLI\LQJ WKH UHOHYDQW VWDWH DQWLWUXVW DQGRU FRQVXPHU ODZ SURYLVLRQV DQG HQFORVLQJ D

 FRS\ RI 8)&: /RFDO ¶V )HEUXDU\   FRPSODLQW

                    D     0DUN %UQRYLFK $WWRUQH\ *HQHUDO RI $UL]RQD

                    E     &ODUH ( &RQQRUV $WWRUQH\ *HQHUDO RI +DZDLL

                    F     0DXUD +HDOH\ $WWRUQH\ *HQHUDO RI 0DVVDFKXVHWWV

                    G     $DURQ )RUG $WWRUQH\ *HQHUDO RI 1HYDGD

                    H     /HWLWLD -DPHV $WWRUQH\ *HQHUDO RI 1HZ <RUN DQG



       
            UFCW Local 1500 Welfare Fund v. Amgen Inc. &$  ',  ' 'HO 


                                                     
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 84 of 136 PageID #: 5426




                   I      6HDQ 5H\HV $WWRUQH\ *HQHUDO RI 8WDK

              8SRQ WKH ILOLQJ RI D SXEOLF UHGDFWHG YHUVLRQ RI WKLV &RPSODLQW 3ODLQWLIIV VKDOO

 SXUVXDQW WR $UL]RQD 5HYLVHG 6WDWXWH   &RQQHFWLFXW *HQHUDO 6WDWXWHV   +DZDLL

 5HYLVHG 6WDWXWH   D   ,OOLQRLV &RPSLOHG 6WDWXWHV  D G  1HYDGD 5HYLVHG

 6WDWXWH  $   1HZ <RUN *HQHUDO %XVLQHVV /DZ     5KRGH ,VODQG *HQHUDO /DZV 

  DQG 8WDK &RGH   VHUYH FRSLHV XSRQ

                   D      0DUN %UQRYLFK $WWRUQH\ *HQHUDO RI $UL]RQD

                   E      :LOOLDP 7RQJ $WWRUQH\ *HQHUDO RI &RQQHFWLFXW

                   F      &ODUH ( &RQQRUV $WWRUQH\ *HQHUDO RI +DZDLL

                   G      .ZDPH 5DRXO $WWRUQH\ *HQHUDO RI ,OOLQRLV

                   H      $DURQ )RUG $WWRUQH\ *HQHUDO RI 1HYDGD

                   I      /HWLWLD -DPHV $WWRUQH\ *HQHUDO RI 1HZ <RUN

                   J      3HWHU ) 1HURQKD $WWRUQH\ *HQHUDO RI 5KRGH ,VODQG DQG

                   K      6HDQ 5H\HV $WWRUQH\ *HQHUDO RI 8WDK

 ;        &/$,06 )25 5(/,()

                                  ),567 &/$,0 )25 5(/,()
                   0DUNHW $OORFDWLRQ $JUHHPHQW LQ 9LRODWLRQ RI 6KHUPDQ $FW  
                                     $JDLQVW $OO 'HIHQGDQWV

              3ODLQWLIIV LQFRUSRUDWH WKH SUHFHGLQJ SDUDJUDSKV E\ UHIHUHQFH

              $Q DJUHHPHQW E\ FRPSHWLQJ FRPSDQLHV WR FHDVH FRPSHWLQJ LV ³DQWLFRPSHWLWLYH

 UHJDUGOHVV RI ZKHWKHU WKH SDUWLHV VSOLW D PDUNHW ZLWKLQ ZKLFK ERWK GR EXVLQHVV RU ZKHWKHU WKH\

 PHUHO\ UHVHUYH RQH PDUNHW IRU RQH DQG DQRWKHU >PDUNHW@ IRU WKH RWKHU´ 'HIHQGDQWV KHUH HQWHUHG

 LQWR DQ XQODZIXO PDUNHW GLYLVLRQ DJUHHPHQW WKDW UHVWUDLQHG FRPSHWLWLRQ LQ WKH PDUNHW IRU EUDQGHG


      
           Palmer v. BRG of Ga., Inc.  86    


                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 85 of 136 PageID #: 5427




 DQG JHQHULF YHUVLRQV RI 6HQVLSDU 7KHLU DJUHHPHQW LV DQG ZDV D FRQWUDFW FRPELQDWLRQ DQGRU

 FRQVSLUDF\ WKDW VXEVWDQWLDOO\ XQUHDVRQDEO\ DQG XQGXO\ UHVWUDLQHG WUDGH LQ WKH UHOHYDQW PDUNHW

 WKH SXUSRVH DQG HIIHFW RI ZKLFK ZDV WR

                 D      HOLPLQDWH H[LVWLQJ FRPSHWLWLRQ EHWZHHQ $PJHQ DQG 7HYD DQG WR SUHYHQW

 7HYD IURP FRPSHWLQJ ZLWK $PJHQ E\ VHOOLQJ LWV JHQHULF YHUVLRQ RI 6HQVLSDU XQWLO -XQH  

                 E      GHOD\ HQWU\ RI JHQHULF YHUVLRQV RI 6HQVLSDU E\ FRPSDQLHV RWKHU WKDQ 7HYD

 LQ RUGHU WR PDLQWDLQ WKH SHULRG LQ ZKLFK $PJHQ EUDQG 6HQVLSDU PRQRSROL]HV WKH UHOHYDQW PDUNHW

 DQG

                 F      UDLVH DQG PDLQWDLQ WKH SULFHV WKDW 3ODLQWLIIV DQG WKH ,QMXQFWLRQ &ODVV

 0HPEHUV ZRXOG SD\ IRU 6HQVLSDU WR DQG DW VXSUDFRPSHWLWLYH OHYHOV

            7KH $PJHQ7HYD PDUNHW DOORFDWLRQ DJUHHPHQW ZDV SUHFHGHG E\ DQG EXLOW XSRQ

 $PJHQ¶V QXPHURXV SDWHQW LQIULQJHPHQW VHWWOHPHQWV ZLWK RWKHU JHQHULF 6HQVLSDU PDQXIDFWXUHUV

 %\ VWUDWHJLFDOO\ VHWWOLQJ LQIULQJHPHQW FDVHV ZLWK WKH VSHFLILF $1'$ ILOHUV WKDW KHOG WKH ZHDNHVW

 SDWHQW SRVLWLRQV DQG RIIHULQJ HDFK DQ DFFHOHUDWLRQ FODXVH WKDW LWV SDWHQW SRVLWLRQ FRXOG QRW

 RWKHUZLVH OHYHUDJH IURP $PJHQ $PJHQ DVVXUHG WZR WKLQJV 2QH WKDW VXFK JHQHULF 6HQVLSDU

 PDQXIDFWXUHUV ZRXOG DFFHSW WKH VHWWOHPHQW DQG IRU D ODWHU DJUHHG HQWU\ GDWHV WKDQ WKH\ RWKHUZLVH

 ZRXOG $QG WZR WKDW $PJHQ FRXOG XVH WKH H[LVWHQFH RI VXFK FODXVHV WR GLVLQFHQWLYL]H RWKHU

 ZRXOGEH JHQHULF 6HQVLSDU FRPSHWLWRUV WKDW KHOG VWURQJHU SDWHQW SRVLWLRQV DQG JUHDWHU UHVRXUFHV

 IURP ODXQFKLQJ DWULVN EHFDXVH RQFH WKH\ GLG RWKHU JHQHULFV ZRXOG LPPHGLDWHO\ DFFHOHUDWH WR

 PDUNHW DV ZHOO FDQQLEDOL]LQJ WKH SURILWV WKH HDUO\ODXQFKLQJ JHQHULF ZRXOG RWKHUZLVH KDYH

 HQMR\HG

            :KHQ 7HYD ODXQFKHG LWV JHQHULF 6HQVLSDU DW ULVN 7HYD DQG $PJHQ EHFDPH

 KRUL]RQWDO PDUNHW FRPSHWLWRUV %\ WKHQ HQWHULQJ WKH $PJHQ7HYD $JUHHPHQW RQ -DQXDU\ 




                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 86 of 136 PageID #: 5428




  $PJHQ DQG 7HYD XWLOL]HG WKH JUDFH SHULRG WKDW $PJHQ KDG DOVR LQVHUWHG LQWR HDFK RI LWV

 SULRU VHWWOHPHQW DJUHHPHQWV ZLWK JHQHULF 6HQVLSDU $1'$ KROGHUV WKZDUWLQJ PDUNHW HQWU\ E\

 WKRVH RWKHU JHQHULFV $PJHQ DQG 7HYD DJUHHG WR GLYLGH XS WKH PDUNHW IRU 6HQVLSDU DQG LWV

 JHQHULF HTXLYDOHQW VKDULQJ KXQGUHGV RI PLOOLRQV LQ SURILWV IURP VDOHV DW VXSUDFRPSHWLWLYH SULFHV

             7KH XQODZIXO $PJHQ7HYD PDUNHW DOORFDWLRQ DJUHHPHQW LV D per se YLRODWLRQ RI

 WKH 6KHUPDQ $FW  86&   0RUHRYHU LI WKH PDUNHW DOORFDWLRQ DOOHJHG LQ WKLV &RPSODLQW LV

 KHOG VXEMHFW WR D ³TXLFN ORRN´ DQDO\VLV LW ZRXOG VDWLVI\ WKH 6XSUHPH &RXUW¶V WHVW LQ California

 Dental 7KDW LV ³DQ REVHUYHU ZLWK HYHQ D UXGLPHQWDU\ XQGHUVWDQGLQJ RI HFRQRPLFV FRXOG

 FRQFOXGH WKDW WKH >$PJHQ7HYD DJUHHPHQW@ LQ TXHVWLRQ ZRXOG KDYH DQ DQWLFRPSHWLWLYH HIIHFW RQ

 FXVWRPHUV DQG PDUNHWV´

             $V D GLUHFW DQG SUR[LPDWH UHVXOW RI 'HIHQGDQWV¶ YLRODWLRQ RI 6KHUPDQ $FW  

 3ODLQWLIIV DQG WKH ,QMXQFWLRQ &ODVV KDYH EHHQ LQMXUHG LQ WKHLU EXVLQHVV DQG SURSHUW\ WKURXJKRXW

 WKH &ODVV 3HULRG

             3ODLQWLIIV DQG WKH ,QMXQFWLRQ &ODVV DUH HQWLWOHG WR LQMXQFWLYH DQG RWKHU HTXLWDEOH

 UHOLHI SXUVXDQW WR  86&  

                              6(&21' &/$,0 )25 5(/,()
          &RQWUDFW &RPELQDWLRQ DQG &RQVSLUDF\ LQ 5HVWUDLQW RI 7UDGH LQ 9LRODWLRQ RI
                                      6KHUPDQ $FW  
                                   $JDLQVW $OO 'HIHQGDQWV

             3ODLQWLIIV LQFRUSRUDWH WKH SUHFHGLQJ SDUDJUDSKV E\ UHIHUHQFH

             $PJHQ DQG 7HYD YLRODWHG  86&   E\ HQWHULQJ LQWR DQ XQODZIXO UHYHUVH

 SD\PHQW DJUHHPHQW WKDW UHVWUDLQHG FRPSHWLWLRQ LQ WKH PDUNHW IRU 6HQVLSDU DQG LWV JHQHULF

 HTXLYDOHQWV


     
          California Dental Ass’n v. FTC  86    
     
          Id.


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 87 of 136 PageID #: 5429




            7KH XQODZIXO FRQVSLUDF\ FRQVLVWHG RI $PJHQ DQG 7HYD HQWHULQJ LQWR WKH XQODZIXO

 $PJHQ7HYD $JUHHPHQW RQ RU DERXW -DQXDU\   LQ ZKLFK $PJHQ SURYLGHG D ODUJH DQG

 XQMXVWLILHG SD\PHQW WR 7HYD LQ WKH IRUP RI  7HYD¶V UHWDLQHG UHYHQXH IURP LWV JHQHULF SURGXFW

 ODXQFK  DQ DJUHHG HQWU\ GDWH WKDW SURYLGHV 7HYD ZLWK H[FOXVLYH PDUNHW HQWU\ EHIRUH RWKHU

 JHQHULF HQWUDQWV DQG  DQ DFFHOHUDWLRQ SURYLVLRQ DVVXULQJ 7HYD DQ DELOLW\ WR UHVXPH VDOHV RI LWV

 JHQHULF SURGXFW LI DQRWKHU JHQHULF ODXQFKHG EHIRUH 7HYD¶V HQWU\ GDWH DPRQJ RWKHU WKLQJV²WR

 GHOD\ JHQHULF HQWU\ LQWR WKH FLQDFDOFHW +&O PDUNHW

            7KHLU DJUHHPHQW LV DQG ZDV D FRQWUDFW FRPELQDWLRQ DQGRU FRQVSLUDF\ WKDW

 VXEVWDQWLDOO\ XQUHDVRQDEO\ DQG XQGXO\ UHVWUDLQHG WUDGH LQ WKH UHOHYDQW PDUNHW WKH SXUSRVH DQG

 HIIHFW RI ZKLFK ZDV WR

                 D     HOLPLQDWH H[LVWLQJ FRPSHWLWLRQ EHWZHHQ $PJHQ DQG 7HYD DQG WR SUHYHQW

 7HYD IURP FRPSHWLQJ ZLWK $PJHQ E\ VHOOLQJ LWV JHQHULF YHUVLRQ RI 6HQVLSDU XQWLO -XQH  

                 E     GHOD\ HQWU\ RI JHQHULF YHUVLRQV RI 6HQVLSDU E\ FRPSDQLHV RWKHU WKDQ 7HYD

 LQ RUGHU WR PDLQWDLQ WKH SHULRG LQ ZKLFK $PJHQ EUDQG 6HQVLSDU PRQRSROL]HV WKH UHOHYDQW PDUNHW

 DQG

                 F     UDLVH DQG PDLQWDLQ WKH SULFHV WKDW 3ODLQWLIIV DQG WKH ,QMXQFWLRQ &ODVV

 0HPEHUV ZRXOG SD\ IRU 6HQVLSDU WR DQG DW VXSUDFRPSHWLWLYH OHYHOV

            7KHUH LV QR OHJLWLPDWH QRQSUHWH[WXDO SURFRPSHWLWLYH EXVLQHVV MXVWLILFDWLRQ IRU

 WKH YDOXH WKDW 7HYD UHFHLYHG WKDW RXWZHLJKV WKH DJUHHPHQW¶V KDUPIXO HIIHFWV 6SHFLILFDOO\ XQGHU

 FTC v. Actavis, Inc.  6 &W     D SDWHQW VHWWOHPHQW DJUHHPHQW EHWZHHQ D

 EUDQG DQG JHQHULF PDQXIDFWXUHU PD\ EH XQODZIXO ZKHQ WKH EUDQG SURYLGHV WKH JHQHULF

 PDQXIDFWXUHU D ³ODUJH DQG XQMXVWLILHG´ SD\PHQW LQ H[FKDQJH IRU WKH JHQHULF PDQXIDFWXUHU




                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 88 of 136 PageID #: 5430




 GURSSLQJ LWV FKDOOHQJH WR WKH EUDQG PDQXIDFWXUHU¶V SDWHQWV 7KLV LV SDUWLFXODUO\ WKH FDVH ZKHQ WKH

 VL]H RI WKH SD\PHQW H[FHHGV DQ\ VDYHG RU DYRLGHG OLWLJDWLRQ FRVWV

            :KHQ WKH $PJHQ7HYD $JUHHPHQW ZDV HQWHUHG $PJHQ VKDUHG LWV PRQRSRO\

 SRZHU ZLWK 7HYD 7RJHWKHU WKH FRPSDQLHV MRLQWO\ PDLQWDLQHG DQ LOOHJDO PRQRSRO\ WKURXJKRXW

 WKDW WLPH

            7KH $PJHQ7HYD $JUHHPHQW FRYHUHG D VXIILFLHQWO\ VXEVWDQWLDO SHUFHQWDJH RI WKH

 UHOHYDQW PDUNHW WR KDUP FRPSHWLWLRQ

            $PJHQ DQG 7HYD DUH OLDEOH IRU WKLV UHYHUVH SD\PHQW DJUHHPHQW XQGHU D ³UXOH RI

 UHDVRQ´ VWDQGDUG XQGHU WKH DQWLWUXVW ODZV

            7KH $PJHQ7HYD $JUHHPHQW EHWZHHQ DQG DPRQJ $PJHQ DQG 7HYD DQG WKHLU

 FRQGXFW XQGHU WKH DJUHHPHQW LV DQ LOOHJDO UHVWUDLQW RI WUDGH RU FRPPHUFH DQG D FRQWLQXLQJ

 YLRODWLRQ RI WKH 6KHUPDQ $FW 7KHUH LV DQG ZDV QR OHJLWLPDWH QRQSUHWH[WXDO SURFRPSHWLWLYH

 EXVLQHVV MXVWLILFDWLRQ IRU WKLV UHYHUVH SD\PHQW DJUHHPHQW WKDW RXWZHLJKV LWV KDUPIXO HIIHFW RQ

 GLUHFW SXUFKDVHUV DQG FRPSHWLWLRQ (YHQ LI WKHUH ZHUH VRPH FRQFHLYDEOH DQG FRJQL]DEOH

 MXVWLILFDWLRQ WKH SD\PHQW ZDV QRW QHFHVVDU\ WR DFKLHYH VXFK D SXUSRVH QRU ZDV LW WKH OHDVW

 UHVWULFWLYH PHDQV RI DFKLHYLQJ DQ\ VXFK SXUSRUWHG MXVWLILFDWLRQ

            $V D GLUHFW DQG SUR[LPDWH UHVXOW RI 'HIHQGDQWV¶ YLRODWLRQ RI 6KHUPDQ $FW  

 3ODLQWLIIV DQG WKH ,QMXQFWLRQ &ODVV KDYH EHHQ LQMXUHG LQ WKHLU EXVLQHVV DQG SURSHUW\ WKURXJKRXW

 WKH &ODVV 3HULRG

            3ODLQWLIIV DQG WKH ,QMXQFWLRQ &ODVV DUH HQWLWOHG WR LQMXQFWLYH DQG RWKHU HTXLWDEOH

 UHOLHI SXUVXDQW WR  86&  

                              7+,5' &/$,0 )25 5(/,()
                        0RQRSROL]DWLRQ LQ 9LRODWLRQ RI 6KHUPDQ $FW  
                                       $JDLQVW $PJHQ

            3ODLQWLIIV LQFRUSRUDWH WKH SUHFHGLQJ SDUDJUDSKV E\ UHIHUHQFH


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 89 of 136 PageID #: 5431




            $PJHQ SRVVHVVHG DQGRU SRVVHVVHV PRQRSRO\ SRZHU LQ WKH UHOHYDQW PDUNHW DQG

 SRVVHVVHG WKH SRZHU WR UDLVH DQG PDLQWDLQ VXSUDFRPSHWLWLYH SULFHV DQG H[FOXGH FRPSHWLWRUV IURP

 WKH UHOHYDQW PDUNHW

            $PJHQ HQJDJHG LQ H[FOXVLRQDU\ DQG DQWLFRPSHWLWLYH FRQGXFW WKDW LQYROYHG D

 LPSRVLQJ DFFHOHUDWLRQ FODXVHV DFURVV QXPHURXV VHWWOHPHQWV DQG OLFHQVHV ZLWK JHQHULF 6HQVLSDU

 $1'$ ILOHUV ZLWK WKH SXUSRVH DQG HIIHFW RI GLVLQFHQWLYL]LQJ JHQHULFV IURP FRQWLQXLQJ WKHLU

 FKDOOHQJHV WR $PJHQ¶V YXOQHUDEOH ¶ SDWHQW RU ODXQFKLQJ DWULVN E LPSRVLQJ JUDFH SURYLVLRQV

 LQ HDFK VHWWOHPHQW DQG OLFHQVH H[HFXWHG ZLWK JHQHULF 6HQVLSDU $1'$ ILOHUV IRU WKH SXUSRVH RI

 SUHVHUYLQJ WKH RSSRUWXQLW\ WR SD\ RII DQ\ DWULVN JHQHULF E\ DOORFDWLQJ WKH PDUNHW IRU 6HQVLSDU

 DQG F OHYHUDJLQJ WKRVH JUDFH SURYLVLRQV WR LQ IDFW SD\ RII 7HYD E\ DOORFDWLQJ PRQRSRO\ SURILWV

 WR 7HYD LQ UHWXUQ IRU 7HYD¶V DJUHHPHQW WR ZLWKGUDZ IURP WKH PDUNHW IROORZLQJ LWV DEEUHYLDWHG DW

 ULVN ODXQFK

            7KH XVH RI VXFK FODXVHV DFURVV $PJHQ¶V PDQ\ SDWHQW LQIULQJHPHQW VHWWOHPHQWV

 ZLWK ZRXOGEH JHQHULF FRPSHWLWRUV ZDV GHVLJQHG WR DQG GLG PDVVLYHO\ GLVLQFHQWLYL]H WKRVH

 JHQHULFV IURP HQWHULQJ DQGRU UHPDLQLQJ RQ WKH PDUNHW IRU IHDU WKDW WKHLU SURILWV ZRXOG EH

 LPPHGLDWHO\ FDQQLEDOL]HG E\ RWKHU DFFHOHUDWHG JHQHULF ILUPV %XW LQ WKH HYHQW RI DQ DWULVN

 ODXQFK $PJHQ UHVHUYHG IRU LWVHOI YLD WKH JUDFH SURYLVLRQ WKH RSSRUWXQLW\ WR TXDVK VXFK D ODXQFK

 E\ SD\LQJ RII WKDW DWULVN JHQHULF WKHUHE\ SUHYHQWLQJ RWKHU ZRXOGEH JHQHULF FRPSHWLWRUV IURP

 DFFHOHUDWLQJ WR PDUNHW $QG WKURXJK WKH JUDFH SHULRG PHFKDQLVP $PJHQ ZRXOG EH DEOH WR

 UHFODLP LWV PRQRSRO\

            ,QGHHG IROORZLQJ 7HYD¶V ODXQFK $PJHQ XVHG WKH JUDFH SURYLVLRQV LQ VHYHUDO RI

 LWV DJUHHPHQWV ZLWK JHQHULF 6HQVLSDU $1'$ ILOHUV WR HQWHU LQWR DQ XQODZIXO PDUNHW GLYLVLRQ

 DJUHHPHQW ZLWK 7HYD XQGHU ZKLFK 7HYD ZRXOG FHDVH LWV VDOH RI JHQHULF 6HQVLSDU LQ H[FKDQJH IRU




                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 90 of 136 PageID #: 5432




 DQ DJUHHPHQW WR UHWDLQ KXQGUHGV RI PLOOLRQV RI GROODUV IURP LWV ODXQFK $PJHQ GHFLGHG WR

 H[HUFLVH WKH JUDFH SURYLVLRQ²GHVSLWH WKH SD\PHQW $PJHQ WKHUHIRUH KDG WR SD\ WR 7HYD²IRU WKH

 SXUSRVH RI GHOD\LQJ RWKHU JHQHULF FLQDFDOFHW PDQXIDFWXUHUV IURP FRPLQJ WR PDUNHW

            7KH JRDO SXUSRVH DQG HIIHFW RI $PJHQ¶V VFKHPH ZDV WR PDLQWDLQ DQG H[WHQG LWV

 PRQRSRO\ SRZHU ZLWK UHVSHFW WR FLQDFDOFHW +&O $PJHQ¶V LOOHJDO VFKHPH WR GHOD\ WKH

 LQWURGXFWLRQ RI JHQHULF FLQDFDOFHW +&O DOORZHG LW WR FRQWLQXH FKDUJLQJ VXSUDFRPSHWLWLYH SULFHV

 IRU FLQDFDOFHW +&O ZLWKRXW D VXEVWDQWLDO ORVV RI VDOHV

            $V D UHVXOW RI $PJHQ¶V LOOHJDO VFKHPH 3ODLQWLIIV DQG WKH ,QMXQFWLRQ &ODVV SDLG

 PRUH WKDQ WKH\ ZRXOG KDYH SDLG IRU EUDQG DQG JHQHULF 6HQVLSDU DEVHQW WKH LOOHJDO FRQGXFW %XW

 IRU WKH LOOHJDO FRQGXFW FRPSHWLWRUV ZRXOG KDYH EHJXQ PDUNHWLQJ JHQHULF YHUVLRQV RI 6HQVLSDU E\

 DW OHDVW DV HDUO\ DV 0DUFK   UHVXOWLQJ LQ FRVW VDYLQJV WR 3ODLQWLIIV DQG WKH ,QMXQFWLRQ &ODVV

            $PJHQ¶V FRQGXFW YLRODWHV 6HFWLRQ  RI WKH 6KHUPDQ $FW  86&   $PJHQ¶V

 DJUHHPHQW ZLWK 7HYD SHUSHWXDWHV $PJHQ¶V PRQRSRO\ LQ WKH UHOHYDQW PDUNHW E\ H[FOXGLQJ

 FRPSHWLWLRQ IURP 7HYD DV ZHOO DV RWKHU JHQHULFV WKDW ZRXOG KDYH HQWHUHG SXUVXDQW WR

 DFFHOHUDWLRQ FODXVHV LQ WKHLU VHWWOHPHQWV ZLWK $PJHQ $V D UHVXOW $PJHQ¶V VKDUH RI WKH

 FLQDFDOFHW +&O WDEOHW PDUNHW LV DW RU QHDU 

            $V D GLUHFW DQG SUR[LPDWH UHVXOW RI 'HIHQGDQWV¶ YLRODWLRQ RI 6KHUPDQ $FW  

 3ODLQWLIIV DQG WKH ,QMXQFWLRQ &ODVV KDYH EHHQ LQMXUHG LQ WKHLU EXVLQHVV DQG SURSHUW\ WKURXJKRXW

 WKH &ODVV 3HULRG

            3ODLQWLIIV DQG WKH ,QMXQFWLRQ &ODVV DUH HQWLWOHG WR LQMXQFWLYH DQG RWKHU HTXLWDEOH

 UHOLHI SXUVXDQW WR  86&  

                               )2857+ &/$,0 )25 5(/,()
                     0DUNHW $OORFDWLRQ $JUHHPHQW LQ 9LRODWLRQ RI 6WDWH /DZ
                                    $JDLQVW $OO 'HIHQGDQWV

            3ODLQWLIIV LQFRUSRUDWH WKH SUHFHGLQJ SDUDJUDSKV E\ UHIHUHQFH


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 91 of 136 PageID #: 5433




               $Q DJUHHPHQW E\ FRPSHWLQJ FRPSDQLHV WR FHDVH FRPSHWLQJ LV ³DQWLFRPSHWLWLYH

 UHJDUGOHVV RI ZKHWKHU WKH SDUWLHV VSOLW D PDUNHW ZLWKLQ ZKLFK ERWK GR EXVLQHVV RU ZKHWKHU WKH\

 PHUHO\ UHVHUYH RQH PDUNHW IRU RQH DQG DQRWKHU >PDUNHW@ IRU WKH RWKHU´ 'HIHQGDQWV KHUH HQWHUHG

 LQWR DQ XQODZIXO PDUNHW GLYLVLRQ DJUHHPHQW WKDW UHVWUDLQHG FRPSHWLWLRQ LQ WKH PDUNHW IRU EUDQGHG

 DQG JHQHULF YHUVLRQV RI 6HQVLSDU 7KHLU DJUHHPHQW LV DQG ZDV D FRQWUDFW FRPELQDWLRQ DQGRU

 FRQVSLUDF\ WKDW VXEVWDQWLDOO\ XQUHDVRQDEO\ DQG XQGXO\ UHVWUDLQHG WUDGH LQ WKH UHOHYDQW PDUNHW

 WKH SXUSRVH DQG HIIHFW RI ZKLFK ZDV WR

                    D      HOLPLQDWH H[LVWLQJ FRPSHWLWLRQ EHWZHHQ $PJHQ DQG 7HYD DQG WR SUHYHQW

 7HYD IURP FRPSHWLQJ ZLWK $PJHQ E\ VHOOLQJ LWV JHQHULF YHUVLRQ RI 6HQVLSDU XQWLO -XQH  

                    E      GHOD\ HQWU\ RI JHQHULF YHUVLRQV RI 6HQVLSDU E\ FRPSDQLHV RWKHU WKDQ 7HYD

 LQ RUGHU WR PDLQWDLQ WKH SHULRG LQ ZKLFK $PJHQ EUDQG 6HQVLSDU PRQRSROL]HV WKH UHOHYDQW PDUNHW

 DQG

                    F      UDLVH DQG PDLQWDLQ WKH SULFHV WKDW 3ODLQWLIIV DQG WKH ,QMXQFWLRQ &ODVV

 0HPEHUV ZRXOG SD\ IRU 6HQVLSDU WR DQG DW VXSUDFRPSHWLWLYH OHYHOV

               7KH $PJHQ7HYD PDUNHW DOORFDWLRQ DJUHHPHQW ZDV SUHFHGHG E\ DQG EXLOW XSRQ

 $PJHQ¶V QXPHURXV SDWHQW LQIULQJHPHQW VHWWOHPHQWV ZLWK RWKHU JHQHULF 6HQVLSDU PDQXIDFWXUHUV

 %\ VWUDWHJLFDOO\ VHWWOLQJ LQIULQJHPHQW FDVHV ZLWK WKH VSHFLILF $1'$ ILOHUV WKDW KHOG WKH ZHDNHVW

 SDWHQW SRVLWLRQV DQG RIIHULQJ HDFK DQ DFFHOHUDWLRQ FODXVH WKDW LWV SDWHQW SRVLWLRQ FRXOG QRW

 RWKHUZLVH OHYHUDJH IURP $PJHQ $PJHQ DVVXUHG WZR WKLQJV 2QH WKDW VXFK JHQHULF 6HQVLSDU

 PDQXIDFWXUHUV ZRXOG DFFHSW WKH VHWWOHPHQW DQG IRU D ODWHU DJUHHG HQWU\ GDWHV WKDQ WKH\ RWKHUZLVH

 ZRXOG $QG WZR WKDW $PJHQ FRXOG XVH WKH H[LVWHQFH RI VXFK FODXVHV WR GLVLQFHQWLYL]H RWKHU

 ZRXOGEH JHQHULF 6HQVLSDU FRPSHWLWRUV WKDW KHOG VWURQJHU SDWHQW SRVLWLRQV DQG JUHDWHU UHVRXUFHV


       
            Palmer v. BRG of Ga., Inc.  86    


                                                    
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 92 of 136 PageID #: 5434




 IURP ODXQFKLQJ DWULVN EHFDXVH RQFH WKH\ GLG RWKHU JHQHULFV ZRXOG LPPHGLDWHO\ DFFHOHUDWH WR

 PDUNHW DV ZHOO FDQQLEDOL]LQJ WKH SURILWV WKH HDUO\ODXQFKLQJ JHQHULF ZRXOG RWKHUZLVH KDYH

 HQMR\HG

             :KHQ 7HYD ODXQFKHG LWV JHQHULF 6HQVLSDU DWULVN 7HYD DQG $PJHQ EHFDPH

 KRUL]RQWDO PDUNHW FRPSHWLWRUV %\ WKHQ HQWHULQJ WKH $PJHQ7HYD $JUHHPHQW RQ -DQXDU\ 

  $PJHQ DQG 7HYD XWLOL]HG WKH JUDFH SHULRG WKDW $PJHQ KDG DOVR LQVHUWHG LQWR HDFK RI LWV

 SULRU VHWWOHPHQW DJUHHPHQWV ZLWK JHQHULF 6HQVLSDU $1'$ KROGHUV WKZDUWLQJ PDUNHW HQWU\ E\

 WKRVH RWKHU JHQHULFV $PJHQ DQG 7HYD DJUHHG WR GLYLGH XS WKH PDUNHW IRU 6HQVLSDU DQG LWV

 JHQHULF HTXLYDOHQW VKDULQJ KXQGUHGV RI PLOOLRQV LQ SURILWV IURP VDOHV DW VXSUDFRPSHWLWLYH SULFHV

             7KH XQODZIXO $PJHQ7HYD PDUNHW DOORFDWLRQ DJUHHPHQW LV D per se YLRODWLRQ RI

 WKH VWDWH ODZV LGHQWLILHG EHORZ 0RUHRYHU LI WKH PDUNHW DOORFDWLRQ DOOHJHG LQ WKLV &RPSODLQW LV

 KHOG VXEMHFW WR D ³TXLFN ORRN´ DQDO\VLV LW ZRXOG VDWLVI\ WKH 6XSUHPH &RXUW¶V WHVW LQ California

 Dental 7KDW LV ³DQ REVHUYHU ZLWK HYHQ D UXGLPHQWDU\ XQGHUVWDQGLQJ RI HFRQRPLFV FRXOG

 FRQFOXGH WKDW WKH >$PJHQ7HYD DJUHHPHQW@ LQ TXHVWLRQ ZRXOG KDYH DQ DQWLFRPSHWLWLYH HIIHFW RQ

 FXVWRPHUV DQG PDUNHWV´

             'HIHQGDQWV¶ FRQGXFW YLRODWHG WKH IROORZLQJ VWDWH DQWLWUXVW ODZV

                  D     $UL] 5HY 6WDW   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ $UL]RQD

 E\ WKH 'DPDJHV &ODVV 0HPEHUV

                  E     &DO %XV    3URI &RGH   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

 &DOLIRUQLD E\ WKH 'DPDJHV &ODVV 0HPEHUV




     
          California Dental Ass’n v. FTC  86    
     
          Id.


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 93 of 136 PageID #: 5435




               F     &RQQ *HQ 6WDW   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

 &RQQHFWLFXW E\ WKH 'DPDJHV &ODVV 0HPEHUV

               G     '& &RGH $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ WKH

 'LVWULFW RI &ROXPELD E\ WKH 'DPDJHV &ODVV 0HPEHUV

               H     +DZ 5HY 6WDW $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ +DZDLL

 E\ WKH 'DPDJHV &ODVV 0HPEHUV

               I      ,OO &RPS 6WDW $QQ  HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ ,OOLQRLV

 E\ WKH 'DPDJHV &ODVV 0HPEHUV

               J     ,RZD &RGH $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ ,RZD E\ WKH

 'DPDJHV &ODVV 0HPEHUV

               K     .DQ 6WDW $QQ   et seq. ZLWK UHVSHFW WR SXUFKDVHV LQ .DQVDV E\

 'DPDJHV &ODVV 0HPEHUV

               L     0G &RGH &RP /DZ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

 0DU\ODQG E\ WKH 'DPDJHV &ODVV 0HPEHUV

               M     0H 5HY 6WDW $QQ    HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

 0DLQH E\ WKH 'DPDJHV &ODVV 0HPEHUV

               N     0LFK &RPS /DZV $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

 0LFKLJDQ E\ WKH 'DPDJHV &ODVV 0HPEHUV

               O     0LQQ 6WDW  ' HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 0LQQHVRWD E\

 WKH 'DPDJHV &ODVV 0HPEHUV

               P     0LVV &RGH $QQ   et seq. ZLWK UHVSHFW WR SXUFKDVHV LQ

 0LVVLVVLSSL E\ PHPEHUV RI WKH 'DPDJHV &ODVV 0HPEHUV




                                               
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 94 of 136 PageID #: 5436




                Q     1HE 5HY 6WDW   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1HEUDVND

 E\ WKH 'DPDJHV &ODVV 0HPEHUV

                R     1HY 5HY 6WDW $QQ  $ HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1HYDGD

 E\ WKH 'DPDJHV &ODVV 0HPEHUV LQ WKDW WKRXVDQGV RI VDOHV RI EUDQGHG DQG JHQHULF YHUVLRQV RI

 6HQVLSDU WRRN SODFH DW 1HYDGD SKDUPDFLHV SXUFKDVHG E\ 1HYDGD HQG SD\RUV DW VXSUDFRPSHWLWLYH

 SULFHV FDXVHG E\ 'HIHQGDQWV¶ FRQGXFW

                S     1+ 5HY 6WDW $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1HZ

 +DPSVKLUH E\ WKH 'DPDJHV &ODVV 0HPEHUV

                T     10 6WDW $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1HZ

 0H[LFR E\ WKH 'DPDJHV &ODVV 0HPEHUV

                U     1< *HQ %XV /   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1HZ <RUN

 E\ WKH 'DPDJHV &ODVV 0HPEHUV

                V     1& *HQ 6WDW   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1RUWK

 &DUROLQD E\ WKH 'DPDJHV &ODVV 0HPEHUV

                W     1' &HQW &RGH   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1RUWK

 'DNRWD E\ WKH 'DPDJHV &ODVV 0HPEHUV

                X     2U 5HY 6WDW   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 2UHJRQ E\

 WKH 'DPDJHV &ODVV 0HPEHUV

                Y     5, *HQ /DZV $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 5KRGH

 ,VODQG E\ WKH 'DPDJHV &ODVV 0HPEHUV

                Z     6' &RGLILHG /DZV $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

 6RXWK 'DNRWD E\ WKH 'DPDJHV &ODVV 0HPEHUV




                                               
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 95 of 136 PageID #: 5437




                 [     7HQQ &RGH $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

 7HQQHVVHH E\ WKH 'DPDJHV &ODVV 0HPEHUV ZLWK WKRXVDQGV RI HQG SD\RUV LQ 7HQQHVVHH SD\LQJ

 VXEVWDQWLDOO\ KLJKHU SULFHV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU DW 7HQQHVVHH

 SKDUPDFLHV

                 \     8WDK &RGH $QQ   et seq. ZLWK UHVSHFW WR SXUFKDVHV LQ 8WDK

 E\ 'DPDJHV &ODVV 0HPEHUV ZKR DUH HLWKHU FLWL]HQV RU UHVLGHQWV RI 8WDK

                 ]     9W 6WDW $QQ    HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 9HUPRQW E\

 WKH 'DPDJHV &ODVV 0HPEHUV

                 DD    :9D &RGH   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ :HVW

 9LUJLQLD E\ WKH 'DPDJHV &ODVV 0HPEHUV DQG

                 EE    :LV 6WDW   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ :LVFRQVLQ E\

 WKH 'DPDJHV &ODVV 0HPEHUV LQ WKDW WKH DFWLRQV DOOHJHG KHUHLQ VXEVWDQWLDOO\ DIIHFWHG WKH SHRSOH

 RI :LVFRQVLQ ZLWK WKRXVDQGV RI HQG SD\RUV LQ :LVFRQVLQ SD\LQJ VXEVWDQWLDOO\ KLJKHU SULFHV IRU

 EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU DW :LVFRQVLQ SKDUPDFLHV

            3ODLQWLIIV DQG WKH 'DPDJHV &ODVV 0HPEHUV VHHN GDPDJHV DQG PXOWLSOH GDPDJHV

 DV SHUPLWWHG E\ ODZ IRU WKH LQMXULHV WKH\ VXIIHUHG DV D UHVXOW RI 'HIHQGDQWV¶ DQWLFRPSHWLWLYH

 FRQGXFW

            'HIHQGDQWV DUH MRLQWO\ DQG VHYHUDOO\ OLDEOH IRU DOO GDPDJHV VXIIHUHG E\ 3ODLQWLIIV

 DQG WKH 'DPDJHV &ODVV 0HPEHUV

                            ),)7+ &/$,0 )25 5(/,()
        &RQVSLUDF\ DQG &RPELQDWLRQ LQ 5HVWUDLQW RI 7UDGH LQ 9LRODWLRQ RI 6WDWH /DZ
                                $JDLQVW $OO 'HIHQGDQWV

            3ODLQWLIIV LQFRUSRUDWH WKH SUHFHGLQJ SDUDJUDSKV E\ UHIHUHQFH




                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 96 of 136 PageID #: 5438




            $PJHQ DQG 7HYD YLRODWHG WKH VWDWH ODZV LGHQWLILHG EHORZ E\ HQWHULQJ LQWR DQ

 XQODZIXO UHYHUVH SD\PHQW DJUHHPHQW WKDW UHVWUDLQHG FRPSHWLWLRQ LQ WKH PDUNHW IRU 6HQVLSDU DQG

 LWV JHQHULF HTXLYDOHQWV

            7KH XQODZIXO FRQVSLUDF\ FRQVLVWHG RI $PJHQ DQG 7HYD HQWHULQJ LQWR WKH XQODZIXO

 $PJHQ7HYD $JUHHPHQW RQ RU DERXW -DQXDU\   LQ ZKLFK $PJHQ SURYLGHG D ODUJH DQG

 XQMXVWLILHG SD\PHQW WR 7HYD LQ WKH IRUP RI  7HYD¶V UHWDLQHG UHYHQXH IURP LWV JHQHULF SURGXFW

 ODXQFK  DQ DJUHHG HQWU\ GDWH WKDW SURYLGHV 7HYD ZLWK H[FOXVLYH PDUNHW HQWU\ EHIRUH RWKHU

 JHQHULF HQWUDQWV DQG  DQ DFFHOHUDWLRQ SURYLVLRQ DVVXULQJ 7HYD DQ DELOLW\ WR UHVXPH VDOHV RI LWV

 JHQHULF SURGXFW LI DQRWKHU JHQHULF ODXQFKHG EHIRUH 7HYD¶V HQWU\ GDWH DPRQJ RWKHU WKLQJV²WR

 GHOD\ JHQHULF HQWU\ LQWR WKH FLQDFDOFHW +&O PDUNHW

            7KHLU DJUHHPHQW LV DQG ZDV D FRQWUDFW FRPELQDWLRQ DQGRU FRQVSLUDF\ WKDW

 VXEVWDQWLDOO\ XQUHDVRQDEO\ DQG XQGXO\ UHVWUDLQHG WUDGH LQ WKH UHOHYDQW PDUNHW WKH SXUSRVH DQG

 HIIHFW RI ZKLFK ZDV WR

                 D      HOLPLQDWH H[LVWLQJ FRPSHWLWLRQ EHWZHHQ $PJHQ DQG 7HYD DQG WR SUHYHQW

 7HYD IURP FRPSHWLQJ ZLWK $PJHQ E\ VHOOLQJ LWV JHQHULF YHUVLRQ RI 6HQVLSDU XQWLO -XQH  

                 E      GHOD\ HQWU\ RI JHQHULF YHUVLRQV RI 6HQVLSDU E\ FRPSDQLHV RWKHU WKDQ 7HYD

 LQ RUGHU WR PDLQWDLQ WKH SHULRG LQ ZKLFK $PJHQ EUDQG 6HQVLSDU PRQRSROL]HV WKH UHOHYDQW PDUNHW

 DQG

                 F      UDLVH DQG PDLQWDLQ WKH SULFHV WKDW 3ODLQWLIIV DQG WKH ,QMXQFWLRQ &ODVV

 0HPEHUV ZRXOG SD\ IRU 6HQVLSDU WR DQG DW VXSUDFRPSHWLWLYH OHYHOV

            7KHUH LV QR OHJLWLPDWH QRQSUHWH[WXDO SURFRPSHWLWLYH EXVLQHVV MXVWLILFDWLRQ IRU

 WKH YDOXH WKDW 7HYD UHFHLYHG WKDW RXWZHLJKV WKH DJUHHPHQW¶V KDUPIXO HIIHFWV 6SHFLILFDOO\ XQGHU

 FTC v. Actavis, Inc.  6 &W     D SDWHQW VHWWOHPHQW DJUHHPHQW EHWZHHQ D




                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 97 of 136 PageID #: 5439




 EUDQG DQG JHQHULF PDQXIDFWXUHU PD\ EH XQODZIXO ZKHQ WKH EUDQG SURYLGHV WKH JHQHULF

 PDQXIDFWXUHU D ³ODUJH DQG XQMXVWLILHG´ SD\PHQW LQ H[FKDQJH IRU WKH JHQHULF PDQXIDFWXUHU

 GURSSLQJ LWV FKDOOHQJH WR WKH EUDQG PDQXIDFWXUHU¶V SDWHQWV 7KLV LV SDUWLFXODUO\ WKH FDVH ZKHQ WKH

 VL]H RI WKH SD\PHQW H[FHHGV DQ\ VDYHG RU DYRLGHG OLWLJDWLRQ FRVWV

            :KHQ WKH $PJHQ7HYD $JUHHPHQW ZDV HQWHUHG $PJHQ VKDUHG LWV PRQRSRO\

 SRZHU ZLWK 7HYD 7RJHWKHU WKH FRPSDQLHV MRLQWO\ PDLQWDLQHG DQ LOOHJDO PRQRSRO\ WKURXJKRXW

 WKDW WLPH

            7KH $PJHQ7HYD $JUHHPHQW FRYHUHG D VXIILFLHQWO\ VXEVWDQWLDO SHUFHQWDJH RI WKH

 UHOHYDQW PDUNHW WR KDUP FRPSHWLWLRQ

            $PJHQ DQG 7HYD DUH OLDEOH IRU WKLV UHYHUVH SD\PHQW DJUHHPHQW XQGHU D ³UXOH RI

 UHDVRQ´ VWDQGDUG XQGHU WKH DQWLWUXVW ODZV

            7KH $PJHQ7HYD $JUHHPHQW EHWZHHQ DQG DPRQJ $PJHQ DQG 7HYD DQG WKHLU

 FRQGXFW XQGHU WKH DJUHHPHQW LV DQ LOOHJDO UHVWUDLQW RI WUDGH RU FRPPHUFH DQG D FRQWLQXLQJ

 YLRODWLRQ RI WKH VWDWH ODZV LGHQWLILHG EHORZ 7KHUH LV DQG ZDV QR OHJLWLPDWH QRQSUHWH[WXDO SUR

 FRPSHWLWLYH EXVLQHVV MXVWLILFDWLRQ IRU WKLV UHYHUVH SD\PHQW DJUHHPHQW WKDW RXWZHLJKV LWV KDUPIXO

 HIIHFW RQ GLUHFW SXUFKDVHUV DQG FRPSHWLWLRQ (YHQ LI WKHUH ZHUH VRPH FRQFHLYDEOH DQG FRJQL]DEOH

 MXVWLILFDWLRQ WKH SD\PHQW ZDV QRW QHFHVVDU\ WR DFKLHYH VXFK D SXUSRVH QRU ZDV LW WKH OHDVW

 UHVWULFWLYH PHDQV RI DFKLHYLQJ DQ\ VXFK SXUSRUWHG MXVWLILFDWLRQ

            'HIHQGDQWV¶ FRQGXFW YLRODWHG WKH IROORZLQJ VWDWH DQWLWUXVW ODZV

                 D      $UL] 5HY 6WDW   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ $UL]RQD

 E\ WKH 'DPDJHV &ODVV 0HPEHUV

                 E      &DO %XV   3URI &RGH   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

 &DOLIRUQLD E\ WKH 'DPDJHV &ODVV 0HPEHUV




                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 98 of 136 PageID #: 5440




               F     &RQQ *HQ 6WDW   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

 &RQQHFWLFXW E\ WKH 'DPDJHV &ODVV 0HPEHUV

               G     '& &RGH $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ WKH

 'LVWULFW RI &ROXPELD E\ WKH 'DPDJHV &ODVV 0HPEHUV

               H     +DZ 5HY 6WDW $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ +DZDLL

 E\ WKH 'DPDJHV &ODVV 0HPEHUV

               I      ,OO &RPS 6WDW $QQ  HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ ,OOLQRLV

 E\ WKH 'DPDJHV &ODVV 0HPEHUV

               J     ,RZD &RGH $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ ,RZD E\ WKH

 'DPDJHV &ODVV 0HPEHUV

               K     .DQ 6WDW $QQ   et seq. ZLWK UHVSHFW WR SXUFKDVHV LQ .DQVDV E\

 'DPDJHV &ODVV 0HPEHUV

               L     0G &RGH &RP /DZ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

 0DU\ODQG E\ WKH 'DPDJHV &ODVV 0HPEHUV

               M     0H 5HY 6WDW $QQ    HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

 0DLQH E\ WKH 'DPDJHV &ODVV 0HPEHUV

               N     0LFK &RPS /DZV $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

 0LFKLJDQ E\ WKH 'DPDJHV &ODVV 0HPEHUV

               O     0LQQ 6WDW  ' HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 0LQQHVRWD E\

 WKH 'DPDJHV &ODVV 0HPEHUV

               P     0LVV &RGH $QQ   et seq. ZLWK UHVSHFW WR SXUFKDVHV LQ

 0LVVLVVLSSL E\ PHPEHUV RI WKH 'DPDJHV &ODVV 0HPEHUV




                                               
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 99 of 136 PageID #: 5441




                Q     1HE 5HY 6WDW   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1HEUDVND

 E\ WKH 'DPDJHV &ODVV 0HPEHUV

                R     1HY 5HY 6WDW $QQ  $ HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1HYDGD

 E\ WKH 'DPDJHV &ODVV 0HPEHUV LQ WKDW WKRXVDQGV RI VDOHV RI EUDQGHG DQG JHQHULF YHUVLRQV RI

 6HQVLSDU WRRN SODFH DW 1HYDGD SKDUPDFLHV SXUFKDVHG E\ 1HYDGD HQG SD\RUV DW VXSUDFRPSHWLWLYH

 SULFHV FDXVHG E\ 'HIHQGDQWV¶ FRQGXFW

                S     1+ 5HY 6WDW $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1HZ

 +DPSVKLUH E\ WKH 'DPDJHV &ODVV 0HPEHUV

                T     10 6WDW $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1HZ

 0H[LFR E\ WKH 'DPDJHV &ODVV 0HPEHUV

                U     1< *HQ %XV /   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1HZ <RUN

 E\ WKH 'DPDJHV &ODVV 0HPEHUV

                V     1& *HQ 6WDW   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1RUWK

 &DUROLQD E\ WKH 'DPDJHV &ODVV 0HPEHUV

                W     1' &HQW &RGH   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1RUWK

 'DNRWD E\ WKH 'DPDJHV &ODVV 0HPEHUV

                X     2U 5HY 6WDW   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 2UHJRQ E\

 WKH 'DPDJHV &ODVV 0HPEHUV

                Y     5, *HQ /DZV $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 5KRGH

 ,VODQG E\ WKH 'DPDJHV &ODVV 0HPEHUV

                Z     6' &RGLILHG /DZV $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

 6RXWK 'DNRWD E\ WKH 'DPDJHV &ODVV 0HPEHUV




                                               
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 100 of 136 PageID #: 5442




                  [       7HQQ &RGH $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

  7HQQHVVHH E\ WKH 'DPDJHV &ODVV 0HPEHUV ZLWK WKRXVDQGV RI HQG SD\RUV LQ 7HQQHVVHH SD\LQJ

  VXEVWDQWLDOO\ KLJKHU SULFHV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU DW 7HQQHVVHH

  SKDUPDFLHV

                  \       8WDK &RGH $QQ   et seq. ZLWK UHVSHFW WR SXUFKDVHV LQ 8WDK

  E\ 'DPDJHV &ODVV 0HPEHUV ZKR DUH HLWKHU FLWL]HQV RU UHVLGHQWV RI 8WDK

                  ]       9W 6WDW $QQ    HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 9HUPRQW E\

  WKH 'DPDJHV &ODVV 0HPEHUV

                  DD      :9D &RGH   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ :HVW

  9LUJLQLD E\ WKH 'DPDJHV &ODVV 0HPEHUV DQG

                  EE      :LV 6WDW   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ :LVFRQVLQ E\

  WKH 'DPDJHV &ODVV 0HPEHUV LQ WKDW WKH DFWLRQV DOOHJHG KHUHLQ VXEVWDQWLDOO\ DIIHFWHG WKH SHRSOH

  RI :LVFRQVLQ ZLWK WKRXVDQGV RI HQG SD\RUV LQ :LVFRQVLQ SD\LQJ VXEVWDQWLDOO\ KLJKHU SULFHV IRU

  EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU DW :LVFRQVLQ SKDUPDFLHV

             3ODLQWLIIV DQG WKH 'DPDJHV &ODVV 0HPEHUV VHHN GDPDJHV DQG PXOWLSOH GDPDJHV

  DV SHUPLWWHG E\ ODZ IRU WKH LQMXULHV WKH\ VXIIHUHG DV D UHVXOW RI 'HIHQGDQWV¶ DQWLFRPSHWLWLYH

  FRQGXFW

             'HIHQGDQWV DUH MRLQWO\ DQG VHYHUDOO\ OLDEOH IRU DOO GDPDJHV VXIIHUHG E\ 3ODLQWLIIV

  DQG WKH 'DPDJHV &ODVV 0HPEHUV

                                   6,;7+ &/$,0 )25 5(/,()
                      0RQRSROL]DWLRQ DQG 0RQRSROLVWLF 6FKHPH XQGHU 6WDWH /DZ
                                          $JDLQVW $PJHQ

             3ODLQWLIIV LQFRUSRUDWH WKH SUHFHGLQJ SDUDJUDSKV E\ UHIHUHQFH




                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 101 of 136 PageID #: 5443




             $PJHQ SRVVHVVHG DQG SRVVHVVHV PRQRSRO\ SRZHU LQ WKH UHOHYDQW PDUNHW DQG

  SRVVHVVHG WKH SRZHU WR UDLVH DQG PDLQWDLQ VXSUDFRPSHWLWLYH SULFHV DQG H[FOXGH FRPSHWLWRUV IURP

  WKH UHOHYDQW PDUNHW

             $PJHQ HQJDJHG LQ H[FOXVLRQDU\ DQG DQWLFRPSHWLWLYH FRQGXFW WKDW LQYROYHG D

  LPSRVLQJ DFFHOHUDWLRQ FODXVHV DFURVV QXPHURXV VHWWOHPHQWV DQG OLFHQVHV ZLWK JHQHULF 6HQVLSDU

  $1'$ ILOHUV ZLWK WKH SXUSRVH DQG HIIHFW RI GLVLQFHQWLYL]LQJ JHQHULFV IURP FRQWLQXLQJ WKHLU

  FKDOOHQJHV WR $PJHQ¶V YXOQHUDEOH ¶ SDWHQW RU ODXQFKLQJ DWULVN E LPSRVLQJ JUDFH SURYLVLRQV

  LQ HDFK VHWWOHPHQW DQG OLFHQVH H[HFXWHG ZLWK JHQHULF 6HQVLSDU $1'$ ILOHUV IRU WKH SXUSRVH RI

  SUHVHUYLQJ WKH RSSRUWXQLW\ WR SD\ RII DQ\ DWULVN JHQHULF E\ DOORFDWLQJ WKH PDUNHW IRU 6HQVLSDU

  DQG F OHYHUDJLQJ WKRVH JUDFH SURYLVLRQV WR LQ IDFW SD\ RII 7HYD E\ DOORFDWLQJ PRQRSRO\ SURILWV

  WR 7HYD LQ UHWXUQ IRU 7HYD¶V DJUHHPHQW WR ZLWKGUDZ IURP WKH PDUNHW IROORZLQJ LWV DEEUHYLDWHG DW

  ULVN ODXQFK

             7KH XVH RI VXFK FODXVHV DFURVV $PJHQ¶V PDQ\ SDWHQW LQIULQJHPHQW VHWWOHPHQWV

  ZLWK ZRXOGEH JHQHULF FRPSHWLWRUV ZDV GHVLJQHG WR DQG GLG PDVVLYHO\ GLVLQFHQWLYL]H WKRVH

  JHQHULFV IURP HQWHULQJ DQGRU UHPDLQLQJ RQ WKH PDUNHW IRU IHDU WKDW WKHLU SURILWV ZRXOG EH

  LPPHGLDWHO\ FDQQLEDOL]HG E\ RWKHU DFFHOHUDWHG JHQHULF ILUPV %XW LQ WKH HYHQW RI DQ DWULVN

  ODXQFK $PJHQ UHVHUYHG IRU LWVHOI YLD WKH JUDFH SURYLVLRQ WKH RSSRUWXQLW\ WR TXDVK VXFK D ODXQFK

  E\ SD\LQJ RII WKDW DWULVN JHQHULF WKHUHE\ SUHYHQWLQJ RWKHU ZRXOGEH JHQHULF FRPSHWLWRUV IURP

  DFFHOHUDWLQJ WR PDUNHW $QG WKURXJK WKH JUDFH SHULRG PHFKDQLVP $PJHQ ZRXOG EH DEOH WR

  UHFODLP LWV PRQRSRO\

             ,QGHHG IROORZLQJ 7HYD¶V ODXQFK $PJHQ XVHG WKH JUDFH SURYLVLRQV LQ VHYHUDO RI

  LWV DJUHHPHQWV ZLWK JHQHULF 6HQVLSDU $1'$ ILOHUV WR HQWHU LQWR DQ XQODZIXO PDUNHW GLYLVLRQ

  DJUHHPHQW ZLWK 7HYD XQGHU ZKLFK 7HYD ZRXOG FHDVH LWV VDOH RI JHQHULF 6HQVLSDU LQ H[FKDQJH IRU




                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 102 of 136 PageID #: 5444




  DQ DJUHHPHQW WR UHWDLQ KXQGUHGV RI PLOOLRQV RI GROODUV IURP LWV ODXQFK $PJHQ GHFLGHG WR

  H[HUFLVH WKH JUDFH SURYLVLRQ²GHVSLWH WKH SD\PHQW $PJHQ WKHUHIRUH KDG WR SD\ WR 7HYD²IRU WKH

  SXUSRVH RI GHOD\LQJ RWKHU JHQHULF FLQDFDOFHW PDQXIDFWXUHUV IURP FRPLQJ WR PDUNHW

             7KH JRDO SXUSRVH DQG HIIHFW RI $PJHQ¶V VFKHPH ZDV WR PDLQWDLQ DQG H[WHQG LWV

  PRQRSRO\ SRZHU ZLWK UHVSHFW WR 6HQVLSDU $PJHQ¶V LOOHJDO VFKHPH WR GHOD\ WKH LQWURGXFWLRQ RI

  JHQHULF 6HQVLSDU DOORZHG LW WR FRQWLQXH FKDUJLQJ VXSUDFRPSHWLWLYH SULFHV IRU FLQDFDOFHW +&O

  ZLWKRXW D VXEVWDQWLDO ORVV RI VDOHV

             $V D UHVXOW RI $PJHQ¶V LOOHJDO VFKHPH 3ODLQWLIIV DQG WKH 'DPDJHV &ODVV SDLG

  PRUH WKDQ WKH\ ZRXOG KDYH SDLG IRU EUDQG DQG JHQHULF 6HQVLSDU DEVHQW WKH LOOHJDO FRQGXFW %XW

  IRU WKH LOOHJDO FRQGXFW FRPSHWLWRUV ZRXOG KDYH EHJXQ PDUNHWLQJ JHQHULF YHUVLRQV RI 6HQVLSDU E\

  DW OHDVW DV HDUO\ DV 0DUFK   UHVXOWLQJ LQ FRVW VDYLQJV WR 3ODLQWLIIV DQG WKH 'DPDJHV &ODVV

  $V D UHVXOW $PJHQ¶V VKDUH RI WKH FLQDFDOFHW +&O WDEOHW PDUNHW LV DW RU QHDU 

             $PJHQ¶V FRQGXFW YLRODWHG WKH IROORZLQJ VWDWH DQWLWUXVW ODZV

                  D      $UL] 5HY 6WDW   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ $UL]RQD

  E\ WKH 'DPDJHV &ODVV 0HPEHUV

                  E      &DO %XV       3URI &RGH   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

  &DOLIRUQLD E\ WKH 'DPDJHV &ODVV 0HPEHUV

                  F      &RQQ *HQ 6WDW   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

  &RQQHFWLFXW E\ WKH 'DPDJHV &ODVV 0HPEHUV

                  G      '& &RGH $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ WKH

  'LVWULFW RI &ROXPELD E\ WKH 'DPDJHV &ODVV 0HPEHUV

                  H      +DZ 5HY 6WDW $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ +DZDLL

  E\ WKH 'DPDJHV &ODVV 0HPEHUV




                                                     
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 103 of 136 PageID #: 5445




                 I      ,OO &RPS 6WDW $QQ    et seq. ZLWK UHVSHFW WR SXUFKDVHV LQ

  ,OOLQRLV E\ WKH 'DPDJHV &ODVV 0HPEHUV

                 J     ,RZD &RGH $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ ,RZD E\ WKH

  'DPDJHV &ODVV 0HPEHUV

                 K     .DQ 6WDW $QQ   et seq. ZLWK UHVSHFW WR SXUFKDVHV LQ .DQVDV E\

  'DPDJHV &ODVV 0HPEHUV

                 L     0G &RGH &RP /DZ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

  0DU\ODQG E\ WKH 'DPDJHV &ODVV 0HPEHUV

                 M     0H 5HY 6WDW $QQ    HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

  0DLQH E\ WKH 'DPDJHV &ODVV 0HPEHUV

                 N     0LFK &RPS /DZV $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

  0LFKLJDQ E\ WKH 'DPDJHV &ODVV 0HPEHUV

                 O     0LQQ 6WDW  ' HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 0LQQHVRWD E\

  WKH 'DPDJHV &ODVV 0HPEHUV

                 P     0LVV &RGH $QQ   et seq. ZLWK UHVSHFW WR SXUFKDVHV LQ

  0LVVLVVLSSL E\ PHPEHUV RI WKH 'DPDJHV &ODVV 0HPEHUV

                 Q     1HE 5HY 6WDW   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1HEUDVND

  E\ WKH 'DPDJHV &ODVV 0HPEHUV

                 R     1HY 5HY 6WDW $QQ  $ HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1HYDGD

  E\ WKH 'DPDJHV &ODVV 0HPEHUV LQ WKDW WKRXVDQGV RI VDOHV RI EUDQGHG DQG JHQHULF YHUVLRQV RI

  6HQVLSDU WRRN SODFH DW 1HYDGD SKDUPDFLHV SXUFKDVHG E\ 1HYDGD HQG SD\RUV DW VXSUDFRPSHWLWLYH

  SULFHV FDXVHG E\ 'HIHQGDQW¶V FRQGXFW




                                                
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 104 of 136 PageID #: 5446




                 S      1+ 5HY 6WDW $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1HZ

  +DPSVKLUH E\ WKH 'DPDJHV &ODVV 0HPEHUV

                 T      10 6WDW $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1HZ

  0H[LFR E\ WKH 'DPDJHV &ODVV 0HPEHUV

                 U      1< *HQ %XV /   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1HZ <RUN

  E\ WKH 'DPDJHV &ODVV 0HPEHUV

                 V      1& *HQ 6WDW   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1RUWK

  &DUROLQD E\ WKH 'DPDJHV &ODVV 0HPEHUV

                 W      1' &HQW &RGH   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 1RUWK

  'DNRWD E\ WKH 'DPDJHV &ODVV 0HPEHUV

                 X      2U 5HY 6WDW   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 2UHJRQ E\

  WKH 'DPDJHV &ODVV 0HPEHUV

                 Y      5, *HQ /DZV $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 5KRGH

  ,VODQG E\ WKH 'DPDJHV &ODVV 0HPEHUV

                 Z      6' &RGLILHG /DZV $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

  6RXWK 'DNRWD E\ WKH 'DPDJHV &ODVV 0HPEHUV

                 [      7HQQ &RGH $QQ   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ

  7HQQHVVHH E\ WKH 'DPDJHV &ODVV 0HPEHUV ZLWK WKRXVDQGV RI HQG SD\RUV LQ 7HQQHVVHH SD\LQJ

  VXEVWDQWLDOO\ KLJKHU SULFHV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU DW 7HQQHVVHH

  SKDUPDFLHV

                 \      8WDK &RGH $QQ   et seq. ZLWK UHVSHFW WR SXUFKDVHV LQ 8WDK

  E\ 'DPDJHV &ODVV 0HPEHUV ZKR DUH HLWKHU FLWL]HQV RU UHVLGHQWV RI 8WDK




                                                
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 105 of 136 PageID #: 5447




                  ]      9W 6WDW $QQ    HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ 9HUPRQW E\

  WKH 'DPDJHV &ODVV 0HPEHUV

                  DD     :9D &RGH   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ :HVW

  9LUJLQLD E\ WKH 'DPDJHV &ODVV 0HPEHUV DQG

                  EE     :LV 6WDW   HW VHT ZLWK UHVSHFW WR SXUFKDVHV LQ :LVFRQVLQ E\

  WKH 'DPDJHV &ODVV 0HPEHUV LQ WKDW WKH DFWLRQV DOOHJHG KHUHLQ VXEVWDQWLDOO\ DIIHFWHG WKH SHRSOH

  RI :LVFRQVLQ ZLWK WKRXVDQGV RI HQG SD\RUV LQ :LVFRQVLQ SD\LQJ VXEVWDQWLDOO\ KLJKHU SULFHV IRU

  EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU DW :LVFRQVLQ SKDUPDFLHV

             3ODLQWLIIV DQG WKH 'DPDJHV &ODVV 0HPEHUV VHHN GDPDJHV DQG PXOWLSOH GDPDJHV

  DV SHUPLWWHG E\ ODZ IRU WKH LQMXULHV WKH\ VXIIHUHG DV D UHVXOW RI $PJHQ¶V DQWLFRPSHWLWLYH FRQGXFW

                                6(9(17+ &/$,0 )25 5(/,()
                               6WDWH &RQVXPHU 3URWHFWLRQ 9LRODWLRQV
                                      $JDLQVW $OO 'HIHQGDQWV

             3ODLQWLIIV LQFRUSRUDWH WKH SUHFHGLQJ SDUDJUDSKV E\ UHIHUHQFH

             'HIHQGDQWV HQJDJHG LQ XQIDLU FRPSHWLWLRQ RU XQIDLU XQFRQVFLRQDEOH GHFHSWLYH RU

  IUDXGXOHQW DFWV RU SUDFWLFHV LQ YLRODWLRQ RI WKH VWDWH FRQVXPHU SURWHFWLRQ VWDWXWHV OLVWHG EHORZ $V

  D GLUHFW DQG SUR[LPDWH UHVXOW RI 'HIHQGDQWV¶ DQWLFRPSHWLWLYH XQIDLU XQODZIXO DQG

  XQFRQVFLRQDEOH FRQGXFW 3ODLQWLIIV DQG WKH 'DPDJHV &ODVV 0HPEHUV ZHUH GHSULYHG RI WKH

  RSSRUWXQLW\ WR SXUFKDVH JHQHULF YHUVLRQV RI 6HQVLSDU DQG ZHUH IRUFHG WR SD\ KLJKHU SULFHV IRU

  EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU

             7KHUH LV D JURVV GLVSDULW\ EHWZHHQ WKH SULFH WKDW 3ODLQWLIIV DQG WKH 'DPDJHV &ODVV

  0HPEHUV SDLG IRU 6HQVLSDU FRPSDUHG WR ZKDW WKH\ ZRXOG KDYH SDLG IRU OHVV H[SHQVLYH JHQHULF

  YHUVLRQV RI 6HQVLSDU ZKLFK VKRXOG DQG ZRXOG KDYH EHHQ DYDLODEOH EXW IRU 'HIHQGDQWV¶ XQODZIXO

  FRQGXFW




                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 106 of 136 PageID #: 5448




             %\ HQJDJLQJ LQ WKH IRUHJRLQJ FRQGXFW 'HIHQGDQWV KDYH HQJDJHG LQ XQIDLU

  FRPSHWLWLRQ RU XQIDLU RU GHFHSWLYH DFWV RU SUDFWLFHV LQ YLRODWLRQ RI WKH IROORZLQJ VWDWH XQIDLU DQG

  GHFHSWLYH WUDGH SUDFWLFHV DQG FRQVXPHU SURWHFWLRQ VWDWXWHV

                           &DOLIRUQLD 8QIDLU &RPSHWLWLRQ /DZ ³8&/´
                             &DO %XV 3URI &RGH   HW VHT

             3ODLQWLIIV LQFRUSRUDWH WKH SUHFHGLQJ SDUDJUDSKV E\ UHIHUHQFH

             7KH 8&/ SURKLELWV ³XQIDLU FRPSHWLWLRQ´ ZKLFK LQFOXGHV DQ\ ³XQODZIXO XQIDLU RU

  IUDXGXOHQW EXVLQHVV DFW RU SUDFWLFH´ &DO %XV &RGH  

             7KH 8&/ SHUPLWV DQ\ SHUVRQ WR VHHN UHVWLWXWLRQ DULVLQJ IURP DQ\ YLRODWLRQ RI WKH

  8&/

             $V DOOHJHG LQ PRUH GHWDLO DERYH $PJHQ HQJDJHG LQ XQODZIXO DQG XQIDLU DFWV E\

  HQJDJLQJ FRQGXFW WKDW LQYROYHG D LPSRVLQJ DFFHOHUDWLRQ FODXVHV DFURVV QXPHURXV VHWWOHPHQWV

  DQG OLFHQVHV ZLWK JHQHULF 6HQVLSDU $1'$ ILOHUV ZLWK WKH SXUSRVH DQG HIIHFW RI GLVLQFHQWLYL]LQJ

  JHQHULFV IURP FRQWLQXLQJ WKHLU FKDOOHQJHV WR $PJHQ¶V YXOQHUDEOH ¶ SDWHQW RU ODXQFKLQJ DW

  ULVN E LPSRVLQJ JUDFH SURYLVLRQV LQ HDFK VHWWOHPHQW DQG OLFHQVH H[HFXWHG ZLWK JHQHULF 6HQVLSDU

  $1'$ ILOHUV IRU WKH SXUSRVH RI SUHVHUYLQJ WKH RSSRUWXQLW\ WR SD\ RII DQ\ DWULVN JHQHULF E\

  DOORFDWLQJ WKH PDUNHW IRU 6HQVLSDU DQG F OHYHUDJLQJ WKRVH JUDFH SURYLVLRQV WR LQ IDFW SD\ RII

  7HYD E\ DOORFDWLQJ PRQRSRO\ SURILWV WR 7HYD LQ UHWXUQ IRU 7HYD¶V DJUHHPHQW WR ZLWKGUDZ IURP

  WKH PDUNHW IROORZLQJ LWV DEEUHYLDWHG DWULVN ODXQFK 7HYD LV MRLQWO\ OLDEOH IRU WKH DQWLFRPSHWLWLYH

  HIIHFWV RI HQWHULQJ LQWR DQ DJUHHPHQW ZLWK $PJHQ LQ ZKLFK 7HYD DJUHHG WR VWRS FRPSHWLQJ

  DJDLQVW $PJHQ LQ WKH PDUNHW IRU FLQDFDOFHW +&O WDEOHWV

             $V D UHVXOW RI WKH LOOHJDO VFKHPH 3ODLQWLIIV DQG WKH 'DPDJHV &ODVV SDLG PRUH WKDQ

  WKH\ ZRXOG KDYH SDLG IRU FLQDFDOFHW +&O DEVHQW WKH LOOHJDO FRQGXFW




                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 107 of 136 PageID #: 5449




             'HIHQGDQWV VROG EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ &DOLIRUQLD DQG WKHLU

  FRQGXFW KDG D GLUHFW DQG VXEVWDQWLDO LPSDFW RQ WUDGH DQG FRPPHUFH LQ &DOLIRUQLD $FFRUGLQJO\

  VXFK FRQGXFW IDOOV ZLWKLQ WKH SURKLELWLRQV RI WKH 8&/

                              ,OOLQRLV &RQVXPHU )UDXG $FW ³,&)$´
                               ,OO &RPS 6WDW $QQ  HW VHT

             7KH ,&)$ SURKLELWV DOO ³>X@QIDLU PHWKRGV RI FRPSHWLWLRQ DQG XQIDLU RU GHFHSWLYH

  DFWV RU SUDFWLFHV´  ,OO &RPS 6WDW $QQ  7KH ,&)$ LV FRQVWUXHG FRQVLVWHQW ZLWK

  6HFWLRQ  RI WKH )7& $FW

             7KH ,&)$ SHUPLWV ³DQ\ SHUVRQ ZKR VXIIHUV DFWXDO GDPDJH DV D UHVXOW RI D

  YLRODWLRQ RI WKLV $FW FRPPLWWHG E\ DQ\ RWKHU SHUVRQ PD\ EULQJ DQ DFWLRQ DJDLQVW VXFK SHUVRQ´

   ,OO &RPS 6WDW $QQ D

             $V DOOHJHG LQ PRUH GHWDLO DERYH $PJHQ HQJDJHG LQ XQIDLU DFWV DQG XQIDLU

  PHWKRGV RI FRPSHWLWLRQ E\ HQJDJLQJ FRQGXFW WKDW LQYROYHG D LPSRVLQJ DFFHOHUDWLRQ FODXVHV

  DFURVV QXPHURXV VHWWOHPHQWV DQG OLFHQVHV ZLWK JHQHULF 6HQVLSDU $1'$ ILOHUV ZLWK WKH SXUSRVH

  DQG HIIHFW RI GLVLQFHQWLYL]LQJ JHQHULFV IURP FRQWLQXLQJ WKHLU FKDOOHQJHV WR $PJHQ¶V YXOQHUDEOH

  ¶ SDWHQW RU ODXQFKLQJ DWULVN E LPSRVLQJ JUDFH SURYLVLRQV LQ HDFK VHWWOHPHQW DQG OLFHQVH

  H[HFXWHG ZLWK JHQHULF 6HQVLSDU $1'$ ILOHUV IRU WKH SXUSRVH RI SUHVHUYLQJ WKH RSSRUWXQLW\ WR SD\

  RII DQ\ DWULVN JHQHULF E\ DOORFDWLQJ WKH PDUNHW IRU 6HQVLSDU DQG F OHYHUDJLQJ WKRVH JUDFH

  SURYLVLRQV WR LQ IDFW SD\ RII 7HYD E\ DOORFDWLQJ PRQRSRO\ SURILWV WR 7HYD LQ UHWXUQ IRU 7HYD¶V

  DJUHHPHQW WR ZLWKGUDZ IURP WKH PDUNHW IROORZLQJ LWV DEEUHYLDWHG DWULVN ODXQFK 7HYD LV MRLQWO\

  OLDEOH IRU WKH DQWLFRPSHWLWLYH HIIHFWV RI HQWHULQJ LQWR DQ DJUHHPHQW ZLWK $PJHQ LQ ZKLFK 7HYD

  DJUHHG WR VWRS FRPSHWLQJ DJDLQVW $PJHQ LQ WKH PDUNHW IRU FLQDFDOFHW +&O WDEOHWV

             $V D UHVXOW RI WKH LOOHJDO VFKHPH 3ODLQWLIIV DQG WKH 'DPDJHV &ODVV SDLG PRUH WKDQ

  WKH\ ZRXOG KDYH SDLG IRU FLQDFDOFHW +&O DEVHQW WKH LOOHJDO FRQGXFW



                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 108 of 136 PageID #: 5450




             'HIHQGDQWV VROG EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ ,OOLQRLV DQG WKHLU

  FRQGXFW KDG D GLUHFW DQG VXEVWDQWLDO LPSDFW RQ WUDGH DQG FRPPHUFH LQ ,OOLQRLV $FFRUGLQJO\ VXFK

  FRQGXFW IDOOV ZLWKLQ WKH SURKLELWLRQV LQ  ,OO &RPS 6WDW $QQ 

                  )ORULGD 'HFHSWLYH 8QIDLU 7UDGH 3UDFWLFHV $FW ³)'873$´
                                 )ORULGD 6WDW   HW VHT

             7KH SULPDU\ SROLF\ RI WKH )'873$ LV ³>W@R SURWHFW WKH FRQVXPLQJ SXEOLF DQG

  OHJLWLPDWH EXVLQHVV HQWHUSULVHV IURP WKRVH ZKR HQJDJH LQ XQIDLU PHWKRGV RI FRPSHWLWLRQ RU

  XQFRQVFLRQDEOH GHFHSWLYH RU XQIDLU DFWV RU SUDFWLFHV LQ WKH FRQGXFW RI DQ\ WUDGH RU FRPPHUFH´

  )ORULGD 6WDW    

             $ FODLP IRU GDPDJHV XQGHU WKH )'873$ KDV WKUHH HOHPHQWV  D SURKLELWHG

  SUDFWLFH  FDXVDWLRQ DQG  DFWXDO GDPDJHV

             8QGHU )ORULGD ODZ LQGLUHFW SXUFKDVHUV KDYH VWDQGLQJ WR PDLQWDLQ DQ DFWLRQ XQGHU

  WKH )'873$ EDVHG RQ WKH IDFWV DOOHJHG LQ WKLV &RPSODLQW

             $V DOOHJHG LQ PRUH GHWDLO DERYH $PJHQ HQJDJHG LQ XQIDLU DFWV RU SUDFWLFHV DQG

  XQIDLU PHWKRGV RI FRPSHWLWLRQ E\ HQJDJLQJ LQ FRQGXFW WKDW LQYROYHG D LPSRVLQJ DFFHOHUDWLRQ

  FODXVHV DFURVV QXPHURXV VHWWOHPHQWV DQG OLFHQVHV ZLWK JHQHULF 6HQVLSDU $1'$ ILOHUV ZLWK WKH

  SXUSRVH DQG HIIHFW RI GLVLQFHQWLYL]LQJ JHQHULFV IURP FRQWLQXLQJ WKHLU FKDOOHQJHV WR $PJHQ¶V

  YXOQHUDEOH ¶ SDWHQW RU ODXQFKLQJ DWULVN E LPSRVLQJ JUDFH SURYLVLRQV LQ HDFK VHWWOHPHQW DQG

  OLFHQVH H[HFXWHG ZLWK JHQHULF 6HQVLSDU $1'$ ILOHUV IRU WKH SXUSRVH RI SUHVHUYLQJ WKH

  RSSRUWXQLW\ WR SD\ RII DQ\ DWULVN JHQHULF E\ DOORFDWLQJ WKH PDUNHW IRU 6HQVLSDU DQG F

  OHYHUDJLQJ WKRVH JUDFH SURYLVLRQV WR LQ IDFW SD\ RII 7HYD E\ DOORFDWLQJ PRQRSRO\ SURILWV WR 7HYD

  LQ UHWXUQ IRU 7HYD¶V DJUHHPHQW WR ZLWKGUDZ IURP WKH PDUNHW IROORZLQJ LWV DEEUHYLDWHG DWULVN

  ODXQFK 7HYD LV MRLQWO\ OLDEOH IRU WKH DQWLFRPSHWLWLYH HIIHFWV RI HQWHULQJ LQWR DQ DJUHHPHQW ZLWK




                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 109 of 136 PageID #: 5451




  $PJHQ LQ ZKLFK 7HYD DJUHHG WR VWRS FRPSHWLQJ DJDLQVW $PJHQ LQ WKH PDUNHW IRU FLQDFDOFHW +&O

  WDEOHWV

                $V D UHVXOW RI WKH LOOHJDO VFKHPH 3ODLQWLIIV DQG WKH 'DPDJHV &ODVV SDLG PRUH WKDQ

  WKH\ ZRXOG KDYH SDLG IRU FLQDFDOFHW +&O DEVHQW WKH LOOHJDO FRQGXFW

                'HIHQGDQWV VROG EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ )ORULGD DQG WKHLU

  FRQGXFW KDG D GLUHFW DQG VXEVWDQWLDO LPSDFW RQ WUDGH DQG FRPPHUFH LQ )ORULGD $FFRUGLQJO\ VXFK

  FRQGXFW IDOOV ZLWKLQ WKH SURKLELWLRQV LQ )ORULGD 6WDW    

                         0DVVDFKXVHWWV &RQVXPHU 3URWHFWLRQ $FW ³0&3$´
                                  0DVV *HQ / &K $ HW VHT

                7KH 0&3$ UHJXODWHV WUDGH DQG FRPPHUFH ³GLUHFWO\ RU LQGLUHFWO\ DIIHFWLQJ WKH

  SHRSOH RI WKLV FRPPRQZHDOWK´ 0DVV *HQ / &K $    

                8QGHU WKH 0&3$ ³>D@Q\ SHUVRQ ZKR KDV EHHQ LQMXUHG E\ DQRWKHU SHUVRQ¶V XVH RU

  HPSOR\PHQW RI DQ\ PHWKRG DFW RU SUDFWLFH´ WKDW FRQVWLWXWHV ³>X@XQIDLU PHWKRGV RI FRPSHWLWLRQ

  DQG XQIDLU RU GHFHSWLYH DFWV RU SUDFWLFHV LQ WKH FRQGXFW RI DQ\ WUDGH RU FRPPHUFH´ 0DVV *HQ /

  &K $      0&3$   E SURYLGHV WKDW WKHVH WHUPV DUH LQWHUSUHWHG FRQVLVWHQW ZLWK

  6HFWLRQ  RI WKH )7& $FW  86&   D  ZKLFK DOVR SURKLELWV ³>X@QIDLU PHWKRGV RI

  FRPSHWLWLRQ LQ RU DIIHFWLQJ FRPPHUFH DQG XQIDLU RU GHFHSWLYH DFWV RU SUDFWLFHV LQ RU DIIHFWLQJ

  FRPPHUFH´ 0DVV *HQ / &K $   E   86   D  

                $V DOOHJHG LQ PRUH GHWDLO DERYH $PJHQ HQJDJHG LQ XQIDLU DFWV DQG XQIDLU

  PHWKRGV RI FRPSHWLWLRQ E\ HQJDJLQJ FRQGXFW WKDW LQYROYHG D LPSRVLQJ DFFHOHUDWLRQ FODXVHV

  DFURVV QXPHURXV VHWWOHPHQWV DQG OLFHQVHV ZLWK JHQHULF 6HQVLSDU $1'$ ILOHUV ZLWK WKH SXUSRVH

  DQG HIIHFW RI GLVLQFHQWLYL]LQJ JHQHULFV IURP FRQWLQXLQJ WKHLU FKDOOHQJHV WR $PJHQ¶V YXOQHUDEOH

  ¶ SDWHQW RU ODXQFKLQJ DWULVN E LPSRVLQJ JUDFH SURYLVLRQV LQ HDFK VHWWOHPHQW DQG OLFHQVH

  H[HFXWHG ZLWK JHQHULF 6HQVLSDU $1'$ ILOHUV IRU WKH SXUSRVH RI SUHVHUYLQJ WKH RSSRUWXQLW\ WR SD\



                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 110 of 136 PageID #: 5452




  RII DQ\ DWULVN JHQHULF E\ DOORFDWLQJ WKH PDUNHW IRU 6HQVLSDU DQG F OHYHUDJLQJ WKRVH JUDFH

  SURYLVLRQV WR LQ IDFW SD\ RII 7HYD E\ DOORFDWLQJ PRQRSRO\ SURILWV WR 7HYD LQ UHWXUQ IRU 7HYD¶V

  DJUHHPHQW WR ZLWKGUDZ IURP WKH PDUNHW IROORZLQJ LWV DEEUHYLDWHG DWULVN ODXQFK 7HYD LV MRLQWO\

  OLDEOH IRU WKH DQWLFRPSHWLWLYH HIIHFWV RI HQWHULQJ LQWR DQ DJUHHPHQW ZLWK $PJHQ LQ ZKLFK 7HYD

  DJUHHG WR VWRS FRPSHWLQJ DJDLQVW $PJHQ LQ WKH PDUNHW IRU FLQDFDOFHW +&O WDEOHWV

             $V D UHVXOW RI WKH LOOHJDO VFKHPH 3ODLQWLIIV DQG WKH 'DPDJHV &ODVV SDLG PRUH WKDQ

  WKH\ ZRXOG KDYH SDLG IRU FLQDFDOFHW +&O DEVHQW WKH LOOHJDO FRQGXFW

             'HIHQGDQWV VROG EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 0DVVDFKXVHWWV DQG

  WKHLU FRQGXFW KDG D GLUHFW DQG VXEVWDQWLDO LPSDFW RQ WUDGH DQG FRPPHUFH LQ 0DVVDFKXVHWWV

  $FFRUGLQJO\ VXFK FRQGXFW IDOOV ZLWKLQ WKH SURKLELWLRQV LQ &K $  

                        0LVVRXUL 0HUFKDQGLVLQJ 3UDFWLFHV $FW ³003$´
                                    0R 5HY 6WDW 

             8QGHU 6HFWLRQ  WKH 003$ SURKLELWV ³>W@KH DFW XVH RU HPSOR\PHQW E\

  DQ\ SHUVRQ RI DQ\ GHFHSWLRQ IUDXG IDOVH SUHWHQVH IDOVH SURPLVH PLVUHSUHVHQWDWLRQ XQIDLU

  SUDFWLFH RU WKH FRQFHDOPHQW VXSSUHVVLRQ RU RPLVVLRQ RI DQ\ PDWHULDO IDFW LQ FRQQHFWLRQ ZLWK WKH

  VDOH RU DGYHUWLVHPHQW RI DQ\ PHUFKDQGLVH LQ WUDGH RU FRPPHUFH´ 0R 5HY 6WDW 

             7KH 0LVVRXUL $WWRUQH\ *HQHUDO KDV GHILQHG DQ ³XQIDLU SUDFWLFH´ DV

                 DQ\ SUDFWLFH ZKLFK    >R@IIHQGV DQ\ SXEOLF SROLF\ DV LW KDV EHHQ
                 HVWDEOLVKHG E\ WKH &RQVWLWXWLRQ VWDWXWHV RU FRPPRQ ODZ RI WKLV
                 VWDWH RU E\ WKH )HGHUDO 7UDGH &RPPLVVLRQ RU LWV LQWHUSUHWLYH
                 GHFLVLRQV RU    >L@V XQHWKLFDO RSSUHVVLYH RU XQVFUXSXORXV DQG
                    >S@UHVHQWV D ULVN RI RU FDXVHV VXEVWDQWLDO LQMXU\ WR FRQVXPHUV

  0R $WW¶\ *HQ 5HJ  &65 

             $V DOOHJHG LQ PRUH GHWDLO DERYH $PJHQ HQJDJHG LQ XQIDLU SUDFWLFHV E\ HQJDJLQJ

  LQ FRQGXFW WKDW LQYROYHG D LPSRVLQJ DFFHOHUDWLRQ FODXVHV DFURVV QXPHURXV VHWWOHPHQWV DQG

  OLFHQVHV ZLWK JHQHULF 6HQVLSDU $1'$ ILOHUV ZLWK WKH SXUSRVH DQG HIIHFW RI GLVLQFHQWLYL]LQJ



                                                   
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 111 of 136 PageID #: 5453




  JHQHULFV IURP FRQWLQXLQJ WKHLU FKDOOHQJHV WR $PJHQ¶V YXOQHUDEOH ¶ SDWHQW RU ODXQFKLQJ DW

  ULVN E LPSRVLQJ JUDFH SURYLVLRQV LQ HDFK VHWWOHPHQW DQG OLFHQVH H[HFXWHG ZLWK JHQHULF 6HQVLSDU

  $1'$ ILOHUV IRU WKH SXUSRVH RI SUHVHUYLQJ WKH RSSRUWXQLW\ WR SD\ RII DQ\ DWULVN JHQHULF E\

  DOORFDWLQJ WKH PDUNHW IRU 6HQVLSDU DQG F OHYHUDJLQJ WKRVH JUDFH SURYLVLRQV WR LQ IDFW SD\ RII

  7HYD E\ DOORFDWLQJ PRQRSRO\ SURILWV WR 7HYD LQ UHWXUQ IRU 7HYD¶V DJUHHPHQW WR ZLWKGUDZ IURP

  WKH PDUNHW IROORZLQJ LWV DEEUHYLDWHG DWULVN ODXQFK 7HYD LV MRLQWO\ OLDEOH IRU WKH DQWLFRPSHWLWLYH

  HIIHFWV RI HQWHULQJ LQWR DQ DJUHHPHQW ZLWK $PJHQ LQ ZKLFK 7HYD DJUHHG WR VWRS FRPSHWLQJ

  DJDLQVW $PJHQ LQ WKH PDUNHW IRU FLQDFDOFHW +&O WDEOHWV

             $V D UHVXOW RI WKH LOOHJDO VFKHPH 3ODLQWLIIV DQG WKH 'DPDJHV &ODVV SDLG PRUH WKDQ

  WKH\ ZRXOG KDYH SDLG IRU FLQDFDOFHW +&O DEVHQW WKH LOOHJDO FRQGXFW

             'HIHQGDQWV VROG EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 0LVVRXUL DQG

  'HIHQGDQWV¶ FRQGXFW KDG D GLUHFW DQG VXEVWDQWLDO LPSDFW RQ WUDGH DQG FRPPHUFH LQ 0LVVRXUL

  8SRQ LQIRUPDWLRQ DQG EHOLHI 'HIHQGDQWV DOVR GLUHFWHG DGYHUWLVLQJ DQG PDUNHWLQJ HIIRUWV IRU

  EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 0LVVRXUL $FFRUGLQJO\ 'HIHQGDQWV¶ FRQGXFW IDOOV

  ZLWKLQ WKH SURKLELWLRQV LQ WKH 003$

                                  (,*+7+ &/$,0 )25 5(/,()
                                      8QMXVW (QULFKPHQW
                                     $JDLQVW $OO 'HIHQGDQWV

             3ODLQWLIIV LQFRUSRUDWH E\ UHIHUHQFH WKH SUHFHGLQJ DOOHJDWLRQV

             7R WKH H[WHQW UHTXLUHG WKLV FODLP LV SOHDGHG LQ WKH DOWHUQDWLYH WR WKH RWKHU FODLPV

  LQ WKLV &RPSODLQW

             7KLV FODLP LV SOHG E\ 3ODLQWLIIV DQG WKH 'DPDJHV &ODVV DJDLQVW DOO 'HIHQGDQWV

             'HIHQGDQWV KDYH ILQDQFLDOO\ EHQHILWHG IURP RYHUFKDUJHV RQ VDOHV RI EUDQGHG DQG

  JHQHULF YHUVLRQV RI 6HQVLSDU ZKLFK UHVXOWHG IURP WKH XQODZIXO DQG LQHTXLWDEOH DFWV DOOHJHG LQ

  WKLV &RPSODLQW 7KHVH RYHUFKDUJHV ZHUH ERUQH E\ 3ODLQWLIIV DQG WKH 'DPDJHV &ODVV 0HPEHUV


                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 112 of 136 PageID #: 5454




  ZKR SXUFKDVHG DQGRU UHLPEXUVHG DOO RU SDUW RI WKH SXUFKDVH SULFH RI EUDQGHG DQG JHQHULF

  6HQVLSDU 7KH EHQHILWV FRQIHUUHG XSRQ 'HIHQGDQWV DUH VXEVWDQWLDO DQG PHDVXUDEOH LQ WKDW WKH

  UHYHQXHV 'HIHQGDQWV KDYH HDUQHG GXH WR XQODZIXO RYHUFKDUJHV DUH DVFHUWDLQDEOH E\ UHYLHZ RI

  ERWK VDOHV UHFRUGV DQG WKH XQODZIXO DJUHHPHQW LWVHOI

             7KHUH LV D JURVV GLVSDULW\ EHWZHHQ WKH SULFH WKDW 3ODLQWLIIV DQG WKH 'DPDJHV &ODVV

  0HPEHUV SDLG IRU 6HQVLSDU FRPSDUHG WR ZKDW WKH\ ZRXOG KDYH SDLG IRU OHVV H[SHQVLYH JHQHULF

  YHUVLRQV RI 6HQVLSDU ZKLFK VKRXOG DQG ZRXOG KDYH EHHQ DYDLODEOH EXW IRU 'HIHQGDQWV¶ XQODZIXO

  DQG LQHTXLWDEOH FRQGXFW

             'HIHQGDQWV UHSHDWHGO\ DQG FRQWLQXRXVO\ UHFHLYHG ILQDQFLDO EHQHILWV DW WKH H[SHQVH

  RI 3ODLQWLIIV DQG WKH 'DPDJHV &ODVV 0HPEHUV WKURXJK HDFK VDOH RI EUDQGHG DQG JHQHULF YHUVLRQV

  RI 6HQVLSDU DW DQ LQIODWHG SULFH

             ,W ZRXOG EH IXWLOH IRU 3ODLQWLIIV DQG WKH 'DPDJHV &ODVV 0HPEHUV WR VHHN D UHPHG\

  IURP DQ\ SDUW\ ZLWK ZKRP WKH\ KDG RU KDYH SULYLW\ RI FRQWUDFW 'HIHQGDQWV KDYH SDLG QR

  FRQVLGHUDWLRQ WR DQ\ RWKHU SHUVRQ IRU DQ\ RI WKH EHQHILWV WKH\ UHFHLYHG LQGLUHFWO\ IURP 3ODLQWLIIV

  DQG WKH 'DPDJHV &ODVV 0HPEHUV

             ,W ZRXOG EH IXWLOH IRU 3ODLQWLIIV DQG WKH 'DPDJHV &ODVV 0HPEHUV WR VHHN WR

  H[KDXVW DQ\ UHPHG\ DJDLQVW WKH LPPHGLDWH LQWHUPHGLDU\ LQ WKH FKDLQ RI GLVWULEXWLRQ IURP ZKLFK

  WKH\ LQGLUHFWO\ SXUFKDVHG 6HQVLSDU DV WKRVH LQWHUPHGLDULHV FDQQRW UHDVRQDEO\ EH H[SHFWHG WR

  FRPSHQVDWH 3ODLQWLIIV DQG WKH 'DPDJHV &ODVV 0HPEHUV IRU 'HIHQGDQWV¶ XQODZIXO FRQGXFW

             7KH ILQDQFLDO EHQHILWV WKDW 'HIHQGDQWV GHULYHG ULJKWIXOO\ EHORQJ WR 3ODLQWLIIV DQG

  WKH 'DPDJHV &ODVV 0HPEHUV ZKLFK SDLG DQWLFRPSHWLWLYH SULFHV WKDW LQXUHG WR 'HIHQGDQWV¶

  EHQHILW




                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 113 of 136 PageID #: 5455




            ,W ZRXOG EH LQHTXLWDEOH XQGHU WKH XQMXVW HQULFKPHQW SULQFLSOHV RI WKH VWDWHV OLVWHG

  EHORZ IRU 'HIHQGDQWV WR UHWDLQ DQ\ RI WKH RYHUFKDUJHV WKDW 3ODLQWLIIV DQG WKH 'DPDJHV &ODVV

  0HPEHUV SDLG IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU ZKLFK ZHUH GHULYHG IURP

  'HIHQGDQWV¶ DQWLFRPSHWLWLYH XQIDLU DQG XQFRQVFLRQDEOH PHWKRGV DFWV DQG WUDGH SUDFWLFHV

            'HIHQGDQWV VKRXOG EH FRPSHOOHG WR GLVJRUJH DOO XQODZIXO RU LQHTXLWDEOH SURFHHGV

  UHFHLYHG E\ WKHP LQWR D FRPPRQ IXQG IRU WKH EHQHILW RI 3ODLQWLIIV DQG WKH 'DPDJHV &ODVV

  0HPEHUV

            $ FRQVWUXFWLYH WUXVW VKRXOG EH LPSRVHG XSRQ DOO XQODZIXO RU LQHTXLWDEOH VXPV

  'HIHQGDQWV UHFHLYHG ZKLFK DULVH IURP RYHUSD\PHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI

  6HQVLSDU E\ 3ODLQWLIIV DQG WKH 'DPDJHV &ODVV 0HPEHUV

            3ODLQWLIIV DQG WKH 'DPDJHV &ODVV 0HPEHUV KDYH QR DGHTXDWH UHPHG\ DW ODZ

            %\ HQJDJLQJ LQ WKH IRUHJRLQJ XQODZIXO RU LQHTXLWDEOH FRQGXFW ZKLFK GHSULYHG

  3ODLQWLIIV DQG WKH 'DPDJHV &ODVV 0HPEHUV RI WKH RSSRUWXQLW\ WR SXUFKDVH ORZHUSULFHG JHQHULF

  YHUVLRQV RI 6HQVLSDU DQG IRUFHG WKHP WR SD\ KLJKHU SULFHV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI

  6HQVLSDU 'HIHQGDQWV KDYH EHHQ XQMXVWO\ HQULFKHG LQ YLRODWLRQ RI WKH FRPPRQ ODZ RI YDULRXV

  VWDWHV DQG FRPPRQZHDOWKV DV RXWOLQHG EHORZ

         $ODEDPD

            'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ $ODEDPD DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV

  UHFHLYHG PRQH\ IURP WKH 'DPDJHV &ODVV DV D GLUHFW UHVXOW RI WKH XQODZIXO RYHUFKDUJHV DQG KDYH

  UHWDLQHG WKLV PRQH\ 'HIHQGDQWV KDYH EHQHILWWHG DW WKH H[SHQVH RI WKH 'DPDJHV &ODVV IURP

  UHYHQXH UHVXOWLQJ IURP XQODZIXO RYHUFKDUJHV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU ,W LV




                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 114 of 136 PageID #: 5456




  LQHTXLWDEOH IRU 'HIHQGDQWV WR DFFHSW DQG UHWDLQ WKH EHQHILWV UHFHLYHG ZLWKRXW FRPSHQVDWLQJ WKH

  'DPDJHV &ODVV

         $ODVND

              'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ $ODVND DW SULFHV

  WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV &ODVV KDV

  FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ IURP XQODZIXO

  RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV DSSUHFLDWHG WKH

  EHQHILWV EHVWRZHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV 'HIHQGDQWV DFFHSWHG DQG UHWDLQHG WKH

  EHQHILWV EHVWRZHG XSRQ WKHP XQGHU LQHTXLWDEOH DQG XQMXVW FLUFXPVWDQFHV DULVLQJ IURP XQODZIXO

  RYHUFKDUJHV WR WKH 'DPDJHV &ODVV 8QGHU WKH FLUFXPVWDQFHV LW ZRXOG EH LQHTXLWDEOH IRU

  'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV &ODVV

         $UL]RQD

              'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ $UL]RQD DW SULFHV

  WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV KDYH EHHQ

  HQULFKHG E\ UHYHQXH UHVXOWLQJ IURP XQODZIXO RYHUFKDUJHV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI

  6HQVLSDU 7KH 'DPDJHV &ODVV KDV EHHQ LPSRYHULVKHG E\ WKH RYHUFKDUJHV IRU EUDQGHG DQG JHQHULF

  YHUVLRQV RI 6HQVLSDU UHVXOWLQJ IURP 'HIHQGDQWV¶ XQODZIXO FRQGXFW 'HIHQGDQWV¶ HQULFKPHQW DQG

  WKH 'DPDJHV &ODVV¶V LPSRYHULVKPHQW DUH FRQQHFWHG 7KHUH LV QR MXVWLILFDWLRQ IRU 'HIHQGDQWV¶

  UHFHLSW RI WKH EHQHILWV FDXVLQJ WKHLU HQULFKPHQW DQG WKH 'DPDJHV &ODVV¶V LPSRYHULVKPHQW

  EHFDXVH WKH 'DPDJHV &ODVV SDLG VXSUDFRPSHWLWLYH SULFHV WKDW LQXUHG WR 'HIHQGDQWV¶ EHQHILW DQG

  LW ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ DQ\ UHYHQXH JDLQHG IURP WKHLU XQODZIXO

  RYHUFKDUJHV 7KH 'DPDJHV &ODVV KDV QR UHPHG\ DW ODZ


                                                
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 115 of 136 PageID #: 5457




         $UNDQVDV

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ $UNDQVDV DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV

  UHFHLYHG PRQH\ IURP WKH 'DPDJHV &ODVV DV D GLUHFW UHVXOW RI WKH XQODZIXO RYHUFKDUJHV DQG KDYH

  UHWDLQHG WKLV PRQH\ 'HIHQGDQWV KDYH SDLG QR FRQVLGHUDWLRQ WR DQ\ RWKHU SHUVRQ LQ H[FKDQJH IRU

  WKLV PRQH\ 8QGHU WKH FLUFXPVWDQFHV LW ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK

  EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV &ODVV

         &DOLIRUQLD

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ &DOLIRUQLD DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV KDYH

  UHFHLYHG D EHQHILW IURP WKH 'DPDJHV &ODVV DV D GLUHFW UHVXOW RI WKH XQODZIXO RYHUFKDUJHV

  'HIHQGDQWV UHWDLQHG WKH EHQHILWV EHVWRZHG XSRQ WKHP XQGHU LQHTXLWDEOH DQG XQMXVW FLUFXPVWDQFHV

  DW WKH H[SHQVH RI WKH 'DPDJHV &ODVV

         &RORUDGR

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ &RORUDGR DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV KDYH

  UHFHLYHG D EHQHILW IURP WKH 'DPDJHV &ODVV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ IURP WKH XQODZIXO

  RYHUFKDUJHV ZKLFK UHYHQXH UHVXOWHG IURP DQWLFRPSHWLWLYH SULFHV WKDW LQXUHG WR WKH EHQHILW RI

  'HIHQGDQWV 'HIHQGDQWV KDYH EHQHILWWHG DW WKH H[SHQVH RI WKH 'DPDJHV &ODVV 8QGHU WKH

  FLUFXPVWDQFHV LW ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW

  FRPSHQVDWLQJ WKH 'DPDJHV &ODVV


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 116 of 136 PageID #: 5458




         &RQQHFWLFXW

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ &RQQHFWLFXW DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV ZHUH

  EHQHILWWHG LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ IURP XQODZIXO RYHUFKDUJHV WR WKH HFRQRPLF

  GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV KDYH SDLG QR FRQVLGHUDWLRQ WR DQ\ RWKHU SHUVRQ LQ

  H[FKDQJH IRU WKLV EHQHILW 'HIHQGDQWV UHWDLQHG WKH EHQHILWV EHVWRZHG XSRQ WKHP XQGHU

  LQHTXLWDEOH DQG XQMXVW FLUFXPVWDQFHV DW WKH H[SHQVH RI WKH 'DPDJHV &ODVV

         'HODZDUH

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 'HODZDUH DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV KDYH

  EHHQ HQULFKHG E\ UHYHQXH UHVXOWLQJ IURP XQODZIXO RYHUFKDUJHV IRU EUDQGHG DQG JHQHULF YHUVLRQV

  RI 6HQVLSDU 7KH 'DPDJHV &ODVV KDV EHHQ LPSRYHULVKHG E\ WKH RYHUFKDUJHV IRU EUDQGHG DQG

  JHQHULF YHUVLRQV RI 6HQVLSDU UHVXOWLQJ IURP 'HIHQGDQWV¶ XQODZIXO FRQGXFW 'HIHQGDQWV¶

  HQULFKPHQW DQG WKH 'DPDJHV &ODVV¶V LPSRYHULVKPHQW DUH FRQQHFWHG 7KHUH LV QR MXVWLILFDWLRQ IRU

  'HIHQGDQWV¶ UHFHLSW RI WKH EHQHILWV FDXVLQJ WKHLU HQULFKPHQW EHFDXVH WKH 'DPDJHV &ODVV SDLG

  VXSUDFRPSHWLWLYH SULFHV WKDW LQXUHG WR 'HIHQGDQWV¶ EHQHILW DQG LW ZRXOG EH LQHTXLWDEOH IRU

  'HIHQGDQWV WR UHWDLQ DQ\ UHYHQXH JDLQHG IURP WKHLU XQODZIXO RYHUFKDUJHV 7KH 'DPDJHV &ODVV

  KDV QR UHPHG\ DW ODZ

         'LVWULFW RI &ROXPELD

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ WKH 'LVWULFW RI

  &ROXPELD DW SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 117 of 136 PageID #: 5459




  'DPDJHV &ODVV KDV FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH

  UHVXOWLQJ IURP XQODZIXO RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV

  'HIHQGDQWV UHWDLQHG WKH EHQHILW EHVWRZHG XSRQ WKHP XQGHU LQHTXLWDEOH DQG XQMXVW FLUFXPVWDQFHV

  DULVLQJ IURP XQODZIXO RYHUFKDUJHV WR WKH 'DPDJHV &ODVV 8QGHU WKH FLUFXPVWDQFHV LW ZRXOG EH

  LQHTXLWDEOH DQG XQMXVW IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV

         )ORULGD

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ )ORULGD DW SULFHV

  WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV &ODVV KDV

  FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ IURP XQODZIXO

  RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV DSSUHFLDWHG WKH

  EHQHILWV EHVWRZHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV 8QGHU WKH FLUFXPVWDQFHV LW ZRXOG EH

  LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV &ODVV

         *HRUJLD

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ *HRUJLD DW SULFHV

  WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV &ODVV KDV

  FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ IURP XQODZIXO

  RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 8QGHU WKH FLUFXPVWDQFHV LW ZRXOG

  EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV &ODVV

         +DZDLL

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ +DZDLL DW SULFHV

  WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV &ODVV KDV


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 118 of 136 PageID #: 5460




  FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ IURP XQODZIXO

  RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 8QGHU WKH FLUFXPVWDQFHV LW ZRXOG

  EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV &ODVV

         ,GDKR

                'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ ,GDKR DW SULFHV

  WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV &ODVV KDV

  FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ IURP XQODZIXO

  RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV DSSUHFLDWHG WKH EHQHILW

  FRQIHUUHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV 8QGHU WKH FLUFXPVWDQFHV LW ZRXOG EH LQHTXLWDEOH IRU

  'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV &ODVV

         ,OOLQRLV

                'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ ,OOLQRLV DW SULFHV

  WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV &ODVV KDV

  FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ IURP XQODZIXO

  RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV UHWDLQHG WKH EHQHILWV

  EHVWRZHG XSRQ WKHP XQGHU XQMXVW FLUFXPVWDQFHV DULVLQJ IURP XQODZIXO RYHUFKDUJHV WR WKH

  'DPDJHV &ODVV ,W LV DJDLQVW HTXLW\ MXVWLFH DQG JRRG FRQVFLHQFH IRU 'HIHQGDQWV WR EH SHUPLWWHG

  WR UHWDLQ WKH UHYHQXH UHVXOWLQJ IURP WKHLU XQODZIXO RYHUFKDUJHV

         ,RZD

                'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ ,RZD DW SULFHV

  WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV KDYH EHHQ


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 119 of 136 PageID #: 5461




  HQULFKHG E\ UHYHQXH UHVXOWLQJ IURP XQODZIXO RYHUFKDUJHV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI

  6HQVLSDU ZKLFK UHYHQXH UHVXOWHG IURP DQWLFRPSHWLWLYH SULFHV SDLG E\ WKH 'DPDJHV &ODVV ZKLFK

  LQXUHG WR 'HIHQGDQWV¶ EHQHILW 'HIHQGDQWV¶ HQULFKPHQW KDV RFFXUUHG DW WKH H[SHQVH RI WKH

  'DPDJHV &ODVV 8QGHU WKH FLUFXPVWDQFHV LW ZRXOG EH XQMXVW IRU 'HIHQGDQWV WR UHWDLQ VXFK

  EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV &ODVV

           .DQVDV

              'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ .DQVDV DW SULFHV

  WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV &ODVV KDV

  FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ IURP XQODZIXO

  RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV UHWDLQHG WKH EHQHILWV

  EHVWRZHG XSRQ WKHP XQGHU XQMXVW FLUFXPVWDQFHV DULVLQJ IURP XQODZIXO RYHUFKDUJHV WR WKH

  'DPDJHV &ODVV 8QGHU WKH FLUFXPVWDQFHV LW ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK

  EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV &ODVV

           .HQWXFN\

              'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ .HQWXFN\ DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV

  &ODVV KDV FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ

  IURP XQODZIXO RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV

  DSSUHFLDWHG WKH EHQHILW FRQIHUUHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV 8QGHU WKH FLUFXPVWDQFHV LW

  ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV

  &ODVV




                                                
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 120 of 136 PageID #: 5462




           /RXLVLDQD

               'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ /RXLVLDQD DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV KDYH

  EHHQ HQULFKHG E\ UHYHQXH UHVXOWLQJ IURP XQODZIXO RYHUFKDUJHV IRU EUDQGHG DQG JHQHULF YHUVLRQV

  RI 6HQVLSDU 7KH 'DPDJHV &ODVV KDV EHHQ LPSRYHULVKHG E\ WKH RYHUFKDUJHV IRU EUDQGHG DQG

  JHQHULF YHUVLRQV RI 6HQVLSDU UHVXOWLQJ IURP 'HIHQGDQWV¶ XQODZIXO FRQGXFW 'HIHQGDQWV¶

  HQULFKPHQW DQG WKH 'DPDJHV &ODVV¶V LPSRYHULVKPHQW DUH FRQQHFWHG 7KHUH LV QR MXVWLILFDWLRQ IRU

  'HIHQGDQWV¶ UHFHLSW RI WKH EHQHILWV FDXVLQJ WKHLU HQULFKPHQW EHFDXVH WKH 'DPDJHV &ODVV SDLG

  VXSUDFRPSHWLWLYH SULFHV WKDW LQXUHG WR 'HIHQGDQWV¶ EHQHILW DQG LW ZRXOG EH LQHTXLWDEOH IRU

  'HIHQGDQWV WR UHWDLQ DQ\ UHYHQXH JDLQHG IURP WKHLU XQODZIXO RYHUFKDUJHV 7KH 'DPDJHV &ODVV

  KDV QR RWKHU UHPHG\ DW ODZ

           0DLQH

               'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 0DLQH DW SULFHV

  WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV &ODVV KDV

  FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ IURP XQODZIXO

  RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV ZHUH DZDUH RI RU

  DSSUHFLDWHG WKH EHQHILW EHVWRZHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV 8QGHU WKH FLUFXPVWDQFHV LW

  ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV

  &ODVV

           0DU\ODQG

               'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 0DU\ODQG DW


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 121 of 136 PageID #: 5463




  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV

  &ODVV KDV FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ

  IURP XQODZIXO RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV ZHUH

  DZDUH RI RU DSSUHFLDWHG WKH EHQHILW EHVWRZHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV 8QGHU WKH

  FLUFXPVWDQFHV LW ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW

  FRPSHQVDWLQJ WKH 'DPDJHV &ODVV

         0DVVDFKXVHWWV

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 0DVVDFKXVHWWV DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV

  &ODVV KDV FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ

  IURP XQODZIXO RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV ZHUH

  DZDUH RI RU DSSUHFLDWHG WKH EHQHILW FRQIHUUHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV 8QGHU WKH

  FLUFXPVWDQFHV LW ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW

  FRPSHQVDWLQJ WKH 'DPDJHV &ODVV

         0LFKLJDQ

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 0LFKLJDQ DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV KDYH

  UHFHLYHG D EHQHILW IURP WKH 'DPDJHV &ODVV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ IURP WKH XQODZIXO

  RYHUFKDUJHV ZKLFK UHYHQXH UHVXOWHG IURP DQWLFRPSHWLWLYH SULFHV WKDW LQXUHG WR WKH EHQHILW RI

  'HIHQGDQWV 'HIHQGDQWV UHWDLQHG WKH EHQHILWV EHVWRZHG XSRQ WKHP XQGHU XQMXVW FLUFXPVWDQFHV

  DULVLQJ IURP XQODZIXO RYHUFKDUJHV WR WKH 'DPDJHV &ODVV 8QGHU WKH FLUFXPVWDQFHV LW ZRXOG EH

  LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV &ODVV


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 122 of 136 PageID #: 5464




         0LQQHVRWD

            'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 0LQQHVRWD DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV

  &ODVV KDV FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ

  IURP XQODZIXO RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV

  DSSUHFLDWHG DQG NQRZLQJO\ DFFHSWHG WKH EHQHILWV EHVWRZHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV

  8QGHU WKH FLUFXPVWDQFHV LW ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW

  FRPSHQVDWLQJ WKH 'DPDJHV &ODVV

         0LVVLVVLSSL

            'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 0LVVLVVLSSL DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV

  UHFHLYHG PRQH\ IURP WKH 'DPDJHV &ODVV DV D GLUHFW UHVXOW RI WKH XQODZIXO RYHUFKDUJHV

  'HIHQGDQWV UHWDLQ WKH EHQHILW RI RYHUFKDUJHV UHFHLYHG RQ WKH VDOHV RI EUDQGHG DQG JHQHULF

  YHUVLRQV RI 6HQVLSDU ZKLFK LQ HTXLW\ DQG JRRG FRQVFLHQFH EHORQJ WR WKH 'DPDJHV &ODVV RQ

  DFFRXQW RI 'HIHQGDQWV¶ DQWLFRPSHWLWLYH FRQGXFW 8QGHU WKH FLUFXPVWDQFHV LW ZRXOG EH

  LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV &ODVV

         0LVVRXUL

            'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 0LVVRXUL DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV

  &ODVV KDV FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ

  IURP XQODZIXO RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV


                                                
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 123 of 136 PageID #: 5465




  DSSUHFLDWHG WKH EHQHILW EHVWRZHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV 'HIHQGDQWV DFFHSWHG DQG

  UHWDLQHG WKH EHQHILW EHVWRZHG XSRQ WKHP XQGHU LQHTXLWDEOH DQG XQMXVW FLUFXPVWDQFHV DULVLQJ IURP

  XQODZIXO RYHUFKDUJHV WR WKH 'DPDJHV &ODVV

         0RQWDQD

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 0RQWDQD DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV

  &ODVV KDV FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ

  IURP XQODZIXO RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 8QGHU WKH

  FLUFXPVWDQFHV LW ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW

  FRPSHQVDWLQJ WKH 'DPDJHV &ODVV

         1HEUDVND

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 1HEUDVND DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV

  UHFHLYHG PRQH\ IURP WKH 'DPDJHV &ODVV DV D GLUHFW UHVXOW RI WKH XQODZIXO RYHUFKDUJHV DQG KDYH

  UHWDLQHG WKLV PRQH\ 'HIHQGDQWV KDYH SDLG QR FRQVLGHUDWLRQ WR DQ\ RWKHU SHUVRQ LQ H[FKDQJH IRU

  WKLV PRQH\ ,Q MXVWLFH DQG IDLUQHVV 'HIHQGDQWV VKRXOG GLVJRUJH VXFK PRQH\ DQG UHPLW WKH

  RYHUFKDUJHG SD\PHQWV EDFN WR WKH 'DPDJHV &ODVV

         1HYDGD

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 1HYDGD DW SULFHV

  WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV &ODVV KDV

  FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ IURP XQODZIXO


                                                
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 124 of 136 PageID #: 5466




  RYHUFKDUJHV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU 'HIHQGDQWV DSSUHFLDWHG WKH EHQHILWV

  EHVWRZHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV IRU ZKLFK WKH\ KDYH SDLG QR FRQVLGHUDWLRQ WR DQ\

  RWKHU SHUVRQ 8QGHU WKH FLUFXPVWDQFHV LW ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK

  EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV &ODVV

         1HZ +DPSVKLUH

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 1HZ +DPSVKLUH

  DW SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV KDYH

  UHFHLYHG D EHQHILW IURP WKH 'DPDJHV &ODVV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ IURP WKH XQODZIXO

  RYHUFKDUJHV ZKLFK UHYHQXH UHVXOWHG IURP DQWLFRPSHWLWLYH SULFHV WKDW LQXUHG WR WKH EHQHILW RI

  'HIHQGDQWV 8QGHU WKH FLUFXPVWDQFHV LW ZRXOG EH XQFRQVFLRQDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK

  EHQHILWV

         1HZ -HUVH\

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 1HZ -HUVH\ DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV KDYH

  UHFHLYHG D EHQHILW IURP WKH 'DPDJHV &ODVV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ IURP WKH XQODZIXO

  RYHUFKDUJHV ZKLFK UHYHQXH UHVXOWHG IURP DQWLFRPSHWLWLYH SULFHV WKDW LQXUHG WR WKH EHQHILW RI

  'HIHQGDQWV 7KH EHQHILWV FRQIHUUHG XSRQ 'HIHQGDQWV ZHUH QRW JUDWXLWRXV LQ WKDW WKH\ FRPSULVHG

  UHYHQXH FUHDWHG E\ XQODZIXO RYHUFKDUJHV DULVLQJ IURP DULVLQJ IURP XQODZIXO RYHUFKDUJHV WR WKH

  'DPDJHV &ODVV 'HIHQGDQWV KDYH SDLG QR FRQVLGHUDWLRQ WR DQ\ RWKHU SHUVRQ IRU DQ\ RI WKH

  XQODZIXO EHQHILWV WKH\ UHFHLYHG IURP WKH 'DPDJHV &ODVV ZLWK UHVSHFW WR 'HIHQGDQWV¶ VDOHV RI

  EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU 8QGHU WKH FLUFXPVWDQFHV LW ZRXOG EH XQMXVW IRU

  'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV &ODVV


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 125 of 136 PageID #: 5467




         1HZ 0H[LFR

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 1HZ 0H[LFR DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV KDYH

  NQRZLQJO\ EHQHILWWHG DW WKH H[SHQVH RI WKH 'DPDJHV &ODVV IURP UHYHQXH UHVXOWLQJ IURP XQODZIXO

  RYHUFKDUJHV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU 7R DOORZ 'HIHQGDQWV WR UHWDLQ WKH

  EHQHILWV ZRXOG EH XQMXVW EHFDXVH WKH EHQHILWV UHVXOWHG IURP DQWLFRPSHWLWLYH SULFLQJ WKDW LQXUHG WR

  'HIHQGDQWV¶ EHQHILW DQG EHFDXVH 'HIHQGDQWV KDYH SDLG QR FRQVLGHUDWLRQ WR DQ\ RWKHU SHUVRQ IRU

  DQ\ RI WKH EHQHILWV WKH\ UHFHLYHG

         1HZ <RUN

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 1HZ <RUN DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV KDYH

  EHHQ HQULFKHG E\ UHYHQXH UHVXOWLQJ IURP XQODZIXO RYHUFKDUJHV IRU EUDQGHG DQG JHQHULF YHUVLRQV

  RI 6HQVLSDU ZKLFK UHYHQXH UHVXOWHG IURP DQWLFRPSHWLWLYH SULFHV SDLG E\ WKH 'DPDJHV &ODVV

  ZKLFK LQXUHG WR 'HIHQGDQWV¶ EHQHILW 'HIHQGDQWV¶ HQULFKPHQW KDV RFFXUUHG DW WKH H[SHQVH RI WKH

  'DPDJHV &ODVV ,W LV DJDLQVW HTXLW\ DQG JRRG FRQVFLHQFH IRU 'HIHQGDQWV WR EH SHUPLWWHG WR UHWDLQ

  WKH UHYHQXH UHVXOWLQJ IURP WKHLU XQODZIXO RYHUFKDUJHV

         1RUWK &DUROLQD

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 1RUWK &DUROLQD

  DW SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV

  &ODVV KDV FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ IURP

  XQODZIXO RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 7KH 'DPDJHV &ODVV GLG


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 126 of 136 PageID #: 5468




  QRW LQWHUIHUH ZLWK 'HIHQGDQWV¶ DIIDLUV LQ DQ\ PDQQHU WKDW FRQIHUUHG WKHVH EHQHILWV XSRQ

  'HIHQGDQWV 7KH EHQHILWV FRQIHUUHG XSRQ 'HIHQGDQWV ZHUH QRW JUDWXLWRXV LQ WKDW WKH\ FRPSULVHG

  UHYHQXH FUHDWHG E\ XQODZIXO RYHUFKDUJHV DULVLQJ IURP XQODZIXO RYHUFKDUJHV WR WKH 'DPDJHV

  &ODVV 7KH EHQHILWV FRQIHUUHG XSRQ 'HIHQGDQWV DUH PHDVXUDEOH LQ WKDW WKH UHYHQXH 'HIHQGDQWV

  KDYH HDUQHG GXH WR XQODZIXO RYHUFKDUJHV DUH DVFHUWDLQDEOH E\ UHYLHZ RI VDOHV UHFRUGV

  'HIHQGDQWV FRQVFLRXVO\ DFFHSWHG WKH EHQHILWV FRQIHUUHG XSRQ WKHP

         1RUWK 'DNRWD

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 1RUWK 'DNRWD DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV KDYH

  EHHQ HQULFKHG E\ UHYHQXH UHVXOWLQJ IURP XQODZIXO RYHUFKDUJHV IRU EUDQGHG DQG JHQHULF YHUVLRQV

  RI 6HQVLSDU 7KH 'DPDJHV &ODVV KDV EHHQ LPSRYHULVKHG E\ WKH RYHUFKDUJHV IRU EUDQGHG DQG

  JHQHULF YHUVLRQV RI 6HQVLSDU UHVXOWLQJ IURP 'HIHQGDQWV¶ XQODZIXO FRQGXFW 'HIHQGDQWV¶

  HQULFKPHQW DQG WKH 'DPDJHV &ODVV¶V LPSRYHULVKPHQW DUH FRQQHFWHG 7KHUH LV QR MXVWLILFDWLRQ IRU

  'HIHQGDQWV¶ UHFHLSW RI WKH EHQHILWV FDXVLQJ WKHLU HQULFKPHQW EHFDXVH WKH 'DPDJHV &ODVV SDLG

  VXSUDFRPSHWLWLYH SULFHV WKDW LQXUHG WR 'HIHQGDQWV¶ EHQHILW DQG LW ZRXOG EH LQHTXLWDEOH IRU

  'HIHQGDQWV WR UHWDLQ DQ\ UHYHQXH JDLQHG IURP WKHLU XQODZIXO RYHUFKDUJHV 7KH 'DPDJHV &ODVV

  KDV QR UHPHG\ DW ODZ 8QGHU WKH FLUFXPVWDQFHV LW ZRXOG EH XQMXVW IRU 'HIHQGDQWV WR UHWDLQ VXFK

  EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV &ODVV

         2NODKRPD

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 2NODKRPD DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV

  UHFHLYHG PRQH\ IURP WKH 'DPDJHV &ODVV DV D GLUHFW UHVXOW RI WKH XQODZIXO RYHUFKDUJHV DQG KDYH


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 127 of 136 PageID #: 5469




  UHWDLQHG WKLV PRQH\ 'HIHQGDQWV KDYH SDLG QR FRQVLGHUDWLRQ WR DQ\ RWKHU SHUVRQ LQ H[FKDQJH IRU

  WKLV PRQH\ 7KH 'DPDJHV &ODVV KDV QR UHPHG\ DW ODZ ,W LV DJDLQVW HTXLW\ DQG JRRG FRQVFLHQFH

  IRU 'HIHQGDQWV WR EH SHUPLWWHG WR UHWDLQ WKH UHYHQXH UHVXOWLQJ IURP WKHLU XQODZIXO RYHUFKDUJHV

           2UHJRQ

              'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 2UHJRQ DW SULFHV

  WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV &ODVV KDV

  FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ IURP XQODZIXO

  RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV ZHUH DZDUH RI WKH

  EHQHILW EHVWRZHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV 8QGHU WKH FLUFXPVWDQFHV LW ZRXOG EH XQMXVW

  IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV &ODVV

           3HQQV\OYDQLD

              'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 3HQQV\OYDQLD DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV

  &ODVV KDV FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ

  IURP XQODZIXO RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV

  DSSUHFLDWHG WKH EHQHILW EHVWRZHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV 8QGHU WKH FLUFXPVWDQFHV LW

  ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV

  &ODVV

           3XHUWR 5LFR

              'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 3XHUWR 5LFR DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV KDYH


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 128 of 136 PageID #: 5470




  EHHQ HQULFKHG E\ UHYHQXH UHVXOWLQJ IURP XQODZIXO RYHUFKDUJHV IRU EUDQGHG DQG JHQHULF YHUVLRQV

  RI 6HQVLSDU 7KH 'DPDJHV &ODVV KDV EHHQ LPSRYHULVKHG E\ WKH RYHUFKDUJHV IRU EUDQGHG DQG

  JHQHULF YHUVLRQV RI 6HQVLSDU UHVXOWLQJ IURP 'HIHQGDQWV¶ XQODZIXO FRQGXFW 'HIHQGDQWV¶

  HQULFKPHQW DQG WKH 'DPDJHV &ODVV¶V LPSRYHULVKPHQW DUH FRQQHFWHG 7KHUH LV QR MXVWLILFDWLRQ IRU

  'HIHQGDQWV¶ UHFHLSW RI WKH EHQHILWV FDXVLQJ WKHLU HQULFKPHQW DQG WKH 'DPDJHV &ODVV¶V

  LPSRYHULVKPHQW EHFDXVH WKH 'DPDJHV &ODVV SDLG VXSUDFRPSHWLWLYH SULFHV WKDW LQXUHG WR

  'HIHQGDQWV¶ EHQHILW DQG LW ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ DQ\ UHYHQXH JDLQHG

  IURP WKHLU XQODZIXO RYHUFKDUJHV 7KH 'DPDJHV &ODVV KDV QR UHPHG\ DW ODZ

           5KRGH ,VODQG

              'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 5KRGH ,VODQG DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV

  &ODVV KDV FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ

  IURP XQODZIXO RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV

  DSSUHFLDWHG WKH EHQHILW EHVWRZHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV 8QGHU WKH FLUFXPVWDQFHV LW

  ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV

  &ODVV

           6RXWK &DUROLQD

              'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 6RXWK &DUROLQD

  DW SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH EHQHILWV

  FRQIHUUHG XSRQ 'HIHQGDQWV ZHUH QRW JUDWXLWRXV LQ WKDW WKH\ FRPSULVHG UHYHQXH FUHDWHG E\

  XQODZIXO RYHUFKDUJHV DULVLQJ IURP DULVLQJ IURP XQODZIXO RYHUFKDUJHV WR WKH 'DPDJHV &ODVV

  'HIHQGDQWV UHDOL]HG YDOXH IURP WKH EHQHILW EHVWRZHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV 8QGHU


                                                
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 129 of 136 PageID #: 5471




  WKH FLUFXPVWDQFHV LW ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW

  FRPSHQVDWLQJ WKH 'DPDJHV &ODVV

         6RXWK 'DNRWD

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 6RXWK 'DNRWD DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV KDYH

  UHFHLYHG D EHQHILW IURP WKH 'DPDJHV &ODVV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ IURP WKH XQODZIXO

  RYHUFKDUJHV ZKLFK UHYHQXH UHVXOWHG IURP DQWLFRPSHWLWLYH SULFHV WKDW LQXUHG WR WKH EHQHILW RI

  'HIHQGDQWV 'HIHQGDQWV ZHUH DZDUH RI WKH EHQHILW EHVWRZHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV

  8QGHU WKH FLUFXPVWDQFHV LW ZRXOG EH LQHTXLWDEOH DQG XQMXVW IRU 'HIHQGDQWV WR UHWDLQ VXFK

  EHQHILWV ZLWKRXW UHLPEXUVLQJ WKH 'DPDJHV &ODVV

         7HQQHVVHH

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 7HQQHVVHH DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV

  &ODVV KDV FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ

  IURP XQODZIXO RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV

  DSSUHFLDWHG WKH EHQHILW EHVWRZHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV 8QGHU WKH FLUFXPVWDQFHV LW

  ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV

  &ODVV ,W ZRXOG EH IXWLOH IRU WKH 'DPDJHV &ODVV WR VHHN D UHPHG\ IURP DQ\ SDUW\ ZLWK ZKRP WKH\

  KDYH SULYLW\ RI FRQWUDFW 'HIHQGDQWV KDYH SDLG QR FRQVLGHUDWLRQ WR DQ\ RWKHU SHUVRQ IRU DQ\ RI

  WKH XQODZIXO EHQHILWV WKH\ UHFHLYHG LQGLUHFWO\ IURP WKH 'DPDJHV &ODVV ZLWK UHVSHFW WR

  'HIHQGDQWV¶ VDOHV RI EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU ,W ZRXOG EH IXWLOH IRU 7KH

  'DPDJHV &ODVV WR H[KDXVW DOO UHPHGLHV DJDLQVW WKH HQWLWLHV ZLWK ZKLFK WKH 'DPDJHV &ODVV KDV


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 130 of 136 PageID #: 5472




  SULYLW\ RI FRQWUDFW EHFDXVH WKH 'DPDJHV &ODVV GLG QRW SXUFKDVH EUDQGHG DQG JHQHULF YHUVLRQV RI

  6HQVLSDU GLUHFWO\ IURP DQ\ 'HIHQGDQW

           7H[DV

               'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 7H[DV DW SULFHV

  WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 'HIHQGDQWV KDYH UHFHLYHG

  D EHQHILW IURP WKH 'DPDJHV &ODVV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ IURP WKH XQODZIXO

  RYHUFKDUJHV ZKLFK UHYHQXH UHVXOWHG IURP DQWLFRPSHWLWLYH SULFHV WKDW LQXUHG WR WKH EHQHILW RI

  'HIHQGDQWV 'HIHQGDQWV ZHUH DZDUH RI RU DSSUHFLDWHG WKH EHQHILW EHVWRZHG XSRQ WKHP E\ WKH

  'DPDJHV &ODVV 7KH FLUFXPVWDQFHV XQGHU ZKLFK 'HIHQGDQWV KDYH UHWDLQHG WKH EHQHILWV EHVWRZHG

  XSRQ WKHP E\ WKH 'DPDJHV &ODVV DUH LQHTXLWDEOH LQ WKDW WKH\ UHVXOW IURP 'HIHQGDQWV¶ XQODZIXO

  RYHUFKDUJHV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU 7KH 'DPDJHV &ODVV KDV QR UHPHG\ DW

  ODZ

           8WDK

               'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 8WDK DW SULFHV

  WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV &ODVV KDV

  FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ IURP XQODZIXO

  RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV ZHUH DZDUH RI RU

  DSSUHFLDWHG WKH EHQHILW EHVWRZHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV 8QGHU WKH FLUFXPVWDQFHV LW

  ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV

  &ODVV




                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 131 of 136 PageID #: 5473




           9HUPRQW

              'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 9HUPRQW DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV

  &ODVV KDV FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ

  IURP XQODZIXO RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV

  DFFHSWHG WKH EHQHILW EHVWRZHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV 8QGHU WKH FLUFXPVWDQFHV LW

  ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV

  &ODVV

           9LUJLQLD

              'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ 9LUJLQLD DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV

  &ODVV KDV FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ

  IURP XQODZIXO RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV ZHUH

  DZDUH RI WKH EHQHILW EHVWRZHG XSRQ WKHP 'HIHQGDQWV VKRXOG UHDVRQDEO\ KDYH H[SHFWHG WR UHSD\

  WKH 'DPDJHV &ODVV 7KH EHQHILWV FRQIHUUHG XSRQ 'HIHQGDQWV ZHUH QRW JUDWXLWRXV LQ WKDW WKH\

  FRQVWLWXWHG UHYHQXH FUHDWHG E\ XQODZIXO RYHUFKDUJHV DULVLQJ IURP 'HIHQGDQWV¶ LOOHJDO DQG XQIDLU

  DFWLRQV WR LQIODWH WKH SULFHV RI EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU 'HIHQGDQWV KDYH SDLG QR

  FRQVLGHUDWLRQ WR DQ\ RWKHU SHUVRQ IRU DQ\ RI WKH EHQHILWV WKH\ KDYH UHFHLYHG IURP WKH 'DPDJHV

  &ODVV

           :DVKLQJWRQ

              'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ :DVKLQJWRQ DW


                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 132 of 136 PageID #: 5474




  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV

  &ODVV KDV FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ

  IURP XQODZIXO RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV ZHUH

  DZDUH RI RU DSSUHFLDWHG WKH EHQHILW FRQIHUUHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV 8QGHU WKH

  FLUFXPVWDQFHV LW ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW

  FRPSHQVDWLQJ WKH 'DPDJHV &ODVV

           :HVW 9LUJLQLD

              'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ :HVW 9LUJLQLD DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV

  &ODVV KDV FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ

  IURP XQODZIXO RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV ZHUH

  DZDUH RI RU DSSUHFLDWHG WKH EHQHILW EHVWRZHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV 8QGHU WKH

  FLUFXPVWDQFHV LW ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW

  FRPSHQVDWLQJ WKH 'DPDJHV &ODVV

           :LVFRQVLQ

              'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ :LVFRQVLQ DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV

  &ODVV KDV FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ

  IURP XQODZIXO RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV

  DSSUHFLDWHG WKH EHQHILW EHVWRZHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV 8QGHU WKH FLUFXPVWDQFHV LW

  ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW FRPSHQVDWLQJ WKH 'DPDJHV

  &ODVV


                                                
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 133 of 136 PageID #: 5475




         :\RPLQJ

             'HIHQGDQWV XQODZIXOO\ RYHUFKDUJHG 'DPDJHV &ODVV 0HPEHUV ZKR PDGH

  SXUFKDVHV RI RU UHLPEXUVHPHQWV IRU EUDQGHG DQG JHQHULF YHUVLRQV RI 6HQVLSDU LQ :\RPLQJ DW

  SULFHV WKDW ZHUH PRUH WKDQ WKH\ ZRXOG KDYH EHHQ EXW IRU 'HIHQGDQWV¶ DFWLRQV 7KH 'DPDJHV

  &ODVV KDV FRQIHUUHG DQ HFRQRPLF EHQHILW XSRQ 'HIHQGDQWV LQ WKH QDWXUH RI UHYHQXH UHVXOWLQJ

  IURP XQODZIXO RYHUFKDUJHV WR WKH HFRQRPLF GHWULPHQW RI WKH 'DPDJHV &ODVV 'HIHQGDQWV

  DFFHSWHG XVHG DQG HQMR\HG WKH EHQHILWV EHVWRZHG XSRQ WKHP E\ WKH 'DPDJHV &ODVV 8QGHU WKH

  FLUFXPVWDQFHV LW ZRXOG EH LQHTXLWDEOH IRU 'HIHQGDQWV WR UHWDLQ VXFK EHQHILWV ZLWKRXW

  FRPSHQVDWLQJ WKH 'DPDJHV &ODVV

  ;,    '(0$1' )25 -8'*0(17

             $FFRUGLQJO\ 3ODLQWLIIV RQ EHKDOI RI WKHPVHOYHV DQG WKH SURSRVHG &ODVVHV

  UHVSHFWIXOO\ UHTXHVW WKDW WKLV &RXUW

                  D      'HWHUPLQH WKDW WKLV DFWLRQ PD\ EH PDLQWDLQHG DV D FODVV DFWLRQ SXUVXDQW WR

  5XOHV  D  E   DQG E  RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH DQG GLUHFW WKDW UHDVRQDEOH

  QRWLFH RI WKLV DFWLRQ DV SURYLGHG E\ 5XOH  F   EH JLYHQ WR WKH &ODVVHV DQG GHFODUH 3ODLQWLIIV

  DV WKH UHSUHVHQWDWLYH RI WKH &ODVVHV

                  E      (QWHU MRLQW DQG VHYHUDO MXGJPHQWV DJDLQVW 'HIHQGDQWV DQG LQ IDYRU RI

  3ODLQWLIIV DQG WKH &ODVVHV

                  F      (QMRLQ 'HIHQGDQWV IURP FRQWLQXLQJ WKHLU XQODZIXO PDUNHW GLYLVLRQ

  DJUHHPHQW

                  G      *UDQW 3ODLQWLIIV DQG WKH &ODVVHV HTXLWDEOH UHOLHI LQ WKH QDWXUH RI

  GLVJRUJHPHQW UHVWLWXWLRQ DQG WKH FUHDWLRQ RI D FRQVWUXFWLYH WUXVW WR UHPHG\ 'HIHQGDQWV¶ XQMXVW

  HQULFKPHQW




                                                  
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 134 of 136 PageID #: 5476




                  H     $ZDUG WKH 'DPDJHV &ODVV GDPDJHV DQG ZKHUH DSSOLFDEOH WUHEOH

  PXOWLSOH SXQLWLYH DQG RWKHU GDPDJHV LQ DQ DPRXQW WR EH GHWHUPLQHG DW WULDO

                  I     $ZDUG 3ODLQWLIIV DQG WKH &ODVVHV WKHLU FRVWV RI VXLW LQFOXGLQJ UHDVRQDEOH

  DWWRUQH\V¶ IHHV DV SURYLGHG E\ ODZ DQG

                  J     $ZDUG VXFK IXUWKHU DQG DGGLWLRQDO UHOLHI DV WKH FDVH PD\ UHTXLUH DQG WKH

  &RXUW PD\ GHHP MXVW DQG SURSHU XQGHU WKH FLUFXPVWDQFHV

  ;,,   -85< '(0$1'

             3XUVXDQW WR 5XOH  RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH 3ODLQWLIIV RQ EHKDOI

  RI WKHPVHOYHV DQG WKH SURSRVHG &ODVVHV GHPDQG D WULDO E\ MXU\ RQ DOO LVVXHV VR WULDEOH

  'DWH 0DUFK  

                                                     7+( %,))(5$72 ),50 3$

                                                     %\ /s/ Ian Connor Bifferato
   2) &2816(/                                       ,DQ &RQQRU %LIIHUDWR %DU 1R 
                                                      1 2UDQJH 6WUHHW WK )ORRU
   *UHJRU\ 6 $VFLROOD                               :LOPLQJWRQ '( 
   .DULQ ( *DUYH\                                   7HO  
   'RPHQLFR 0LQHUYD                                  FELIIHUDWR#WEIOHJDO
   0DWWKHZ - 3HUH]
   /$%$721 68&+$52: //3
    %URDGZD\
   1HZ <RUN 1HZ <RUN 
   7HO  
   )D[  
   JDVFLROOD#ODEDWRQFRP
   NJDUYH\#ODEDWRQFRP
   GPLQHUYD#ODEDWRQFRP
   PSHUH]#ODEDWRQFRP

   Interim Lead Counsel for the Indirect
   Purchaser Class and counsel for UFCW
   Local 1500 Welfare Fund

   %ULDQ 3 0XUUD\
   /HH $OEHUW
   *UHJRU\ % /LQNK



                                                 
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 135 of 136 PageID #: 5477




   */$1&< 3521*$< 0855$< //3
    3DUN $YHQXH 6XLWH 
   1HZ <RUN 1< 
   7HO  
   EPXUUD\#JODQF\ODZFRP
   ODOEHUW#JODQF\ODZFRP
   JOLQNK#JODQF\ODZFRP

   Counsel for Teamsters Local 237 Welfare
   Fund and Teamsters Local 237 Retirees’
   Benefit Fund

   7RGG $ 6HDYHU
   %(50$1 7$%$&&2
    0RQWJRPHU\ 6WUHHW 6XLWH 
   6DQ )UDQFLVFR &$ 
   7HOHSKRQH 
   )DFVLPLOH 
   WVHDYHU#EHUPDQWDEDFFRFRP

   Counsel for Teamsters Western Region &
   Local 177 Health Care Plan

   6FRWW $ 0DUWLQ
   ,UYLQJ 6FKHU
   +$86)(/' //3
    :KLWHKDOO 6WUHHW WK )ORRU
   1HZ <RUN 1< 
   7HO  
   )D[  
   VPDUWLQ#KDXVIHOGFRP
   LVFKHU#KDXVIHOGFRP

   %UHQW /DQGDX
   +$86)(/' //3
    &KHVWQXW 6WUHHW 6XLWH 
   3KLODGHOSKLD 3$ 
   7HO  
   )D[  
   EODQGDX#KDXVIHOGFRP

   0HOLQGD 5 &RROLGJH
   +$86)(/' //3
    . 6WUHHW 1:
   6XLWH 
   :DVKLQJWRQ '& 



                                             
Case 1:19-md-02895-LPS Document 203 Filed 03/11/21 Page 136 of 136 PageID #: 5478




   7HO  
   )D[  
   PFRROLGJH#KDXVIHOGFRP

   5REHUWD ' /LHEHQEHUJ
   -HIIUH\ 6 ,VWYDQ
   3DXO &RVWD
   $GDP - 3HVVLQ
   ),1( .$3/$1 $1' %/$&. 53&
   2QH 6RXWK %URDG 6WUHHW UG )ORRU
   3KLODGHOSKLD 3$ 
   7HO  
   )D[  
   UOLHEHQEHUJ#ILQHNDSODQFRP
   MLVWYDQ#ILQHNDSODQFRP
   SFRVWD#ILQHNDSODQFRP
   DSHVVLQ#ILQHNDSODQFRP

   Additional Counsel




                                        
